Exhibit 10.1
Execution Copy
 
Published CUSIP Number: 45810CAA6
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 10, 2010
among
INTEGRA LIFESCIENCES HOLDINGS CORPORATION,
a Delaware corporation,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,
and
JPMORGAN CHASE BANK,
as Syndication Agent,
and
HSBC BANK USA, NA, RBC CAPITAL MARKETS, WELLS FARGO BANK, N.A.,
FIFTH THIRD BANK, DNB NOR BANK ASA and TD BANK, N.A.,
as Co-Documentation Agents,
and
THE OTHER LENDERS PARTY HERETO
 
BANC OF AMERICA SECURITIES LLC
and
J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers and Joint Book Managers
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    34  
1.03 Accounting Terms
    35  
1.04 Rounding
    36  
1.05 Times of Day
    36  
1.06 Letter of Credit Amounts
    36  
1.07 Amendment and Restatement
    36  
 
       
ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS
    37  
2.01 Loans
    37  
2.02 Borrowings, Conversions and Continuations of Loans
    38  
2.03 Letters of Credit
    39  
2.04 Swing Line Loans
    48  
2.05 Prepayments
    51  
2.06 Termination or Reduction of Commitments
    53  
2.07 Repayment of Loans
    54  
2.08 Interest
    54  
2.09 Fees
    55  
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
    56  
2.11 Evidence of Debt
    56  
2.12 Payments Generally; Administrative Agent’s Clawback
    57  
2.13 Sharing of Payments by Lenders
    59  
2.14 Cash Collateral
    60  
2.15 Defaulting Lenders
    61  
2.16 Increase in Commitments
    63  

 

i



--------------------------------------------------------------------------------



 



          Section   Page  
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
    65  
3.01 Taxes
    65  
3.02 Illegality
    68  
3.03 Inability to Determine Rates
    69  
3.04 Increased Costs; Reserves on Eurodollar Rate Loans
    69  
3.05 Compensation for Losses
    71  
3.06 Mitigation Obligations; Replacement of Lenders
    72  
3.07 Survival
    72  
 
       
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    72  
4.01 Conditions to Closing
    72  
4.02 Conditions to all Credit Extensions
    76  
 
       
ARTICLE V
REPRESENTATIONS AND WARRANTIES
    77  
5.01 Existence, Qualification and Power
    77  
5.02 Authorization; No Contravention
    77  
5.03 Governmental Authorization; Other Consents
    78  
5.04 Binding Effect
    78  
5.05 Financial Statements; No Material Adverse Effect; No Internal Control Event
    78  
5.06 Litigation
    79  
5.07 No Default
    79  
5.08 Subsidiaries and Equity Investments
    79  
5.09 Ownership
    80  
5.10 Ownership of Personal Property; Liens
    80  
5.11 Intellectual Property; Licenses; Etc.
    80  
5.12 Real Estate; Lease
    80  
5.13 Environmental Matters
    81  
5.14 Security Documents
    81  
5.15 Insurance
    82  
5.16 Transactions with Affiliates
    82  
5.17 Taxes
    82  
5.18 ERISA Compliance
    83  
5.19 Purpose of Loans and Letters of Credit
    83  

 

ii



--------------------------------------------------------------------------------



 



          Section   Page  
5.20 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act
    84  
5.21 Disclosure
    84  
5.22 Compliance with Laws
    84  
5.23 Labor Matters
    84  
5.24 Solvency
    85  
5.25 Material Contracts
    85  
5.26 Nature of Business
    85  
 
       
ARTICLE VI
AFFIRMATIVE COVENANTS
    86  
6.01 Financial Statements
    86  
6.02 Certificates; Other Information
    87  
6.03 Notices
    89  
6.04 Payment of Obligations
    90  
6.05 Preservation of Existence, Etc.
    90  
6.06 Maintenance of Properties
    90  
6.07 Maintenance of Insurance; Certain Proceeds
    90  
6.08 Compliance with Laws
    91  
6.09 Books and Records
    91  
6.10 Inspection Rights
    91  
6.11 Further Assurances with Respect to Additional Loan Parties
    92  
6.12 Further Assurances with Respect to Additional Collateral
    93  
6.13 Performance of Material Contracts, etc.
    93  
6.14 Use of Proceeds
    93  
6.15 Environmental
    93  
 
       
ARTICLE VII
NEGATIVE COVENANTS
    94  
7.01 Liens
    94  
7.02 Investments
    95  
7.03 Indebtedness
    97  
7.04 Fundamental Changes and Acquisitions
    99  
7.05 Dispositions
    100  

 

iii



--------------------------------------------------------------------------------



 



          Section   Page  
7.06 Restricted Payments
    101  
7.07 Amendment, Etc. of Indebtedness; Other Material Contracts and Constitutive
Documents and Payments in respect of Indebtedness
    103  
7.08 Change in Nature of Business
    104  
7.09 Transactions with Affiliates
    104  
7.10 Limitations on Restricted Actions
    105  
7.11 Sale-Leasebacks; Off-Balance Sheet Obligation
    105  
7.12 Use of Proceeds
    105  
7.13 Impairment of Security Interests
    105  
7.14 Ownership of Foreign Subsidiaries
    105  
7.15 Fiscal Year
    105  
7.16 Partnerships, etc.
    105  
7.17 Financial Covenants
    106  
7.18 Consolidated Capital Expenditures
    106  
7.19 Independent Covenants
    106  
 
       
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
    106  
8.01 Events of Default
    106  
8.02 Remedies Upon Event of Default
    109  
8.03 Application of Funds
    110  
 
       
ARTICLE IX
ADMINISTRATIVE AGENT
    111  
9.01 Appointment and Authority
    111  
9.02 Rights as a Lender
    111  
9.03 Exculpatory Provisions
    111  
9.04 Reliance by Administrative Agent
    112  
9.05 Delegation of Duties
    113  
9.06 Resignation of Administrative Agent
    113  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    114  
9.08 No Other Duties, Etc.
    114  
9.09 Administrative Agent May File Proofs of Claim
    114  
9.10 Collateral and Guaranty Matters
    115  
9.11 Secured Cash Management Services Agreements and Secured Swap Contracts
    115  

 

iv



--------------------------------------------------------------------------------



 



          Section   Page  
ARTICLE X
MISCELLANEOUS
    116  
10.01 Amendments, Etc.
    116  
10.02 Notices; Effectiveness; Electronic Communications
    118  
10.03 No Waiver; Cumulative Remedies; Enforcement
    120  
10.04 Expenses; Indemnity; Damage Waiver
    121  
10.05 Payments Set Aside
    123  
10.06 Successors and Assigns
    123  
10.07 Treatment of Certain Information; Confidentiality
    128  
10.08 Right of Setoff
    129  
10.09 Interest Rate Limitation
    130  
10.10 Counterparts; Integration; Effectiveness
    130  
10.11 Survival of Representations and Warranties
    130  
10.12 Severability
    130  
10.13 Replacement of Lenders
    131  
10.14 Governing Law; Jurisdiction; Etc.
    132  
10.15 Waiver of Jury Trial
    132  
10.16 USA PATRIOT Act Notice
    133  
10.17 Time of the Essence
    133  
10.18 No Advisory or Fiduciary Responsibility
    133  
10.19 Electronic Execution of Assignments and Certain Other Documents
    133  
 
       
SIGNATURES
    S-1  

 

v



--------------------------------------------------------------------------------



 



SCHEDULES

             
1.01
  Excluded Subsidiaries and Subsidiary Guarantors        
2.01
  Commitments and Applicable Percentages        
5.03
  Approvals and Consents        
5.08
  Subsidiaries and Other Equity Investments        
5.09
  Certain Stock Arrangements        
5.13
  Environmental Matters        
5.16
  Transactions with Affiliates        
5.18
  Pension Plans        
5.23
  Labor Matters        
5.25
  Material Contracts        
7.01
  Existing Liens        
7.02
  Existing Investments        
7.03
  Existing Indebtedness        
10.02
  Administrative Agent’s Office, Certain Addresses for Notices        

EXHIBITS

             
Exhibit A
  Form of Loan Notice        
Exhibit B
  Form of Swing Line Loan Notice        
Exhibit C-1
  Term Note        
Exhibit C-2
  Revolving Credit Note        
Exhibit D
  Form of Compliance Certificate        
Exhibit E
  Form of Assignment of Assumption        
Exhibit F
  Subsidiary Guaranty Agreement        
Exhibit G
  Form of Joinder Agreement        
Exhibit H
  Opinion Matters        
Exhibit I
  Form of Pledge Agreement        
Exhibit J
  Form of Security Agreement        
Exhibit K
  Form of Permitted Acquisition Certificate        

 

vi



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
August 10, 2010, among INTEGRA LIFESCIENCES HOLDINGS CORPORATION, a Delaware
corporation (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, JPMORGAN CHASE
BANK, as Syndication Agent, and HSBC Bank USA, NA, RBC CAPITAL MARKETS, WELLS
FARGO, N.A., FIFTH THIRD BANK, DNB NOR BANK ASA and TD BANK, N.A. as
Co-Documentation Agents.
WITNESSETH:
WHEREAS, the Borrower, the Lenders party thereto (the “Existing Lenders”), Bank
of America and the other agents party thereto are parties to that certain Credit
Agreement dated as of December 22, 2005 (as amended by that certain First
Amendment dated as of February 15, 2006, that certain Second Amendment dated as
of February 23, 2007, that certain Third Amendment dated as of June 4, 2007 and
that certain Fourth Amendment dated as of September 5, 2007, and as otherwise
amended, supplemented or modified from time to time prior to the date hereof,
the “Existing Credit Agreement”), which provided to the Borrower a revolving
credit facility.
WHEREAS, in order to continue the existing indebtedness of the Borrower under
the Existing Credit Agreement and to increase the revolving credit facility and
provide a term loan facility, the Borrower has requested that the Existing
Credit Agreement be amended and restated (the “Amendment and Restatement”), and
the Lenders are willing to do so on the terms and conditions set forth herein;
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquisition”, by any Person, means the purchase or acquisition in a single
transaction or a series of transactions by any such Person, individually or
together with its Affiliates, of (a) any Equity Interest of another Person
(other than a Loan Party) sufficient to cause such Person to become a direct or
indirect Subsidiary of the Borrower or (b) all or a substantial portion of the
Property of another Person (other than a Loan Party), including, without
limitation, all or a substantial portion of the Property comprising a division,
business unit or line of business, whether involving a merger or consolidation
with such other Person. “Acquire” has a meaning correlative thereto.

 

1



--------------------------------------------------------------------------------



 



“Administrative Agent” means Bank of America in its capacity as administrative
agent and collateral agent, as applicable, under any of the Loan Documents, or
any successor administrative agent and collateral agent, as provided in
Section 9.06.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent Fee Letter” means that certain letter agreement, dated as of June 30,
2010, between the Borrower and Bank of America.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time.
“Amendment and Restatement” has the meaning specified in the recitals hereto.
“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time and (ii) thereafter, the
principal amount of such Term Lender’s Term Loans at such time, and (b) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time, subject to adjustment as provided in
Section 2.15. If the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Revolving
Credit Commitments have expired, then the Applicable Percentage of each
Revolving Credit Lender in respect of the Revolving Credit Facility shall be
determined based on the Applicable Percentage of such Revolving Credit Lender in
respect of the Revolving Credit Facility most recently in effect, giving effect
to any subsequent assignments. The initial Applicable Percentage of each Lender
in respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

2



--------------------------------------------------------------------------------



 



“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):
APPLICABLE RATE
Loans, Swing Line Loans and Letters of Credit

                                      Eurodollar Rate     Base Rate        
Pricing   Consolidated Total   Loans and Letter of     Loans and Swing Line    
    Level   Leverage Ratio   Credit Fees     Loans     Commitment Fee  
I
  ³ 3.00 to 1.0     2.50 %     1.50 %     0.500 %
II
  <3.00 to 1.0 but     2.25 %     1.25 %     0.375 %
 
  ³ 2.00 to 1.0                        
III
  < 2.00 to 1.0 but     2.00 %     1.00 %     0.375 %
 
  ³ 1.25 to 1.0                        
IV
  < 1.25 to 1.0     1.75 %     0.75 %     0.200 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered within 5 Business Days of its becoming due in
accordance with such Section 6.02(b), then Pricing Level I will be applicable as
of the first Business Day after the date on which such Compliance Certificate
was required to be delivered until the date five Business Days after the
appropriate Compliance Certificate is delivered, whereupon the Applicable Rate
shall be adjusted based on the information contained in the Compliance
Certificate. The Applicable Rate in effect during the period from the Closing
Date until the first Business Day immediately following the date that the
quarterly Compliance Certificate is delivered for the period ending
September 30, 2010 shall be determined based upon Pricing Level II.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
“Approved Bank” has the meaning specified in the definition of “Cash
Equivalents”.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3



--------------------------------------------------------------------------------



 



“Arranger Fee Letters” means collectively, the BAS Arranger Fee Letter and the
JPM Arranger Fee Letter.
“Arrangers” means Banc of America Securities and J.P. Morgan Securities, each in
its capacity as a joint lead arranger and a joint book manager.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Off-Balance Sheet Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capitalized Lease.
“Audited Financial Statements” means (a) the audited consolidated balance sheets
of the Borrower and its Consolidated Subsidiaries for the fiscal year ended
December 31, 2009, and (b) the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its Consolidated Subsidiaries, including the notes thereto.
“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of all of the Revolving Credit Commitments
pursuant to Section 2.06, and (c) the date of termination of the Revolving
Credit Commitment of each Revolving Credit Lender to make Revolving Credit Loans
and of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant
to Section 8.02.
“Banc of America Securities” means Banc of America Securities LLC and its
successors.
“Bank of America” means Bank of America, N.A. and its successors.
“BAS Arranger Fee Letter” means that certain letter agreement, dated June 30,
2010, among the Borrower and Bank of America Securities.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” or (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

4



--------------------------------------------------------------------------------



 



“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
State of New York and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a London Banking Day.
“Businesses” has the meaning specified in Section 5.13(a).
“Call Option” means one or more call option transactions between Borrower and
one or more investment grade financial institution(s) giving Borrower the right
to receive upon exercise a number of its own issued and outstanding capital
stock and/or receive cash (in whole or in part) in an amount that is intended to
be substantially equivalent to the number of shares of capital stock deliverable
to holders of the related series of Convertible Notes or other notes issued as
part of a Convertible Note Issue, as the case may be, or value of such number of
shares, as applicable, above the conversion price pursuant to the terms of the
Convertible Note Indenture or the definitive documentation for the applicable
Convertible Note Issue, as the case may be.
“Capital Assets” means, with respect to any Person, all equipment, fixed assets
and real property or improvements of such Person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such Person.
“Capitalized Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of such Person.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Revolving Credit Lenders, as
collateral for the L/C Obligations, Obligations in respect of Swing Line Loans,
or obligations of Revolving Credit Lenders to fund participations in respect of
either thereof (as the context may require), cash or deposit account balances
or, if the L/C Issuer or Swing Line Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Administrative
Agent and (b) the L/C Issuer or the Swing Line Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

5



--------------------------------------------------------------------------------



 



“Cash Equivalents” means:
(a) securities issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof (provided that the
full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than thirty-six (36) months from the date
of acquisition;
(b) marketable obligations issued by any state or commonwealth of the United
States of America rated (at the time of acquisition of such security) at least
“AA” by S&P, or the equivalent thereof by Moody’s, having maturities of not more
than thirty-six (36) months from the date of acquisition;
(c) time deposits (including eurodollar time deposits), certificates of deposit
(including eurodollar certificates of deposit) and bankers’ acceptances of
(i) any Lender or any Affiliate of any Lender, (ii) any commercial bank of
recognized standing either organized under the laws of the United States (or any
State or territory thereof) having capital and surplus in excess of
$1,000,000,000 or (iii) any bank whose short term commercial paper rating (at
the time of acquisition of such security) by S&P is at least “A-1” or the
equivalent thereof (any such bank, an “Approved Bank”), in each case with
maturities of not more than six months from the date of acquisition; and
(d) commercial paper and variable or fixed rate notes issued by any Lender or
Approved Bank or by the parent company of any Lender or Approved Bank and
commercial paper and variable rate notes issued by, or guaranteed by, any
industrial or financial company organized under the laws of the United States of
America or any state or commonwealth thereof or the District of Columbia with a
short term commercial paper rating (at the time of acquisition of such security)
of at least “A-1” or the equivalent thereof by S&P or at least “P-1” or the
equivalent thereof by Moody’s, or guaranteed by any industrial company organized
under the laws of the United States of America or any state or commonwealth
thereof or the District of Columbia with a long term unsecured debt rating (at
the time of acquisition of such security) of at least “Aa” or the equivalent
thereof by Moody’s, and in each case with maturities of not more than 180 days
from the date of acquisition thereof.
“Cash Management Bank” means any party to a Cash Management Services Agreement
with the Borrower or any of its Subsidiaries which party was a Lender or an
Affiliate of a Lender under this Agreement at the time it entered into such Cash
Management Services Agreement.
“Cash Management Services Agreement” means any agreement to provide management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management services.
“Casualty” means any casualty or other loss, damage or destruction.

 

6



--------------------------------------------------------------------------------



 



“Change in Law” means (a) any change arising from the enactment or enforcement
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, as
amended, or any rules, regulations, interpretations, guidelines or directives
promulgated thereunder, and (b) the occurrence, after the date of this
Agreement, of any of the following: (i) the adoption or taking effect of any
law, rule, regulation or treaty, (ii) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
“Change of Control” means an event or series of events by which:
(a) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any Person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
(b) any Person or two or more Persons acting in concert, shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower, or control over Voting Securities of the
Borrower on a fully-diluted basis assuming the conversion and/or exercise of all
outstanding Equity Interests of the Borrower owned by such Person or Persons
representing 30% or more of the combined voting power of such Voting Securities.
“Closing Date” means the first date all of the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means all the “Collateral” referred to in the Collateral Documents
and any other assets and property that are or are intended under the terms of
the Collateral Documents to be subject to Liens in favor of the Administrative
Agent for the benefit of the Secured Parties; provided, that, the parties
acknowledge that assets and property acquired after the Closing Date, as
permitted herein or otherwise, of the type described in the Collateral Documents
are and shall be pledged to the Administrative Agent for the benefit of the
Secured Parties as contemplated by Sections 6.11 and 6.12.

 

7



--------------------------------------------------------------------------------



 



“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement and any other security agreements, pledge agreements or similar
instruments delivered to the Administrative Agent as collateral agent from time
to time pursuant to Sections 6.11 and 6.12, and each other agreement, instrument
or document that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
“Commitment Fee” has the meaning specified in Section 2.09(a).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D hereto.
“Condemnation” means any taking of Property, or any part thereof or interest
therein, for public or quasi-public use under the power of eminent domain, by
reason of any public improvement or condemnation proceeding, or in any other
manner.
“Condemnation Award” means all proceeds of any Condemnation or transfer in lieu
thereof.
“Consolidated Capital Expenditures” means, for any period for any Person and its
Subsidiaries determined on a consolidated basis, without duplication (a) all
expenditures made directly or indirectly during such period for Capital Assets
(whether paid in cash or other consideration or accrued as a liability and
including, without limitation, all expenditures for maintenance and repairs
which are required, in accordance with GAAP, to be capitalized on the books of
such Person) and (b) solely to the extent not otherwise included in clause
(a) of this definition, the aggregate principal amount of all Indebtedness
(including, without limitation, obligations in respect of Capitalized Leases)
assumed or incurred during such period in connection with any such expenditures
for Capital Assets. For purposes of this definition, (i) Permitted Acquisitions
shall not be included in Consolidated Capital Expenditures, and (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment or with Insurance Proceeds shall be included in
Consolidated Capital Expenditures only to the extent of the gross amount by
which such purchase price exceeds the credit granted by the seller of such
equipment for the equipment being traded in at such time or the amount of such
Insurance Proceeds, as the case may be.
“Consolidated Cash Interest Charges” means for any period, for any Person and
its Subsidiaries determined on a consolidated basis, Consolidated Interest
Charges for such period; provided that all non-cash interest expense shall be
excluded.
“Consolidated Cash Taxes” means, for any period, for any Person and its
Subsidiaries determined on a consolidated basis, the aggregate amount of all
income taxes of such Person, determined on a consolidated basis to the extent
the same are paid in cash by such Person during such period.

 

8



--------------------------------------------------------------------------------



 



“Consolidated EBITDA” means, for any period, for any Person and its Subsidiaries
determined on a consolidated basis, an amount equal to Consolidated Net Income
for such period, plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period;
(ii) the provision for federal, state, local and foreign income taxes payable
for such period; (iii) depreciation and amortization expense; and (iv) other
expenses and all equity compensation charges reducing Consolidated Net Income
which do not represent a cash item in such period or any future period; plus (b)
Permitted Cost Savings, and minus (c) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits of the Borrower and its Subsidiaries for such period and
(ii) all non-cash items increasing Consolidated Net Income for such period.
Consolidated EBITDA is subject to calculation on a Pro Forma Basis in accordance
with the provisions in Section 1.03.
“Consolidated EBITDAR” means, for any period, for any Person and its
Subsidiaries determined on a consolidated basis, an amount equal to Consolidated
EBITDA for such period, plus, to the extent deducted in calculating Consolidated
Net Income for such period, Rental Expense for such period.
“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDAR for such period minus Consolidated Capital Expenditures
in excess of $40,000,000 for such period to (b) Consolidated Fixed Charges for
such period.
“Consolidated Fixed Charges” means, for any period for any Person and its
Subsidiaries on a consolidated basis, the sum of (a) Consolidated Cash Interest
Charges for such period plus (b) Consolidated Scheduled Debt Payments for such
period plus (c) Consolidated Cash Taxes for such period plus (d) Rental Expense
for such period. Consolidated Fixed Charges are subject to calculation on a Pro
Forma Basis in accordance with the provisions of Section 1.03.
“Consolidated Funded Indebtedness” means, for any Person and its Subsidiaries
determined on a consolidated basis, as of any date of determination, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness (except as provided in
clause (d) below), (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business but including earn-outs that are
earned and determinable but not yet due and payable), (e) Attributable
Indebtedness in respect of Capitalized Leases and Off-Balance Sheet Obligations,
(f) without duplication all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse (except for customary exceptions to non-recourse provisions such as
fraud, misappropriation of funds and environmental liabilities) to such Person
or any such Subsidiary; provided, however, that for the purposes of
Section 7.17(a) only, Consolidated Funded Indebtedness shall be calculated net
of available, unrestricted cash as set forth on the most recent balance sheet of
the Borrower and its Consolidated Subsidiaries delivered pursuant to
Section 6.01(a) and (b) in excess of $40,000,000.

 

9



--------------------------------------------------------------------------------



 



“Consolidated Interest Charges” means, for any period, for any Person and its
Subsidiaries determined on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, loan fees, charges and related expenses in
connection with Indebtedness (including capitalized interest), in each case to
the extent treated as interest in accordance with GAAP, and (b) the portion of
rent expense with respect to such period under Capitalized Leases that is
treated as interest in accordance with GAAP.
“Consolidated Net Income” means, for any period, for any Person and its
Subsidiaries determined on a consolidated basis, the net income (excluding
extraordinary gains but including extraordinary cash losses other than losses
related to the Permitted Swap Termination and fees related to the Convertible
Note Exchange) of such Person for that period.
“Consolidated Scheduled Debt Payments” means, for any period for any Person and
its Subsidiaries determined on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness for such period
(including, without limitation, the principal component of Capitalized Leases
paid or payable during such period); provided that Consolidated Scheduled Debt
Payments for any period shall not include (i) voluntary prepayments of
Consolidated Funded Indebtedness, (ii) mandatory prepayments of Consolidated
Funded Indebtedness, or (iii) any balloon, bullet or similar final payment
(including payments under the Loan Documents that are due on the Maturity Date).
“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four consecutive fiscal quarters
most recently ended.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person, or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Note Exchange” means a transaction exchanging the Convertible Notes
or any other notes related to a Convertible Note Issue for substantially similar
securities (i) permitting net share settlement, (ii) in an aggregate principal
amount no greater than that of the Convertible Notes as of the date of exchange,
and (iii) containing only those incentives to induce holders thereof to
participate in such exchange as are commercially reasonable.
“Convertible Note Indenture” means that certain Indenture, dated as of June 11,
2007, between the Borrower and Wells Fargo Bank, N.A., as Trustee.

 

10



--------------------------------------------------------------------------------



 



“Convertible Note Issue” means an issuance of Indebtedness or Equity Interests
(other than the Convertible Notes) pursuant to Section 7.03(f), (h), (k) or (l)
that is convertible into Qualified Equity Interests.
“Convertible Notes” means those certain 2.375% Senior Convertible Notes due
2012, issued by the Borrower pursuant to Convertible Note Indenture, in the
principal amount of $165,000,000, and any securities issued in exchange therefor
in accordance with this Agreement.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) in the case of Eurodollar
Rate Loans, the sum of (i) the Eurodollar Rate for such Loans, plus (ii) the
Applicable Rate applicable to such Loans, plus (iii) 2% per annum, (b) in the
case of the Letter of Credit Fees, a rate equal to (i) the Applicable Rate plus
2% per annum, (c) in the case of Base Rate Loans and for all other Obligations,
the sum of (i) the Base Rate plus (ii) the Applicable Rate applicable to Base
Rate Loans, plus (iii) 2% per annum.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or, in the case
of any Revolving Credit Lender, its participations in respect of Letters of
Credit or Swing Line Loans, within one Business Day of the date required to be
funded by it hereunder, unless such obligation is the subject of a good faith
dispute, (b) has notified the Borrower, or the Administrative Agent that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership of, or acquisition by, a Governmental
Authority, of any equity interest in that Lender or any direct or indirect
parent company thereof.

 

11



--------------------------------------------------------------------------------



 



“Disposition” or “Dispose” means the sale, transfer, license, lease, Casualty or
Condemnation or other disposition (including any Sale and Leaseback Transaction
or any sale of any Equity Interest of any Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes issued by any other Person or accounts receivable
or any rights and claims associated therewith or any capital stock of, or other
Equity Interests in, any other Person; provided that the foregoing shall not be
deemed to imply that any such disposition is permitted under this Agreement. The
term “Disposition” shall not include any Equity Issuance.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means a Subsidiary that is organized under the Laws of a
political subdivision of the United States.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Engagement Letter” means the engagement letter agreement dated June 30, 2010,
among the Borrower and the Arrangers.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

12



--------------------------------------------------------------------------------



 



“Equity Issuance” means any issuance by the Borrower or any of its Subsidiaries
of any capital stock or other Equity Interests to any Person or receipt by the
Borrower or any of its Subsidiaries of a capital contribution from any Person,
including the issuance of Equity Interests pursuant to the exercise of options
or warrants and the conversion of any Indebtedness to equity; provided that the
foregoing shall not be deemed to imply that any such issuance is permitted under
this Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower or any of its Subsidiaries within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any of its Subsidiaries or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which such entity was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) by the
Borrower or any of its Subsidiaries or any ERISA Affiliate from a Multiemployer
Plan resulting in withdrawal liability to the Borrower or any of its
Subsidiaries or any ERISA Affiliate under Section 4201 of ERISA, or notification
to the Borrower or any of its Subsidiaries or any ERISA Affiliate that a
Multiemployer Plan is in reorganization within the meaning of Section 4241 of
ERISA; (d) the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
“Eurodollar Rate” means:
(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and

 

13



--------------------------------------------------------------------------------



 



(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.
“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Subsidiaries” means (a) all Foreign Subsidiaries and (b) each Domestic
Subsidiary that (i) either (x) does not directly own a majority of the Equity
Interests in any Foreign Subsidiary or (y) the Equity Interests and related
“Collateral” (as defined in the Pledge Agreement) of such Domestic Subsidiary
are pledged pursuant to the Pledge Agreement, and (ii) is designated by the
Borrower as an “Excluded Subsidiary”; provided, that, as of any date of
determination, the Consolidated EBITDA during the four consecutive fiscal
quarters most recently ended of all Domestic Subsidiaries that are designated as
Excluded Subsidiaries shall not exceed five percent (5.0%) of the Consolidated
EBITDA during such period of the Borrower and its consolidated Domestic
Subsidiaries. As of the Closing Date, each of the Domestic Subsidiaries listed
in part A of Schedule 1.01 is designated as an Excluded Subsidiary in accordance
with (and, for the avoidance of doubt, not as an exception to) clause (b) of
this definition.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by
applicable Law to be withheld from amounts payable to a Lender that has failed
to comply with clause (A) of Section 3.01(e)(ii), and (d) in the case of a
Foreign Lender, any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
3.01(e), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a)(ii) or Section 3.01(c).

 

14



--------------------------------------------------------------------------------



 



“Executive Officer” means (i) with respect to the Borrower, those officers with
titles of president, chief executive officer, executive vice-president and
senior vice-president, and (ii) with respect to any other Loan Party, those
officers with titles of president, chief executive officer and vice president.
“Existing Credit Agreement” has the meaning specified in the recitals hereto.
“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letters” means, collectively, the Arranger Fee Letters and the Agent Fee
Letter.
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means a Subsidiary that is not organized under the Laws of
a political subdivision of the United States or a state thereof.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to the L/C Issuer, such Defaulting
Lender’s Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Percentage of Swing Line Loans other than
Swing Line Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof.

 

15



--------------------------------------------------------------------------------



 



“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Granting Lender” has the meaning specified in Section 10.06(g).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, that, the
term Guarantee shall not include (i) endorsements of instruments for collection
in the ordinary course, (ii) customary exceptions to non-recourse provisions
such as fraud, misappropriation of funds and environmental liabilities or
(iii) assurances relating to environmental matters. The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

 

16



--------------------------------------------------------------------------------



 



“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Increase Effective Date” has the meaning specified in Section 2.16.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c) net payment obligations of such Person under any Swap Contract;
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f) Capitalized Leases and Off-Balance Sheet Obligations of such Person;
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;
(h) all Indebtedness in respect of any of the foregoing of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on the property, including,
without limitation, accounts and contract rights owned by such Person, even
though such Person has not assumed or become liable for such Indebtedness; and
(i) all Guarantees of such Person in respect of any of the foregoing.

 

17



--------------------------------------------------------------------------------



 



For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer in an amount proportionate to such
Person’s interest therein, unless such Indebtedness is expressly made
non-recourse to such Person (subject to customary exceptions to non-recourse
provisions such as fraud, misappropriation of funds and environmental
liabilities) or except to the extent such Indebtedness is owed by such
partnership or joint venture to such Person. The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of any Capitalized Lease or
Off-Balance Sheet Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Insurance Proceeds” means all insurance proceeds (other than business
interruption insurance proceeds), damages, awards, claims and rights of action
with respect to any Casualty.
“Intercompany Notes” means the promissory notes issued as contemplated by
Section 7.02(d), substantially in the form of Exhibit A to the Pledge Agreement
or any intercompany loan agreement in form and substance reasonably satisfactory
to the Administrative Agent.
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates, and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date (with Swing Line Loans
being deemed made under the Revolving Credit Facility for purposes of this
definition).
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in the Loan Notice; provided that:
(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day;
(b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c) no Interest Period shall extend beyond the Maturity Date.

 

18



--------------------------------------------------------------------------------



 



“Internal Control Event” means a material weakness in, or fraud that involves
officers who have a significant role in and involving, the Borrower’s internal
control over financial reporting, in each case as described in the Securities
Laws.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of, any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a division, business unit or line of business. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
“IP Rights” has the meaning specified in Section 5.11.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to any such Letter of Credit.
“Joinder Agreement” means a joinder agreement executed and delivered in
accordance with the provisions of Section 6.11, substantially in the form of
Exhibit G hereto.
“JPMorgan Securities” means J.P. Morgan America Securities Inc. and its
successors.
“JPM Arranger Fee Letter” means that certain letter agreement, dated July 8,
2010, among the Borrower and JPMorgan Securities.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes,
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law (including,
without limitation, under the Federal Food, Drug and Cosmetic Act, the Safe
Medical Devices Act of 1990, the FDA Modernization Act of 1997, and additional
laws and regulations relating to medical devices promulgated by various
governments and governmental agencies, the International Standards
Organization’s regulations and registration requirements and the European
Medical Device Directives).

 

19



--------------------------------------------------------------------------------



 



“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by the Borrower on the Honor Date
or refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Issuer” means, individually or collectively as the context may indicate,
(a) Bank of America in its capacity as issuer of Letters of Credit hereunder or
any successor to Bank of America in its capacity as an issuer of Letters of
Credit hereunder and (b) any other Revolving Credit Lender, selected by the
Borrower (with the consent of the Administrative Agent) to be an issuer of
Letters of Credit hereunder, or any successor to such Lender in its capacity as
an issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount remaining to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each Lender with a commitment to make Loans as
designated in Section 2.01 or in an Assignment and Assumption pursuant to which
such Lender becomes a party hereto; provided that references to “Lenders” shall
include Bank of America in its capacity as the Swing Line Lender; for purposes
of clarification only, to the extent that the Swing Line Lender may have rights
and obligations in addition to those of the other Lenders due to its status as
Swing Line Lender, its status as such will be specifically referenced.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as to which a Lender may from time to time notify the Borrower
and the Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer (modified to the extent that the terms thereof conflict with
the terms hereof).
“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
immediately preceding Business Day).

 

20



--------------------------------------------------------------------------------



 



“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$40,000,000 and (b) the Revolving Credit Commitments. The Letter of Credit
Sublimit is part of, and not in addition to, the Revolving Credit Facility.
“License” means any license, certification, accreditation, consent, permit or
other authorization or approval which is required to be obtained from any
Governmental Authority in connection with the operation of the Borrower and its
Subsidiaries, including the development, testing, marketing, manufacturing and
pricing and sale of medical devices.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).
“Liened Property” has the meaning specified in Section 6.11.
“Liquidity” means, as of any date, an amount which equals the sum of the
aggregate amount of cash and Cash Equivalents as of such date of the Borrower
and its Subsidiaries that is not subject to any restriction regarding the use or
investment thereof (except as provided in customary investment account
agreements), and (b) the Revolving Credit Commitments minus the Total Revolving
Credit Outstandings as of such date.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan, a Swing Line Loan or L/C
Advance. Each Loan may be divided into tranches which are Base Rate Loans or
Eurodollar Rate Loans (each a “Type” of Loan).
“Loan Documents” means this Agreement, the Notes, each Issuer Document, each
Secured Swap Contract, each Secured Cash Management Services Agreement, the Fee
Letters, the Subsidiary Guaranty, the Collateral Documents, and any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.14 and all other documents delivered to the Administrative Agent, the
L/C Issuer or any Lender in connection herewith or therewith relating
specifically to the Obligations.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, in each case, if in writing, shall be substantially
in the form of Exhibit A hereto.
“Loan Party” means, the Borrower and each Subsidiary Guarantor, and “Loan
Parties” means any combination of the foregoing.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

21



--------------------------------------------------------------------------------



 



“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.
“Material Adverse Effect” means (a) a material adverse effect upon, the
operations, business, properties, liabilities (actual or contingent) or
financial condition of the Borrower and its Subsidiaries taken as a whole, (b) a
material adverse effect on the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party, (c) a material
adverse effect upon the legality, validity or binding effect of any Loan
Document, or (d) a material adverse effect upon the Lien of any Collateral
Document or a material adverse effect on the rights, powers, or remedies of the
Administrative Agent or any Lender under any Loan Document. Solely for purposes
of this definition, “Loan Documents” shall be deemed to exclude Secured Cash
Management Services Agreements and Secured Swap Contracts.
“Material Contract” means, with respect to any Loan Party, (a) each credit
agreement, capital lease or other agreement related to any Indebtedness of any
Loan Party in a face amount greater than $15,000,000 (other than the Loan
Documents), (b) each Swap Contract to which any Loan Party is a party where the
notional amount of such Swap Contract exceeds $15,000,000, and (c) any voting or
shareholder’s agreement related to the Equity Interest in any Person to which
any Loan Party is a party.
“Maturity Date” means August 10, 2015.
“Minority Equity Interests” means Equity Interests in a Person that is not a
Subsidiary of the Borrower (or any of its Subsidiaries) owned by any Loan Party
as of the Closing Date or otherwise acquired by any Loan Party after the Closing
Date as a result of a Permitted Acquisition.
“Moody’s” means Moody’s Investors Service, Inc. and any successor in interest.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any of its Subsidiaries or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or has been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Cash Proceeds” means:
(a) with respect to any Disposition by the Borrower or any of its Subsidiaries,
the excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such transaction (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out-of-pocket expenses incurred by the Borrower or such Subsidiary in
connection with such transaction and (C) income taxes reasonably estimated to be
actually payable within two years of the date of the relevant transaction as a
result of any gain recognized in connection therewith; provided that, if the
amount of any estimated taxes pursuant to subclause (C) exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds; and

 

22



--------------------------------------------------------------------------------



 



(b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by the Borrower or such Subsidiary in
connection therewith.
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
“Obligations” means all advances to, and debts, liabilities, obligations,
indemnities, covenants and duties of, any Loan Party arising under any Loan
Document (including any Secured Swap Contract and any Secured Cash Management
Services Agreement entered into after the date of this Agreement) or otherwise
with respect to any Loan or Letter of Credit, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Obligations of any Loan Party under the Loan Documents include
(a) the obligation to pay principal, interest, Letter of Credit commissions,
charges, expenses, fees, attorney fees and disbursements, indemnities and other
amounts payable by any Loan Party under any Loan Document and (b) the
obligations of any Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of any Loan Party. The Obligations shall be “Designated Senior
Indebtedness” pursuant to and for purposes of the Convertible Note Indenture.
“Off-Balance Sheet Obligation” means any transaction, agreement or other
contractual arrangement to which an entity unconsolidated with the Borrower is a
party, under which the Borrower has:
(a) any obligation under a guarantee contract that has any of the
characteristics identified in FASB ASC 460-10-15-4;
(b) a retained or contingent interest in assets transferred to an unconsolidated
entity or similar arrangement that serves as credit, liquidity or market risk
support to such entity for such assets;
(c) any obligation, including a contingent obligation, under a contract that
would be accounted for as a derivative instrument, except that it is both
indexed to the Borrower’s own stock and classified in stockholders’ equity in
the Borrower’s statement of financial position, as described in FASB ASC
815-10-15-74; or

 

23



--------------------------------------------------------------------------------



 



(d) any obligation, including a contingent obligation, arising out of a variable
interest (as defined in the FASB ASC Master Glossary) in an unconsolidated
entity that is held by, and material to, the Borrower, where such entity
provides financing, liquidity, market risk or credit risk support to, or engages
in leasing, hedging or research and development services with, the Borrower or
its Subsidiaries.
“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases that may be terminated by the lessee at any time) of any
Property that is not a Capitalized Lease other than any such lease in which that
Person is the lessor.
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws, (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement, and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date, and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

24



--------------------------------------------------------------------------------



 



“Permitted Acquisitions” means any Acquisition; provided that (a) the Property
acquired (or the Property of the Person acquired) in such Acquisition shall be
used or useful in the same or similar line of business as the Loan Parties on
the Closing Date, including activities ancillary, related or complementary
thereto, (b) after giving effect to any Acquisition on a Pro Forma Basis, the
total equity and debt investments of the Borrower and its Domestic Subsidiaries
in the Foreign Subsidiaries does not exceed fifty percent (50%) of the aggregate
book value of the total assets of the Borrower and its Domestic Subsidiaries,
all as determined in accordance with GAAP, (c) in the case of an Acquisition of
the Equity Interests of another Person, the board of directors (or other
comparable governing body) of such other Person shall have duly approved such
Acquisition, (d) no Event of Default has occurred and is continuing or would
result therefrom, (e) the Borrower and its Consolidated Subsidiaries shall be in
compliance with Section 7.17 on a Pro Forma Basis after giving effect to such
Acquisition, (f) the Acquisition shall not involve an interest in a general
partnership or joint venture or have a requirement that any Loan Party be a
general or joint venture partner other than in compliance with Section 7.16,
(g) the Loan Parties shall, and shall cause the party that is the subject of the
Acquisition to, execute and deliver such joinder and pledge agreements, security
agreements and intercompany notes and take such other actions as may be
necessary for compliance with the provisions of Sections 6.11 and 6.12, (h) the
aggregate consideration (including cash and non-cash consideration (other than
non-cash consideration in the form of Qualified Equity Interests issued by the
Borrower in accordance with Section 7.02(l) but including the maximum amount of
any earn-out or similar deferred payment that will or could become due as a
result of such Acquisition)) for each Acquisition (or a series of related
Acquisitions) is less than or equal to $250,000,000, and (i) the Borrower shall
have delivered to the Administrative Agent (1) with respect to any Acquisition
in excess of $50,000,000, (x) a Permitted Acquisition Certificate signed by a
Responsible Officer of the Borrower demonstrating compliance with the financial
covenants hereunder after giving effect to the subject Acquisition on a Pro
Forma Basis, and reaffirming that the representations are true and correct in
all material respects as of such date, except those representations and
warranties made as of a date certain, which shall remain true and correct in all
material respects as of such date and providing supplements to the Schedules as
required by the Compliance Certificate and (y) within 5 Business Days following
the closing of such Acquisition, a certificate of a Responsible Officer of the
Borrower describing the Person to be acquired, including, without limitation,
the location and type of operations and key management, (2) with respect to any
Acquisition, a Permitted Acquisition Certificate executed by a Responsible
Officer of the Borrower certifying compliance with clause (h) of this definition
and (3) with respect to any Acquisition in excess of $100 million (i) that is an
Acquisition of Equity Interests, all financial statements for the full fiscal
year preceding acquisition, as well as the most recent interim statements of the
party that is subject to the Acquisition or (ii) that is an Acquisition of
assets, all material financial information for the full fiscal year preceding
such Acquisition obtained by the Borrower or its Subsidiaries with respect to
the assets subject to the Acquisition.
“Permitted Acquisition Certificate” means a certificate of the Borrower
substantially in the form of Exhibit K.

 

25



--------------------------------------------------------------------------------



 



“Permitted Cost Savings” means, for any period, projected or anticipated future
synergies, cost savings and restructuring charges expected to arise from any
Permitted Acquisition for such period so long as and only to the extent that
such future synergies, cost savings and restructuring charges either (a) are
permitted to be included as pro forma adjustments under Regulation S-K or
Regulation S-X whether or not the pro forma reporting is required under
applicable law or (b) are certified in writing by the Borrower, so long as
(i) such synergies, cost savings and restructuring charges are reasonably
expected to be realized within twelve (12) months after such Permitted
Acquisition, (ii) the aggregate amount of all synergies, cost savings and
restructuring charges added back to Consolidated EBITDA of the Borrower and its
consolidated Subsidiaries during such period does not exceed $15,000,000 and
(iii) the aggregate amount of such cost savings or synergies with respect to
such Permitted Acquisition does not exceed the greater of (A) 25% of the
Consolidated EBITDA (excluding clause (b) of the definition thereof) of any and
all Persons acquired or, in the case of an asset Acquisition, that is fairly
attributable to the assets acquired as a result of such Permitted Acquisition,
and (B) $5,000,000.
“Permitted Liens” has the meaning specified in Section 7.01.
“Permitted Swap Termination” means the termination of the Swap Contract to which
Borrower is a party on the Closing Date.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means (i) any “employee benefit plan” within the meaning of Section 3(3)
of ERISA other than a Multiemployer Plan, maintained for employees of the
Borrower or any Subsidiary (or, with respect to any “employee benefit plan” that
is a Pension Plan, maintained for employees of the Borrower or any ERISA
Affiliate) or (ii) any such “employee benefit plan” to which the Borrower or any
Subsidiary (or, with respect to a Pension Plan, any ERISA Affiliate) is required
to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Pledge Agreement” means the Amended and Restated Pledge Agreement executed by
the Borrower, the Subsidiary Guarantors and the Administrative Agent in
accordance with the provisions of this Agreement, which Pledge Agreement shall
be substantially in the form of Exhibit I hereto.
“Pro Forma Basis” means for purposes of calculating any financial ratio for any
Reference Period for the purpose specified in Section 1.03(c), and each such
transaction actually consummated in such Reference Period, that such financial
ratio or financial amount shall be calculated on a pro forma basis based on the
following assumptions: (A) each such transaction shall be deemed to have
occurred on the first day of such Reference Period; (B) any funds to be used by
any Person in consummating any such transaction will be assumed to have been
used for that purpose as of the first day of such Reference Period; (C) any
Indebtedness to be incurred or repaid by any Person in connection with the
consummation of any such transaction will be assumed to have been incurred or
repaid on the first day of such Reference Period; (D) the gross interest
expenses, determined in accordance with GAAP, with respect to such Indebtedness
assumed to have been incurred on the first day of such Reference Period that
bears interest at a floating rate shall be calculated at the current rate (as of
the date of such calculation) under the agreement governing such Indebtedness
(including this Agreement if the Indebtedness is incurred hereunder); and
(E) any gross interest expense, determined in accordance with GAAP, with respect
to Indebtedness outstanding during such Reference Period that was or is to be
refinanced with proceeds of a transaction assumed to have been incurred as of
the first day of the Reference Period will be excluded from such calculations.

 

26



--------------------------------------------------------------------------------



 



“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Equity Interest” means (i) with respect to the Borrower, any Equity
Interest other than Equity Interests (x) that constitute Indebtedness or are
convertible or exchangeable into, or are redeemable for, Equity Interests that
constitute Indebtedness; provided, that, the foregoing shall not exclude Equity
Interests that accrue dividends that are not payable until the indefeasible
payment in cash in full of all Obligations and the termination of all
Commitments hereunder or (y) that otherwise, by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable or
exercisable), upon the happening of any event or otherwise (A) matures or is
mandatorily redeemable or subject to any mandatory repurchase requirement,
pursuant to a sinking fund obligation or otherwise (other than by virtue of a
liquidation preference that would be entitled to payments or distributions only
after Obligations have been indefeasibly repaid in full in cash and all
Commitments have been terminated), (B) is convertible into or exchangeable or
exercisable for Indebtedness or any other Equity Interest that is not a
Qualified Equity Interest, or (C) is redeemable or subject to any mandatory
repurchase requirement at the option of the holder thereof, in whole or in part,
other than redemption or repurchase after the Obligations have been indefeasibly
repaid in full in cash and all Commitments have been terminated and (ii) with
respect to any Subsidiary of the Borrower, common stock or other common Equity
Interests.
“Real Property Assets” means all interest (including leasehold interests) of the
Borrower or any of its Subsidiaries in any real property.
“Reference Period” means (a) for purposes of calculating compliance with any
financial covenant or test on any date on which a Compliance Certificate is
required to be delivered hereunder, the four consecutive fiscal quarters most
recently ended prior to such date and (b) for purposes of determining whether
the conditions precedent have been satisfied for a proposed transaction, the
four consecutive fiscal quarters most recently ended prior to date of such
proposed transaction for which annual or quarterly financial statements and a
Compliance Certificate shall have been delivered in accordance with the
provisions hereof.
“Register” has the meaning specified in Section 10.06(c).
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

 

27



--------------------------------------------------------------------------------



 



“Regulation S-K” means Regulation S-K under the U.S. Securities Act of 1933, as
amended.
“Regulation S-X” means Regulation S-X under the U.S. Securities Act of 1933, as
amended.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Rental Expense” means, for any period, for any Person and its Subsidiaries
determined on a consolidated basis, the gross rental expenses for Operating
Leases.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Facility Lenders” means (a) for the Revolving Credit Facility, the
Required Revolving Lenders and (b) for the Term Facility, the Required Term
Lenders.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) the aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender (other than any Voting Defaulting Lender) shall be
excluded for purposes of making a determination of Required Lenders.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders having more than 50% of the sum of (a) the Total Revolving Credit
Outstandings (with the aggregate amount of each Revolving Credit Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) the aggregate unused Revolving Credit Commitments; provided
that the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.
“Required Term Lenders” means, as of any date of determination, Term Lenders
having more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender (other than any
Voting Defaulting Lender) shall be excluded for purposes of making a
determination of Required Term Lenders.

 

28



--------------------------------------------------------------------------------



 



“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer, corporate controller, any
vice president or executive vice president of any Loan Party to the extent each
such officer shall have been duly authorized by all necessary corporate,
partnership or other action on the part of such Person to act on behalf of such
Person and solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any of its Subsidiaries (including, without
limitation, any payment in connection with any dissolution, merger,
consolidation or disposition involving Subsidiaries), or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest
or of any option, warrant or other right to acquire any such capital stock or
other Equity Interest or on account of any return of capital to the Borrower’s
or such Subsidiary’s stockholders, partners or members (or the equivalent of any
thereof) or the issuance of any Equity Interest or acceptance of any capital
contributions or any option, warrant or right to acquire any such dividend,
distribution or payment.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement and “Revolving
Credit Commitments” means the Revolving Credit Commitments of all the Revolving
Credit Lenders.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, (a) so long as any Revolving
Credit Commitment is in effect, any Lender that has a Revolving Credit
Commitment at such time or (b) if the Revolving Credit Commitments have
terminated or expired, any Lender that has a Revolving Credit Loan or a
participation in L/C Obligations or Swing Line Loans at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

29



--------------------------------------------------------------------------------



 



“Revolving Credit Note” means an amended and restated promissory note made by
the Borrower in favor of a Revolving Credit Lender evidencing Revolving Credit
Loans or Swing Line Loans, as the case may be, made by such Revolving Credit
Lender, substantially in the form of Exhibit C-2 hereto.
“RLL Maintenance Period” means the period beginning on the date that is three
months prior to the maturity date of the Convertible Notes to and including the
maturity date of the Convertible Notes.
“Sale and Leaseback Transaction” means any arrangement pursuant to which the
Borrower or any of its Subsidiaries, directly or indirectly, becomes liable as
lessee, guarantor or other surety with respect to any lease, whether an
Operating Lease or a Capitalized Lease, of any Property that the Borrower or any
of its Subsidiaries (a) has sold or transferred (or is to sell or transfer) to,
or arranged the purchase by, a Person other than the Borrower or any of its
Subsidiaries or (b) intends to use for substantially the same purpose as any
other Property that has been sold or is transferred (or is to be sold or
transferred) by the Borrowers or such Subsidiary to a Person other than the
Borrower or any of its Subsidiaries in connection with such lease.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor in interest.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Services Agreement” means any Cash Management Services
Agreement that is entered into by and between the Borrower or any of its
Subsidiaries and any Cash Management Bank.
“Secured Party” means the Administrative Agent, each Lender, the L/C Issuer,
each Swap Bank, each Cash Management Bank, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.05, and the
other Persons the Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Collateral Documents.
“Secured Swap Contract” means any interest rate or foreign exchange rate Swap
Contract that is entered into by and between the Borrower and any of its
Subsidiaries and any Swap Bank.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

30



--------------------------------------------------------------------------------



 



“Security Agreement” means the Amended and Restated Security Agreement executed
by the Borrower, the Subsidiary Guarantors and the Administrative Agent
substantially in the form of Exhibit J hereto.
“Shareholders’ Equity” means, as of the date of determination, consolidated
shareholders’ equity of any Person and its Subsidiaries on a consolidated basis
as of that date determined in accordance with GAAP.
“SPC” has the meaning specified in Section 10.06(g).
“Subject Properties” has the meaning specified in Section 5.13(a).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Subsidiary Guarantor” means each Domestic Subsidiary of the Borrower on the
Closing Date and each other Subsidiary of the Borrower that joins as a
Subsidiary Guarantor pursuant to Section 6.11, together with their successors
and permitted assigns, in each case, other than the Excluded Subsidiaries. As of
the Closing Date, the Domestic Subsidiaries listed on part B of Schedule 1.01
hereto are Subsidiary Guarantors.
“Subsidiary Guaranty” means the Amended and Restated Subsidiary Guaranty
Agreement duly executed by each Subsidiary Guarantor and the Administrative
Agent, substantially in the form of Exhibit F hereto.
“Swap Bank” means any Lender or an Affiliate of a Lender in its capacity as a
party to a Swap Contract in effect under the Existing Credit Agreement on the
Closing Date or otherwise entered into on or after the Closing Date.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

31



--------------------------------------------------------------------------------



 



“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B hereto.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $40,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).
“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement and “Term
Commitments” means the Term Commitments of all the Term Lenders.

 

32



--------------------------------------------------------------------------------



 



“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.
“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.
“Term Loan” means an advance made by any Term Lender under the Term Facility.
“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-1 hereto.
“Threshold Amount” means $25,000,000.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Type” has the meaning specified in the definition of “Loan”.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“Unaudited Financial Statements” means (a) the unaudited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries for the fiscal
quarter ended June 30, 2010 and (b) the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date, subject to normal year-end adjustments.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Voting Defaulting Lender” means a Term Lender that is a Defaulting Lender
solely by virtue of such Term Lender’s parent having taken an action, or become
subject to a proceeding or appointment, that is described in clause (d) of the
definition of “Defaulting Lender”.
“Voting Securities” means, with respect to any Person, securities or other
ownership interests having by the terms thereof ordinary voting power to elect
the board of directors or other persons performing similar functions of such
Person (irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such Person shall have or might have
voting power by reason of the happening of any contingency).

 

33



--------------------------------------------------------------------------------



 



“Wholly-Owned Subsidiary” means (a) with respect to any Domestic Subsidiary of
any Person, a Domestic Subsidiary of such Person that is wholly-owned by such
Person and (b) with respect to any Foreign Subsidiary of any Person, either
(i) a Foreign Subsidiary of such Person that is wholly-owned by such Person or
(ii) if any Law applicable to such Foreign Subsidiary requires that directors of
such Foreign Subsidiary own any amount of common Equity Interests in such
Foreign Subsidiary, such Foreign Subsidiary of such Person so long as (i) the
amount of common Equity Interests in such Foreign Subsidiary owned by such
director or directors is the minimum amount required by applicable Law,
(ii) ownership of such common Equity Interests does not give such director or
directors, individually or in combination, the right or ability to control,
directly or indirectly through one or more intermediaries, the management of
such Foreign Subsidiary, and (iii) such Person, directly or indirectly, owns all
the other Equity Interests in such Foreign Subsidiary other than the Equity
Interest held by such director or directors.
1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

34



--------------------------------------------------------------------------------



 



(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
(c) Pro Forma Calculations. Notwithstanding anything herein to the contrary, any
calculation of the Consolidated Total Leverage Ratio and Consolidated Fixed
Charge Coverage Ratio for any Reference Period during which an Acquisition or
Disposition shall have occurred shall each be made on a Pro Forma Basis for
purposes of making the following determinations:
(i) determining the applicable pricing level under the definition of “Applicable
Rate”;
(ii) determining compliance with the Consolidated Total Leverage Ratio and the
Consolidated Fixed Charge Coverage Ratio (other than whether the conditions
precedent for a proposed transaction have been satisfied as contemplated by
subsection (iii) of this Section 1.03(c)); and

 

35



--------------------------------------------------------------------------------



 



(iii) determining whether the conditions precedent have been satisfied for a
proposed transaction which is permitted hereunder only so long as no Event of
Default will result from the consummation thereof, including, without
limitation, any Disposition or any Investment which results in an Acquisition.
(d) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).
1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
1.07 Amendment and Restatement. In order to facilitate the Amendment and
Restatement:
(a) Existing Credit Agreement Superseded. Each of the Borrower and each other
Loan Party, the Administrative Agent, the L/C Issuer and the Lenders hereby
agree that upon the effectiveness of this Agreement, the terms and provisions of
the Existing Credit Agreement shall be and hereby are amended and restated in
their entirety by the terms, conditions and provisions of this Agreement, and
the terms and provisions of the Existing Credit Agreement, shall be superseded
by this Agreement.
(b) Continuing Obligations. All of the “Obligations” (as defined in the Existing
Credit Agreement, the “Existing Obligations”) outstanding under the Existing
Credit Agreement and other “Loan Documents” (as defined in the Existing Credit
Agreement, the “Existing Loan Documents”) shall continue as Obligations
hereunder to the extent not repaid on the Closing Date, and each of this
Agreement and the Notes and any other Loan Document (as defined herein) that is
amended and restated in connection with this Agreement is given as a
substitution of and modification of, and not as a payment of or novation of, the
indebtedness, liabilities and Existing Obligations of the Borrower under the
Existing Credit Agreement or any Existing Loan Document, and neither the
execution and delivery of such documents nor the consummation of any other
transaction contemplated hereunder is intended to constitute a novation of the
Existing Credit Agreement or of any of the other Existing Loan Documents or any
obligations thereunder.

 

36



--------------------------------------------------------------------------------



 



(c) Reallocation of Commitments. Upon the effectiveness of this Agreement, all
outstanding loans owing by the Borrower under the Existing Credit Agreement
shall be deemed to be Loans hereunder. The parties hereto acknowledge and agree
that, notwithstanding the provisions regarding assignments set forth in
Section 10.06 hereof, as of the Closing Date, (i) the Commitments and Applicable
Percentages for each of the Lenders are as set forth on Schedule 2.01 and
(ii) each Lender that is party to the Existing Credit Agreement whose loan
commitments under the Existing Credit Agreement is greater than its Commitments
hereunder shall be deemed to have assigned, without recourse, to one or more
Lenders such portion of the such decreasing Lender’s existing loans and
commitments under the Existing Credit Agreement as shall be necessary to
effectuate the reallocation of commitments and existing loans contemplated
hereby. Notwithstanding anything to the contrary in the Existing Credit
Agreement or this Agreement, no other documents or instruments, including any
Assignment and Assumption, shall be executed in connection with such assignments
(all of which requirements are hereby waived), and such assignments shall be
deemed to be made with all applicable representations, warranties and covenants
as if evidenced by an Assignment and Assumption. On the Closing Date, the
Lenders shall make full cash settlement with each other through the
Administrative Agent with respect to all assignments, reallocations and other
changes in commitments contemplated hereby such that after giving effect to such
settlements each Lender’s Applicable Percentage with respect to the Term
Facility and the Revolving Credit Facility shall be as set forth on
Schedule 2.01.
(d) Existing Notes. Upon the effectiveness of this Agreement, all “Notes” as
defined in and issued under the Existing Credit Agreement shall be superseded
and replaced by the Notes issued hereunder, and such notes issued under the
Existing Credit Agreement shall be deemed cancelled, regardless of whether such
notes were returned to the Borrower; provided, that Lenders that were “Lenders”
under the Existing Credit Agreement will use commercially reasonable efforts to
locate and return to Borrower for cancellation all original notes issued under
the Existing Credit Agreement.
ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS
2.01 Loans. (a) Term Borrowing. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make a single loan to the Borrower
on the Closing Date in an amount not to exceed such Term Lender’s Term
Commitment Percentage of the Term Facility. The Term Borrowing shall consist of
Term Loans made simultaneously by the Term Lenders in accordance with their
respective Applicable Percentage of the Term Facility. Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed.
(b) Revolving Credit Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans (each such
loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) subject to Section 2.04(a) with respect to
the Swing Line Lender, the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all L/C Obligations, plus such
Revolving

 

37



--------------------------------------------------------------------------------



 



Credit Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment. Within the limits of each Revolving Credit Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(b), prepay under
Section 2.05, and reborrow under this Section 2.01(b).
(c) Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.
2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Borrowing,
each conversion of Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to, or
continuation of, Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to, or
continuation of, Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) the applicable Facility and whether the Borrower is requesting
a Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, as the case may be, under such Facility, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, as applicable (iv) the Type of Loans to be
borrowed or to which existing Loans are to be converted or continued, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of, Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, the Borrower will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be made as or converted to a Eurodollar Rate Loan.

 

38



--------------------------------------------------------------------------------



 



(b) Following receipt of a Loan Notice for a Facility, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under such Facility of the applicable Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Appropriate Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a). In the case of a
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date a Loan Notice with respect to a Revolving Credit Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Revolving Credit Borrowing shall be applied, first, to the payment in
full of any such L/C Borrowings, and second shall be made available to the
Borrower as provided above.
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be requested as,
converted to, or continued as, Eurodollar Rate Loans without the consent of the
Required Lenders.
(d) The Administrative Agent shall promptly notify the Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
(e) (i) After giving effect to all Term Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than four (4) Interest Periods in effect with
respect to the Term Facility at any time. (ii) After giving effect to all
Revolving Credit Borrowings, all conversions of Revolving Credit Loans from one
Type to the other, and all continuations of Revolving Credit Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect with
respect to the Revolving Credit Facility at any time.
2.03 Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to the
terms and conditions set forth herein, (A) the L/C Issuer agrees, in reliance
upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue standby
Letters of Credit for the account of the Borrower or its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Revolving Credit

 

39



--------------------------------------------------------------------------------



 



Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.
(ii) The L/C Issuer shall not issue any Letter of Credit, if:
(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or
(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.
(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $500,000;
(D) the Letter of Credit is to be denominated in a currency other than Dollars;
(E) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

 

40



--------------------------------------------------------------------------------



 



(F) any Revolving Credit Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, reasonably satisfactory to the L/C Issuer (in its sole discretion)
with the Borrower or such Revolving Credit Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.15(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.
(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.
(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer the
following: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer the following: (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

41



--------------------------------------------------------------------------------



 



(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more of the applicable conditions
contained in Article IV shall not have been satisfied (other than matters
previously waived), then, subject to the terms and conditions hereof, the L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower (or the applicable Loan Party) or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.
(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof and the Borrower not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the L/C Issuer, the Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

 

42



--------------------------------------------------------------------------------



 



(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof and shall state the date payment shall be made by
the L/C Issuer under a Letter of Credit (each such date, an “Honor Date”). Not
later than 11:00 a.m. on the Honor Date, the Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii) Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

43



--------------------------------------------------------------------------------



 



(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.
(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Administrative Agent, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the amount of the unutilized portion of the Revolving Credit Facility
and the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.

 

44



--------------------------------------------------------------------------------



 



(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by the Administrative Agent.
(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document or any other agreement or instrument
relating thereto;
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv) any payment made in good faith by the L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

45



--------------------------------------------------------------------------------



 



(v) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to the departure from any Guarantee, for all
or any of the Obligations of the Borrower in respect of any Letter of Credit; or
(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it, and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable, (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct, or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower pursuing such rights and remedies as it may
have against the beneficiary or transferee at law or under any other agreement.
None of the L/C Issuer, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of the L/C
Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (vi) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

46



--------------------------------------------------------------------------------



 



(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each standby Letter of Credit.
(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times either
(i) so long as no Event of Default has occurred and is continuing, the excess of
the daily amount available to be drawn under such Letter of Credit over the
amount of any Cash Collateral provided by such Borrower with respect to such
Letter of Credit as a result of a Revolving Credit Lender becoming a Defaulting
Lender or (ii) otherwise, the daily amount available to be drawn under such
Letter of Credit (irrespective of any Cash Collateral provided with respect
thereto); provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Revolving Credit Lenders in accordance
with the upward adjustments in their respective Applicable Revolving Credit
Percentages allocable to such Letter of Credit pursuant to Section 2.15(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Such Letter of Credit Fees shall be (i) computed
on a quarterly basis in arrears and (ii) due and payable on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.
(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Agency Fee Letter, computed on either (i) so long as no Event of Default has
occurred and is continuing, the excess of the daily amount available to be drawn
under such Letter of Credit over the amount of any Cash Collateral provided by
such Borrower with respect to such Letter of Credit as a result of a Revolving
Credit Lender becoming a Defaulting Lender or (ii) otherwise, the daily amount
available to be drawn under such Letter of Credit (irrespective of any Cash
Collateral provided with respect thereto), in each case on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

 

47



--------------------------------------------------------------------------------



 



(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, or otherwise will benefit, a Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the benefit of Subsidiaries inures to the
account of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.
2.04 Swing Line Loans. (a) The Swing Line. Subject to the terms and conditions
set forth herein, the Swing Line Lender agrees, in reliance upon the agreements
of the other Lenders set forth in this Section 2.04, may in its sole discretion
make loans (each such loan, a “Swing Line Loan”) to the Borrower from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Revolving Credit Percentage of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility at
such time, and (ii) except as provided above with respect to the Swing Line
Lender, the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender at such time, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations at such time, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans at
such time shall not exceed such Lender’s Revolving Credit Commitment, and
provided, further, that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately
upon the making of a Swing Line Loan, each Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage times the amount of such Swing Line Loan.

 

48



--------------------------------------------------------------------------------



 



(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000 or a whole multiple of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV (other than matters previously waived) is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender will,
not later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower designated on the books of the
Swing Line Lender in immediately available funds. If the Swing Line Lender
elects in its sole discretion not to make a Swing Line Loan, the Borrower’s
Swing Line Loan Notice will be deemed to be a requested Borrowing of Base Rate
Loans under Section 2.02; provided, that, that if such Swing Line Notice was
delivered after 10:00 a.m. on the date the Swing Line Loan is requested, the
deemed notice of a Borrowing of Base Rate Loans shall be deemed to have been
delivered at 9:00 a.m. on the immediately succeeding Business Day.
(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole discretion may request, on behalf of the Borrower (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolving Credit Lender shall make
an amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

49



--------------------------------------------------------------------------------



 



(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this Section
2.04(c)(iii) shall be conclusive absent manifest error.
(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the amount of the unutilized portion of the
Revolving Credit Facility and the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage of such payment (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s risk participation was funded) in the same funds as those received
by the Swing Line Lender.

 

50



--------------------------------------------------------------------------------



 



(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.
(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
2.05 Prepayments. (a) Optional. (i) Subject to the last sentence of this
Section 2.05(a)(i), the Borrower may upon notice to the Administrative Agent, at
any time or from time to time, voluntarily prepay Term Loans and Revolving
Credit Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (x) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (y) on the date of prepayment of Base Rate Loans, (B) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof, and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the Facility to
be prepaid, the date and amount of such prepayment and the Type(s) of Loans to
be prepaid. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall
irrevocably make such prepayment and the payment amount specified in such notice
shall be due and payable on the date specified therein. Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Each prepayment of the outstanding Term Loans pursuant to this Section 2.05(a)
shall be applied to the principal repayment installments thereof in (a) direct
order of maturity, (b) inverse order of maturity or (c) on a pro-rata basis, as
the Borrower may elect. Subject to Section 2.15, prepayments shall be applied to
the Loans of the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities; provided that, in
each case, first to Base Rate Loans and then to Eurodollar Rate Loans specified
in such notice in direct order of Interest Period maturities.

 

51



--------------------------------------------------------------------------------



 



(ii) The Borrower may upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(b) Mandatory. (i) If the Borrower or any of its Subsidiaries Disposes of any
property (including any Disposition made under Section 7.05(f) but excluding any
other Disposition permitted under Section 7.05) which results in the realization
by such Person of Net Cash Proceeds in excess of $15,000,000 in the aggregate
for all such Dispositions, the Borrower shall prepay an aggregate principal
amount of Term Loans equal to the lesser of (A) 100% of such Net Cash Proceeds
and (B) the aggregate outstanding amount of all Term Loans immediately upon
receipt thereof by such Person (such prepayments to be applied as set forth in
clause (iii) below); provided, however, that, with respect to any Net Cash
Proceeds realized under a Disposition described in this Section 2.05(b), at the
election of the Borrower (as notified by the Borrower to the Administrative
Agent on or prior to the date of such Disposition), and so long as no Event of
Default shall have occurred and be continuing, the Borrower or such Subsidiary
may reinvest all or any portion of such Net Cash Proceeds in operating assets so
long as within eighteen (18) months after the receipt of such Net Cash Proceeds,
such purchase shall have been consummated or a letter of intent or purchase
agreement shall have been signed (in either case, as reported in a notice
provided by the Borrower in writing to the Administrative Agent); provided
further, however, that any Net Cash Proceeds not subject to such agreement or
letter or so reinvested shall be promptly applied to the prepayment of the Loans
as set forth in this Section 2.05(b)(i).
(ii) Upon the incurrence or issuance by the Borrower or any of its Subsidiaries
of any Indebtedness (other than Indebtedness expressly permitted to be incurred
or issued pursuant to Section 7.03), the Borrower shall prepay an aggregate
principal amount of Term Loans equal to the lessor of (A) 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by the Borrower or
such Subsidiary and (B) the aggregate outstanding amount of all Term Loans (such
prepayments to be applied as set forth in clause (iii) below).
(iii) Each prepayment of Loans pursuant to the foregoing subclauses (i) —
(ii) of this Section 2.05(b) shall be applied to the Term Facility and to the
regular amortization principal repayment installments thereof on a pro-rata
basis. Subject to Section 2.15, such prepayments shall be paid to the Term
Lenders in accordance with their respective Applicable Percentages in respect of
the Term Facility.
(iv) If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iv) unless,
after the prepayment of the Revolving Credit Loans and Swing Line Loans, the
Total Revolving Credit Outstandings exceed the Revolving Credit Facility at such
time.

 

52



--------------------------------------------------------------------------------



 



(v) Except as otherwise provided in Section 2.15, prepayments of the Revolving
Credit Facility made pursuant to this Section 2.05(b), first, shall be applied
ratably to the L/C Borrowings and the Swing Line Loans, second, shall be applied
ratably to the outstanding Revolving Credit Loans, and, third, shall be used to
Cash Collateralize the remaining L/C Obligations. Upon the drawing of any Letter
of Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party or any Defaulting Lender that has provided Cash
Collateral) to reimburse the L/C Issuer or the Revolving Credit Lenders, as
applicable.
2.06 Termination or Reduction of Commitments. (a) Optional. The Borrower may,
upon notice to the Administrative Agent, terminate the Revolving Credit
Facility, the Letter of Credit Sublimit or the Swing Line Sublimit, or from time
to time permanently reduce the Revolving Credit Facility, the Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof and (iii) the Borrower shall not terminate or
reduce (A) the Revolving Credit Facility if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total Revolving Credit Outstandings
would exceed the Revolving Credit Facility, (B) the Letter of Credit Sublimit
if, after giving effect thereto, the Outstanding Amount of L/C Obligations not
fully Cash Collateralized hereunder would exceed the Letter of Credit Sublimit,
or (C) the Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Swing Line Sublimit. The Administrative Agent will promptly
notify the Lenders of any termination or reduction of the Letter of Credit
Sublimit, Swing Line Sublimit or the Revolving Credit Facility under this
Section 2.06. Upon any reduction of the Revolving Credit Commitments, the
Revolving Credit Commitment of each Revolving Credit Lender shall be reduced by
such Lender’s Applicable Revolving Credit Percentage of such reduction amount.
(b) Mandatory. (i) The aggregate Term Commitments shall be automatically and
permanently reduced to zero immediately following the Term Borrowing.
(ii) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.
(c) All Commitment Fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.

 

53



--------------------------------------------------------------------------------



 



2.07 Repayment of Loans. (a) Term Loans. The Borrower shall repay to the Term
Lenders the principal amount of Term Loans outstanding on the last Business Day
corresponding to each of the following quarter end dates in the respective
amounts set forth opposite such dates (which amounts shall be reduced as a
result of the application of prepayments in accordance with Section 2.05):

          Date   Amount  
December 31, 2010
  $ 1,875,000  
March 31, 2011
  $ 1,875,000  
June 30, 2011
  $ 1,875,000  
September 30, 2011
  $ 1,875,000  
December 31, 2011
  $ 2,812,500  
March 31, 2012
  $ 2,812,500  
June 30, 2012
  $ 2,812,500  
September 30, 2012
  $ 2,812,500  
December 31, 2012
  $ 3,750,000  
March 31, 2013
  $ 3,750,000  
June 30, 2013
  $ 3,750,000  
September 30, 2013
  $ 3,750,000  
December 31, 2013
  $ 3,750,000  
March 31, 2014
  $ 3,750,000  
June 30, 2014
  $ 3,750,000  
September 30, 2014
  $ 3,750,000  
December 31, 2014
  $ 3,750,000  
March 31, 2015
  $ 3,750,000  
June 30, 2015
  $ 3,750,000  
Maturity Date
  $ 90,000,000  

provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term Loans outstanding on
such date.
(b) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.
(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Swing Line
Loan is made and (ii) the Maturity Date.
2.08 Interest. (a) Subject to the provisions of Section 2.08(b) (and without
duplication), (i) each Eurodollar Rate Loan under a Facility shall bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate for such Facility; (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Revolving Credit Facility.

 

54



--------------------------------------------------------------------------------



 



(b) (i) If any amount of principal of any Loan is not paid when due (after any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount thereafter shall bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at the fluctuating interest rate per annum equal at all times to the Default
Rate to the fullest extent permitted by applicable Law.
(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
2.09 Fees. In addition to certain fees described in Sections 2.03(h) and (i):
(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee (the “Commitment Fee”) equal to
the Applicable Rate times the actual daily amount by which the Revolving Credit
Facility exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans
and (ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.15; provided that for purposes of calculating the
Commitment Fee, Swing Line Loans will not be deemed to be utilized. The
Commitment Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date. The
Commitment Fee shall be calculated quarterly in arrears and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

 

55



--------------------------------------------------------------------------------



 



(b) Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Engagement Letter and the Fee Letters. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Total Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Total Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders or
the L/C Issuer, as the case may be, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or the L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This paragraph shall not limit
the rights of the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under
Article VIII. The Borrower’s obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.
2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender of the amount of
the Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon shall be conclusive absent manifest error. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

56



--------------------------------------------------------------------------------



 



(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsections (a) and (b) above, and by each Lender in its accounts
pursuant to subsections (a) and (b) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register each Lender and, in the case
of such account or accounts, such Lender, under this Agreement and the other
Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make any entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.
2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff, but without waiver thereof.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day
(unless otherwise expressly provided herein), and such extension of time shall
be reflected in computing interest or fees, as the case may be.

 

57



--------------------------------------------------------------------------------



 



(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing of Eurodollar Rate
Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon
on the date of such Borrowing), the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to the applicable Borrowing. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest, if returned within one Business Day, and with
interest at the Federal Funds Rate for each day thereafter until returned.

 

58



--------------------------------------------------------------------------------



 



(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).
(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied as
provided in Section 8.03.
2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then, in each case under
clauses (a) and (b) above, the Lender receiving such greater proportion shall
(A) notify the Administrative Agent of such fact, and (B) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

59



--------------------------------------------------------------------------------



 



(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.14 Cash Collateral.
(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist any Revolving Credit Lender that
is a Defaulting Lender, immediately upon the request of the Administrative
Agent, the L/C Issuer or the Swing Line Lender, the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Revolving Credit Lender, such Revolving Credit
Lender, hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, the L/C Issuer and the
Revolving Credit Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.14(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Revolving Credit Lender that is a
Defaulting Lender will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

 

60



--------------------------------------------------------------------------------



 



(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Revolving Credit Lender that is
a Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Revolving Credit Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.14
may be otherwise applied in accordance with Section 8.03), and (y) the Person
providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
2.15 Defaulting Lenders.
(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, if such Defaulting Lender is a Revolving
Credit Lender, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, if
such Defaulting Lender is a Revolving Credit Lender and if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists),

 

61



--------------------------------------------------------------------------------



 



to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, in the case of a Defaulting Lender under any Facility, to
the payment of any amounts owing to the other Lenders under such Facility (in
the case of the Revolving Credit Facility, including the L/C Issuer or Swing
Line Lender) as a result of any judgment of a court of competent jurisdiction
obtained by any Lender under such Facility (in the case of the Revolving Credit
Facility, including the L/C Issuer or Swing Line Lender) against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Loans under any
Facility or L/C Borrowings in respect of which that Defaulting Lender has not
fully funded its appropriate share and (B) such Loans or L/C Borrowings were
made at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied to pay the Loans of, and L/C Borrowings
owed to, all non-Defaulting Lenders under the applicable Facility on a pro rata
basis (and ratably among all applicable Facilities computed in accordance with
the Defaulting Lenders’ respective funding deficiencies) prior to being applied
to the payment of any Loans of, or L/C Borrowings owed to, that Defaulting
Lender under the applicable Facility. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii) Certain Fees. That Defaulting Lender (A) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (B) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).
(iv) Reallocation of Applicable Revolving Credit Percentages to Reduce Fronting
Exposure. During any period in which a Revolving Credit Lender is a Defaulting
Lender, for purposes of computing the amount of the obligation of each Revolving
Credit Lender that is a non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Revolving Credit Percentage” of each
such non-Defaulting Lender shall be computed without giving effect to the
Revolving Credit Commitment of that Defaulting Lender; provided, that, (A) each
such reallocation shall be given effect only if, at the date the applicable
Revolving Credit Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (B) the aggregate obligation of each Revolving Credit Lender
that is a non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Revolving Credit Commitment of that non-Defaulting Revolving
Credit Lender minus (2) the aggregate Outstanding Amount of the Revolving Credit
Loans of that Revolving Credit Lender.

 

62



--------------------------------------------------------------------------------



 



(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent, and,
in the case a Defaulting Lender is a Revolving Credit Lender, the Swing Line
Lender and the L/C Issuer, agree in writing in their sole discretion that a
Defaulting Lender under any Facility should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the other Lenders
under such Facility, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders
under such Facility or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans under such Facility and, in the
case of the Revolving Credit Facility, the funded and unfunded participations in
Letters of Credit and Swing Line Loans, to be held on a pro rata basis by the
Lenders under such Facility in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
2.16 Increase in Commitments. (a) Request for Increase. Provided there exists no
Default or Event of Default, upon notice to the Administrative Agent (which
shall promptly notify the Lenders), the Borrower may from time to time, request
an increase in the Aggregate Commitments (which increase may take the form of an
increase to the Revolving Credit Facility or to the Term Facility) by an amount
(for all such requests) not exceeding $150,000,000 in the aggregate; provided
that (i) any such request for an increase shall be in a minimum amount of
$25,000,000, and (ii) the Borrower may make a maximum of five such requests. At
the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each
Appropriate Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Appropriate
Lenders).
(b) Lender Elections to Increase. Each Appropriate Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its applicable Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage with respect to the
applicable Facility of such requested increase. Any Appropriate Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment. Any Lender’s decision to increase its Commitment pursuant hereto
may be made by Lender in its sole and absolute discretion.

 

63



--------------------------------------------------------------------------------



 



(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Appropriate Lender of the Appropriate
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase and subject to the approval of the Administrative Agent,
the L/C Issuer and the Swing Line Lender (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders under the applicable Facility pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.
(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section 2.16, the Administrative Agent and the Borrower
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Appropriate Lenders of the final allocation of such increase
and the Increase Effective Date. If the increase is to the Term Loan Facility,
as of the Increase Effective Date, the amortization schedule for the Term Loans
set forth in Section 2.07(a) shall be amended to increase the then remaining
unpaid installments of principal by an aggregate amount equal to the additional
Term Loans being made on such date, such aggregate amount to be applied to
increase such installments ratably in accordance with the amounts in effect
immediately prior to the Increase Effective Date. Such amendment may be signed
by the Administrative Agent on behalf of the Term Lenders.
(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.16, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, (B) after giving effect to such increase in
Commitments or Loans made available by such increase, the Borrower and its
Consolidated Subsidiaries shall be in compliance with Section 7.17 on a Pro
Forma Basis and (C) no Default exists. If the increase is to the Term Facility,
the additional Term Loans shall be made by the Term Lenders participating
therein pursuant to the procedures set forth in Section 2.02. If the increase is
to the Revolving Credit Facility, the Borrower shall prepay any Revolving Credit
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable Revolving
Credit Percentages arising from any nonratable increase in the Revolving Credit
Commitments under this Section 2.16.
(f) Conflicting Provisions. This Section 2.16 shall supersede any provisions in
Section 2.13 or 10.01 to the contrary. Minimum prepayment amounts in
Section 2.05 shall not apply to prepayments pursuant to this Section.

 

64



--------------------------------------------------------------------------------



 



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
the Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii) If the Borrower or the Administrative Agent shall be required by applicable
Law to withhold or deduct any Taxes including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with applicable Law, and (C) to the extent
that the withholding or deduction is made on account of Indemnified Taxes or
Other Taxes, the sum payable by the Borrower shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 Business Days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by the Borrower or the Administrative Agent or
paid by the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Borrower shall also, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
for any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

65



--------------------------------------------------------------------------------



 



(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

 

66



--------------------------------------------------------------------------------



 



(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and
(B) each Foreign Lender that is entitled under applicable Law or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable
(and shall in any event deliver at least one of the following):
(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II) executed originals of Internal Revenue Service Form W-8ECI,
(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or
(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

67



--------------------------------------------------------------------------------



 



(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Borrower or the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the L/C Issuer, or have any
obligation to pay to any Lender or the L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or the L/C Issuer, as
the case may be. If the Administrative Agent, any Lender or the L/C Issuer
determines, in good faith, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or any other
applicable Loan Party or with respect to which the Borrower or any other
applicable Loan Party has paid additional amounts pursuant to this Section, it
promptly shall pay to the Borrower or such other applicable Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower or such Loan Party under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses incurred by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower or other applicable Loan Party, jointly and
severally, upon the request of the Administrative Agent, such Lender or the L/C
Issuer, agrees to repay the amount paid over to the Borrower or such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower any other applicable
Loan Party or any other Person.
3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable,

 

68



--------------------------------------------------------------------------------



 



convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.
3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;
(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

 

69



--------------------------------------------------------------------------------



 



(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, and provided such Lender or L/C Issuer
is generally charging its other borrowers therefor, the Borrower will pay to
such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and setting forth in reasonable detail the
basis thereof, and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 Business Days after
receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

70



--------------------------------------------------------------------------------



 



(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 Business Days prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 Business Days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 Business Days
from receipt of such notice.
3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

71



--------------------------------------------------------------------------------



 



3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any
Lender, the L/C Issuer, or any Governmental Authority for the account of any
Lender or the L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then upon Borrower’s written request such
Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender or the L/C Issuer, as the case may be.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender or the L/C Issuer in connection with any such designation or
assignment.
(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or notice is given pursuant to Section 3.02, the Borrower may
replace such Lender in accordance with Section 10.13.
3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01 Conditions to Closing. The obligation of the L/C Issuer and each Lender
hereunder is subject to satisfaction of the following conditions precedent on
the Closing Date:
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i) executed counterparts of this Agreement, each Collateral Document and the
Subsidiary Guaranty, sufficient in number for distribution to the Administrative
Agent, each Lender and the Borrower;
(ii) an original Note executed by the Borrower in favor of each Lender
requesting a Note;
(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act on behalf of such Loan
Party in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;

 

72



--------------------------------------------------------------------------------



 



(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each of the Loan Parties is duly organized
or formed, validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect, including, certified copies of the Organization
Documents of the Loan Parties, certificates of good standing and/or
qualification to engage in business and tax clearance certificates of the Loan
Parties;
(v) favorable opinions of special counsel for the Loan Parties, addressed to the
Administrative Agent and each Lender, as to the matters set forth in Exhibit H
hereto and such other matters concerning the Loan Parties and the Loan Documents
as the Required Lenders may reasonably request and including, among other
things, opinions regarding the enforceability of the security interests created
thereby;
(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals of Governmental
Authorities, shareholders and other Persons required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party and required in
connection with the Loan Documents and the transactions contemplated thereby
(including, without limitation, the expiration, without imposition of
conditions, of all applicable waiting periods in connection with the
transactions contemplated by the Loan Documents), and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;
(vii) copies of the financial statements referred to in Sections 5.05(a) and
(b), and a certificate signed by a Responsible Officer of the Borrower and
evidence satisfactory to the Administrative Agent with respect thereto
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in full force, together with
certificates of insurance evidencing that the Administrative Agent, on behalf of
the Lenders, is an additional insured or lender’s loss payee, as the case may
be, under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitutes Collateral;
(ix) original certificates evidencing all of the issued and outstanding shares
of capital stock or other Equity Interest required to be pledged pursuant to the
terms of the Pledge Agreement, which certificates shall be accompanied by
undated stock powers duly executed in blank by each relevant pledgor in favor of
the Administrative Agent;

 

73



--------------------------------------------------------------------------------



 



(x) the original Intercompany Notes required to be pledged pursuant to the terms
of the Pledge Agreement, duly endorsed in blank by each relevant pledgor in
favor of the Administrative Agent;
(xi) certified copies of Uniform Commercial Code Requests for Information or
Copies (Form UCC-11) or similar search reports certified by a party acceptable
to the Administrative Agent, dated a date reasonably near (but prior to) the
Closing Date, listing all effective UCC financing statements, tax liens and
judgment liens which name any Loan Party, as the debtor, and which are filed in
the jurisdictions in which such Loan Parties are organized, together with copies
of such financing statements (none of which (other than financing statements
filed pursuant to the terms hereof in favor of the Administrative Agent, if such
Form UCC-11 or search report, as the case may be, is current enough to list such
financing statements) shall cover any of the Collateral, other than Liens
existing on the Closing Date or permitted by Section 7.01(b), (c) or (j));
(xii) acknowledgment copies of UCC financing statements (or delivery in proper
form for filing) naming the Borrower and each other Loan Party as the debtor and
the Administrative Agent as the secured party, which such UCC financing
statements have been filed, or have been delivered for filing, under the UCC of
all jurisdictions as may be necessary or, in the opinion of the Administrative
Agent, desirable to perfect the first priority security interest of the
Administrative Agent pursuant to the Security Agreement and the Pledge
Agreement;
(xiii) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the Collateral Documents has been taken
(including, without limitation, receipt of duly executed payoff letters, UCC-3
termination statements);
(xiv) copies of certain Material Contracts previously delivered to the
Administrative Agent;
(xv) evidence of appointment of Corporation Service Company as agent for service
of process for the Borrower and the Subsidiary Guarantors;
(xvi) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Borrower on June 30, 2010, signed by a Responsible Officer of the
Borrower; and
(xvii) such other assurances, certificates, documents, consents and waivers,
estoppel certificates, or opinions as the Administrative Agent, the L/C Issuer,
the Swing Line Lender or the Required Lenders reasonably may require.
(b) Such financial, business and legal due diligence and information regarding
the Borrower and its Subsidiaries as the Administrative Agent and its legal
counsel shall have requested.

 

74



--------------------------------------------------------------------------------



 



(c) The Lenders shall be satisfied that, concurrently with the Closing Date, all
existing Indebtedness of the Borrower and its Subsidiaries has been repaid,
redeemed or defeased in full or otherwise satisfied and extinguished, except the
Indebtedness permitted by Section 7.03 hereof, which Indebtedness shall be on
terms and conditions satisfactory to the Lenders and all Liens securing such
obligations have been or concurrently with the Closing Date are being released,
other than Liens permitted by Section 7.01.
(d) The Lenders shall be satisfied with the amount, terms and conditions of all
intercompany Indebtedness.
(e) The Administrative Agent shall be satisfied that except as could not
reasonably be expect to result in liability of the Borrower or any of its
Subsidiaries in an aggregate amount equal to or in excess of the Threshold
Amount: (A) the Borrower and its Subsidiaries will be able to meet their
obligations under all employee welfare benefit plans (within the meaning of
Section 3(1) of ERISA), (B) all Pension Plans are funded in accordance with
minimum statutory requirements under the Pension Funding Rules, (C) no
Reportable Event has occurred as to any Pension Plan, and (D) no termination of,
or withdrawal from, any such Pension Plan has occurred or is contemplated, in
each case, except as could not be reasonably be expected to result in liability
of the Borrower or any of its Subsidiaries in an aggregate amount equal to or in
excess of the Threshold Amount.
(f) There shall exist (i) no order, decree, judgment, ruling, injunction, writ,
temporary restraining order or other order of any nature issued by any court or
Governmental Authority or (ii) no action, suit, proceeding, investigation,
litigation, claim, dispute or proceeding, pending, threatened or contemplated,
at law or in equity, in arbitration or before any Governmental Authority by or
against or affecting the Borrower or any of its Subsidiaries or against any of
their respective properties or revenues, in each case, that (A) purports to
affect, pertain to or enjoin or restrain the execution, delivery and performance
of the Loan Documents or any transactions contemplated hereby or thereby,
(B) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect or (C) purports to
affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated hereby or thereby.
(g) No Law shall be applicable, in the judgment of the Administrative Agent, in
each case that restrains, prevents or imposes materially adverse conditions upon
the transactions contemplated by the Loan Documents or the rights of the Loan
Parties to freely transfer or otherwise dispose of, or to create any Lien on,
any properties now owned or hereafter acquired by any of them.
(h) The Administrative Agent and the Lenders shall be reasonably satisfied with
the corporate, capital and ownership structure (including, without limitation,
the organizational documents) and the amount, terms and holders of Indebtedness
(including intercompany Indebtedness) of the Borrower and its Subsidiaries. The
Lenders and the Administrative Agent shall be reasonably satisfied with the
corporate governance arrangements of the Borrower and its Subsidiaries.
(i) The Engagement Letter and each Fee Letter shall be in full force and effect
and the Borrower and each of the Loan Parties shall have complied with all of
their respective obligations thereunder.

 

75



--------------------------------------------------------------------------------



 



(j) The Administrative Agent shall have received certification as to the
financial condition and solvency (as described in Section 5.24) of each Loan
Party from the chief financial officer of the relevant Loan Party.
(k) Any fees and expenses required to be paid on or before the Closing Date
shall have been paid, including those fees and expenses set forth in the
Engagement Letter and Fee Letters.
(l) The Borrower shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of fees, charges and disbursements of counsel
to the Administrative Agent as shall constitute its reasonable estimate of fees,
charges and disbursements of counsel to the Administrative Agent incurred or to
be incurred by it through the closing proceedings (provided, that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).
(m) Since December 31, 2009, no changes or developments shall have occurred, and
no new or additional information shall have been received or discovered by the
Administrative Agent, any Arranger or any Lender regarding the Borrower or its
Subsidiaries that either individually or in the aggregate constitutes or has had
or could reasonably be expected to constitute or have a Material Adverse Effect.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
4.02 Conditions to all Credit Extensions. The obligation of each Lender and the
L/C Issuer to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension,
(i) except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date, (ii) except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01 and
(iii) together with any additional items that will be disclosed on updated
Schedules delivered on the next scheduled delivery date, as to which the
Borrower has notified the Administrative Agent in writing.

 

76



--------------------------------------------------------------------------------



 



(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01 Existence, Qualification and Power. Each of the Borrower and its
Subsidiaries (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, accreditations, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business as presently conducted,
except where a failure to have such power and authority or to have such
governmental licenses, accreditations, authorizations, consents and approvals,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (c) is duly qualified and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification except in such jurisdictions where failure to so qualify or be in
good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. There is no existing default
under any Organization Document of the Borrower or any of its Subsidiaries or
any event which, with the giving of notice or passage of time or both, would
constitute a default thereunder.
5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action. The
execution, delivery and performance by each Loan Party of each Loan Document to
which it is a party, and the consummation of the transactions contemplated
hereby with respect to each Loan Party, do not and will not: (a) contravene the
terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or (except for the Liens created under
the Loan Documents) the creation of any Lien under, or require any payment to be
made under (i) any Contractual Obligation to which such Person or such Person’s
Affiliate is a party or affecting such Person or the properties of such Person
or any of its subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law. Each Loan Party and each Subsidiary
thereof is in compliance with all Contractual Obligations referred to in clause
(b)(i), except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect. No Subsidiary of the Borrower is in
violation of any Law or in breach of any Contractual Obligation, the violation
or breach of which could be reasonably likely to have a Material Adverse Effect.

 

77



--------------------------------------------------------------------------------



 



5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing,
registration, qualification or accreditation with, any Governmental Authority
(including, without limitation, exchange control) or any other Person (including
any party to any contract or agreement to which the Borrower or any of its
Subsidiaries or any of their respective Affiliates is a party) is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
(other than those that have been obtained), (b) the validity or enforceability
of any Loan Documents against the Loan Parties (except such filings or notices
as are necessary in connection with the perfection of the Liens created by such
Loan Documents), or (c) the consummation of the transactions contemplated
hereby, other than (i) the filing of financing statements in the UCC filing
offices of each jurisdiction referred to in Schedule 3.1(a)(i) to the Security
Agreement, and (ii) those listed on Schedule 5.03 hereto, all of which have been
obtained.
5.04 Binding Effect. This Agreement has been, and each other Loan Document when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document to which any Loan Party is a party when so delivered will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable against each
such Person in accordance with its terms, subject to equitable principles and
Debtor Relief Laws.
5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event. (a) The Audited Financial Statements furnished to the Administrative
Agent and each Lender (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, (ii) fairly present the financial condition of the Borrower and
its Consolidated Subsidiaries as of the date thereof, and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (iii) show all material indebtedness and other material
liabilities (to the extent required to be shown by GAAP), direct or contingent,
of the Borrower and its Consolidated Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
(b) The Unaudited Financial Statements furnished to the Administrative Agent and
each Lender (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition, when read together
with the notes therein, of the Borrower and its Consolidated Subsidiaries as of
the date thereof, and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii) above, to the absence of
footnotes, required formatting, and to normal year-end audit adjustments and
(iii) show all material indebtedness and other material liabilities (to the
extent required to be shown by GAAP), direct or contingent, of the Borrower and
its Consolidated Subsidiaries as of the date of such financial statements,
including liabilities for taxes, material commitments and Indebtedness.

 

78



--------------------------------------------------------------------------------



 



(c) Since the date of the Audited Financial Statements, no Internal Control
Event has occurred which has not been corrected within 180 days or, if the event
giving rise to such Internal Control Event can only be tested on an annual
basis, as of the date of the report to the SEC describing and disclosing the
remediation.
(d) Since the date of the most recent Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.
(e) The financial statements delivered to the Administrative Agent and each
Lender pursuant to Sections 6.01(a) and (b), (i) will be prepared in accordance
with GAAP, except as otherwise noted therein and except as otherwise permitted
by Section 6.01(a) and (b) and (ii) will fairly present the financial condition
of the Borrower and its Consolidated Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP.
5.06 Litigation. To the knowledge of the Borrower after due and diligent
investigation, there are no actions, suits, proceedings, investigations,
litigations, claims, disputes or proceedings, pending or threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their respective properties or revenues or orders, decrees, judgments,
rulings, injunctions, writs, temporary restraining orders or other orders of any
nature issued by any court or Governmental Authority that (a) purport to affect,
pertain to or enjoin or restrain the execution, delivery or performance of the
Loan Documents, or any of the transactions contemplated hereby or thereby,
(b) either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, or (c) purport to affect the legality, validity
or enforceability of the Loan Documents or the consummation of the transactions
contemplated hereby and thereby.
5.07 No Default. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08 Subsidiaries and Equity Investments. The Borrower has no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.08 (including the
jurisdiction of organization, classes of Equity Interests, options, warrants,
rights of subscription, conversion and exchangeability and other similar rights,
ownership and ownership percentages thereof), and neither the Borrower nor any
of its Subsidiaries has equity investments in any other corporation or entity
other than (x) those specifically disclosed in Part (b) of Schedule 5.08 and (y)
Minority Equity Interests. The outstanding shares of Equity Interests shown on
Part (a) of Schedule 5.08 have been validly issued, fully-paid and are
non-assessable and owned free and clear of Liens. The outstanding shares of
Equity Interests shown are not subject to buy-sell, voting trust or other
shareholder agreement, except as specifically disclosed in Part (c) of
Schedule 5.08.

 

79



--------------------------------------------------------------------------------



 



5.09 Ownership. The authorized Equity Interests of the Borrower consists of
60,000,000 shares of the common stock, $0.01 par value, of which approximately
29,000,000 shares are issued and outstanding on the Closing Date. The
outstanding shares of common stock of the Borrower have been duly and validly
authorized and issued, are fully paid and nonassessable and were not issued in
violation of the preemptive rights of any stockholder that owns more than one
percent (1%) of the issued and outstanding Equity Interests of the Borrower.
Except as set forth on Schedule 5.09 or as permitted by Section 7.06, the
Borrower has no other outstanding capital stock or Equity Interests, no
incentive units, phantom stock or similar arrangements and no calls, commitments
or claims of any character binding on the Borrower relating to its Equity
Interests.
5.10 Ownership of Personal Property; Liens. Except as could not reasonably be
expected to have a Material Adverse Effect, each of the Borrower and its
Subsidiaries has good title to all of its respective personal properties and
assets, free and clear of any Liens, except for Permitted Liens. Each of the
Borrower and its Subsidiaries has obtained all permits, licenses, franchises or
other certifications, accreditations, consents, approvals and authorizations,
governmental or private, necessary to the ownership of such properties and
assets and the conduct of its business, except where any failure to do so could
not reasonably be expected to have a Material Adverse Effect.
5.11 Intellectual Property; Licenses; Etc. Except as could not reasonably be
expected to have a Material Adverse Effect, each of the Borrower and its
Subsidiaries owns, or possesses the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that is
reasonably necessary for the operation of its businesses as presently conducted,
without conflict with the rights of any other Person. To the best knowledge of
the Borrower and except as could not reasonably be expected to have a Material
Adverse Effect, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any of its Subsidiaries infringes upon any rights
held by any other Person. To the best knowledge of the Borrower, no claim or
litigation regarding any of the foregoing is pending or threatened, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
5.12 Real Estate; Lease. (a) Except as could not reasonably be expected to have
a Material Adverse Effect, each of the Borrower and its Subsidiaries has
(i) good and marketable fee title to all of its owned Real Property Assets and
(ii) good and valid title to the leasehold estates in all of the leased Real
Property Assets, in each case free and clear of all Liens except Permitted
Liens.
(b) Except as could not reasonably be expected to have a Material Adverse
Effect, all permits, licenses, franchises or other certifications,
accreditations, consents, approvals and authorizations, governmental or private,
with respect to the Real Property Assets, necessary to enable the Borrower and
its Subsidiaries to lawfully occupy and use such property for all of the
purposes for which it is currently occupied and used have been lawfully issued
and are in full force and effect. Except as could not reasonably be expected to
have a Material Adverse Effect, all the Real Property Assets are in compliance
in all material respects with all applicable legal requirements, including the
Americans with Disabilities Act of 1990. No consent or approval of any landlord
or other third party in connection with any leased Real Property Assets is
necessary for any Loan Party to enter into and execute, or the parties thereto
to enforce, the Loan Documents.

 

80



--------------------------------------------------------------------------------



 



(c) Except as could not reasonably be expected to have a Material Adverse
Effect, all easements, cross easements, licenses, air rights and rights-of way
or other similar property interests, if any, necessary for the full utilization
of the improvements for their intended purposes have been obtained and are in
full force and effect.
5.13 Environmental Matters. Except as disclosed on Schedule 5.13,
(a) Except as could not reasonably be expected to have a Material Adverse
Effect, each of the facilities and properties owned, leased or operated by any
of the Borrower and its Subsidiaries (the “Subject Properties”) and all
operations at the Subject Properties are in compliance with all applicable
Environmental Laws, and there is no violation of any Environmental Law by the
Borrower or any of its Subsidiaries with respect to the Subject Properties or
the businesses operated by them (the “Businesses”), and there are no conditions
relating to the Businesses or Subject Properties that could give rise to
liability under any applicable Environmental Laws.
(b) None of the Borrower or any of its Subsidiaries has received any written
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Subject Properties or the Businesses, other than those that have been
resolved and those which could not reasonably be expected to have a Material
Adverse Effect nor does the Borrower or any of its Subsidiaries have knowledge
or reason to believe that any such notice will be received or is being
threatened with respect to any matter the resolution of which could reasonably
be expected to have a Material Adverse Effect.
(c) Hazardous Materials have not been transported or disposed of from the
Subject Properties, or generated, treated, stored or disposed of at, on or under
any of the Subject Properties or any other location, in each case by or on
behalf of any of the Borrower or its Subsidiaries in violation of, or in a
manner that would be reasonably likely to give rise to liability under, any
applicable Environmental Law and which could reasonably be expected to have a
Material Adverse Effect.
5.14 Security Documents. (a) The Security Agreement is effective to create in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable first priority security interest in the
Collateral identified therein owned by each Loan Party who is a party thereto,
and, when financing statements in appropriate form are filed as provided in
Section 5.03, the Security Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the grantors
thereunder in such Collateral that may be perfected by filing, recording or
registering a financing statement under the UCC, in each case prior and superior
in right to any other Lien on any Collateral other than Permitted Liens.

 

81



--------------------------------------------------------------------------------



 



(b) The Pledge Agreement is effective to create in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Pledged Equity Interests and Pledged Notes
(each as defined in the Pledge Agreement) identified therein, and, when such
Pledged Equity Interests which are certificated securities and such Pledged
Notes are delivered to the Administrative Agent (and so long as they continue to
be properly held by the Administrative Agent), the Pledge Agreement shall
constitute a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the pledgors thereunder in such Pledged Equity
Interests and Pledged Notes (each as defined in the Pledge Agreement), in each
case subject to no other Lien.
5.15 Insurance. Each of the Borrower and its Subsidiaries maintains, with
financially sound and reputable insurance companies not Affiliates of the
Borrower or any of its Subsidiaries, insurance (including liability insurance
and casualty insurance), with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar businesses and owning similar properties in localities where
the Borrower or any of its Subsidiaries operates, of such types and in such
amounts, with such deductibles and covering such risks, as are customarily
carried under similar circumstances by such other Persons (or otherwise required
in the Collateral Documents) or with self-insurance programs in the ordinary
course of business that are customary for companies in similar businesses and of
similar size; provided, that, with respect to general liability or product
liability insurance, self-insurance exposure does not exceed $10,000,000 in the
aggregate for any fiscal year. All such policies are in full force and effect,
all premiums due and payable thereon have been paid, and no notice of
cancellation or termination has been received with respect to any such policy
which has not been replaced on substantially similar terms prior to the date of
such cancellation or termination. The activities and operations of the Borrower
and its Subsidiaries have been conducted in a manner so as to conform in all
material respects to all applicable provisions of such insurance policies.
5.16 Transactions with Affiliates. Except as set forth in Schedule 5.16 or
permitted by Section 7.09, none of the Borrower or any of its Subsidiaries is a
party to or engaged in any transaction with, and none of the properties and
assets of Borrower or any of its Subsidiaries will be subject to or bound by any
agreement or arrangement with, (a) any Subsidiary or Affiliate of Borrower or
any of its Subsidiaries or (b) any Affiliate of such Subsidiary or Affiliate.
5.17 Taxes. Each of the Borrower and its Subsidiaries has timely filed all
Federal, state and other material tax returns and reports required to be filed,
and have timely paid all Federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, whether or not shown on
any tax return, except those which are being contested in good faith by
appropriate actions or proceedings reasonably conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any of its Subsidiaries that would, if made,
have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is a party to any tax sharing agreement.

 

82



--------------------------------------------------------------------------------



 



5.18 ERISA Compliance. (a) Except as could not reasonably be expected to result
in liability of the Borrower or any of its Subsidiaries in an aggregate amount
equal to or in excess of the Threshold Amount: (i) each Plan is in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other Federal or state Laws; (ii) each Plan that is intended to be a qualified
plan under Section 401(a) of the Code has received a favorable determination
letter (or, to the extent that such Plan qualifies as a prototype or volume
submitter plan, as classified by the Code, ERISA and applicable guidance
promulgated thereunder, an advisory opinion letter) from the IRS to the effect
that the form of such Plan is qualified or acceptable under Section 401 of the
Code, or an application for such a letter is currently being processed by the
IRS with respect thereto, and, to the best knowledge of the Borrower, nothing
has occurred which would prevent, or cause the loss of, such tax-qualified
status; and (iii) each of the Borrower and its Subsidiaries and each of their
respective ERISA Affiliates have made all required contributions to each Pension
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Pension Plan.
(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c) Except as could not reasonably be expected to result in liability of the
Borrower or any of its Subsidiaries in an aggregate amount equal to or in excess
of the Threshold Amount: (i) no ERISA Event has occurred, and neither the
Borrower nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
(other than for the payment of premiums due and not delinquent under
Section 4007 of ERISA); (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.
(d) Neither the Borrower or any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than, on the Closing Date, those listed on
Schedule 5.18 hereto.
5.19 Purpose of Loans and Letters of Credit. The proceeds of any Loans made are
to be used solely to refinance the Existing Credit Agreement, to pay fees and
expenses incurred in connection with the transactions contemplated hereby, to
finance transactions permitted by Section 7.04, to refinance the Convertible
Notes and other Indebtedness permitted by Section 7.03, to provide for working
capital and for other lawful corporate purposes of the Borrower and its
Subsidiaries.

 

83



--------------------------------------------------------------------------------



 



5.20 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act. (a) None of the Borrower or any of its Subsidiaries is engaged and will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock, and no proceeds of any Loans or drawings under any Letter of
Credit will be used to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying margin stock.
(b) None of the Borrower or any of its Subsidiaries is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
Neither the making of the Loans, nor the issuance of the Letters of Credit or
the application of the proceeds or repayment thereof by the Borrower, nor the
consummation of other transactions contemplated hereunder, will violate any
provision of any such Act or any rule, regulation or order of the SEC.
5.21 Disclosure. Each of the Borrower and its Subsidiaries has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, are material
to the business of the Borrower and its Subsidiaries or could reasonably be
expected to result in a Material Adverse Effect. No written report, financial
statement, certificate or other information furnished by or, to the knowledge of
Borrower, on behalf of the Borrower or any of its Subsidiaries to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement and the other Loan
Documents or delivered hereunder or thereunder or under any other Loan Document
(in each case, as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
5.22 Compliance with Laws. Each of the Borrower and its Subsidiaries is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate actions or
proceedings reasonably conducted or (b) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
5.23 Labor Matters. Except as would not reasonably be expected to have a
Material Adverse Effect:
(a) There are no strikes or lockouts against the Borrower or any of its
Subsidiaries pending or, to the best knowledge of the Borrower, threatened.
(b) The hours worked by and payments made to employees of the Borrower and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable federal, state, local or foreign Law dealing with such matters
in any case where a Material Adverse Effect would reasonably be expected to
occur as a result of the violation thereof.

 

84



--------------------------------------------------------------------------------



 



(c) All payments due from the Borrower or any of its Subsidiaries, or for which
any claim may be made against the Borrower or any of its Subsidiaries, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Borrower or such
Subsidiary to the extent required by GAAP.
(d) Except as set forth on Schedule 5.23, none of the Borrower or any of its
Subsidiaries is a party to a collective bargaining agreement.
Set forth on Schedule 5.23 is a summary of all material labor matters to the
best knowledge of the Borrower pending before any Governmental Authority or
threatened by or against the Borrower or any of its Subsidiaries, and none of
such labor matters, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
5.24 Solvency. Immediately after giving effect to the initial Credit Extension
made on the Closing Date and any other transactions occurring on the Closing
Date, (a) the fair value of the assets of each Loan Party will exceed its debts
and liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured and (c) each Loan Party will not
have unreasonably small capital with which to conduct its business in which it
is engaged as such business is now conducted and is proposed to be conducted
following the Closing Date. For purposes of this Section 5.24, the amount of any
contingent liabilities of any Loan Party (including liabilities in respect of
litigation, guaranties and pension plans) shall be calculated as the maximum
reasonably anticipated liability in respect thereof as determined by such Loan
Party in good faith, in light of all the facts and circumstances existing at the
time.
5.25 Material Contracts. Set forth on Schedule 5.25 is a complete and accurate
list of all Material Contracts of each of the Loan Parties, showing as of the
date hereof, the name thereof, the parties, the subject matter and the term.
Each such Material Contract has been duly authorized, executed and delivered by
the Borrower or applicable Subsidiary (and to Borrower’s knowledge, by the other
parties thereto), is in full force and effect and is binding upon and
enforceable against the Borrower and its Subsidiaries that are parties thereto
(and to Borrower’s knowledge, against the other parties thereto) in accordance
with its terms.
5.26 Nature of Business. As of the Closing Date, the Borrower and its
Subsidiaries, other than inactive Subsidiaries that are Excluded Subsidiaries,
are engaged in the business of developing, manufacturing and marketing medical
devices, implants and biomaterials for use in surgery or other medical
treatment, or activities related, ancillary or complementary thereto.

 

85



--------------------------------------------------------------------------------



 



ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.14) cause each
Subsidiary to:
6.01 Financial Statements. Deliver to the Administrative Agent (for further
distribution to each Lender), in form and detail satisfactory to the
Administrative Agent and the Required Lenders:
(a) as soon as available, but in any event within one hundred (100) days after
the end of each fiscal year thereafter of the Borrower and its Consolidated
Subsidiaries (or, if earlier, the date that is five (5) days after the reporting
date for such information required by the SEC), a consolidated (but not
consolidating) balance sheet of the Borrower and its Consolidated Subsidiaries
as at the end of such fiscal year, and the respective related consolidated (but
not consolidating) statements of income or operations, shareholders’ equity and
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, such consolidated balance sheet and statements to be
audited and accompanied by (i) a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
applicable Securities Laws and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit and (ii) if required by applicable law, an attestation
report of such Registered Public Accounting Firm as to the Borrower’s internal
controls pursuant to Section 404 of Sarbanes-Oxley; and
(b) as soon as available, but in any event within fifty-five (55) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower and its Consolidated Subsidiaries (or, if earlier, the date that is
five (5) days after the reporting date for such information required by the SEC)
commencing with the fiscal quarter ending June 30, 2010, a consolidated (but not
consolidating) balance sheet of the Borrower and its Consolidated Subsidiaries
as at the end of such fiscal quarter, and the related consolidated (but not
consolidating) statements of income or operations for such fiscal quarter and
the portion of such fiscal year then ended, as well as shareholders’ equity and
cash flows for the portion of such fiscal year then ended, setting forth in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
as the case may be, or in the case of the balance sheet, the end of the previous
fiscal year, all in reasonable detail, such consolidated balance sheet and
statements to be certified by a Responsible Officer of the Borrower as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Consolidated Subsidiaries on a
consolidated (but not consolidating) basis in accordance with GAAP, subject only
to normal year-end audit adjustments, formatting requirements, and the absence
of footnotes.

 

86



--------------------------------------------------------------------------------



 



As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
6.02 Certificates; Other Information. Deliver to the Administrative Agent (for
further distribution to each Lender), in form and detail satisfactory to the
Administrative Agent and the Required Lenders:
(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth in Section 7.17 or, if such knowledge was obtained, stating
the nature and status of such Default setting forth the details of such Default
and the action of the Borrower has taken or proposes to take with respect
thereto;
(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower. In connection with the delivery by the
Borrower of each Compliance Certificate pursuant to this Section 6.02(b), the
Borrower shall deliver to the Administrative Agent supplements to Schedules
5.08, 5.23, and 5.25 and the supplements required by Section 4.15 of the
Security Agreement and Section 4.16 of the Pledge Agreement, together with a
statement of a Responsible Officer executing the Compliance Certificate,
certifying that, as of the date thereof, after giving effect to the supplements
to such Schedules and such report delivered therewith, the representations and
warranties in Article V hereof are true and correct in all material respects,
except those representations and warranties made as of a date certain which
remain true and correct in all material respects as of such date;
(c) [Intentionally Omitted].
(d) promptly after the same are available to the public, (i) copies of
management discussion and analysis in relationship to the financial statements
delivered pursuant to Sections 6.01(a) and 6.01(b), (ii) copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower or any of its Subsidiaries, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower or any of its Subsidiaries may file or be required to file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto,
and (iii) upon the request of the Administrative Agent, all written reports and
information concerning material matters to and from the United States
Environmental Protection Agency, or any state or local agency responsible for
environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor or other agencies or authorities concerning
environmental, health or safety matters;

 

87



--------------------------------------------------------------------------------



 



(e) within forty-five (45) days following the end of each fiscal year of the
Borrower, an annual business plan and forecasts and budget of the Borrower and
its Subsidiaries containing, among other things, summary pro forma financial
information for the next fiscal year with respect to each fiscal quarter;
(f) promptly, upon receipt thereof, copies of all notices of default or
termination received by any Loan Party under or pursuant to any Material
Contract and, from time to time upon request by the Administrative Agent, such
information and reports regarding the Material Contracts as the Administrative
Agent may reasonably request; and
(g) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any of its Subsidiaries, or compliance with
the terms of the Loan Documents, as the Administrative Agent or any Lender may
from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender, the L/C Issuer and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that, (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent, the
L/C Issuer or any Lender upon receipt by Borrower of a written request from the
Administrative Agent, the L/C Issuer or such Lender, and (ii) the Borrower shall
notify the Administrative Agent, the L/C Issuer and each Lender (by telecopier
or electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies, of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (i) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat the
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent the Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (iv) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC”.

 

88



--------------------------------------------------------------------------------



 



6.03 Notices. Promptly notify the Administrative Agent upon knowledge of an
Executive Officer of any Loan Party:
(a) of the occurrence of any Default;
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Material Contract of any Loan Party, (ii) any dispute, action,
litigation, investigation, proceeding or suspension between the Borrower or any
of its Subsidiaries and any Governmental Authority, or (iii) the commencement
of, or any material development in, any action, litigation, investigation or
proceeding affecting the Borrower or any of its Subsidiaries, including pursuant
to any applicable Environmental Laws;
(c) of the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower or any of its Subsidiaries in an aggregate amount
equal to or in excess of the Threshold Amount;
(d) of a determination by the Borrower or its auditor of the occurrence of any
Internal Control Event; and
(e) of any material change in accounting policies or financial reporting
practices by any Loan Party that are not generally applicable to other
companies;
(f) of the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(i), and (ii) incurrence or issuance of any Indebtedness for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii).
Each notice pursuant to this Section 6.03 (other than Section 6.03(f)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

89



--------------------------------------------------------------------------------



 



6.04 Payment of Obligations. Pay and discharge, as the same shall become due and
payable, all its obligations and liabilities, including (a) all Federal, state
and other material tax liabilities, fees, assessments and governmental charges
or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate actions or proceedings reasonably
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary, (b) all lawful claims which, if unpaid, would
by Law become a Lien (other than a Permitted Lien) upon its property, and
(c) all Indebtedness (other than Indebtedness the non-payment of which would not
result in an Event of Default under Section 8.01(e)), as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.
6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain, in full
force and effect its legal existence, legal structure, legal name and good
standing under the Laws of the jurisdiction of its incorporation or
organization, except in a transaction permitted by Sections 7.04 or 7.05;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses, approvals and franchises in each case which are necessary or desirable
in the normal conduct of its business, except in a transaction permitted by
Sections 7.04 and 7.05; (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation or non-renewal
of which could reasonably be expected to have a Material Adverse Effect; and
(d) do all things necessary to maintain, renew, extend or continue in effect all
Licenses which may at any time and from time to time be necessary for the
Borrower or any of its Subsidiaries to operate its business in compliance with
all Laws, except, in each case, where the failure to do so, which individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition except to the extent the failure to do so could
not reasonably be expected to have a material adverse impact on the operations
or business of any Loan Party, ordinary wear and tear and Casualty and
Condemnation excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.
6.07 Maintenance of Insurance; Certain Proceeds. (a) Maintain with financially
sound and reputable insurance companies, insurance (including liability
insurance and casualty insurance), with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar businesses and owning similar properties in
localities where such Borrower or such Subsidiary operates, of such types and in
such amounts, with such deductibles and covering such risks, as are customarily
carried under similar circumstances by such other Persons (or otherwise required
in the Collateral Documents) or with self-insurance programs in the ordinary
course of business that are customary for companies in similar businesses and of
similar size; provided, that, with respect to general liability or product
liability insurance, self-insurance exposure will not exceed $10,000,000 in the
aggregate in any fiscal year. The Administrative Agent shall be an additional
insured or loss payee (loss payee status only applying to first party losses
greater than $10,000,000) with respect to any such insurance providing coverage
in respect of any Collateral, and the Borrower will give the Administrative
Agent thirty (30) days prior written notice before any such policy or policies
shall be materially altered or canceled.

 

90



--------------------------------------------------------------------------------



 



(b) In connection with the covenants set forth in this Section 6.07, it is
understood and agreed that except for gross negligence or intentional
misconduct, none of the Administrative Agent, the Lenders or their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 6.07, it being
understood that (A) except for gross negligence or intentional misconduct, the
Borrower and its Subsidiaries shall look solely to their insurance companies or
any other parties other than the aforesaid parties for the recovery of such loss
or damage and (B) to the extent provided in such policies, such insurance
companies shall have no rights of subrogation against the Administrative Agent,
the Lenders or their agents or employees. If, however, the insurance policies do
not provide waiver of subrogation rights against such parties, as required
above, then the Borrower shall, and shall cause each Subsidiary to, waive its
right to recovery, if any, against the Administrative Agent, the Lenders and
their agents and employees, to the extent permitted by Law.
6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate actions or proceedings reasonably conducted or (b) the
failure to comply therewith could not be reasonably expected to have a Material
Adverse Effect.
6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower and its Subsidiaries, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower and its Subsidiaries.
6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of Administrative Agent or such Lender and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice. The Borrower agrees that the Administrative
Agent and its representatives may conduct an annual audit of the Collateral, at
the expense of the Borrower. Administrative Agent, Lenders and such contractors
shall comply with any safety or confidentiality rules adopted by Borrower.

 

91



--------------------------------------------------------------------------------



 



6.11 Further Assurances with Respect to Additional Loan Parties. (a) (i) Notify
the Administrative Agent at the time that any Person becomes a direct or
indirect Subsidiary of a Loan Party, (ii) promptly thereafter (and in any event
within sixty (60) days), cause such Person, unless such Person is an Excluded
Subsidiary, to execute and deliver a Joinder Agreement and such other documents
as the Administrative Agent shall deem appropriate for such purpose,
(iii) promptly thereafter (and in any event within sixty (60) days), unless such
Person is an Excluded Subsidiary, pledge and maintain a pledge of one hundred
percent (100%) of the Equity Interests of such Subsidiary (subject to no Liens),
and (iv) promptly thereafter (and in any event within sixty (60) days), unless
such Person is an Excluded Subsidiary, deliver, and cause such Person to
deliver, to the Administrative Agent documents of the types referred to in
clauses (iii), (iv), (vi), (ix), (x), (xi), (xii), (xiii), and (xiv) of
Section 4.01(a) and favorable opinions of counsel to the Borrower and such
Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in subsection
(a) of Section 4.01), all in form, content and scope reasonably satisfactory to
the Administrative Agent. It is understood and agreed that Property acquired
(x) in a Permitted Acquisition that secures Indebtedness permitted pursuant to
Section 7.03(g)(x) and (y) with purchase money Indebtedness permitted pursuant
to Section 7.03(g)(y) (collectively, “Liened Property”), that is of the same
type as the Collateral securing the Obligations, is not required to be
Collateral for the Obligations until the date that is thirty (30) days following
the date the Indebtedness that the Liened Property secures is repaid. Any UCC
financing statements required to be delivered pursuant to Section 4.01(a)(xii)
shall not cover any Liened Property until required by the terms of this
Section 6.11 and Section 6.12.
(b) If at the time of delivery of a Compliance Certificate in accordance with
Section 6.02(b) the Consolidated EBITDA for the four consecutive fiscal quarters
then ended of all Excluded Subsidiaries that are Domestic Subsidiaries exceeds
five percent (5.0%) of the Consolidated EBITDA for such period of the Borrower
and its Domestic Subsidiaries, the Borrower shall deliver notice to the
Administrative Agent within five (5) Business Days of such date designating one
or more Domestic Subsidiaries that will be removed as Excluded Subsidiaries so
that the Consolidated EBITDA of all remaining Excluded Subsidiaries that are
Domestic Subsidiaries does not exceed five percent (5.0%) of the Consolidated
EBITDA for such period of the Borrower and its Domestic Subsidiaries. In
addition, Borrower, at its option at any time from time to time, may deliver
notice to the Administrative Agent that it is designating a Domestic Subsidiary
as an Excluded Subsidiary or discontinuing the designation of a Domestic
Subsidiary as an Excluded Subsidiary so long as, after giving effect to such
designations or discontinuation of designations, the Consolidated EBITDA for the
consecutive four quarter period most recently ended of all Excluded Subsidiaries
that are Domestic Subsidiaries does not exceed five percent (5.0%) of the
Consolidated EBITDA for such period of the Borrower and its Domestic
Subsidiaries, calculated on a Pro Forma Basis as of such date. The removal of
the designation of any Domestic Subsidiary as an Excluded Subsidiary at any time
in accordance herewith (and, to the extent such removal of designation must be
effective to permit the designation of another Domestic Subsidiary as an
Excluded Subsidiary in accordance herewith, such designation) only shall become
effective on the date that the Borrower has complied with Section 6.11(a) with
respect to such Domestic Subsidiary. For the avoidance of doubt, designation of
a Domestic Subsidiary as an Excluded Subsidiary in accordance herewith may be
used to effect a cure of any Default or Event of Default arising solely with
respect to such Domestic Subsidiary (so long as the event giving rise to such
Default or Event of Default would not constitute, and the designation of such
Domestic Subsidiary as an Excluded Subsidiary would not otherwise give rise to,
a Default or Event of Default with respect to Excluded Subsidiaries).

 

92



--------------------------------------------------------------------------------



 



6.12 Further Assurances with Respect to Additional Collateral. Execute, any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements and other documents), which may be required under any applicable Law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to comply with the terms of this Agreement and the other Loan
Documents, including causing, to the fullest extent permitted by Law, (i) the
Collateral to be subject to a first priority security interest in favor of the
Administrative Agent (subject, in the case of non-possessory security interests,
to the Permitted Liens) and (ii) the pledge of the Equity Interests of the
Borrower and its Subsidiaries which is subject to a pledge pursuant to the
Pledge Agreement, in each case to secure all the Obligations, all at the expense
of the Borrower. The Borrower also agrees to provide to the Administrative
Agent, from time to time upon the Administrative Agent’s reasonable request,
evidence reasonably satisfactory to the Administrative Agent as to the validity,
perfection and priority of the Liens created or intended to be created by the
Loan Documents. It is understood and agreed that Liened Property that is of the
same type as the Collateral securing the Obligations is not required to be
Collateral for the Obligations until the date that is ten (10) Business Days
following the date the Indebtedness that the Liened Property secures is repaid.
6.13 Performance of Material Contracts, etc. Do the following: (a) perform and
observe all the terms and provisions of each Material Contract to be performed
or observed by it; and (b) maintain each such Material Contract in full force
and effect and enforce each such Material Contract in accordance with its terms,
except, in the case of either (a) or (b), where the failure to do so, either
individually or in the aggregate, and after giving effect to any replacement
thereof, could not be reasonably likely to have a Material Adverse Effect.
6.14 Use of Proceeds. Use the proceeds of the Loans solely for the purposes set
forth in Section 5.19. Use the proceeds of the Swing Line Loans solely to
provide for the working capital requirements of the Borrower and its
Subsidiaries and for the general corporate purposes of the Borrower and its
Subsidiaries not in contravention of Laws or any Loan Document. Use the Letters
of Credit only for or in connection with appeal bonds, reimbursement obligations
arising in connection with surety and reclamation bonds, reinsurance, trade
transactions and other obligations relating to transactions entered into by the
Borrower and its Subsidiaries in the ordinary course of business.
6.15 Environmental. (a) Upon the reasonable written request of the
Administrative Agent following the occurrence of any event or the discovery of
any condition that the Administrative Agent or the Required Lenders reasonably
believe has caused (or could be reasonably expected to cause) the
representations and warranties set forth in Section 5.13 to be untrue in any
material respect, furnish or cause to be furnished to the Administrative Agent,
at the Borrower’s expense, a report of an environmental assessment of reasonable
scope, form and depth, (including, where required by applicable Laws, invasive
soil or groundwater sampling) by a consultant reasonably acceptable to the
Administrative Agent as to the nature and extent of the presence of Hazardous
Materials on the applicable Subject Property and as to the compliance by the
Borrower and its Subsidiaries with Environmental Laws at such Subject Property;
provided that if Borrower is in the process of working with a Governmental
Authority to address such event or condition, Borrower shall provide
Administrative Agent with copies of all assessments, reports and other materials
being provided to such Governmental Authority in lieu of the environmental
assessments required above.

 

93



--------------------------------------------------------------------------------



 



(b) Conduct and complete all investigations, studies, sampling, and testing and
all remedial, removal, and other actions necessary to address all Hazardous
Materials on, from or affecting any of the Subject Properties to the extent
necessary to be in compliance with all Environmental Laws and with the validly
issued orders and directives of all Governmental Authorities with jurisdiction
over such Subject Properties to the extent any failure could have a Material
Adverse Effect.
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, directly or indirectly, nor
shall it permit any Subsidiary to, directly or indirectly:
7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (with such Liens described below being referred to herein as
“Permitted Liens”):
(a) Liens pursuant to any Loan Document;
(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof; provided that (i) the property covered thereby
is not broadened, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(k);
(c) Liens for taxes, fees, assessments or other governmental charges that (i) do
not exceed, when added to the Liens existing pursuant to clause (d)(i) below,
$15,000,000 in the aggregate at any time or (ii) are not yet due or which are
not delinquent or remain payable without penalty, or to the extent non-payment
thereof is permitted by Section 6.04; provided, that, no notice of lien has been
filed or recorded under the Code or other applicable Law;
(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business that
(i) do not exceed, when added to the Liens existing pursuant to clause (c)(i)
above, $15,000,000 in the aggregate at any time or (ii) which are not delinquent
or which are being contested in good faith and by appropriate actions or
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto and for which adequate reserves with
respect thereto are maintained on the books of the applicable person in
accordance with GAAP;
(e) pledges or deposits made by the Borrower or any of its Subsidiaries in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other social security legislation, other than any
Lien imposed by ERISA;

 

94



--------------------------------------------------------------------------------



 



(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness, excluding balancing payments), commercial letters of
credit, letters of credit for the account of a Foreign Subsidiary (where the
amount of such deposits do not exceed, when added to the amount of all
Guarantees issued and outstanding at such time pursuant to
Section 7.03(c)(i)(B), $15,000,000), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property of the Borrower or any of its Subsidiaries which do not
materially interfere with the ordinary conduct of the business of the applicable
Person;
(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h); provided that enforcement of such Liens is
effectively stayed;
(i) Liens securing Indebtedness permitted under Section 7.03(d) and Section
7.03(g);
(j) Liens arising from precautionary UCC financing statement filings with
respect to operating leases entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business;
(k) customary rights of lien and setoff with respect to deposits with banks or
other depository institutions and with respect to securities and cash held by
brokers and dealers; and
(l) other Liens securing Indebtedness in an aggregate principal amount at any
time outstanding not to exceed $15,000,000.
7.02 Investments. Make or hold any Investments in any Person, except:
(a) Investments by the Borrower or any Subsidiary Guarantor held in the form of
Cash Equivalents;
(b) Investments made prior to the Closing Date set forth in Schedule 7.02;
(c) Advances to directors, officers, employees and consultants of the Borrower
or any other Subsidiary for payroll, travel and to cover similar matters, each
of which is expected at the time of such advance to be treated as an expense for
accounting purposes and that are made in the ordinary course of business and
loans to directors, officers, employees and consultants of the Borrower or any
Subsidiary Guarantor in the ordinary course of business as presently conducted,
such advances and loans in an aggregate principal amount not to exceed
$2,000,000 in the aggregate at any one time outstanding; provided, however that
any such advances or loans to directors or executive officers shall only be
permitted to the extent allowable under Sarbanes-Oxley;
(d) Investments by any Loan Party in and to the Borrower or any other Loan Party
in the form of contributions to capital or loans or advances; provided that
(i) immediately before and after giving effect thereto, no Event of Default
exists or would result therefrom, (ii) each such item of intercompany
Indebtedness shall be unsecured and (iii) each such item of intercompany
Indebtedness owed to the Borrower from another Loan Party shall be evidenced by
an Intercompany Note which shall be pledged as security for the Obligations of
the holder thereof under the Loan Documents and delivered to the Administrative
Agent pursuant to the terms of the Collateral Documents;

 

95



--------------------------------------------------------------------------------



 



(e) Investments by any Excluded Subsidiary in and to the Borrower or any other
Subsidiary of the Borrower;
(f) Other than Investments permitted pursuant to clause (g) below, Investments
by any Loan Party in and to Excluded Subsidiaries of up to $15,000,000 in the
aggregate in each fiscal year; provided, that, within any fiscal year if any
portion of an Investment made pursuant to this clause (f) is repaid to a Loan
Party, then such repaid amount may be reinvested under this clause (f) during
such fiscal year as long as the amount of Investments in all Excluded
Subsidiaries in such fiscal year does not exceed $15,000,000 in the aggregate;
(g) Investments that constitute Permitted Acquisitions (including Investments in
Foreign Subsidiaries for the purpose of effecting a Permitted Acquisition) and
Investments in Minority Equity Interests;
(h) Investments in Swap Contracts permitted under Section 7.03(d);
(i) Guarantees permitted by Section 7.03;
(j) Investments made as a result of the receipt of non-cash consideration from a
Disposition that was made pursuant to and in compliance with this Agreement;
provided, however, that at no time shall Investments of this type exceed
$15,000,000 in the aggregate (it being understood that earn-outs negotiated in
the ordinary course of business as part of a Disposition shall not be considered
“non-cash consideration” for purposes of this Section 7.02(j));
(k) Extensions of credit to customers in the ordinary course of business;
(l) Investments made out of the proceeds of an issuance of Qualified Equity
Interests of the Borrower substantially concurrent with such issuance; provided,
that, (A) the Property acquired (or the Property of the Person acquired) in such
transaction shall be used or useful in the same or similar line of business as
the Loan Parties on the Closing Date, including activities ancillary, related or
complementary thereto, (B) after giving effect to such transaction on a Pro
Forma Basis, the total equity and debt investments of the Borrower and its
Domestic Subsidiaries in the Foreign Subsidiaries does not exceed fifty percent
(50%) of the aggregate book value of the total assets of the Borrower and its
Domestic Subsidiaries, all as determined in accordance with GAAP, (C) in the
case of an Acquisition of the Equity Interests of another Person, (i) the board
of directors (or other comparable governing body) of such other Person shall
have duly approved such Acquisition and (ii) with respect to any Acquisition in
excess of $50,000,000, the Borrower shall have delivered to the Administrative
Agent, a Compliance Certificate signed by a Responsible Officer of the Borrower
demonstrating compliance with the financial covenants hereunder after giving
effect to the transaction on a Pro Forma Basis, and reaffirming that the
representations are true and correct in all material respects

 

96



--------------------------------------------------------------------------------



 



as of such date, except those representations and warranties made as of a date
certain, which shall remain true and correct in all material respects as of such
date and providing supplements to the Schedules as required by the Compliance
Certificate, (D) no Event of Default has occurred and is continuing or would
result therefrom; (E) the Borrower and its Consolidated Subsidiaries shall be in
compliance on a Pro Forma Basis with Section 7.17 after giving effect to such
transaction, (F) the transaction shall not involve the acquisition of an
interest in a general partnership or joint venture or have a requirement that
any Loan Party be a general or joint venture partner other than in compliance
with Section 7.16, and (G) the Loan Parties shall, and shall cause the party
that is the subject of the transaction to, execute and deliver such joinder and
pledge agreements, security agreements and intercompany notes and take such
other actions as may be necessary for compliance with the provisions of
Sections 6.11 and 6.12;
(m) Investments of a nature not contemplated in the foregoing subsections in an
amount not to exceed $15,000,000 per annum; and
(n) Investments made by Excluded Subsidiaries.
7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a) Indebtedness under the Loan Documents;
(b) Indebtedness listed on Schedule 7.03 that is outstanding on the Closing
Date;
(c) Guarantees of the Borrower or any of its Subsidiaries in respect of
Indebtedness of the Borrower or any of its Subsidiaries otherwise permitted
hereunder; provided that (i) Loan Parties may (A) issue Guarantees under this
clause only in respect of Indebtedness of other Loan Parties and (B) issue
Guarantees of Indebtedness of Excluded Subsidiaries that does not exceed, when
added to the amount of all deposits to secure letters of credit for the account
of a Foreign Subsidiary under Section 7.01(f), $15,000,000 in the aggregate at
any time outstanding, and (ii) Excluded Subsidiaries may issue Guarantees of
Indebtedness of other Subsidiaries so long as such Indebtedness is permitted
hereunder;
(d) obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided that (i) such obligations are (or were) entered into by such
Person for the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view,” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
(e) intercompany Indebtedness constituting an Investment that is permitted under
Sections 7.02(d), (e), (f) or (g);

 

97



--------------------------------------------------------------------------------



 



(f) unsecured Indebtedness of any Loan Party; provided that (i) after giving
effect to such Indebtedness, (A) the Consolidated Total Leverage Ratio
calculated on a Pro Forma Basis is less than (1) 3.50 to 1.00 at any time on or
before March 31, 2012, and (2) 3.25 to 1.00 at any time thereafter, and (B) the
Borrower and its Subsidiaries are in compliance with all covenants set forth
herein, (ii) the maturity date of such Indebtedness is no earlier than three
(3) months after the Maturity Date, (iii) the covenants (including, without
limitation, financial covenants) in the definitive documentation for such
Indebtedness shall be no more restrictive than the covenants set forth herein,
(iv) the other terms and conditions of the definitive documentation for such
Indebtedness, taken as a whole, are no more restrictive than the terms and
conditions of this Agreement, and (v) no Default has occurred and is continuing
or could reasonably be expected to result therefrom;
(g) so long as (i) no Event of Default has occurred and is continuing or would
result therefrom and (ii) the Borrower and its Consolidated Subsidiaries shall
be in compliance on a Pro Forma Basis with Section 7.17 after giving effect to
such transaction, secured Indebtedness in an aggregate principal amount not to
exceed $50,000,000 at any time outstanding; provided that such Indebtedness is
not contractually senior in right of payment to the payment of the Indebtedness
arising under this Agreement and the Loan Documents and either (x) was assumed
or existed in connection with a Permitted Acquisition and the Liens securing
such Indebtedness do not at any time encumber any Property other than the
Property acquired in such Permitted Acquisition, or (y) is purchase money
Indebtedness (including Capitalized Leases or Off-Balance Sheet Obligations) so
long as (i) such Indebtedness, when incurred, shall not exceed 100% of the cost
or fair market value, whichever is lower, of the Property being acquired on the
date of acquisition plus fees and expenses reasonably incurred in connection
with such acquisition, (ii) such Indebtedness is created and any Lien attaches
to such Property concurrently with or within forty-five (45) days of the
acquisition thereof, and (iii) such Lien does not at any time encumber any
Property other than the Property financed by such Indebtedness;
(h) so long as (i) no Event of Default has occurred and is continuing or would
result therefrom and (ii) the Borrower and its Consolidated Subsidiaries shall
be in compliance on a Pro Forma Basis with Section 7.17 after giving effect to
such transaction, unsecured Indebtedness (including reimbursement obligations
under letters of credit and obligations in respect of performance bonds and
completion guarantees) of the Loan Parties in an aggregate principal amount not
to exceed $50,000,000 at any time outstanding; provided, that such Indebtedness
is not contractually senior in right of payment to the payment of the
Indebtedness arising under this Agreement and the Loan Documents;
(i) Indebtedness arising from any agreement entered into by the Borrower or any
Subsidiary providing for customary indemnification, purchase price adjustment,
contingent consideration or similar obligations, in each case, incurred or
assumed in connection with an Acquisition or Disposition permitted hereunder;
(j) securities issued in a Convertible Note Exchange;

 

98



--------------------------------------------------------------------------------



 



(k) Indebtedness representing a refinancing, refunding, renewal or extension of
Indebtedness (x) permitted by clause (b), (f) or (j) above or clause (l) below;
provided, that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension, (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate, (iii) with respect to the Convertible Notes and
any debt incurred pursuant to Section 7.03(f) or (j), the maturity date is no
earlier than three (3) months after the Maturity Date, and (iv) with respect to
any Indebtedness incurred pursuant to Section 7.03(f) above as long as the
conditions to the incurrence thereof as set forth in clause (f) remain true and
correct at the time of and after giving effect to such refinancing, renewal or
extension, and (y) permitted by clause (h) above, as long as the conditions to
the incurrence thereof remain true and correct at the time of and after giving
effect to such refinancing, renewal or extensions; and
(l) Indebtedness of Excluded Subsidiaries in an aggregate principal amount not
to exceed $50,000,000 at any time outstanding; provided, that, the amount of
Indebtedness available under Section 7.03(h) shall be reduced dollar for dollar
by the amount of Indebtedness in excess of $25,000,000 outstanding under this
Section 7.03(l).
7.04 Fundamental Changes and Acquisitions.
(a) Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as (x) no Default or Event of
Default has occurred and is continuing or would result therefrom and (y) the
Borrower and its Consolidated Subsidiaries shall be in compliance with
Section 7.17 after giving effect to such transaction on a Pro Forma Basis:
(i) the Borrower may merge or consolidate with any of its Wholly-Owned
Subsidiaries; provided that (A) the Borrower shall be the continuing or
surviving Person, and (B) the Loan Parties shall cause to be delivered such
documents, instruments and certificates as to cause the Loan Parties to be in
compliance with the terms of Sections 6.11 and 6.12;
(ii) any Wholly-Owned Subsidiary of the Borrower may be party to a transaction
of merger or consolidation with a Wholly-Owned Subsidiary of the Borrower;
provided that (A) if one of such Subsidiaries is a Loan Party, such Loan Party
shall be the continuing or surviving Person, and (B) the Loan Parties shall
cause to be delivered such documents, instruments and certificates as to cause
the Loan Parties to be in compliance with the terms of Sections 6.11 and 6.12;
(iii) a Subsidiary may be a party to a transaction of merger or consolidation
with a Person other than the Borrower or any Subsidiary of the Borrower;
provided that (A) the surviving entity shall be a Wholly-Owned Subsidiary of the
Borrower, and (B) the transaction shall otherwise constitute a Permitted
Acquisition;

 

99



--------------------------------------------------------------------------------



 



(iv) the Borrower may be a party to a transaction of merger or consolidation
with a Person other than a Subsidiary of the Borrower in order to effect an
Acquisition; provided, that, (A) the surviving entity shall be the Borrower and
(B) such Acquisition shall otherwise comply with clauses (a), (b), (c), (d),
(e), (f), (g) and (i)(1) of the definition of “Permitted Acquisition”.
(v) a Subsidiary may enter into a Disposition permitted under Sections 7.05(d),
(e), (f) and (k);
(vi) the Borrower may enter into a Disposition permitted under Sections 7.05(d),
(e), (f) and (k);
(vii) an Excluded Subsidiary may be voluntarily dissolved or liquidated into any
other Subsidiary;
(viii) any domestic Excluded Subsidiary may merge or consolidate into any other
domestic Excluded Subsidiary;
(ix) any Foreign Subsidiary may merge or consolidate into any other Foreign
Subsidiary; and
(x) any Subsidiary of the Borrower may transfer a Foreign Subsidiary to any
other Subsidiary of the Borrower.
(b) Make or permit any Subsidiary to make any Acquisition other than (i) a
Permitted Acquisition, (ii) an Acquisition permitted by Section 7.04(a),
(iii) an Investment permitted by Section 7.02(l) that constitutes an Acquisition
or (iv) the acquisition of intellectual property in the ordinary course of
business that constitutes an Acquisition.
7.05 Dispositions. Make any Disposition (other than any Casualty or
Condemnation) or enter into any agreement to make any Disposition, except:
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b) Dispositions of inventory in the ordinary course of business;
(c) Dispositions of equipment or real property in the ordinary course of
business to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably applied to the purchase price of similar replacement
property within 180 days of such Disposition;
(d) Dispositions of property (i) by the Borrower or a Subsidiary of the Borrower
to the Borrower or a Subsidiary Guarantor and (ii) by an Excluded Subsidiary to
the Borrower or another Subsidiary;
(e) Dispositions that constitute Investments permitted by Sections 7.02 and
Dispositions made in connection with transactions permitted by Section 7.04;

 

100



--------------------------------------------------------------------------------



 



(f) other Dispositions (including charitable donations) as long as the aggregate
proceeds of all such Dispositions made pursuant to this clause (f) by the
Borrower and its Subsidiaries during the term of this Agreement does not exceed,
in the aggregate, an amount equal to fifteen percent (15%) of the aggregate book
value of all tangible assets of the Borrower and its Subsidiaries as of the date
of such Disposition;
(g) licensing (including sublicensing) of intellectual property in the ordinary
course of business,
(h) the lease or sublease of real property in the ordinary course of business;
(i) exchanges of Cash Equivalents for other Cash Equivalents;
(j) assignments of contract rights in the ordinary course of business; and
(k) Dispositions of Minority Equity Interests.
provided, that, any Disposition pursuant to subsections (a) through (k) shall be
for fair market value (other than charitable donations made pursuant to clause
(f) above).
7.06 Restricted Payments. Declare or make any Restricted Payment or incur any
obligation contingent or otherwise to do so, or issue or sell any Equity
Interests, except that so long as no Event of Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:
(a) the Borrower or any of its Subsidiaries may declare and pay dividends and
distributions payable solely in Qualified Equity Interests of the Borrower or
such Subsidiary;
(b) any Subsidiary of the Borrower may declare and pay dividends to the Borrower
or any Subsidiary of the Borrower;
(c) the Borrower may (i) repurchase, redeem or repay the Convertible Notes if
either (1) after giving pro forma effect to the repayment of the Convertible
Notes and any exercise of a Call Option in connection therewith on a Pro Forma
Basis, the Consolidated Total Leverage Ratio is less than 3.50 to 1.00, or (2)
(A) in the event the Convertible Notes remain outstanding on the first day of
the RLL Maintenance Period, then the Borrower maintains Liquidity of at least
the outstanding amount of the Convertible Notes plus $40,000,000 at all times
during the RLL Maintenance Period until the earlier of (x) the expiration of the
RLL Maintenance Period and (y) the date the Convertible Notes have been repaid
or refinanced as permitted hereby and (B) immediately after giving effect to any
proposed redemption, repurchase or repayment of the Convertible Notes,
irrespective of when paid, the Borrower has Liquidity of at least $40,000,000,
and (ii) exercise any Call Options with respect to the Convertible Notes (A) on
a cash-less basis to acquire an equal number of shares (or a substantially equal
number in the event of round lot purchase requirements relating to the Call
Option) as are issued in connection with any conversion of all or part of the
Indebtedness issued in the Convertible Notes by the holders thereof, (B) to
receive cash or shares with respect to any portion of the Call Options available
to be exercised on the earlier of (1) the maturity date of the Convertible Notes
and (2) expiration date under the Convertible Notes of the right to convert such
Indebtedness into shares, if any of the holders of the Convertible Notes have
not converted the corresponding Convertible Notes held by them on or before such
date, or (C) otherwise, if after giving effect to the exercise of all or part of
such Call Option on a Pro Forma Basis, the conditions set forth in subclauses
(i)(1) or (2) of this Section 7.06(c) have been satisfied;

 

101



--------------------------------------------------------------------------------



 



(d) the Borrower may at any time, and from time to time after the Closing Date,
make Restricted Payments if, after giving effect to such Restricted Payment,
(i) Restricted Payments that do not exceed $75,000,000 in any fiscal year if, at
the time of such Restricted Payment, the Borrower’s Consolidated Total Leverage
Ratio is greater than or equal to 2.50 to 1.00 and (ii) Restricted Payments that
do not exceed $200,000,000 in any fiscal year if, at the time of such Restricted
Payment, the Borrower’s Consolidated Total Leverage Ratio is less than 2.50 to
1.00; provided, that, it is understood (A) that this Section 7.06(d) does not
apply to payments made in respect of the Convertible Notes, which are governed
by the terms of Section 7.06(c) above and (B) that the Borrower may make
Restricted Payments in the form of (1) the repurchase, redemption or retirement
of any outstanding Equity Interest of the Borrower with the proceeds of
subordinated indebtedness, the issuance of which is permitted pursuant to
Section 7.03(f), (2) the withholding, repurchase, redemption or retirement of
any restricted Qualified Equity Interests issued to employees, directors and
consultants of the Loan Parties, pursuant to the Borrower’s equity incentive
plans approved by the Borrower’s Board of Directors and withheld by the Borrower
to satisfy tax obligations of such employees, directors and/or consultants at
the time such tax obligation arises or otherwise at the time the forfeiture and
transferability restrictions cease, and (3) a purchase of a Call Option in
connection with the issuance of Indebtedness permitted pursuant to
Section 7.03(f), (h), (k) or (l), and in the case of each of clauses (1), (2),
and (3) above, without regard to, and without decreasing the availability of,
the baskets set forth in subclauses (i) and (ii) above;
(e) the Borrower may issue or sell (x) Qualified Equity Interests so long as
such issuance or sale does not result in a Change of Control and (y) other
Equity Interests to the extent permitted by Section 7.03(f), (h), (k) or (l);
(f) the Borrower and its Subsidiaries may issue Qualified Equity Interests in
connection with a transaction permitted by Section 7.04 or 7.05; and
(g) the Borrower may repurchase or refinance (x) its outstanding Equity
Interests out of the proceeds of a substantially concurrent issue of, or an
exchange for, Qualified Equity Interests and (y) Equity Interests or
Indebtedness issued pursuant to Section 7.03(f), (k) or (l) with the proceeds of
the issuance of Qualified Equity Interests or other Indebtedness permitted by
Section 7.03 (and which complies with the terms of Section 7.03(k));
(h) the Borrower may repurchase or refinance Equity Interests that evidence
Indebtedness issued pursuant to Section 7.03(h);

 

102



--------------------------------------------------------------------------------



 



(i) the Borrower may (a) purchase a Call Option in connection with a Convertible
Note Issue and (b) exercise such Call Option (i) with respect to a net share
settlement Call Option, on a cash-less basis to acquire an equal number of
shares (or a substantially equal number in the event of round lot purchase
requirements relating to the Call Option) as are issued in connection with any
conversion of all or part of the Indebtedness issued in such Convertible Note
Issue by the holders thereof, (ii) with respect to a net cash settlement Call
Option, to receive cash payments from the counterparty in accordance with the
terms of such Call Option as is paid in connection with any conversion of all or
part of the Indebtedness issued in such Convertible Note Issue by the holders
thereof, (iii) with respect to either a net share settlement or net cash
settlement Call Option to receive cash or shares with respect to any portion of
the Call Options available to be exercised on the earlier of (A) the maturity
date of such Convertible Note Issue or (B) expiration date under such
Convertible Note Issue of the holder’s right to convert such Indebtedness, if
any of the holders of the Convertible Notes have not converted the corresponding
Convertible Notes held by them on or before such date, or (iv) otherwise, if
after giving effect to the exercise of all or a part of such Call Option on a
Pro Forma Basis, the conditions set forth in Section 7.06(j) have been
satisfied;
(j) the Borrower may redeem, retire or repurchase a Convertible Note Issue in
connection with the conversion of Indebtedness issued pursuant to a Convertible
Note Issue in accordance with its terms, and make cash payments in lieu of
issuing fractional shares in connection with such conversion if (i) one or more
of the holders of such Convertible Note Issue elect to convert such Convertible
Note Issue on a net share settlement or net cash settlement basis with respect
to which Borrower will exercise a corresponding Call Option, and (ii) after
giving effect to such redemption, retirement or repurchase, as applicable, and
any exercise of a Call Option in connection therewith on a Pro Forma Basis,
(x) the Consolidated Total Leverage Ratio calculated on a Pro Forma Basis is
less than (1) 3.25 to 1.00 at any time on or before March 31, 2012, and (2) 3.00
to 1.00 at any time thereafter, and (y) the Liquidity will be greater than
$40,000,000; provided, however that in the event the Consolidated Total Leverage
Ratio as of such date is greater than the ratio set forth above but no greater
than the ratio required on such date under Section 7.17(a), so long as Liquidity
will be greater than $40,000,000, the Borrower may make Restricted Payments as
described in this Section 7.06(j) up to $10,000,000 in the aggregate;
(k) the Borrower may make cash payments in lieu of issuing fractional shares in
connection with a conversion of a Convertible Note Issue; and
(l) solely in connection with the issuance of any Convertible Note Issue
permitted hereunder, the Borrower may make Restricted Payments in the form of
repurchases of common Equity Interests of the Borrower in an aggregate amount
not to exceed $50,000,000 in any fiscal year.
7.07 Amendment, Etc. of Indebtedness; Other Material Contracts and Constitutive
Documents and Payments in respect of Indebtedness.
(a) After the issuance thereof, amend or modify (or permit the amendment or
modification of (including any waivers of)), the terms of the Convertible Notes
or any subordinated Indebtedness (including any Indebtedness issued pursuant to
the terms of Section 7.03(f)) in a manner adverse to the interests of the
Lenders (including, without limitation, specifically shortening any maturity or
average life to maturity or requiring any payment sooner than previously
scheduled or increasing the interest rate or fees applicable thereto or granting
collateral as security therefor); provided, however, the Convertible Notes may
be amended to permit the Convertible Note Exchange.

 

103



--------------------------------------------------------------------------------



 



(b) Subject to Section 7.07(a), cancel or terminate any Material Contract (other
than the Permitted Swap Termination) or consent to or accept any cancellation or
termination thereof by any Consolidated Party, amend or modify (or permit the
amendment or modification of (including any waivers of)), any Material Contract,
waive any default under or breach of any Material Contract, or take any other
action in connection with any Material Contract, unless, in each case, any such
cancellation, termination, amendment or modification, or consent, waiver or
approval thereunder, could not reasonably be expected to have a Material Adverse
Effect.
(c) Amend its Organization Documents, unless, in each case, any such amendment
is not adverse in any material respect to the Lenders.
(d) Make any payment in contravention of the terms of any subordination with
respect to any Indebtedness.
(e) Make any prepayment, redemption, defeasance or acquisition for value
(including, without limitation, by way of depositing money or securities with
the trustee with respect thereto before due for the purpose of paying when due),
or refund, refinance or exchange of any Indebtedness permitted under
Sections 7.03(b), 7.03(f), 7.03(j) and 7.03(l) (including any Indebtedness
incurred in connection with a refinancing thereof pursuant to Section 7.03(k))
other than regularly scheduled payments of principal and interest on such
Indebtedness, refinancings thereof permitted pursuant to Section 7.03(k) and
prepayments of such Indebtedness with the proceeds of a substantially concurrent
issuance of Qualified Equity Interests; provided, that, the Borrower may
(x) repay the Convertible Notes on the terms set forth in Section 7.06(c) and
may exchange the Convertible Notes in the Convertible Note Exchange and (y) make
Restricted Payments permitted by Section 7.06.
7.08 Change in Nature of Business. Make any material change in the nature of its
business as carried on at the Closing Date; provided that the Borrower and its
Subsidiaries may engage in activities ancillary, related or complementary to the
business currently carried on at the Closing Date.
7.09 Transactions with Affiliates. Engage in any transaction or series of
transactions with (a) any Subsidiary or Affiliate of the Borrower or any of its
Subsidiaries, or (b) any Affiliate of any such Subsidiary or Affiliate, whether
or not in the ordinary course of business, other than on fair and reasonable
terms substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided, that this
Section 7.09 shall not restrict (i) transactions between Loan Parties,
(ii) transactions between Excluded Subsidiaries, (iii) transactions whereby the
Borrower or a Subsidiary provides management or administrative services to a
Subsidiary, (iv) customary indemnities of officers and directors consistent with
Law, payment of reasonable fees to directors and the customary issuance of
directors’ shares, or (v) transactions described in clauses (a) and (b) above
irrespective of whether or not done on an arms-length basis so long as the
aggregate amount of such transactions do not exceed $2,500,000 in any calendar
year.

 

104



--------------------------------------------------------------------------------



 



7.10 Limitations on Restricted Actions. Enter into or create or otherwise cause
to exist (other than by Law) or become effective any agreement or arrangement
that: (a) limits the ability (i) of any Consolidated Party to make Restricted
Payments to any Loan Party, (ii) of the Borrower or any of its Subsidiaries to
act as a guarantor and pledge its assets pursuant to the Loan Documents or
(iii) of any Consolidated Party to create, incur, assume or suffer to exist
Liens on property of such Person; provided, however, that this clause
(iii) shall not prohibit (A) any negative pledge incurred or provided in favor
of any holder of Liens permitted under Section 7.01 (but such negative pledge
must be limited to the asset that is the subject of such Permitted Lien) and in
favor of any holder of Indebtedness permitted under Section 7.03(g) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness, (B) restrictions incurred or assumed in connection
with the Acquisition of a Foreign Subsidiary, or (C) customary non-assignment
provisions in licenses, sublicenses, leases and subleases entered into in the
ordinary course of business and consistent with past practices; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person.
7.11 Sale-Leasebacks; Off-Balance Sheet Obligation. Enter into any Sale and
Leaseback Transaction or Off-Balance Sheet Obligation, unless such Sale and
Leaseback Transaction or Off-Balance Sheet Obligation constitutes Indebtedness
permitted by Section 7.03(g).
7.12 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.
7.13 Impairment of Security Interests. Take or omit to take any action which
action or omission might or would materially impair the security interests in
favor of the Secured Parties with respect to the Collateral.
7.14 Ownership of Foreign Subsidiaries. Notwithstanding any other provision of
this Agreement, permit any Foreign Subsidiary to be a direct Subsidiary of the
Borrower.
7.15 Fiscal Year. Change its fiscal year unless such change is not adverse in
any respect to the Lenders.
7.16 Partnerships, etc. Become a general partner or joint venture partner of any
Person unless (i) such partnership or joint venture interest represents at least
50% of the voting power of such entity and (ii) the Borrower will be in
compliance with Section 7.17 after giving effect to the incurrence of the
liabilities of such partnership or joint venture on a Pro Forma Basis.

 

105



--------------------------------------------------------------------------------



 



7.17 Financial Covenants. (a) Maximum Consolidated Total Leverage Ratio. Permit
the Consolidated Total Leverage Ratio of the Borrower and its Consolidated
Subsidiaries at any time during any consecutive four fiscal quarter period to be
greater than (i) 3.75 to 1.00 during any such period ending on or before
March 31, 2012, or (ii) 3.50 to 1.00 during any period thereafter.
(b) [Intentionally Omitted].
(c) Minimum Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio of the Borrower and its Consolidated Subsidiaries at
any time during any period of four consecutive fiscal quarters to be less than
2.00 to 1.00.
(d) Liquidity. (i) During the RLL Maintenance Period and until such time as the
Convertible Notes have been redeemed, repaid, repurchased or refinanced as
permitted in this Agreement, permit the Liquidity of the Borrower and its
Consolidated Subsidiaries to be less than an amount equal to the outstanding
amount of the Convertible Notes plus $40,000,000, and (ii) after giving effect
to any redemption, repurchase or repayment of the Convertible Notes, permit the
Liquidity of the Borrower and its Consolidated Subsidiaries to be less than
$40,000,000.
7.18 Consolidated Capital Expenditures. Make or become legally obligated to make
any Consolidated Capital Expenditures except for Consolidated Capital
Expenditures in the ordinary course of business not exceeding an aggregate
amount for the Borrower and its Subsidiaries during any fiscal year of the
Borrower equal to ten percent (10.0%) of the revenues of the Borrower and its
consolidated Subsidiaries during the immediately preceding fiscal year (based
upon the audited financial statements for such fiscal year provided in
accordance with Section 6.01(a)); provided, however, that so long as no Default
has occurred and is continuing or would result from such expenditure, any
portion of any amount set forth above, if not expended in the fiscal year for
which it is permitted above, may be carried over for expenditure in the next
following fiscal year; provided, further, that any such carried-over amount will
be deemed used in the applicable subsequent fiscal year only after the entire
maximum amount permitted for such fiscal year is applied to such Consolidated
Capital Expenditures.
7.19 Independent Covenants. All covenants contained in Article VI and Article
VII of this Agreement shall be given independent effect so that if a particular
action or condition is not permitted by one covenant, the fact that such action
or condition would be permitted by another covenant shall not avoid the
occurrence of a Default if such action is taken or condition exists.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01 Events of Default. Any of the following shall constitute an Event of
Default:
(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal (other than principal
payments of the Term Loans required under Section 2.07) of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three Business Days after the same becomes due, any
principal of the Term Loans required under Section 2.07, any interest on any
Loan or on any L/C Obligation, or any commitment or other fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

 

106



--------------------------------------------------------------------------------



 



(b) Specific Covenants. The Borrower or any other Loan Party fails to perform or
observe any term, covenant or agreement contained in any Section 6.01, 6.02(a),
6.02(b), 6.03, 6.05(a), 6.10, 6.11, 6.12, 6.14, or Article VII or any Subsidiary
Guarantor fails to perform or observe any term, covenant or agreement contained
in Section 4.1 of the Subsidiary Guaranty; or
(c) Other Defaults. The Borrower or any other Loan Party fails to perform or
observe any other covenant or agreement (not specified in Section 8.01(a) or (b)
above) contained in any Loan Document on its part to be performed or observed
and such failure continues for 30 days; provided, that, if Borrower or such
other Loan Party has commenced a cure for such failure during the initial 30-day
cure period and is diligently and continuously pursuing such cure, such initial
30-day cure period may be extended for up to 90 days; or
(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
(e) Cross-Default. (i) Any default or other event occurs in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, the effect of which default or other event is to cause the holder or
holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries), to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable; (ii) any Loan Party fails in the
performance or observance (beyond the applicable grace period with respect
thereto, if any) of any Material Contract (other than those covered in clauses
(i) and (iii) hereof) and such default together with any other such defaults,
could reasonably be expected to have a Material Adverse Effect; or (iii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which any Loan Party is the Defaulting Party (as defined in such Swap
Contract) or (B) except for the Permitted Swap Termination, any Termination
Event (as defined in such Swap Contract) under such Swap Contract as to which
any Loan Party is an Affected Party (as defined in such Swap Contract) and, in
either event, the Swap Termination Value owed by such Loan Party as a result
thereof is greater than the Threshold Amount; or

 

107



--------------------------------------------------------------------------------



 



(f) Insolvency Proceedings, Etc. Any Loan Party (i) institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes a
general assignment for the benefit of creditors or (ii) applies for or consents
to the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
(g) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or
(h) Judgments. There is entered against any Loan Party (i) a final judgment or
order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent (x) not covered by independent third-party insurance as to
which the insurer does not dispute coverage or (y) the full amount of which
judgment is not reserved by the Borrower in cash), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or any of its Subsidiaries under Title IV of ERISA
to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of the Threshold Amount, or (ii) the Borrower or any of its Subsidiaries
or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or
(j) Invalidity of Loan Documents. Any provision of any Loan Document (other than
Secured Cash Management Services Agreements and Secured Swap Contracts), at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or the Borrower, any of its
Subsidiaries or any of their respective Affiliates contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document, or in the case of any Lien granted pursuant to
any Collateral Document (including any Lien granted after the Closing Date in
accordance with Section 6.11 or 6.12) in favor of the Administrative Agent, such
Lien ceases to have the priority purported to be granted under such Collateral
Document or is declared by a court of competent jurisdiction to be null and
void, invalid or unenforceable in any respect; or

 

108



--------------------------------------------------------------------------------



 



(k) Subsidiary Guaranty. The Subsidiary Guaranty given by any Subsidiary
Guarantors (including any Person that becomes a Subsidiary Guarantor after the
Closing Date in accordance with Section 6.11) or any provision thereof shall
cease to be in full force and effect, or any Subsidiary Guarantor (including any
Person that becomes a Subsidiary Guarantor after the Closing Date in accordance
with Section 6.11) or any Person acting by or on behalf of such Subsidiary
Guarantor shall deny or disaffirm such Subsidiary Guarantor’s obligations under
the Subsidiary Guaranty; or
(l) Change of Control. There occurs any Change of Control.
8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a) declare the Commitments of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;
(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents, including, without
limitation, all rights and remedies existing under the Collateral Documents and
all rights and remedies against any Subsidiary Guarantor;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

109



--------------------------------------------------------------------------------



 



8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02) or if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all Obligations then due hereunder, any amounts received on account of
the Obligations shall, subject to the provisions of Sections 2.14 and 2.15, be
applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III hereof and Section 2.5 of the Subsidiary Guaranty) payable to the
Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and Commitment Fees) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III hereof and Section 2.5 of the
Subsidiary Guaranty), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, Commitment Fees and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;
Fourth, ratably (i) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and the L/C Borrowings, ratably among the Lenders
in proportion to the respective amounts described in this subclause (i) to this
clause Fourth held by them and (ii) to payment of that portion of the
Obligations constituting amounts owing under or in respect of Secured Swap
Contracts and Secured Cash Management Services Agreements, ratably among the
Swap Banks and Cash Management Banks in proportion to the respective amounts
described in this subclause (ii) to this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Services Agreements and Secured Swap Contracts shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Swap Bank, as the case may be. Each Cash Management Bank or Swap Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

 

110



--------------------------------------------------------------------------------



 



ARTICLE IX
ADMINISTRATIVE AGENT
9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.
(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Swap Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.
9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

111



--------------------------------------------------------------------------------



 



(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

112



--------------------------------------------------------------------------------



 



9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

113



--------------------------------------------------------------------------------



 



Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Book Managers or Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, and 10.04) allowed in such judicial
proceeding; and

 

114



--------------------------------------------------------------------------------



 



(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.
9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Swap Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,
(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Services Agreements and Secured Swap Contracts as to which the
applicable Cash Management Bank or Swap Bank shall be responsible for making
their own arrangements) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which Cash or Collateral or other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made), (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 10.01;
and
(b) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty and release the pledge of its assets, stock and indebtedness
if such Person (i) ceases to be a Subsidiary as a result of a transaction
permitted hereunder or (ii) becomes an Excluded Subsidiary.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or any release pursuant to this
Section 9.10.
9.11 Secured Cash Management Services Agreements and Secured Swap Contracts.
Except as otherwise expressly set forth herein, no Cash Management Bank or Swap
Bank that obtains the benefit of the provisions of Section 8.03, the Subsidiary
Guaranty or any Collateral by virtue of the provisions hereof or of the
Subsidiary Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of the Subsidiary
Guaranty or any Collateral Document) other than in its capacity as a Lender and,
in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Services Agreements and Secured Swap
Contracts unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Swap Bank, as the
case may be.

 

115



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
(a) waive any condition set forth in Section 4.01(a), without the written
consent of each Lender;
(b) waive any condition set forth in Section 4.02 as to any Credit Extension
under a particular Facility without the written consent of the Required
Revolving Lenders or the Required Term Lenders, as the case may be;
(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder (other than mandatory prepayments under clauses (i) and
(ii) of Section 2.05(b), late fees and default interest) or under such other
Loan Document without the written consent of each Lender entitled to such
payment;
(e) reduce or subordinate the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender or L/C
Issuer entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

116



--------------------------------------------------------------------------------



 



(f) change (i) Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05(b) or 2.06(b), respectively, in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of the Required Facility Lenders under such Facility;
(g) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Facility
Lenders” as it relates to a Facility (or the constituent definition therein
relating to such Facility) without the written consent of each Lender under such
Facility;
(h) release all or substantially all of the value of the Subsidiary Guaranty, or
release all or substantially all of the Collateral in any transaction or series
of related transactions except as specifically permitted by the Loan Documents
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Subsidiary Guaranty is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone); or
(i) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of the Required Facility Lenders under such Facility;
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it, (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement, (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document, (iv) each
of the Fee Letters and the Engagement Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the respective
parties thereto, and (v) Section 10.06(g) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification. Notwithstanding anything to the contrary herein, no
Defaulting Lender other than a Voting Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender, or all Lenders or each affected Lender under a
Facility, may be effected with the consent of (A) the applicable Lenders other
than Defaulting Lenders and (B) any applicable Voting Defaulting Lenders),
except that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender, or
all Lenders or each affected Lender under a Facility, that by its terms affects
any Defaulting Lender more adversely than other affected Lenders shall require
the consent of such Defaulting Lender. Upon delivery by the Borrower of each
Compliance Certificate of a Responsible Officer certifying supplements to the
Schedules to this Agreement pursuant to Section 6.02(b), the schedule
supplements attached to each such certificate shall be incorporated into and
become a part of and supplement Schedules 5.08, 5.23 and 5.25 hereto, as
applicable, and the Administrative Agent may attach such schedule supplements to
such Schedules, and each reference to such Schedules shall mean and be a
reference to such Schedules, as supplemented pursuant thereto.

 

117



--------------------------------------------------------------------------------



 



10.02 Notices; Effectiveness; Electronic Communications. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

118



--------------------------------------------------------------------------------



 



Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Laws.

 

119



--------------------------------------------------------------------------------



 



(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

120



--------------------------------------------------------------------------------



 



10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and reasonable disbursements of McGuireWoods LLP, as counsel for the
Administrative Agent (which shall be the only counsel Borrower shall be required
to reimburse with respect to the initial preparation of the Loan) and any
special or local counsel to the Administrative Agent (on behalf of the Lenders),
if necessary), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, any Lender (after the occurrence of a
Default) or the L/C Issuer (including the fees, charges and reasonable
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities, penalties and related
reasonable, out-of-pocket expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee) (other than those provided for
under Section 10.04(a)(i)); provided, that, as long as no Default exists
Borrower shall engage and pay for defense counsel that is reasonably acceptable
to the Required Lenders in connection with claims brought by third parties and
Lenders may engage separate counsel under such circumstances at their own
expense (it being understood that upon the occurrence of an Event of Default,
all counsel shall be at the cost and expense of Borrower)), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related

 

121



--------------------------------------------------------------------------------



 



expenses (x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no party hereto shall assert, and hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

122



--------------------------------------------------------------------------------



 



10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder (except pursuant
to a transaction expressly permitted hereunder) without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of Section 10.06(d), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(f), or (iv) to an SPC in accordance with the provisions of
Section 10.06(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

 

123



--------------------------------------------------------------------------------



 



(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Revolving Credit Commitment or Revolving Credit Loan if such assignment is to a
Person that is not a Revolving Credit Lender, an Affiliate of such Revolving
Credit Lender or an Approved Fund with respect to such Revolving Credit Lender,
or (ii) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender
or an Approved Fund;
(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

 

124



--------------------------------------------------------------------------------



 



(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; and the Eligible
Assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

125



--------------------------------------------------------------------------------



 



(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender (and as a Voting Defaulting Lender). The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant.
Subject to Section 10.06(e), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.06(b). To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
(e) Limitations On Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

 

126



--------------------------------------------------------------------------------



 



(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(b)(ii).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the Laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.

 

127



--------------------------------------------------------------------------------



 



(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 10.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon
30 days’ notice to the Borrower, resign as Swing Line Lender. In the event of
any such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, (i) that no failure by the Borrower to
appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be and (ii) no Lender shall be
required to accept the appointment as a successor L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 10.07, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.16(c) or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 10.07 or (y) becomes available to the Administrative Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

 

128



--------------------------------------------------------------------------------



 



For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the Closing Date, such information either consists of customer
lists or customer or product-specific sales information or is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.
10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

129



--------------------------------------------------------------------------------



 



10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

130



--------------------------------------------------------------------------------



 



10.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (ii) a Lender gives any notice under Section 3.02, (iii) any
Lender fails to consent to a proposed consent, amendment or waiver that requires
consent of all the Lenders or all the affected Lenders and with respect to which
Required Lenders shall have granted their consent, so long as a result of the
replacement of such Lender, the consent of all Lenders or all affected Lenders
would be obtained, (iv) any Lender is a Defaulting Lender, or (v) any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(d) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

131



--------------------------------------------------------------------------------



 



10.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT REFERENCE TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.
(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

132



--------------------------------------------------------------------------------



 



10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
10.17 Time of the Essence. Time is of the essence of the Loan Documents.
10.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers, are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor any Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by Law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent or any Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
10.19 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

133



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

            INTEGRA LIFESCIENCES HOLDINGS CORPORATION,
a Delaware corporation, as the Borrower
      By:   /s/ John B. Henneman, III        Name:   John B. Henneman, III      
Title:   Executive Vice President, Finance and Administration & Chief Financial
Officer  

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as
Administrative Agent
      By:   /s/ Amie Edwards         Name:   Amie Edwards        Title:   Senior
Vice President     

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender
      By:   /s/ Amie Edwards         Name:   Amie Edwards        Title:   Senior
Vice President     

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, as
Syndication Agent and a Lender
      By:   /s/ D. Scott Farquhar         Name:   D. Scott Farquhar       
Title:   Vice President     

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A. as a Co-
Documentation Agent and as a Lender
      By:   /s/ Timothy J. Smith       Name: Timothy J. Smith        
Title: Senior Vice President      

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



            DNB NOR BANK ASA, as a Co-Documentation
Agent and as a Lender
      By:   /s/ Philip F. Kurpiewski         Name:   Philip F. Kurpiewski       
Title:   Senior Vice President            By:   /s/ Marcus Wendehog        
Name:   Marcus Wendehog        Title:   First Vice President Associate General
Counsel (Americas)     

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, as a Co-Documentation
Agent and as a Lender
      By:   /s/ Joseph A. Miller         Name:   Joseph A. Miller       
Title:   Vice President     

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page



 

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NA, as a Co-Documentation
Agent and as a Lender
      By:   /s/ Robert L. Moravec       Name: Robert L. Moravec        
Title: Vice President      

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



            SOVEREIGN BANK, as a Lender
      By:   /s/ Chris D. Wolfslayer         Name:   Chris D. Wolfslayer       
Title:   Senior Vice President     

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page



 

 



--------------------------------------------------------------------------------



 



            TD BANK, N.A., as a Co-Documentation Agent
and as a Lender
      By:   /s/ Ted Hopkinson       Name: Ted Hopkinson         Title: Senior
Vice President      

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY
AMERICAS, as a Lender
      By:   /s/ Carin Keegan         Name:   Carin Keegan        Title:  
Director              By:   /s/ Scottye Lindsey         Name:   Scottye Lindsey 
      Title:   Director     

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as a Co-
Documentation Agent and as a Lender
      By:   /s/ Mustafa Topiwalla         Name:   Mustafa Topiwalla       
Title:   Authorized Signatory     

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



            CITIZENS BANK OF PENNSYLVANIA, as a
Lender
      By:   /s/ Carol Castle         Name:   Carol Castle        Title:   Senior
Vice President     

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page



 

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, N.A., as a Lender
      By:   /s/ Thomas P. Higgins         Name:   Thomas P. Higgins       
Title:   SVP     

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



            PNC BANK, N.A., as a Lender
      By:   /s/ Brian J. Clark       Name: Brian J. Clark         Title: Senior
Vice President      

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A., as a Lender
      By:   /s/ Michael Tschida         Name:   Michael Tschida        Title:  
Vice President     

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page



 

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A., as a
Lender
      By:   /s/ Ryan Vetsch         Name:   Ryan Vetsch        Title:  
Authorized Signatory     

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



            PEOPLE’S UNITED BANK, as a Lender
      By:   /s/ Maurice E. Fry         Name:   Maurice E. Fry        Title:  
Senior Commercial Loan Officer, SVP     

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page



 

 



--------------------------------------------------------------------------------



 



            RBC BANK (USA), as a Lender
      By:   /s/ Richard Marshall         Name:   Richard Marshall       
Title:   Market Executive — National Division     

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page



 

 



--------------------------------------------------------------------------------



 



            BROWN BROTHERS HARRIMAN & CO., as
a Lender
      By:   /s/ Daniel Head         Name:   Daniel Head        Title:   Senior
Vice President     

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page



 

 



--------------------------------------------------------------------------------



 



            FIRST NIAGARA BANK, N.A., as a Lender
      By:   /s/ Louis Haverty         Name:   Louis Haverty        Title:  
Assistant Vice President     

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page



 

 



--------------------------------------------------------------------------------



 



            MANUFACTURERS BANK, as a Lender
      By:   /s/ Sandy Lee         Name:   Sandy Lee        Title:   Vice
President     

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page



 

 



--------------------------------------------------------------------------------



 



            SIEMENS FINANCIAL SERVICES, INC., as a Lender
      By:   /s/ Doug Maher       Name: Doug Maher         Title: Managing
Director         By:   /s/ Carol Walters       Name: Carol Walters        
Title: Vice President Documentation        

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



            THE BANK OF EAST ASIA, LIMITED,
NEW YORK BRANCH, as a Lender
      By:   /s/ Kenneth Pettis         Name:   Kenneth Pettis        Title:  
Senior Vice President            By:   /s/ Kitty Sin         Name:   Kitty Sin 
      Title:   Senior Vice President     

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page



 

 



--------------------------------------------------------------------------------



 



            CIBC, INC., as a Lender
      By:   /s/ Caroline Adams         Name:   Caroline Adams        Title:  
Authorized Signatory     

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01
EXCLUDED SUBSIDIARIES AND SUBSIDIARY GUARANTORS
Excluded Subsidiaries
Excluded Subsidiaries whose Equity Interest is not pledged:
BIMECO, Inc., a Florida corporation
CardioDyne, Inc., a Massachusetts corporation
Cathtec, Incorporated, a Massachusetts corporation
Fiber Imaging Technologies, Inc., a Massachusetts corporation
Integra Healthcare Products LLC, a Delaware limited liability company
Integra LifeSciences (France) LLC, a Delaware limited liability company
Integra Sales, Inc., a Delaware corporation
Integra Selector Corporation, a Delaware corporation
Jarit Instruments, Inc., a Delaware corporation
LXU Healthcare, Inc. — Medical Specialty Products, a Delaware corporation
Newdeal, Inc., a Texas corporation
Precise Dental Products, Ltd., a California corporation
Precision Dental International, Inc., a California corporation
All Foreign Subsidiaries
Excluded Subsidiaries whose Equity Interest is pledged:
Integra LifeSciences (Canada) Holdings, Inc., a Delaware corporation
IsoTis, Inc., a Delaware corporation
Precise Dental Holding Corp., a New Jersey corporation
Subsidiary Guarantors
EndoSolutions, Inc., a Delaware corporation
Integra LifeSciences Corporation, a Delaware corporation
Integra Luxtec, Inc., a Massachusetts corporation
Integra NeuroSciences (International), Inc., a Delaware corporation
Integra Radionics, Inc., a Delaware corporation
IsoTis OrthoBiologics, Inc., a Washington corporation
J. Jamner Surgical Instruments, Inc., a Delaware corporation
Miltex, Inc., a Delaware corporation
Minnesota Scientific, Inc., a Minnesota corporation
Theken Spine, LLC, an Ohio limited liability company
SCHEDULE 1.01 — 1

 





--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS AND APPLICABLE PERCENTAGES

                                      Revolving     Applicable     Term Loan    
Applicable   Lender   Commitment     Percentage     Commitment     Percentage  
Bank of America, N.A.
  $ 39,681,818.17       8.818181816 %   $ 11,318,181.83       7.545454553 %
JPMorgan Chase Bank, N.A.
  $ 39,681,818.18       8.818181818 %   $ 11,318,181.82       7.545454547 %
Wells Fargo Bank, National Association
  $ 33,750,000.00       7.500000000 %   $ 11,250,000.00       7.500000000 %
DnB NOR Bank ASA
  $ 32,136,363.64       7.141414142 %   $ 8,863,636.36       5.909090907 %
Fifth Third Bank
  $ 29,090,909.09       6.464646464 %   $ 10,909,090.91       7.272727273 %
HSBC Bank USA, National Association
  $ 29,090,909.09       6.464646464 %   $ 10,909,090.91       7.272727273 %
Sovereign Bank
  $ 25,000,000.00       5.555555556 %   $ 7,500,000.00       5.000000000 %
TD Bank, N.A.
  $ 23,636,363.64       5.252525253 %   $ 8,863,636.36       5.909090907 %
Deutsche Bank Trust Company Americas
  $ 21,818,181.82       4.848484849 %   $ 8,181,818.18       5.454545453 %
Royal Bank of Canada
  $ 22,727,272.73       5.050505051 %   $ 7,272,727.27       4.848484847 %
Citizens Bank of Pennsylvania
  $ 20,000,000.00       4.444444444 %   $ 7,500,000.00       5.000000000 %
Capital One, N.A.
  $ 20,181,818.18       4.484848484 %   $ 6,818,181.82       4.545454547 %
PNC Bank, N.A.
  $ 18,181,818.18       4.040404040 %   $ 6,818,181.82       4.545454547 %
Union Bank, N.A.
  $ 18,181,818.18       4.040404040 %   $ 6,818,181.82       4.545454547 %
Morgan Stanley Bank, N.A.
  $ 13,409,090.91       2.979797980 %   $ 4,090,909.09       2.727272727 %
People’s United Bank
  $ 11,250,000.00       2.500000000 %   $ 3,750,000.00       2.500000000 %
RBC Bank (USA)
  $ 11,363,636.36       2.525252524 %   $ 3,636,363.64       2.424242427 %
Brown Brothers Harriman & Co.
  $ 7,272,727.27       1.616161616 %   $ 2,727,272.73       1.818181820 %
First Niagara Bank, N. A.
  $ 7,272,727.27       1.616161616 %   $ 2,727,272.73       1.818181820 %
Manufacturers Bank
  $ 7,545,454.55       1.676767678 %   $ 2,454,545.45       1.636363633 %
Siemens Financial Services, Inc.
  $ 7,545,454.55       1.676767678 %   $ 2,454,545.45       1.636363633 %
The Bank of East Asia, Limited, New York Branch
  $ 7,545,454.55       1.676767678 %   $ 2,454,545.45       1.636363633 %
CIBC Inc.
  $ 3,636,363.64       0.808080809 %   $ 1,363,636.36       0.909090907 %
 
                       
Total
  $ 450,000,000.00       100.000000000 %   $ 150,000,000.00       100.000000000
%
 
                       

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.03
APPROVALS AND CONSENTS
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.08
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS
Part (a). Subsidiaries of the Borrower

                              Issued       Jurisdiction of Company Name  
Authorized Shares/Units   Shares/Units   Held By   Formation
Integra LifeSciences Corporation
  100 shares common stock, $1.00 par value       100   Integra LifeSciences
Holdings Corporation   Delaware
Integra Healthcare Products LLC
  Member interests only       0   Integra LifeSciences Corporation   Delaware
J. Jamner Surgical Instruments, Inc.
  2000 shares common stock, without par value       500   Integra LifeSciences
Corporation   Delaware
Jarit Instruments, Inc.
  100 shares common stock, $0.01 par value       100   J. Jamner Surgical
Instruments, Inc.   Delaware
Integra Selector Corporation
  1000 shares common stock, $0.01 par value       100   Integra LifeSciences
Corporation   Delaware
Integra NeuroSciences (International), Inc.
  3000 shares common stock, $0.01 par value       100   Integra LifeSciences
Corporation   Delaware
Integra LifeSciences (France) LLC
  Member interests only       0   Integra NeuroSciences (International), Inc.  
Delaware
Newdeal Inc.
  1000 shares common stock, $1.00 par value       700   Newdeal SAS   Texas
Integra Radionics, Inc
  1000 shares common stock, $0.01 par value       100   Integra LifeSciences
Corporation   Delaware
Integra ME GmbH
  €26,000 registered share capital       1   Caveangle Limited   Germany
GMS, Gesellschaft für medizinische Sondentechnik mbH
  DM 200,000 registered share capital       1   Caveangle Limited   Germany
Integra NeuroSciences GmbH
  DM 50,000 registered share capital       1   Integra NeuroSciences Holdings
B.V.   Germany
Jarit GmbH
  €25,000       25,000   J. Jamner Surgical Instruments, Inc.   Germany

 

 



--------------------------------------------------------------------------------



 



                              Issued         Jurisdiction of Company Name  
Authorized Shares/Units   Shares/Units     Held By   Formation
Integra NeuroSciences Holdings B.V.
  200 shares     41     Integra LifeSciences Corporation   Netherlands
Caveangle Limited
  1,000 ordinary shares, £1.00 nominal value
15,000 ordinary shares, $1.00 nominal value   100

13,001,490     Integra LifeSciences Corporation (99 shares)
Integra Selector Corporation (1 share)

Integra LifeSciences Corporation (12,903,337 shares)
Integra Selector Corporation (98,153 shares)
  United Kingdom
Integra NeuroSciences Holdings Limited
  1,000 ordinary shares, £1.00 nominal value
12,000,000 ordinary shares, $1.00 nominal value   1

11,300,000     Caveangle Limited   United Kingdom
Spembly Medical Limited
  5,000,000 ordinary shares, £1.00 nominal value     4,182,916     Integra
NeuroSciences Holdings Limited   United Kingdom
Integra NeuroSciences Limited
  5,000,000 ordinary shares, £1.00 nominal value     2,769,029     Spembly
Medical Limited   United Kingdom
Spembly Cryosurgery Limited
  79,031 ordinary shares, £1.00 nominal value     79,031     Integra
NeuroSciences Limited   United Kingdom
Integra LifeSciences (Ireland) Limited
  5,000,000 ordinary shares of €1.00 each     650,001     Integra LifeSciences
NR Ireland Limited   Ireland
Integra LifeSciences NR Ireland Limited
  1,000,000 ordinary shares of €1.00 each     1     Integra LifeSciences
Corporation   Ireland
Integra LifeSciences Sales (Ireland) Limited
  1,000,000 ordinary shares of €1.00 each     1     Integra LifeSciences NR
Ireland Limited   Ireland
Integra LifeSciences Shared Services (Ireland) Limited
  1,000,000 ordinary shares of €1.00 each     1     Integra LifeSciences
Corporation   Ireland
Integra CI, Inc.
  10,000 shares, $1.00 par value     1     Integra LifeSciences Corporation  
Cayman Islands

 

 



--------------------------------------------------------------------------------



 



                              Issued         Jurisdiction of Company Name  
Authorized Shares/Units   Shares/Units     Held By   Formation
Integra NeuroSciences Holdings (France) SA
  1,500,000 common shares, €15.00 par value   99,994


1
1
1
1
1
    Integra NeuroSciences (International), Inc.
Caveangle Ltd.
James Oti
Wenzel Hurtak
Donald Nociolo
Jerry Corbin
Anne-MarieVirlogeux   France
Integra NeuroSciences Implants (France) SA
  3,187,860 common shares, €15.00 par value   212,518

1
1
1
1
1
    Integra NeuroSciences Holdings (France) SA
Caveangle Ltd.
James Oti
Wenzel Hurtak
Donald Nociolo
Jerry Corbin
Anne-Marie Virlogeux   France
Integra LifeSciences Holdings SAS
  20,300,000 common shares, €10.00 par value
  20,300,000
  Integra NeuroSciences (International), Inc.   France
Newdeal SAS
  €1,000,000 shares,
€100 par value     1,000,000     Integra LifeSciences Holdings SAS   France
Integra LS (Benelux) NV
  370,000 common shares
Without nominal value   369,000
1     Newdeal SAS
Integra LifeSciences Holdings SAS   Belgium
Miltex, Inc.
  1,000 shares common stock
par value $.01     100     Integra LifeSciences Corporation   Delaware
Miltex GmbH
  €226,000 ordinary shares
€1 nominal value           Miltex, Inc.   Germany
EndoSolutions, Inc.
  1,000 shares common stock, par value $.01     100     Miltex, Inc.   Delaware
Integra LifeSciences (Canada) Holdings, Inc.
  1,000 shares common stock, par value $.01     100     Integra LifeSciences
Corporation   Delaware

 

 



--------------------------------------------------------------------------------



 



                              Issued         Jurisdiction of Company Name  
Authorized Shares/Units   Shares/Units     Held By   Formation
Canada Microsurgical ULC
  100,000,000,
No nominal value     100     Integra LifeSciences (Canada) Holdings, Inc.  
Canada
ILS Services Switzerland Ltd.
  100,000 registered shares
CHF 10 per share     10,000     Integra NeuroSciences Holdings B.V.  
Switzerland
Integra LifeSciences Services (France) SAS
  37,000 common shares,
€1 par value     37,000     Integra NeuroSciences Holdings B.V.   France
Integra Luxtec, Inc.
  100 shares common stock, no par value     100     Integra Radionics, Inc.  
Mass.
Fiber Imaging Technologies, Inc.
  900,000 shares common stock, no par value     900,000     Integra Luxtec, Inc.
  Mass.
Cathtec, Incorporated
  200,000 shares common stock, no par value     200,000     Integra Luxtec, Inc.
  Mass.
CardioDyne, Inc.
  200,000 shares common stock, no par value     200,000     Integra Luxtec, Inc.
  Mass.
LXU Healthcare Inc. — Medical Specialty Products
  3,000 shares common stock, $0.01 par value     3,000     Integra Luxtec, Inc.
  Delaware
BIMECO, Inc
  1,000 shares common stock, $1.00 par value     1,000     LXU Healthcare Inc. —
Medical Specialty Products   Florida
IsoTis, Inc.
  110,000,000 shares common stock, $0.01 par value     1,000     Integra
LifeSciences Corporation   Delaware
IsoTis International SA
  62,075,898
CHF 1.00 par value
    62,075,898     IsoTis, Inc.   Switzerland
IsoTis NV
  €2,000,000 shares,
€0.04 par value     19,825,515     IsoTis International SA   Netherlands
IsoTis Tissue Engineering Facility BV
  €90,000 shares
€1.00 par value     18,000     IsoTis NV   Netherlands
Modex Therapeutics GmbH
  25,564.59 shares,
€1.00 par value     25,564.59     IsoTis International SA   Germany
IsoTis OrthoBiologics Inc.
  110,000,000, shares
common stock, $1.00 par value     8,766,584     IsoTis International SA  
Washington

 

 



--------------------------------------------------------------------------------



 



                              Issued       Jurisdiction of Company Name  
Authorized Shares/Units   Shares/Units   Held By   Formation
Precise Dental Products, Ltd
  10,000 common stock       2,000   Integra LifeSciences Corporation  
California
Precision Dental International, Ltd.
  100,000 common stock       20,000   Integra LifeSciences Corporation  
California
Precise Dental Holding Corp.
  2,000 shares without par value       50-2/3   Integra LifeSciences Corporation
  New Jersey
Precise Dental Internacional, S.A.de C.V.
  50,000 shares, par value MN $1.00 (Mexican Peso)   49,500
500   Precise Dental Holding Corp.
Precise Dental Products, Ltd.   Mexico
Theken Spine, LLC
  Membership interests only       0   Integra LifeSciences Corporation   Ohio
Integra Neurosciences Pty Ltd.
  Unlimited       100   Integra NeuroSciences Holdings B.V.   Australia
Integra Neurosciences Pty Ltd.
  Unlimited       100   Integra NeuroSciences Holdings B.V.   New Zealand
Minnesota Scientific, Inc.
  1,000,000 shares common       941,722   Integra LifeSciences Corporation  
Minnesota
Integra Sales, Inc.
  1,000 shares common       1,000   Integra LifeSciences Corporation   Delaware

Part (b). Other Equity Investments
None (other than Minority Equity Interests).
Part (c). Voting Trusts or Shareholder Agreements
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.09
CERTAIN STOCK ARRANGEMENTS

1.   As of August 2, 2010, options to purchase 1,912,954 shares of common stock
of Integra LifeSciences Holdings Corporation are outstanding.

2.   As of August 2, 2010, contract stock grants covering 298,943 shares of
common stock of Integra LifeSciences Holdings Corporation are outstanding.

3.   As of August 2, 2010, performance stock grants covering 7,710 shares of
common stock of Integra LifeSciences Holdings Corporation are outstanding.

4.   As of August 2, 2010, 1,231,255 restricted units requiring Integra
LifeSciences Holdings Corporation to issue 1,231,255 shares of common stock are
outstanding.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
ENVIRONMENTAL MATTERS
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.16
TRANSACTIONS WITH AFFILIATES
Agreements with Affiliates

1.   Integra LifeSciences Corporation, a Loan Party, is a party to a lease
agreement with Plainsboro Associates relating to a manufacturing facility in
Plainsboro, New Jersey. Ocirne, Inc., a subsidiary of Provco Industries, owns a
50% interest in Plainsboro Associates. Provco’s stockholders are trusts whose
beneficiaries include the children of Dr. Caruso, the Chairman and a principal
stockholder of Integra LifeSciences Holdings Corporation. Dr. Caruso is the
President of Provco Industries.

The lease agreement provides for two leases at the same property through
October 31, 2017 at an annual rate of $272,308.64 ($22,692.39 monthly). The
lease agreement also provides a ten year option for Integra LifeSciences
Corporation to extend the leases from November 1, 2017 through October 31, 2027
at an annual rate of $295,515.36 ($24,626.28 monthly), for the ten year
extension period (the rate is fixed for the entire ten year period).

2.   The Borrower entered into an Equipment Lease Agreement with Medicus
Corporation as of June 1, 2000. On March 1, 2010, the Company exercised an
option to extend the lease agreement through March 31, 2012. The initial
June 2000 agreement was subsequently amended on June 29, 2010 to extend the term
of the lease to March 31, 2022, with an option to renew through March 31, 2032.
The sole stockholder of Medicus Corporation is Provco Ventures I, LP, of which
Dr. Caruso serves as partner and president.

3.   See the attached list of intercompany agreements.

Intercompany Loans

4.   Intercompany loans made from time to time under an Intercompany Investment
and Pooling Agreement dated as of March 1, 2010 among Integra LifeSciences
Shared Services (Ireland) Limited and the Pooling Participants.

5.   Intercompany loans made from time to time under an Intercompany Investment
and Pooling Agreement dated as of April 15, 2010 among Integra LifeSciences
Corporation and the Pooling Participants.

6.   See the attachment to Schedule 7.03 for list of intercompany loans
outstanding as of August 10, 2010.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.18
PENSION PLANS
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.23
LABOR MATTERS
Integra LifeSciences Holdings Corporation and its subsidiaries are parties to
the following collective bargaining arrangements:
1. GMS, Geselleschaft für Medizinische Sondentechnik mbH has a works council
relating to its employees. There are no collective bargaining agreements but two
work shop agreements of which the one being of importance deals with general
work rules (e.g. weekly working time, breaks, overtime, vacation, sickness,
non-paid special leave and the like).
2. Jarit GmbH does not have any collective bargaining agreements. However,
certain employment agreements make reference to the collective bargaining
agreements of the German metal industry and the subsidiary is complying with the
terms of those agreements.
3. Miltex GmbH does not have any collective bargaining agreements. However,
certain employment agreements make reference to collective bargaining agreements
of the German metal industry and the subsidiary is complying with the terms of
those agreements.
4. Newdeal SAS is not a party to a collective bargaining agreement. However,
certain employment agreements made reference to the collective bargaining
agreements of the Métallurgie du Rhone and the subsidiary is complying with
certain terms of those agreements.
5. Integra LifeSciences Services (France) SAS falls under the Collective
Bargaining Agreement (Pharmacie — produits à usage pharmaceutique,
para-pharmaceutique & veterinarie (Fabrication et Commerce)).
6. Integra NeuroSciences Implants (France) SA is a party to a collective
bargaining agreement.
7. Precise Dental Internacional S.A. de C.V. is a party to a collective
bargaining agreement.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.25
MATERIAL CONTRACTS

1.   Indenture, dated as of June 11, 2007 among Integra LifeSciences Holdings
Corporation, Integra LifeSciences Corporation and Wells Fargo Bank, N.A., as
trustee, relating to the 2.375% Senior Convertible Notes due 2012.

2.   Intercompany Notes evidencing indebtedness in excess of $15 million and
listed on Schedule 7.03.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
EXISTING LIENS

1.   See Attachment.

 

 



--------------------------------------------------------------------------------



 



INTEGRA LIFESCIENCES HOLDINGS CORPORATION
2010 Lien Search Results
(Conducted with CT Corporation)

                          Debtor   Secured Party   Jurisdiction   File Date  
File Number     Brief Collateral Description
BORROWER
                       
Integra LifeSciences Holdings Corporation
  Bank of America, N.A., as Administrative Agent   Delaware Secretary of State  
12-23-05

06-14-06   54000429

62030468     Blanket Lien

Amendment adding collateral to Schedule I
SUBSIDIARY GUARANTORS
                       
EndoSolutions, Inc.
  Bank of America, N.A., as Administrative Agent   Delaware Secretary of State  
06-14-06     62032233     Blanket Lien
Integra LifeSciences Corporation
  Bank of America, N.A., as Administrative Agent   Delaware Secretary of State  
12-23-05     54000510     Blanket Lien
 
          09-01-06

01-03-08

01-25-08

08-29-08

01-22-09
  63062148

80033272

80304715

82949210

90219839     Amendment adding collateral to Schedule I
Amendment adding collateral to Schedule I
Amendment adding collateral to Schedule I
Amendment adding collateral to Schedule I
Amendment adding collateral to Schedule I

 

 



--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   Jurisdiction   File Date  
File Number     Brief Collateral Description
Integra LifeSciences Corporation
  Canon Financial Services   Delaware Secretary of State   04-10-06     61195973
    Specified equipment
Integra LifeSciences Corporation
  Canon Financial Services   Delaware Secretary of State   09-26-06     63322500
    Specified equipment
Integra LifeSciences Corporation
  Canon Financial Services   Delaware Secretary of State   12-12-06     64342861
    Specified equipment
Integra LifeSciences Corporation
  Canon Financial Services   Delaware Secretary of State   02-13-07     70575190
    Specified equipment
Integra LifeSciences Corporation
  Canon Financial Services   Delaware Secretary of State   06-29-07     72489796
    Specified equipment
Integra LifeSciences Corporation
  Canon Financial Services   Delaware Secretary of State   07-24-07     72775145
    Specified equipment
Integra LifeSciences Corporation
  Canon Financial Services   Delaware Secretary of State   11-27-07     74485966
    Specified equipment
Integra LifeSciences Corporation
  Canon Financial Services   Delaware Secretary of State   07-02-08     82276150
    Specified equipment
Integra LifeSciences Corporation
  Canon Financial Services   Delaware Secretary of State   04-15-10     01313075
    Specified equipment
Integra Luxtec, Inc.
  Bank of America, N.A., as Administrative Agent   Massachusetts Secretary of
State   06-08-07     200757482540     Blanket Lien
Integra Luxtec, Inc.
  CIT Technology Financing Services, Inc.   Massachusetts Secretary of State  
10-23-08     200869094800     Specified collateral pursuant to lease
Integra Neurosciences (International), Inc.
  Bank of America, N.A., as Administrative Agent   Delaware Secretary of State  
12-23-05     54002060     Blanket Lien
Integra Radionics, Inc.
  Bank of America, N.A., as Administrative Agent   Delaware Secretary of State  
12-23-05
02-24-06   54000409
60664714     Blanket Lien
Amendment adding collateral to Schedule I
IsoTis Orthobiologics, Inc.
  Bank of America, N.A., as Administrative Agent   Washington Secretary of State
  11-30-07     200733860753     Blanket Lien

 

 



--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   Jurisdiction   File Date  
File Number     Brief Collateral Description
J. Jamner Surgical Instruments, Inc.
  Bank of America, N.A., as Administrative Agent   Delaware Secretary of State  
12-23-05     54001385     Blanket Lien
Miltex, Inc.
  Bank of America, N.A., as Administrative Agent   Delaware Secretary of State  
06-14-06     62031425     Blanket Lien
Minnesota Scientific, Inc.
  US Bancorp   Minnesota Secretary of State   05-23-06     200612045934    
Specified collateral pursuant to lease
Minnesota Scientific, Inc.
  US Bancorp   Minnesota Secretary of State   03-21-07     200715995488    
Specified collateral pursuant to lease
Minnesota Scientific, Inc.
  Bank of America, N.A., as Administrative Agent   Minnesota Secretary of State
  01-22-09     200914681125     Blanket Lien
Minnesota Scientific, Inc.
  US Bancorp   Minnesota Secretary of State   11-25-09     200918160872    
Specified collateral pursuant to lease
Theken Spine, LLC
  Apple Financial Services   Ohio Secretary of State   08-14-07   OH00118257377
    Specified collateral pursuant to lease
Theken Spine, LLC
  Bank of America, N.A., as Administrative Agent   Ohio Secretary of State  
08-29-08   OH00129339526     Blanket Lien

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.02
EXISTING INVESTMENTS (Other than Minority Equity Interests)

1.   The equity investments made prior to the Closing Date in subsidiaries of
the Borrower as set forth in Schedule 5.08(a).

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.03
EXISTING INDEBTEDNESS
7.03(b) Indebtedness

  1.   $165 million of Integra LifeSciences Holdings Corporation 2.375% Senior
Convertible Notes due 2012.

7.03(e) Intercompany Loans

  1.   Intercompany loans made from time to time under an Intercompany
Investment and Pooling Agreement dated as of March 1, 2010 among Integra
LifeSciences Shared Services (Ireland) Limited and the Pooling Participants.

  2.   Intercompany loans made from time to time under an Intercompany
Investment and Pooling Agreement dated as of April 15, 2010 among Integra
LifeSciences Corporation and the Pooling Participants.

  3.   See the attached list of other intercompany loans outstanding as of
August 10, 2010.

 

 



--------------------------------------------------------------------------------



 



(INTEGRA LOGO) [c04568c0456801.gif]

                                          Loan   Repaid                        
  Ref   Date   Date   Borrower   Lendor       Amount          
H
  5.12.06       Integra LifeSciences Corporation   Integra LifeScience Holdings
  USD   $ 101,000,000.00          
I
  7.05.06       Integra LifeSciences Corporation   Integra LifeScience Holdings
  USD   $ 6,000,000.00          
L
  7.31.06       Integra LifeSciences Corporation   Integra LifeScience Holdings
  USD   $ 39,515,000.00          
P
  12.31.06       Integra LifeSciences Corporation   Integra LifeScience Holdings
  USD   $ 48,943,866.58          
W
  05.07.07       Integra LifeSciences Corporation   Integra LifeScience Holdings
  USD   $ 30,000,000.00          
X
  05.11.07       Integra LifeSciences Corporation   Integra LifeScience Holdings
  USD   $ 4,000,000.00          
AG
  12.28.07       Integra LifeSciences Corporation   Integra LifeSciences
Holdings   USD   $ 3,500,000.00          
AO
  07.28.08       Integra LifeSciences Corporation   Integra LifeSciences
Holdings   USD   $ 75,000,000.00          
BJ
  07.28.08       Integra LifeSciences Corporation   Integra LifeSciences
Holdings   USD   $ 5,000,000.00          
BV
  11.30.09       Integra LifeSciences Corporation   Integra LifeSciences
Holdings   USD   $ 15,000,000.00          
 
                                 
 
                      $ 327,958,866.58     subtotal
 
                                 
AJ
  12.13.07       Integra LifeSciences Corporation   LXU Healthcare, Inc   USD  
$ 1,000,000.00          
BW
  11.30.09       Integra LifeSciences Corporation   Integra LifeSciences
(Ireland) Ltd   USD   $ 5,760,000.00          
BX
  11.30.09       Integra LifeSciences Corporation   Integra LifeSciences
(Ireland) Ltd   EUR   € 8,160,000.00          
 
                                 
 
                      € 8,160,000.00     subtotal
 
                                 
B
  12.22.04       J. Jamner Surgical Instruments, Inc.   Integra LifeScience
Holdings   USD   $ 24,000,000.00          
Q
  12.31.06       Integra Radionics   Integra LifeSciences Corporation   USD   $
4,966,897.00          
CB
  05.07.07       Integra Radionics   Integra LifeSciences Corporation   USD   $
30,000,000.00          
 
                                 
 
                      $ 34,966,897.00     subtotal
 
                                 
BN
  03.30.09       Integra Luxtec   Bimeco, Inc   USD   $ 8,902.14          
BO
  03.30.09       Integra Luxtec   LXU Healthcare, Inc   USD   $ 570,835.97      
   
 
                                 
 
                      $ 579,738.11     subtotal
 
                                 
CC
  03.22.10       Isotis Orthobiologics, Inc   Isotis International SA   EUR   €
3,900,000.00          
AP
  08.01.08       Theken Spine, LLC   Integra LifeSciences Corporation   USD   $
75,000,000.00          
BL
  02.10.09       Theken Spine LLC   Integra LifeSciences Corporation   USD   $
3,924,467.94          
BR
  09.11.09       Theken Spine LLC   Integra LifeSciences Corporation   USD   $
9,270,001.53          
BT
  09.11.09       Theken Spine LLC   Integra LifeSciences Corporation   USD   $
254,100.00          
AQ
  08.12.08       Theken Spine, LLC   Integra LifeSciences Corporation   USD   $
2,000,000.00          
AS
  08.12.08       Theken Spine, LLC   Integra LifeSciences Corporation   USD   $
150,000.00          
AR
  08.12.08       Theken Spine, LLC   Integra LifeSciences Corporation   USD   $
250,000.00          
 
                                 
 
                      $ 90,848,569.47     subtotal
 
                                 
K
  7.05.06       Integra LifeScience (Canada) Holdings Inc   Integra LifeSciences
Corporation   USD   $ 5,761,094.61          

 

 



--------------------------------------------------------------------------------



 



                              Loan   Repaid                 Ref   Date   Date  
Borrower   Lendor       Amount
CE
  05.10.10       GMS mbh   Integra LifeSciences Shared Services (Ireland)
Limited   EUR   € 1,300,000.00
CF
  05.10.10       Integra NeuroSciences GmbH   Integra LifeSciences Shared
Services (Ireland) Limited   EUR   € 1,300,000.00
BD
  12.16.08       ILS Services Switzerland Ltd.   Integra LifeSciences Shared
Services (Ireland) Limited   EUR   € 500,000.00
CG
  05.10.10       Integra LifeSciences (Ireland) Mfg   Integra LifeSciences
Shared Services (Ireland) Limited   EUR   € 10,000,000.00
A
  12.21.04       Integra LifeScience Holdings SAS   Integra LifeSciences
(France) LLC   EUR   € 20,000,000.00
O
  10.03.06       Integra NeuroSciences Holdings BV   Integra LifeSciences
Corporation   EUR   € 105,000.00
CD
  05.10.10       Integra NeuroSciences Holdings BV   Integra LifeSciences Shared
Services (Ireland) Limited   EUR   € 4,346,361.71
 
                     
 
                      € 4,451,361.71
 
                     

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES
BORROWER:
Integra LifeSciences Corporation
311 Enterprise Drive
Plainsboro, NJ 08356
Attention: David B. Holtz, Senior Vice President of Finance
Telephone: 609-936-2334
Telecopier: 609-799-3297

     
Electronic Mail:
  david.holtz@integra-ls.com
 
   
with copies to:
  Integra LifeSciences Corporation
 
  311 Enterprise Drive
 
  Plainsboro, NJ 08356
 
  Attention: General Counsel
 
  Telephone:    609-936-2238
 
  Facsimile:    609-275-9006
 
  E-mail: rgorelick@integra-ls.com

ADMINISTRATIVE AGENT:
Administrative Agent’s Office (for payments and Requests for Credit Extensions):
Bank of America, N.A.
101 North Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC 28255
Attention: Amanda Cheney
Telephone: 980-387-2482
Telecopier: 704-264-2534
Electronic Mail: amanda.s.cheney@baml.com
Wiring Instructions:

          Bank of America, N.A.
New York, New York
ABA No.:
  026009593  
Account No.:
  1366212250600    
Account Name:
  Corporate Credit Services
Reference:
  Integra LifeSciences

 

 



--------------------------------------------------------------------------------



 



Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
1455 Market Street
Mail Code: CA5-701-05-19
San Francisco, CA 94103
Attention: Kevin Ahart
Telephone: 415-436-2750
Telecopier: 415-503-5000
Electronic Mail: kevin.ahart@baml.com
L/C ISSUER:

Primary Contact:

Bank of America, N.A.
Standby Letters of Credit Department
1000 West Temple Street
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-1514
Attention: Stella Rosales
Telephone: 213-481-7828
Telecopier: 213-580-8441
Electronic Mail: stella.rosales@baml.com
Secondary Contact:

Bank of America, N.A.
Standby Letters of Credit Department
1000 West Temple Street
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-1514
Attention: Hermann Schutterle
Telephone: 213-481-7826
Telecopier: 213-580-8441
Electronic Mail: hermann.schutterle@baml.com
SWING LINE LENDER:
Bank of America, N.A.
101 North Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC 28255
Attention: Amanda Cheney
Telephone: 980-387-2482
Telecopier: 704-264-2534
Electronic Mail: amanda.s.cheney@baml.com

 

 



--------------------------------------------------------------------------------



 



Wiring Instructions:

          Bank of America, N.A.
New York, New York
ABA No.:
  026009593    
Account No.:
  1366212250600    
Account Name:
  Corporate Credit Services
Reference:
  Integra LifeSciences

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF LOAN NOTICE
Date:                     ,      
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 10, 2010 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among INTEGRA LIFESCIENCES
HOLDINGS CORPORATION, a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.
The undersigned hereby requests (select one):

     
o
  A Borrowing of Term Loans
 
   
o
  A Borrowing of Revolving Credit Loans
 
   
o
  A conversion or continuation of Term Loans
 
   
o
  A conversion or continuation of Revolving Credit Loans

  1.  
On                                                              (a Business
Day).
    2.  
In the amount of $                    .
    3.  
Comprised of                                         .

[Type of Loan requested: Base Rate Loan or Eurodollar Rate Loan]

  4.  
For Eurodollar Rate Loans: with an Interest Period of                     
months.

The Revolving Credit Borrowing, if any, requested herein complies with the
proviso to the first sentence of Section 2.01(b) of the Agreement.

                  INTEGRA LIFESCIENCES HOLDINGS CORPORATION, a Delaware
corporation    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Form of Loan Notice

 

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date:                     ,      

     
To:
  Bank of America, N.A., as Swing Line Lender
 
  Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 10, 2010 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among INTEGRA LIFESCIENCES
HOLDINGS CORPORATION, a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.
The undersigned hereby requests a Swing Line Loan:

  1.  
On                                                              (a Business
Day).

  2.  
In the amount of $                                        .

The Swing Line Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.04(b) of the Agreement.

                  INTEGRA LIFESCIENCES HOLDINGS CORPORATION, a Delaware
corporation    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Form of Swing Line Loan Notice

 

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF TERM NOTE
_____________
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         or registered assigns permitted by the
Agreement (as hereinafter defined) (the “Lender”), in accordance with the
provisions of the Agreement, the principal amount of the Term Loan made by the
Lender to the Borrower under that certain Amended and Restated Credit Agreement,
dated as of August 10, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
This Term Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Term Note is also entitled to the benefits
of the Subsidiary Guaranty and is secured by the Collateral. If one or more of
the Events of Default specified in the Agreement occurs and is continuing, all
amounts then remaining unpaid on this Term Note shall become under certain
circumstances, or may be declared to be, immediately due and payable all as
provided in the Agreement. The Term Loan made by the Lender shall be evidenced
by one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Term Note and
endorse thereon the date, amount and maturity of its Term Loan and payments with
respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.
Form of Term Note

 

C-1-1



--------------------------------------------------------------------------------



 



THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REFERENCE TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF.

                  INTEGRA LIFESCIENCES HOLDINGS CORPORATION, a Delaware
corporation    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Form of Term Note

 

C-1-2



--------------------------------------------------------------------------------



 



TERM LOAN AND PAYMENTS WITH RESPECT THERETO

                                                  Amount of   Outstanding      
              End of   Principal or   Principal         Type of   Amount of  
Maturity   Interest   Interest Paid   Balance This   Notation Date   Loan Made  
Loan Made   Date   Period   This Date   Date   Made By
 
                           

Form of Term Note

 

C-1-3



--------------------------------------------------------------------------------



 



EXHIBIT C-2
FORM OF REVOLVING CREDIT NOTE
_________
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         or registered assigns permitted by the
Agreement (as hereinafter defined) (the “Lender”), in accordance with the
provisions of the Agreement, the principal amount of each Revolving Credit Loan
from time to time made by the Lender to the Borrower under that certain Amended
and Restated Credit Agreement, dated as of August 10, 2010 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. Except as otherwise provided in Section 2.04(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.
This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Revolving Credit Note is also
entitled to the benefits of the Subsidiary Guaranty and is secured by the
Collateral. This Revolving Credit Note is issued in replacement of a Note dated
December 22, 2005 issued to the Lender pursuant to the Existing Credit Agreement
(the “Original Note”), and does not effect any refinancing or extinguishment of
the indebtedness and obligations of such Original Note and is not a novation but
is a replacement of such Original Note. If one or more of the Events of Default
specified in the Agreement occurs and is continuing, all amounts then remaining
unpaid on this Revolving Credit Note shall become under certain circumstances,
or may be declared to be, immediately due and payable all as provided in the
Agreement. Revolving Credit Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Revolving Credit Note
and endorse thereon the date, amount and maturity of its Revolving Credit Loans
and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.
Form of Revolving Credit Note

 

C-2-1



--------------------------------------------------------------------------------



 



THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF.

                  INTEGRA LIFESCIENCES HOLDINGS CORPORATION, a Delaware
corporation    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Form of Revolving Credit Note

 

C-2-2



--------------------------------------------------------------------------------



 



REVOLVING CREDIT LOANS AND PAYMENTS WITH RESPECT THERETO

                                                  Amount of   Outstanding      
              End of   Principal or   Principal         Type of   Amount of  
Maturity   Interest   Interest Paid   Balance This   Notation Date   Loan Made  
Loan Made   Date   Period   This Date   Date   Made By
 
                           

Form of Revolving Credit Note

 

C-2-3



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     ,

     
To:
  Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 10, 2010 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among INTEGRA LIFESCIENCES
HOLDINGS CORPORATION, a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto (the “Lenders”) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
The undersigned Responsible Officer hereby certifies, solely in his/her capacity
as an officer of the Borrower, as of the date hereof that he/she is authorized
to execute and deliver this Certificate to the Administrative Agent on the
behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1. I have reviewed the most recent year-end audited financial statements,
complete and correct copies of which are attached hereto as Schedule 1, required
by Section 6.01(a) of the Agreement for the fiscal year of the Borrower and its
Consolidated Subsidiaries ended as of the above date, together with the reports
and opinions of an independent certified public accountant required by such
section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1. I have reviewed the unaudited financial statements, complete and correct
copies of which are attached hereto as Schedule 1, required by Section 6.01(b)
of the Agreement for the fiscal quarter of the Borrower and its Consolidated
Subsidiaries ended as of the above date.
2. Based on my knowledge, the financial statements do not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements made, in light of the circumstances under which such statements
were made, not misleading with respect to the period covered by the financial
statements.
3. Based on my knowledge, the financial statements, and other financial
information included in this Certificate, fairly present in all material
respects the consolidated financial condition, results of operations and cash
flows of the Borrower and its Consolidated Subsidiaries and the combined
financial condition, results of operations and cash flows of the Borrower and
its Consolidated Subsidiaries, each in accordance with GAAP as of, and for, the
period presented in the financial statements, subject only to normal year-end
audit adjustments, formatting requirements and the absence of footnotes.
Form of Compliance Certificate

 

D-4



--------------------------------------------------------------------------------



 



4. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower and its Consolidated Subsidiaries during the accounting period covered
by the attached financial statements.
5. A review of the activities of the Borrower and its Consolidated Subsidiaries
during the accounting period covered by the attached financial statements has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower and its Consolidated Subsidiaries
performed and observed all their Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned during such fiscal period, the
Borrower and its Consolidated Subsidiaries performed and observed each covenant
and condition of the Loan Documents applicable to it and no Default under the
financial covenants set forth in the Loan Documents occurred or is continuing.]
—or—
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
[6. Attached as Schedule 3 to this Certificate are (a) supplements to Schedules
5.08, 5.23 and 5.25 of the Agreement and (b) supplements required by Section
4.14 of the Security Agreement and Section 4.1(b) of the Pledge Agreement.]
[7. After giving effect to the supplements to Schedules 5.08, 5.23 and 5.25 of
the Agreement, supplements required by Section 4.14 of the Security Agreement
and Section 4.1(b) of the Pledge Agreement delivered herewith,] the
representations and warranties contained in Article V of the Agreement,
Article III of the Security Agreement and Article III of the Pledge Agreement,
as applicable, or which are contained in any document furnished at any time
under or in connection with the Loan Documents, are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Certificate is delivered and the references to
Schedules shall be deemed to refer to the most updated supplements to the
Schedules furnished pursuant to subsection (b) of Section 6.02 of the Agreement.
8. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate in all material respects on and as of the
date of this Certificate.
Form of Compliance Certificate

 

D-5



--------------------------------------------------------------------------------



 



9. All future synergies, cost savings and restructuring charges included in the
calculation of Consolidated EBITDA either (a) have been determined by the
Company to be permitted to be included as pro forma adjustments under Article 11
of Regulation S-X or (b) are otherwise permitted under clause (b) of the
definition of Permitted Cost Savings” found in the Credit Agreement..
10. The Consolidated EBITDA during the four consecutive fiscal quarters most
recently ended of all Domestic Subsidiaries that are designated as Excluded
Subsidiaries does not exceed five percent (5.0%) of the Consolidated EBITDA
during such period of the Borrower and its consolidated Domestic Subsidiaries.
IN WITNESS WHEREOF, the undersigned Responsible Officer has executed this
Certificate solely in his/her capacity as an officer of the Borrower as of
                    ,      .

         
 
  INTEGRA LIFESCIENCES HOLDINGS CORPORATION, a Delaware corporation    
 
       
 
 
 
Name:    
 
  Responsible Officer    

Form of Compliance Certificate

 

D-6



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                     (“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
Financial Certificates
Form of Compliance Certificate

 

D-7



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                     (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
I. Maximum Consolidated Total Leverage Ratio (Section 7.17(a))

         
A. Consolidated Funded Indebtedness of the Borrower and its Consolidated
Subsidiaries at Statement Date:
       
 
       
(1) Consolidated Funded Indebtedness of the Borrower and its Consolidated
Subsidiaries at Statement Date:
  $                       
 
       
(2) Unrestricted cash as set forth on the most recent balance sheet in excess of
$40,000,000:
  $                       
 
       
(3) Consolidated Funded Indebtedness of the Borrower and its Consolidated
Subsidiaries (Line I.A.1 - Line I.A.2):
  $                       
 
       
B. Consolidated EBITDA for four consecutive fiscal quarters most recently ended
(the “Subject Period”):
       
 
       
(1) Consolidated EBITDA of the Borrower and its Consolidated Subsidiaries for
the Subject Period:
       
 
       
i. Consolidated Net Income for Subject Period:
  $                       
ii. Consolidated Interest Charges for Subject Period, to the extent deducted in
calculating Consolidated Net Income in item (i):
  $                       
iii. Provision for federal, state, local and foreign income taxes for Subject
Period, to the extent deducted in calculating Consolidated Net Income in item
(i):
  $                       
iv. Depreciation expenses deducted in determining such Consolidated Net Income
for Subject Period, to the extent deducted in calculating Consolidated Net
Income in item (i):
  $                       
v. Amortization expenses deducted in determining such Consolidated Net Income
for Subject Period, to the extent deducted in calculating Consolidated Net
Income in item (i):
  $                       
vi. Other expenses and all equity compensation charges reducing Consolidated Net
Income which do not represent a cash item for Subject Period or any future
period, to the extent deducted in calculating Consolidated Net Income in item
(i):
  $                       

Form of Compliance Certificate

 

D-8



--------------------------------------------------------------------------------



 



         
vii. Permitted Cost Savings for Subject Period:
  $                       
viii. Federal, state, local and foreign income tax credits of the Borrower and
its Consolidated Subsidiaries for Subject Period, to the extent included in
calculating Consolidated Net Income in item (i):
  $                       
ix. All non-cash items increasing Consolidated Net Income for Subject Period:
  $                       
x. Consolidated EBITDA (Line I.B.1.i + Line I.B.1.ii + Line I.B.1.iii + Line
I.B.1.iv + Line I.B.v + Line I.B.1.vi + Line I.B.1.vii - Line I.B.1.viii - Line
I.B.ix):
  $                       
 
       
C. Consolidated Total Leverage Ratio for the Subject Period (Line I.A.3 ÷ Line
I.B.1.x)
                 to 1.00  
 
       
Maximum permitted:
       

          Maximum Consolidated Total Leverage Date of Determination   Ratio
Closing Date through March 31, 2012
  3.75 to 1.00 June 30, 2012 and thereafter   3.50 to 1.00

II. Minimum Consolidated Fixed Charge Coverage Ratio (Section 7.17(c))

         
A. Consolidated EBITDAR of the Borrower and its Consolidated Subsidiaries:
       
 
       
(1) Consolidated EBITDA of the Borrower and its Consolidated Subsidiaries for
the Subject Period (Line I.B.1.x):
  $                       
 
       
(2) Rental Expense for the Borrower and its Consolidated Subsidiaries, to the
extent deducted in calculating Consolidated Net Income in Line I.B.1.i.:
  $                       
 
       
(3) Consolidated EBITDAR (Line II.A.1.+Line II.A.2.):
  $                       
 
       
B. Consolidated Capital Expenditures in excess of $40,000,000 for the Subject
Period:
  $                       

Form of Compliance Certificate

 

D-9



--------------------------------------------------------------------------------



 



         
C. Consolidated Fixed Charges of the Borrower and its Consolidated Subsidiaries
for the Subject Period:
       
 
       
(1) Consolidated Cash Interest Charges for Subject Period:
  $                       
 
       
(2) Consolidated Scheduled Debt Payments for Subject Period:
  $                       
 
       
(3) Consolidated Cash Taxes for Subject Period:
  $                       
 
       
(4) Rental Expense for Subject Period:
  $                       
 
       
(5) Consolidated Fixed Charges (Line II.C.1. + Line II.C.2 + Line II.C.3 + Line
II.C.4):
  $                       
 
       
C. Consolidated Fixed Charge Coverage Ratio ((Line II.A.3 - Line II.B) ÷ Line
II.B.5):
                       to 1.00  
 
       
Minimum permitted:
    2.00 to 1.00  

III. Consolidated Capital Expenditures (Section 7.18)

         
A. Consolidated Capital Expenditures made during fiscal year to date:
  $                       
 
       
B. Consolidated Capital Expenditures that could have been made during prior
fiscal year but which were not made:
  $                       
 
       
C. 10.0% of the revenues of the Borrower and its consolidated Subsidiaries
during the immediately preceding fiscal year (based upon the audited financial
statements):
  $                       
 
       
D. Maximum permitted Consolidated Capital Expenditures (Line III.C + Line
III.B):
  $                       
 
       
E. Excess (deficient) for covenant compliance (Line III.D - Line III.A):
  $                       

Form of Compliance Certificate

 

D-10



--------------------------------------------------------------------------------



 



SCHEDULE 3
to the Compliance Certificate
Supplements to Schedules 5.08, 5.23 and 5.25
Form of Compliance Certificate

 

D-11



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
 

      1  
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
  2  
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
  3  
Select as appropriate.
  4  
Include bracketed language if there are either multiple Assignors or multiple
Assignees.
  5  
Include all applicable subfacilities.

Form of Assignment and Assumption

 

E-1



--------------------------------------------------------------------------------



 



thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

1.  
Assignor[s]:
                                                                                

     
                                                                                

2.  
Assignee[s]:
                                                                                

     
                                                                                

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3.  
Borrower: Integra LifeSciences Holdings Corporation, a Delaware corporation

4.  
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

         
5.
  Credit Agreement:   The Amended and Restated Credit Agreement, dated as of
August 10, 2010, among Integra LifeSciences Holdings Corporation (the
“Borrower”), the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

6.  
Assigned Interest[s]:

                                      Aggregate       Percentage                
Amount of   Amount of   Assigned of             Facility   Commitment/Loans  
Commitment/Loans   Commitment/   CUSIP Assignor[s]6   Assignee[s]7   Assigned8  
for all Lenders9   Assigned   Loans10   Number
 
                             $                                
$                                                         %  
 
                             $                                
$                                                         %  
 
                             $                                
$                                                         %  

[7.  
Trade Date:                     ]11

 

      6  
List each Assignor, as appropriate.
  7  
List each Assignee, as appropriate.
  8  
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Term Commitment”, etc.).
  9  
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.
  10  
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

Form of Assignment and Assumption

 

E-2



--------------------------------------------------------------------------------



 



Effective Date:                     , 20      [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR
[NAME OF ASSIGNOR]    
 
           
 
  By:        
 
     
 
   
 
      Name:    
 
      Title:    
 
                ASSIGNEE
[NAME OF ASSIGNEE]    
 
           
 
  By:        
 
     
 
   
 
      Name:    
 
      Title:    

 

      11  
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

Form of Assignment and Assumption

 

E-3



--------------------------------------------------------------------------------



 



          [Consented to and]12 Accepted:    
 
        BANK OF AMERICA, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        [Consented to:]13    
 
        [BORROWER]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

      12  
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
  13  
To be added to the extent the consent of the Borrower and/or other parties (e.g.
L/C Issuer and Swing Line Lender) is required by the terms of the Credit
Agreement.

Form of Assignment and Assumption

 

E-4



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
 _____  thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
Form of Assignment and Assumption

 

E-5



--------------------------------------------------------------------------------



 



2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
Form of Assignment and Assumption

 

E-6



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SUBSIDIARY GUARANTY AGREEMENT
See attached
Form of Subsidiary Guaranty Agreement

 

F-1



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
SUBSIDIARY GUARANTY AGREEMENT
This AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT, dated as of August 10,
2010 as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”), is made by each of the Persons
(such capitalized term and all other capitalized terms not otherwise defined
herein to have the meanings provided for in Article I) listed on the signature
pages hereof (such Persons, together with the Additional Guarantors (as defined
in Section 5.6) are collectively referred to as the “Guarantors” and
individually as a “Guarantor”), in favor of BANK OF AMERICA, N.A., as
administrative and collateral agent (in such capacity, the “Administrative
Agent”) for each of the Secured Parties.
W I T N E S S E T H:
WHEREAS, the Guarantors have entered into that certain Subsidiary Guaranty
Agreement dated as of December 22, 2005 (as amended, supplemented or modified
from time to time prior to the date hereof, the “Existing Guaranty Agreement”),
pursuant to which the Guarantors have guaranteed the payment and performance of
the obligations of Integra LifeSciences Holdings Corporation, a Delaware
corporation (the “Borrower”) under that certain Credit Agreement (the “Existing
Credit Agreement”) dated as of December 22, 2005, among the Borrower, the
lenders from time to time party thereto and the Administrative Agent (the
“Existing Guaranty”); and
WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended by that certain Amended and Restated Credit Agreement, dated as of the
date hereof (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the various financial institutions as are, or may from time to time
become, parties thereto and the Administrative Agent; and
WHEREAS, each of the Guarantors is a Subsidiary of the Borrower and will receive
substantial direct and indirect benefits from the Credit Agreement and the
Credit Extensions and other financial accommodations to be made or issued
thereunder;

 

 



--------------------------------------------------------------------------------



 



NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to continue
to make Credit Extensions (including the initial Credit Extension) to the
Borrower pursuant to the Credit Agreement, each Guarantor agrees, for the
benefit of each Secured Party, as follows:
ARTICLE I
DEFINITIONS
1.1 Definitions. The following terms (whether or not underscored) when used in
this Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):
“Additional Guarantors” is defined in Section 5.6(b).
“Administrative Agent” is defined in the preamble.
“Agreement” is defined in the preamble.
“Borrower” is defined in the first recital.
“Credit Agreement” is defined in the first recital.
“Excluded Subsidiary Guarantors” means those Subsidiary Guarantors (as defined
in the Existing Guaranty Agreement) that are party to the Existing Guaranty
Agreement and that are classified as Excluded Subsidiaries in the Credit
Agreement as of the Closing Date.
“Existing Credit Agreement” is defined in the first recital.
“Existing Guaranty” is defined in the first recital.
“Existing Guaranty Agreement” is defined in the first recital.
“Guaranteed Obligations” is defined in Section 2.1.
“Guarantor” and “Guarantors” are defined in the preamble.
“Indemnitee” is defined in Section 5.4(a).
“Loan Documents” is defined in the Credit Agreement.
“Obligations” is defined in the Credit Agreement.
“Other Taxes” is defined in the Credit Agreement.
“Post Petition Interest” is defined in Section 2.4(b)(ii).
“Subordinated Obligations” is defined in Section 2.4(b).
“Taxes” is defined in the Credit Agreement.
“Termination Date” means the date on which the latest of the following events
occurs:
(a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Agreement (other than contingent indemnification
obligations);
(b) the termination or expiration of the Availability Period; and
(c) the termination or expiration of all Letters of Credit and all Secured Swap
Contracts.

 

-2-



--------------------------------------------------------------------------------



 



1.2 Credit Agreement Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Credit Agreement.
1.3 Other Interpretive Provisions. The rules of construction in Sections 1.02 to
1.06 of the Credit Agreement shall be equally applicable to this Agreement.
ARTICLE II
GUARANTY
2.1 Guaranty; Limitation of Liability. (a) Each Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, all reasonable fees, charges and
disbursements of counsel) incurred by the Administrative Agent or any other
Secured Party in enforcing any rights under this Agreement or any other Loan
Document. Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party to any Secured Party under
or in respect of the Loan Documents but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.
(b) Each Guarantor, and by its acceptance of this Agreement, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Agreement and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Debtor Relief Laws, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar Law to the extent applicable to this
Agreement and the Obligations of each Guarantor hereunder. To effectuate the
foregoing intention, the Administrative Agent, the other Secured Parties and the
Guarantors hereby irrevocably agree that the Obligations of each Guarantor under
this Agreement at any time shall be limited to the maximum amount as will result
in the Obligations of such Guarantor under this Agreement not constituting a
fraudulent transfer or conveyance.
(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Agreement or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by Law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.

 

-3-



--------------------------------------------------------------------------------



 



2.2 Guaranty Absolute. Each Guarantor guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of the Loan Documents,
regardless of any Law now or hereafter in effect in any jurisdiction affecting
any of such terms or the rights of any Secured Party with respect thereto. The
Obligations of each Guarantor under or in respect of this Agreement are
independent of the Guaranteed Obligations or any other Obligations of any other
Loan Party under or in respect of the Loan Documents, and a separate action or
actions may be brought and prosecuted against each Guarantor to enforce this
Agreement, irrespective of whether any action is brought against the Borrower or
any other Loan Party or whether the Borrower or any other Loan Party is joined
in any such action or actions. This Agreement is an absolute and unconditional
guaranty of payment when due, and not of collection, by each Guarantor jointly
and severally with any other Guarantor of the Guaranteed Obligations. The
liability of each Guarantor under this Agreement shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:
(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;
(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or any other assets of any Loan Party or any of its Subsidiaries;
(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Borrower or
any other Loan Party or its assets or any resulting release or discharge of any
Guaranteed Obligation;
(f) the existence of any claim, setoff or other right which any Guarantor may
have at any time against any Loan Party, the Administrative Agent, any Lender or
any other Person, whether in connection herewith or any unrelated transaction;
(g) any invalidity or unenforceability relating to or against the Borrower or
any other Loan Party for any reason of the whole or any provision of any Loan
Document, or any provision of applicable Law purporting to prohibit the payment
or performance by the Borrower of the Guaranteed Obligations;

 

-4-



--------------------------------------------------------------------------------



 



(h) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);
(i) the failure of any other Person to execute or deliver this Agreement or any
other guaranty or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or
(j) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.
This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.
2.3 Waivers and Acknowledgments.
(a) Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Agreement and any
requirement that any Secured Party protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
any Loan Party or any other Person or any Collateral.
(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Agreement and acknowledges that this Agreement is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.
(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of setoff or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.
(d) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Agreement, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable Law.

 

-5-



--------------------------------------------------------------------------------



 



(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.
(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2.2 and this Section 2.3 are
knowingly made in contemplation of such benefits.
2.4 Subordination. (a) Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Guarantor or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Agreement or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution (pursuant to Section 2.1(c) or
otherwise) or indemnification and any right to participate in any claim or
remedy of any Secured Party against the Borrower, any other Guarantor or any
other insider guarantor or any Collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Borrower, any other
Guarantor or any other insider guarantor, directly or indirectly, in cash or
other property or by setoff or in any other manner, payment or security on
account of such claim, remedy or right, unless and until the Termination Date
has occurred.
(b) Each Guarantor hereby agrees that any and all debts, liabilities and other
obligations owed to such Guarantor by each other Loan Party, including pursuant
to Section 2.1(c) (collectively, the “Subordinated Obligations”), are hereby
subordinated to the prior payment in full in cash of the Obligations of such
other Loan Party under the Loan Documents to the extent and in the manner
hereinafter set forth in this Section 2.4(b):
(i) Except during the continuance of an Event of Default (including the
commencement and continuation of any proceeding under any Debtor Relief Law
relating to any other Loan Party), each Guarantor may receive regularly
scheduled payments from any other Loan Party on account of the Subordinated
Obligations. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Debtor Relief Law relating to any other Loan Party), however, unless the
Administrative Agent otherwise agrees, no Guarantor shall demand, accept or take
any action to collect any payment on account of the Subordinated Obligations.

 

-6-



--------------------------------------------------------------------------------



 



(ii) In any proceeding under any Debtor Relief Law relating to any other Loan
Party, each Guarantor agrees that the Secured Parties shall be entitled to
receive payment in full in cash of all Obligations (including all interest and
expenses accruing after the commencement of a proceeding under any Debtor Relief
Law, whether or not constituting an allowed claim in such proceeding (“Post
Petition Interest”)) of each other Loan Party before such Guarantor receives
payment of any Subordinated Obligations of such other Loan Party.
(iii) After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of any Subordinated Obligations due to such Guarantor from any other
Loan Party as trustee for the Secured Parties and deliver such payments to the
Administrative Agent for application to the Guaranteed Obligations (including
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Agreement.
(iv) After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party), the Administrative Agent is
authorized and empowered (but without any obligation to so do), in its
discretion, (A) in the name of any Guarantor, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations due to such Guarantor and
to apply any amounts received thereon to the Guaranteed Obligations (including
any and all Post Petition Interest), and (B) to require any Guarantor (1) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations due to such Guarantor and (2) to pay any amounts received on such
obligations to the Administrative Agent for application to the Guaranteed
Obligations (including any and all Post Petition Interest).
(v) In the event of any conflict between the provisions of this Section 2.4(b)
and the provisions of Annex A of any Pledged Note (as defined in the Pledge
Agreement), the provisions of such Annex A shall govern.
(c) If any amount shall be paid to any Guarantor in violation of this
Section 2.4 at any time prior to the Termination Date, such amount shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Agreement,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Agreement thereafter arising.
(d) If the Termination Date shall have occurred, the Administrative Agent will,
at any Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Agreement.

 

-7-



--------------------------------------------------------------------------------



 



2.5 Payments Free and Clear of Taxes, Etc. (a) Any and all payments made by any
Guarantor under or in respect of this Agreement or any other Loan Document shall
be made, in accordance with Section 3.01 of the Credit Agreement, free and clear
of and without reduction or withholding for any Indemnified Taxes or Other
Taxes; provided that if any Guarantor shall be required by any Laws to deduct
any Taxes (including Other Taxes) from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.5), each of the Administrative Agent, Lender or the L/C Issuer, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Guarantor shall make such deductions, and
(iii) such Guarantor shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Law.
(b) Without limiting the provisions of subsection (a) above, each Guarantor
shall timely pay any Other Taxes that arise from any payment made by or on
behalf of such Guarantor under or in respect of this Agreement or any other Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, this Agreement and the other Loan
Documents to the relevant Governmental Authority in accordance with Law.
(c) Each Guarantor shall indemnify the Administrative Agent, each Lender and the
L/C Issuer, within (ten) 10 days after demand therefor, for the full amount of
Indemnified Taxes or Other Taxes (including any Indemnified Taxes or Other Taxes
imposed or asserted or attributable to amounts payable under this Section 2.5)
paid by the Administrative Agent, such Lender or L/C Issuer, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate certifying the amount of such payment or liability delivered to a
Guarantor by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Guarantor to a Governmental Authority, such Guarantor shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each Guarantor hereby makes each representation and warranty made in the Loan
Documents by the Borrower with respect to such Guarantor and each Guarantor
hereby further represents and warrants as follows:
3.1 No Conditions Precedent. There are no conditions precedent to the
effectiveness of this Agreement that have not been satisfied or waived.

 

-8-



--------------------------------------------------------------------------------



 



3.2 Independent Credit Analysis. Such Guarantor has, independently and without
reliance upon any Secured Party and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and each other Loan Document to which it is or is to be a
party, and such Guarantor has established adequate means of obtaining from each
other Loan Party on a continuing basis information pertaining to, and is now and
on a continuing basis will be completely familiar with, the business, condition
(financial or otherwise), operations, performance, properties and prospects of
such other Loan Party.
ARTICLE IV
COVENANTS
4.1 Performance of Loan Documents. Each Guarantor covenants and agrees that
until the Termination Date, such Guarantor will perform and observe, and cause
each of its Subsidiaries to perform and observe, all of the terms, covenants and
agreements set forth in the Loan Documents on its or their part to be performed
or observed or that the Borrower has agreed to cause such Guarantor or such
Subsidiaries to perform or observe.
ARTICLE V
MISCELLANEOUS PROVISIONS
5.1 Loan Document. This Agreement is a Loan Document executed pursuant to the
Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof.
5.2 No Waiver; Remedies. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by the Law.
5.3 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Secured Party and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations (in
whatever currency) at any time owing by, such Secured Party or any such
Affiliate to or for the credit or the account of any Guarantor against any and
all of the Obligations of such Guarantor now or hereafter existing under this
Agreement or any other Loan Documents to such Secured Party, irrespective of
whether or not such Secured Party shall have made any demand under this
Agreement or any other Loan Document and although such Obligations of such
Guarantor may be contingent or unmatured or are owed to a branch or office of
such Secured Party different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Secured Party and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Secured Party or their
respective Affiliates may have. Each Secured Party agrees to notify such
Guarantor and the Administrative Agent promptly after any such setoff and
application; provided, that the failure to give such notice shall not affect the
validity of such setoff and application.

 

-9-



--------------------------------------------------------------------------------



 



5.4 Indemnification. (a) Without limitation on any other Obligations of any
Guarantor or remedies of the Secured Parties under this Agreement, each
Guarantor shall indemnify the Administrative Agent (and any sub-agent thereof),
each other Secured Party, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee; provided, that, as long as no Default exists,
the Guarantors shall engage and pay for defense counsel that is reasonably
acceptable to the Administrative Agent in connection with claims brought by
third parties and the other Secured Parties may engage separate counsel under
such circumstances at their own expense (it being understood that upon the
occurrence of an Event of Default, all counsel shall be at the cost and expense
of Guarantors), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Loan Party enforceable
against such Loan Party in accordance with their terms; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
(b) Each Guarantor hereby also agrees that none of the Indemnitees shall have
any liability (whether direct or indirect, in contract, tort or otherwise) to
any of the Guarantors or any of their respective Affiliates, directors,
officers, employees, counsel, agents and attorneys-in-fact, and each Guarantor
hereby agrees not to assert any claim against any Indemnitee on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of or otherwise relating to the Loans,
the actual or proposed use of the proceeds of the Credit Extensions, the Loan
Documents or any of the transactions contemplated by the Loan Documents.
(c) All amounts due under this Section 5.4 shall be payable not later than ten
Business Days after demand therefor.
(d) Without prejudice to the survival of any of the other agreements of any
Guarantor under this Agreement or any of the other Loan Documents, the
agreements and obligations of each Guarantor contained in Section 2.1(a) (with
respect to enforcement expenses), the last sentence of Section 2.2, Section 2.5
and this Section 5.4 shall survive the payment in full of the Guaranteed
Obligations and all of the other amounts payable under this Agreement.

 

-10-



--------------------------------------------------------------------------------



 



5.5 Continuing Guaranty. This Agreement is a continuing agreement and shall:
(a) remain in full force and effect until the Termination Date, (b) be binding
upon each Guarantor, its successors and assigns and (c) inure to the benefit of
and be enforceable by the Secured Parties and their successors, transferees and
assigns.
5.6 Amendments, etc.; Additional Guarantors; Successors and Assigns. (a) No
amendment to or waiver of any provision of this Agreement nor consent to any
departure by any Guarantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Administrative Agent and, with
respect to any such amendment, by the Guarantors, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
(b) Upon the execution and delivery by any Person of a Joinder Agreement in
substantially the form of Exhibit G to the Credit Agreement, such Person shall
be referred to as an “Additional Guarantor” and shall be and become a Guarantor,
and each reference in this Agreement to “Guarantor” shall also mean and be a
reference to such Additional Guarantor.
(c) This Agreement shall be binding upon each Guarantor and its successors,
transferees and assigns and shall inure to the benefit of the Administrative
Agent and each other Secured Party and their respective successors, transferees
and assigns; provided, however, that no Guarantor may assign its obligations
hereunder without the prior written consent of the Administrative Agent.
5.7 Addresses for Notices. All notices and other communications provided for
hereunder shall be in writing and mailed, delivered or transmitted by telecopier
to each party hereto at the address set forth in Section 10.02 of the Credit
Agreement (with any notice to a Guarantor being delivered to such Guarantor in
care of the Borrower). All such notices and other communications shall be deemed
to be given or made at the times provided in Section 10.02 of the Credit
Agreement.
5.8 Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.
5.9 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
5.10 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

-11-



--------------------------------------------------------------------------------



 



5.11 Governing Law, Etc. (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(b) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 5.7. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

-12-



--------------------------------------------------------------------------------



 



5.12 Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
5.13 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES OR BY PRIOR
OR CONTEMPORANEONS WRITTEN AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
AMONG THE PARTIES.
5.14 Release of Guarantor. Upon any Disposition of all of the outstanding Equity
Interests of any Guarantor (whether direct or indirect) permitted by
Section 7.05 of the Credit Agreement, the Administrative Agent will, pursuant to
Section 9.10 of the Credit Agreement, at the Borrower’s expense and without any
representations, warranties or recourse of any kind whatsoever, execute and
deliver to the Borrower such documents as the Borrower shall reasonably request
to evidence the release of such Guarantor from its obligations hereunder.
5.15 Amendment and Restatement.
(a) The Guarantors and the Administrative Agent on behalf of the Secured Parties
hereby agree that upon the effectiveness of this Agreement, the terms and
provisions of the Existing Guaranty Agreement which in any manner govern or
evidence the obligations arising hereunder, the rights and interests of the
Secured Parties and any terms, conditions or matters related to any thereof,
shall be and hereby are amended and restated in their entirety by the terms,
conditions and provisions of this Agreement, and the terms and provisions of the
Existing Guaranty Agreement, except as otherwise expressly provided herein,
shall be superseded by this Agreement.

 

-13-



--------------------------------------------------------------------------------



 



(b) Notwithstanding this amendment and restatement of the Existing Guaranty
Agreement, including anything in this Section 5.15 except as set forth in
Section 5.15(c) below, (i) all of the indebtedness, liabilities and obligations
owing by the Guarantors under the Existing Guaranty Agreement shall continue as
obligations hereunder and thereunder and shall be and remain secured by this
Agreement, (ii) the Existing Guaranty shall continue hereunder, and (iii) this
Agreement is given as a substitution of, and not as a payment of the
indebtedness, liabilities and obligations of the Guarantors under the Existing
Guaranty Agreement and neither the execution and delivery of this Agreement nor
the consummation of any other transaction contemplated hereunder is intended to
constitute a novation of the Existing Guaranty Agreement or the Existing
Guaranty created thereunder.
(c) Effective as of the Closing Date, the Administrative Agent, on behalf of the
Secured Parties, hereby unconditionally releases the Excluded Subsidiary
Guarantors from the Existing Guaranty.
[Signature Pages Follow]

 

-14-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Guarantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

                      INTEGRA LIFESCIENCES HOLDINGS CORPORATION, a Delaware
corporation         INTEGRA LIFESCIENCES CORPORATION, a Delaware corporation    
 
               
 
  By:                          
 
      Name:   John B. Henneman, III    
 
      Title:   Executive Vice President, Finance and    
 
          Administration & Chief Financial Officer    
 
                    ENDOSOLUTIONS, INC., a Delaware corporation         INTEGRA
LUXTEC, INC., a Massachusetts corporation         INTEGRA NEUROSCIENCES
(INTERNATIONAL), INC., a Delaware corporation         INTEGRA RADIONICS, INC., a
Delaware corporation         ISOTIS ORTHOBIOLOGICS, INC., a Washington
corporation         J. JAMNER SURGICAL INSTRUMENTS, INC., a Delaware corporation
        MILTEX, INC., a Delaware corporation    
 
               
 
  By:                          
 
      Name:   John B. Henneman, III    
 
      Title:   Vice President and Treasurer    
 
                    MINNESOTA SCIENTIFIC, INC., a Minnesota corporation    
 
               
 
  By:                          
 
      Name:   John B. Henneman, III    
 
      Title:   Vice President and Chief Financial Officer    

SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



                      THEKEN SPINE, LLC, an Ohio limited liability company    
 
                    By:   INTEGRA LIFESCIENCES CORPORATION, its sole member    
 
               
 
  By:                          
 
      Name:   John B. Henneman, III    
 
      Title:   Executive Vice President, Finance and    
 
          Administration & Chief Financial Officer    

SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND ACCEPTED:

          BANK OF AMERICA, N.A., as Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF JOINDER AGREEMENT
This JOINDER AGREEMENT (this “Agreement”), dated as of                     , is
by and between                                         , a
                                         (the “Subsidiary”), and Bank of
America, N.A., in its capacity as Administrative Agent under that certain
Amended and Restated Credit Agreement, dated as of August 10, 2010 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Integra LifeSciences Holdings Corporation,
a Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer. Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement.
The Borrower is required by Section 6.11 of the Credit Agreement to cause each
Person that becomes a direct or indirect subsidiary of a Loan Party to execute
and deliver a Joinder Agreement in the form hereof.
Accordingly, the applicable Subsidiary hereby agrees as follows with the
Administrative Agent, for the benefit of the Lenders:
ARTICLE I
JOINDERS
1.1 Subsidiary Guaranty. The Subsidiary hereby (a) acknowledges, agrees and
confirms that, by its execution of this Agreement, the Subsidiary will be deemed
to be a party to the Subsidiary Guaranty and a “Guarantor” (as such term is
defined in the Subsidiary Guaranty) for all purposes of the Credit Agreement and
the Subsidiary Guaranty, and shall have all of the obligations of a Guarantor
thereunder as if it had executed the Subsidiary Guaranty, (b) jointly and
severally together with the other Guarantors thereunder, guarantees to each
Lender and the Administrative Agent, as provided in the Subsidiary Guaranty, the
prompt payment and performance of the Guaranteed Obligations (as defined in the
Subsidiary Guaranty) in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof, and (c) makes each representation and warranty set forth in
Article III of the Subsidiary Guaranty as to itself to the same extent as each
other Guarantor thereunder and hereby agrees to be bound as a Guarantor by all
of the terms and provisions of the Subsidiary Guaranty to the same extent as all
other Guarantors thereunder.
1.2. Security Agreement. The Subsidiary hereby (a) acknowledges, agrees and
confirms that, by its execution of this Agreement, the Subsidiary will be deemed
to be a party to the Security Agreement, and a “Grantor” (as such term is
defined in the Security Agreement) for all purposes of the Credit Agreement and
the Security Agreement, and shall have all the obligations of a Grantor
thereunder as if it had executed the Security Agreement, (b) assigns and pledges
to the Administrative Agent for its benefit and the ratable benefit of the
Secured Parties, and hereby grants to the Administrative Agent for its benefit
and the ratable benefit of the Secured Parties, as collateral for the Secured
Obligations (as such term is defined in the Security Agreement), a pledge and
assignment of, and a security interest in, all of the right, title and interest
of the undersigned in and to its Collateral, whether now owned or hereafter
acquired, subject to all of the terms and provisions of the Security Agreement,
as if such Collateral of the undersigned had been subject to the Security
Agreement on the date of its original execution, (c) attaches hereto supplements
to Schedules I and II to the Security Agreement, and certifies that such
supplements have been prepared by the Subsidiary in substantially the form of
the Schedules to the Security Agreement and are accurate and complete as of the
date first above written, and (d) makes each representation and warranty set
forth in Article III of the Security Agreement as to itself and as to its
Collateral to the same extent as each other Grantor and hereby agrees to be
bound as a Grantor by all of the terms and provisions of the Security Agreement
to the same extent as all other Grantors.
Form of Joinder Agreement

 

G-2



--------------------------------------------------------------------------------



 



1.3. Pledge Agreement. The Subsidiary hereby (a) acknowledges, agrees and
confirms that, by its execution of this Agreement, the Subsidiary will be deemed
to be a party to the Pledge Agreement, and a “Pledgor” (as such term is defined
in the Pledge Agreement) for all purposes of the Pledge Agreement and shall have
all the obligations of a Pledgor thereunder as if it had executed the Pledge
Agreement, (b) assigns and pledges to the Administrative Agent for its benefit
and the ratable benefit of the Secured Parties, and hereby grants to the
Administrative Agent for its benefit and the ratable benefit of the Secured
Parties, as collateral for the Secured Obligations (as such term is defined in
the Pledge Agreement), a pledge and assignment of, and a security interest in,
all of the right, title and interest of the undersigned in and to its
Collateral, whether now owned or hereafter acquired, subject to all of the terms
and provisions of the Pledge Agreement, as if such Collateral of the undersigned
had been subject to the Pledge Agreement on the date of its original execution,
(c) attaches hereto a supplement to Schedule I to the Pledge Agreement, and
certifies that such supplement has been prepared by the Subsidiary in
substantially the form of Schedule I to the Pledge Agreement and is accurate and
complete as of the date first above written, and (d) makes each representation
and warranty set forth in Article III of the Pledge Agreement as to itself and
as to its Collateral to the same extent as each other Pledgor and hereby agrees
to be bound as a Pledgor by all of the terms and provisions of the Pledge
Agreement to the same extent as all other Pledgors.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
The Subsidiary hereby represents and warrants that:
(a) This Agreement has been duly authorized, executed and delivered by the
Subsidiary and constitutes a legal, valid and binding obligation of the
Subsidiary, enforceable against the Subsidiary in accordance with its terms; and
(b) No Default has occurred and is continuing on the date hereof.
ARTICLE III
EFFECTIVENESS
This Agreement shall become effective on the date when the last of the following
conditions shall have been satisfied:
(a) The Administrative Agent shall have received the following (in each case in
form and substance satisfactory to the Administrative Agent, in its reasonable
discretion):
(i) duly executed counterparts of this Agreement;
Form of Joinder Agreement

 

G-3



--------------------------------------------------------------------------------



 



(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of duly authorized officers of the Subsidiary as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each duly authorized officer authorized to act on behalf of the
Subsidiary in connection with this Agreement and the other Loan Documents to
which the Subsidiary is a party;
(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Subsidiary is duly organized or formed,
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect, including, certified copies of its Organization Documents, certificates
of good standing and/or qualification to engage in business and tax clearance
certificates;
(iv) favorable opinions of counsel for the Subsidiary, addressed to the
Administrative Agent and each Lender, reasonably acceptable to the
Administrative Agent and including, among other things, opinions regarding the
enforceability of the security interests created thereby;
(v) a certificate of a duly authorized officer of the Subsidiary either
(A) attaching copies of all consents, licenses and approvals of Governmental
Authorities, shareholders and other Persons required in connection with the
execution, delivery and performance by the Subsidiary and the validity against
the Subsidiary of the Loan Documents to which it is a party (including the
pledge of the Subsidiary’s Capital Stock) and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;
(vi) intentionally deleted;
(vii) original certificates evidencing all of the issued and outstanding shares
of Capital Stock or other equity or other ownership interests, if any, required
to be pledged by the Subsidiary pursuant to the terms of the Pledge Agreement,
which certificates shall be accompanied by undated stock powers duly executed in
blank by each relevant pledgor in favor of the Administrative Agent;
(viii) the original Intercompany Notes required to be pledged by the Subsidiary
pursuant to the terms of the Pledge Agreement, if any, duly endorsed in blank by
the Subsidiary in favor of the Administrative Agent;
Form of Joinder Agreement

 

G-4



--------------------------------------------------------------------------------



 



(ix) (A) certified copies of Uniform Commercial Code Requests for Information or
Copies (Form UCC-11) or similar search reports certified by a party acceptable
to the Administrative Agent, dated a date reasonably near (but prior to) the
date hereof, listing all effective UCC financing statements, tax liens and
judgment liens which name the Subsidiary as the debtor, and which are filed in
the jurisdictions in which the Subsidiary is organized or has its principal
place of business, together with copies of such financing statements (none of
which (other than financing statements filed pursuant to the terms hereof in
favor of the Administrative Agent, if such Form UCC-11 or search report, as the
case may be, is current enough to list such financing statements) shall cover
any of the Collateral) except to the extent permitted by Section 7.01 of the
Credit Agreement;
(x) acknowledgment copies of UCC financing statements (or delivery in proper
form for filing) naming the Subsidiary as the debtor and the Administrative
Agent as the secured party, and which such UCC financing statements have been
filed, or have been delivered for filing under the UCC of all jurisdictions as
may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the first priority security interest (subject to Liens permitted by
Section 7.01 of the Credit Agreement) of the Administrative Agent pursuant to
the Security Agreement;
(xi) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the Collateral Documents (subject to the
Liens permitted by Section 7.01 of the Credit Agreement) has been taken
(including, without limitation, receipt of duly executed payoff letters and
UCC-3 termination statements);
(xii) Certified copies of all Material Contracts of the Subsidiary
(xiii) evidence of appointment of Corporation Service Company as agent for
service of process in accordance with Section 5.12(b) of the Subsidiary
Guaranty; and
(xiv) such other assurances, certificates, documents, consents and waivers,
estoppel certificates, or opinions as the Administrative Agent, the L/C Issuer
or the Required Lenders reasonably may require.
(b) No Default or Event of Default shall have occurred and be continuing at the
time of the execution and delivery hereof or would occur immediately after
giving effect to the execution and delivery of this Agreement and the
performance by the Subsidiary of its obligations hereunder.
ARTICLE IV
MISCELLANEOUS
4.1. Integration; Confirmation. On and after the date hereof, each of the
Subsidiary Guaranty, the Security Agreement, the Pledge Agreement, and the
respective Schedules thereto shall be supplemented as expressly set forth
herein; all other terms and provisions of each of the Subsidiary Guaranty, the
Security Agreement, the Pledge Agreement, the other Loan Documents and the
respective Schedules thereto shall continue in full force and effect and
unchanged and are hereby confirmed in all respects.
Form of Joinder Agreement

 

G-5



--------------------------------------------------------------------------------



 



4.2. Loan Document. This Agreement is a Loan Document executed pursuant to the
Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof.
4.3. Expenses. The Subsidiary agrees to pay (a) all reasonable out-of-pocket
expenses of the Administrative Agent, including all reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
preparation, execution and delivery of this Agreement or any document or
agreement contemplated hereby and (b) all taxes which the Administrative Agent
or any Secured Party may be required to pay by reason of the security interests
granted in the Collateral (including any applicable transfer taxes).
4.4. Addresses for Notices. All notices and other communications provided for
hereunder shall be in writing and mailed, delivered or transmitted by telecopier
to each party hereto at the address set forth in Section 10.02 of the Credit
Agreement (with any notice to the Subsidiary being delivered to the Subsidiary
in care of the Borrower). All such notices and other communications shall be
deemed to be given or made at the times provided in Section 10.02 of the Credit
Agreement.
4.5. Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.
4.6. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
4.7. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
4.8. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Form of Joinder Agreement

 

G-6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Subsidiary has caused this Agreement to be duly executed
by its authorized officers, and the Administrative Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

                  [SUBSIDIARY]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                Acknowledged and accepted:    
 
                BANK OF AMERICA, N.A.,
as Administrative Agent    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Form of Joinder Agreement

 

G-7



--------------------------------------------------------------------------------



 



[ATTACH SUPPLEMENTS TO SCHEDULES I AND II TO SECURITY AGREEMENT]
Form of Joinder Agreement

 

G-8



--------------------------------------------------------------------------------



 



[ATTACH SUPPLEMENTS TO SCHEDULE I TO PLEDGE AGREEMENT]
Form of Joinder Agreement

 

G-9



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF OPINION
Opinions shall be in form and substance reasonably satisfactory to the
Administrative Agent and
the Secured Parties.
Form of Opinion

 

H-1



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF PLEDGE AGREEMENT
See attached
Form of Pledge Agreement

 

I-1



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
PLEDGE AGREEMENT
This AMENDED AND RESTATED PLEDGE AGREEMENT, dated as of August 10, 2010 (as
amended, restated, amended and restated, supplemented or modified from time to
time, this “Agreement”), is made by INTEGRA LIFESCIENCES HOLDINGS CORPORATION, a
Delaware corporation (the “Borrower”), and each of the other Persons (such
capitalized term and all other capitalized terms not otherwise defined herein to
have the meanings provided for in Article I) listed on the signature pages
hereof (such other Persons, together with the Additional Pledgors (as defined in
Section 7.2(b)), and the Borrower, are collectively referred to as the
“Pledgors” and individually as a “Pledgor”), in favor of BANK OF AMERICA, N.A.,
as administrative and collateral agent (in such capacity, the “Administrative
Agent”) for each of the Secured Parties.
W I T N E S S E T H:
WHEREAS, the Pledgors have entered into that certain Pledge Agreement dated as
of December 22, 2005 (as amended, supplemented or modified from time to time
prior to the date hereof, the “Existing Pledge Agreement”), pursuant to which
the Pledgors granted to the Secured Parties a security interest (the “Existing
Security Interest”) in all right, title or interest in or to any and all of
certain assets and properties of the Debtor as more specifically set forth
therein; and
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement, dated
as of the date hereof (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the various financial institutions as are, or may from time to time
become, parties thereto and the Administrative Agent, the L/C Issuer and Swing
Line Lender, the Secured Parties have agreed to continue to make Credit
Extensions and other financial accommodations available to or for the benefit of
the Pledgors;
WHEREAS, as a condition precedent to the making of the initial Credit Extension
under the Credit Agreement, each Pledgor is required to execute and deliver this
Agreement; and
WHEREAS, each Pledgor has duly authorized the execution, delivery and
performance of this Agreement;

 

 



--------------------------------------------------------------------------------



 



NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make
Credit Extensions (including the initial Credit Extension) to the Borrower
pursuant to the Credit Agreement, each Pledgor agrees, for the benefit of each
Secured Party, as follows:
ARTICLE I
DEFINITIONS
1.1 Definitions. The following terms (whether or not underscored) when used in
this Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):
“Additional Pledgors” is defined in Section 7.2(b).
“Administrative Agent” is defined in the preamble.
“Agreement” is defined in the preamble.
“Borrower” is defined in the preamble.
“Credit Agreement” is defined in the second recital.
“Collateral” is defined in Section 2.1.
“Distributions” means all Equity Interest dividends, other dividends, including
liquidating dividends, Equity Interests resulting from (or in connection with
the exercise of) splits, reclassifications, warrants, options, non-cash
dividends and all other distributions (whether similar or dissimilar to the
foregoing) on or with respect to any Pledged Equity Interests or other Equity
Interests constituting Collateral, but shall not include Dividends.
“Dividends” means cash dividends and cash distributions with respect to any
Pledged Equity Interests made in the ordinary course of business and not as a
liquidating dividend.
“Domestic Subsidiary” means a Subsidiary that is organized under the laws of a
political subdivision of the United States.
“Equity Interests” is defined in the Credit Agreement.
“Excluded Subsidiary Collateral” means all Collateral (as defined in the
Existing Pledge Agreement) in which the Administrative Agent, on behalf of the
Secured Parties, was granted a security interest by a Pledgor under the Existing
Pledge Agreement that is an Excluded Subsidiary other than a Pledged Excluded
Subsidiary as of the Closing Date under the Credit Agreement.
“Existing Pledge Agreement” is defined in the first recital.
“Existing Security Interest” is defined in the first recital.
“Foreign Subsidiary” means a Subsidiary that is not organized under the laws of
a political subdivision of the United States.
“Indemnitee” is defined in Section 6.5.
“Lender” is defined in the Credit Agreement.

 

- 2 -



--------------------------------------------------------------------------------



 



“LLC Agreement” means the limited liability company agreement, operating
agreement and other organizational document of a Securities Issuer which is a
limited liability company, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“Parent” is defined in the preamble.
“Partnership Agreement” means the partnership agreement and other organizational
document of a Securities Issuer which is a partnership, as the same way be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.
“Person” is defined in the Credit Agreement.
“Pledged Equity Interests” means all Pledged Shares, Pledged Partnership
Interests and Pledged Membership Interests.
“Pledged Membership Interests” is defined in Section 2.1(c).
“Pledged Notes” is defined in Section 2.1(a). The form of the original Pledged
Notes hereunder is attached as Exhibit A hereto.
“Pledged Partnership Interests” is defined in Section 2.1(c).
“Pledged Shares” is defined in Section 2.1(b).
“Pledgor” and “Pledgors” is defined in the preamble.
“Proceeds” is defined in the Security Agreement.
“Security Agreement” is defined in the Credit Agreement.
“Secured Obligations” is defined in the Security Agreement.
“Secured Party” is defined in the Credit Agreement.
“Securities Act” is defined in Section 6.2.
“Securities Issuer” means any Person listed on Schedule I hereto (as such
Schedule may be supplemented from time to time pursuant to Section 4.1(b)
hereto) that has issued or may issue a Pledged Equity Interest or a Pledged
Note.
“Termination Date” is defined in the Security Agreement.
“UCC” is defined in the Credit Agreement.
1.2 Credit Agreement Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Credit Agreement.

 

- 3 -



--------------------------------------------------------------------------------



 



1.3 UCC Definitions. Unless otherwise defined herein or the context otherwise
requires, terms for which meanings are provided in the UCC are used in this
Agreement, including its preamble and recitals, with such meanings.
1.4 Other Interpretive Provisions. The rules of construction in Sections 1.02 to
1.06 of the Credit Agreement shall be equally applicable to this Agreement.
ARTICLE II
PLEDGE
2.1 Grant of Security Interest. Each Pledgor hereby pledges, assigns, charges,
mortgages, delivers, and transfers to the Administrative Agent the ratable
benefit of each of the Secured Parties, and hereby grants to the Administrative
Agent, for the ratable benefit of the Secured Parties, a continuing security
interest in all of its right, title and interest in and to the following
property of such Pledgor, whether now or hereafter existing or acquired
(collectively, the “Collateral”):
(a) all promissory notes of each Securities Issuer identified in Item A of
Schedule I hereto (as such Schedule may be supplemented from time to time
pursuant to Section 4.1(b)) opposite the name of such Pledgor and all other
promissory notes of any such Securities Issuer issued from time to time to such
Pledgor, as such promissory notes are amended, modified, supplemented, restated
or otherwise modified from time to time and together with any promissory note of
any Securities Issuer taken in extension or renewal thereof or substitution
therefor (such promissory notes being referred to herein as the “Pledged
Notes”);
(b) all issued and outstanding shares of capital stock of each Securities Issuer
which is a corporation (or similar type of issuer) identified in Item B of
Schedule I hereto (as such Schedule may be supplemented from time to time
pursuant to Section 4.1(b)) opposite the name of such Pledgor and all additional
shares of capital stock of any such Securities Issuer from time to time acquired
by such Pledgor in any manner, and the certificates representing such shares of
capital stock (such shares of capital stock being referred to herein as the
“Pledged Shares”);
(c) all Equity Interests of each Securities Issuer which is a limited liability
company or partnership identified in Item C or Item D, respectively, of
Schedule I hereto (as such Schedule may be supplemented from time to time
pursuant to Section 4.1(b)) opposite the name of such Pledgor and all additional
Equity Interests of any such Securities Issuer from time to time acquired by
such Pledgor in any manner, including, in each case, (i) the LLC Agreement or
Partnership Agreement, as the case may be, of such Securities Issuer, (ii) all
rights (but not obligations) of such Pledgor as a member or partner thereof, as
the case may be, and all rights to receive Dividends and Distributions from time
to time received, receivable, or otherwise distributed thereunder, (iii) all
claims of such Pledgor for damages arising out of or for breach of or default
under such LLC Agreement or Partnership Agreement, (iv) the right of such
Pledgor to terminate such LLC Agreement or Partnership Agreement, to perform and
exercise consensual or voting rights thereunder, and to compel performance and
otherwise exercise all remedies thereunder, (v) all rights of such Pledgor,
whether as a member or partner thereof, as the case may be, to all property and
assets of such Securities Issuer (whether real property, inventory, equipment,
accounts, general intangibles, securities, instruments, chattel paper,
documents, choses in action, financial assets, or otherwise) and (vi) all
certificates or instruments, if any, evidencing such Equity Interests (such
Equity Interests being referred to herein, in the case of membership interests,
as the “Pledged Membership Interests” and, in the case of partnership interests,
as the “Pledged Partnership Interests”);

 

- 4 -



--------------------------------------------------------------------------------



 



(d) all Dividends, Distributions, principal, interest, and other payments and
rights with respect to any of the items listed in clauses (a), (b), and (c)
above; and
(e) all Proceeds of any and all of the foregoing Collateral.
Notwithstanding the foregoing, no Minority Equity Interests nor Equity Interests
in Excluded Subsidiaries (other than Pledged Excluded Subsidiaries (as defined
in the Security Agreement), if any) shall constitute Collateral.
2.2 Security for Secured Obligations. The Collateral of each Pledgor under this
Agreement secures the prompt payment in full of all Secured Obligations of such
Pledgor under the Loan Documents.
2.3 Delivery of Collateral. All certificates or instruments, if any,
representing or evidencing any Collateral, including all Pledged Equity
Interests and all Pledged Notes, shall be delivered to and held by or on behalf
of the Administrative Agent pursuant hereto, shall be in suitable form for
transfer by delivery, and shall be accompanied by all necessary instruments of
transfer or assignment, duly executed in blank.
2.4 Dividends on Pledged Equity Interests and Payments on Pledged Notes. So long
as no Event of Default has occurred and is continuing, any Dividend or payment
in respect of any Pledged Note may be paid directly to the applicable Pledgor.
If any Event of Default has occurred and is continuing, then any such Dividend
or payment shall be paid directly to the Administrative Agent.
2.5 Continuing Security Interest; Transfer of Credit Extensions. This Agreement
shall create a continuing security interest in the Collateral and shall remain
in full force and effect until the Termination Date, be binding upon each
Pledgor and its successors, transferees and assigns, and inure, together with
the rights and remedies of the Administrative Agent hereunder, to the benefit of
the Administrative Agent and each other Secured Party. Without limiting the
generality of the foregoing, any Secured Party may assign or otherwise transfer
(in whole or in part) any Credit Extension held by it to any other Person, and
such other Person shall thereupon become vested with all the rights and benefits
in respect thereof granted to such Secured Party under any Loan Document
(including this Agreement) or otherwise, subject, however, to any contrary
provisions in such assignment or transfer.
2.6 Security Interest Absolute. All rights of the Administrative Agent and the
security interests granted to the Administrative Agent hereunder, and all
obligations of each Pledgor hereunder, shall be, absolute and unconditional,
irrespective of any of the following conditions, occurrences or events:
(a) any lack of validity or enforceability of any Loan Document;

 

- 5 -



--------------------------------------------------------------------------------



 



(b) the failure of any Secured Party to assert any claim or demand or to enforce
any right or remedy against any Loan Party, the Borrower, any other Pledgor or
any other Person under the provisions of any Loan Document, or otherwise or to
exercise any right or remedy against any other guarantor of, or collateral
securing, any Secured Obligation;
(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations or any other extension, compromise or
renewal of any Secured Obligation, including any increase in the Secured
Obligations resulting from the extension of additional credit to any Pledgor or
otherwise;
(d) any reduction, limitation, impairment or termination of any Secured
Obligation for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Pledgor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
non-genuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Secured Obligation or otherwise;
(e) any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of any Loan Document;
(f) any addition, exchange, release, surrender or non-perfection of any
collateral (including the Collateral), or any amendment to or waiver or release
of or addition to or consent to departure from any guaranty, for any of the
Secured Obligations; or
(g) any other circumstances which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Loan Party, the Borrower, any
other Pledgor or otherwise.
2.7 Pledgors Remain Liable. Anything herein to the contrary notwithstanding
(a) the exercise by the Administrative Agent of any of its rights hereunder
shall not release any Pledgor from any of its duties or obligations under any
contracts or agreements included in the Collateral and (b) neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any such contracts or agreements included in the Collateral by
reason of this Agreement, nor shall the Administrative Agent or any other
Secured Party be obligated to perform any of the obligations or duties of any
Pledgor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.
2.8 Subrogation. Until the Termination Date, no Pledgor shall exercise any claim
or other rights which it may now or hereafter acquire against any other Pledgor
that arises from the existence, payment, performance or enforcement of such
Pledgor’s obligations under this Agreement, including any right of subrogation,
reimbursement, exoneration or indemnification, any right to participate in any
claim or remedy against any other Pledgor or any collateral which the
Administrative Agent now has or hereafter acquires, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including the right to take or receive from any other Pledgor, directly or
indirectly, in cash or other property or by setoff or in any manner, payment or
security on account of such claim or other rights. If any amount shall be paid
to any Pledgor in violation of the preceding sentence, such amount shall be
deemed to have been paid for the benefit of the Secured Parties, and shall
forthwith be paid to the Administrative Agent to be credited and applied upon
the Secured Obligations, whether matured or unmatured. Each Pledgor acknowledges
that it will receive direct and indirect benefits for the financing arrangements
contemplated by the Loan Documents and that the agreement set forth in this
Section is knowingly made in contemplation of such benefits.

 

- 6 -



--------------------------------------------------------------------------------



 



2.9 Release; Termination. (a) Upon any sale, transfer or other disposition
(direct or indirect) of any item of Collateral of any Pledgor in accordance with
Section 7.05 of the Credit Agreement, the Administrative Agent will, at such
Pledgor’s expense and without any representations, warranties or recourse of any
kind whatsoever, execute and deliver to such Pledgor such documents as such
Pledgor shall reasonably request to evidence the release of such item of
Collateral from the pledge, assignment and security interest granted hereby;
provided, however, that (i) at the time of such request and such release no
Event of Default shall have occurred and be continuing, and (ii) such Pledgor
shall have delivered to the Administrative Agent, at least five Business Days
prior to the date of the proposed release, a written request for release
describing the item of Collateral and the terms of the sale, lease, transfer or
other disposition in reasonable detail, including, without limitation, the price
thereof and any expenses in connection therewith, together with a form of
release for execution by the Administrative Agent (which release shall be in
form and substance satisfactory to the Administrative Agent) and a certificate
of such Pledgor to the effect that the transaction is in compliance with the
Loan Documents and as to such other matters as the Administrative Agent (or the
Required Lenders through the Administrative Agent) may reasonably request.
(b) Upon the Termination Date, the pledge, assignment and security interest
granted hereby shall terminate and all rights to the Collateral shall revert to
the applicable Pledgor. Upon any such termination, the Administrative Agent
will, at the applicable Pledgor’s expense and without any representations,
warranties or recourse of any kind whatsoever, execute and deliver to such
Pledgor such documents as such Pledgor shall reasonably request to evidence such
termination and deliver to such Pledgor all certificates and instruments
representing or evidencing the Collateral then held by the Administrative Agent.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each Pledgor represents and warrants unto each Secured Party, as at the date of
each pledge and delivery hereunder (including each pledge and delivery of a
Pledged Equity Interest and each pledge and delivery of a Pledged Note) by such
Pledgor to the Administrative Agent of any Collateral, as set forth in this
Article.
3.1 Ownership; No Liens, etc. (a) Schedule I hereto accurately identifies as of
the date hereof and as of each date such Schedule is supplemented pursuant to
Section 4.1(b) hereof each of the following:
(i) all shares of capital stock, membership interests, general and limited
partnership interests and other Equity Interests in any Person (other than an
Excluded Subsidiary that is not a Pledged Excluded Subsidiary) owned by such
Pledgor; and

 

- 7 -



--------------------------------------------------------------------------------



 



(ii) all promissory notes (including Intercompany Notes) and debt securities of
any other Person owned by such Pledgor and all outstanding loans and advances
for borrowed money made by such Pledgor to any other Person.
(b) Such Pledgor is the legal and beneficial owner of, and has good and
marketable title to (and has full right and authority to pledge and assign) such
Collateral, free and clear of all Liens, except for this security interest
granted pursuant hereto in favor of the Administrative Agent.
3.2 Valid Security Interest. The delivery of such Collateral to the
Administrative Agent is effective to create a valid, perfected, first priority
security interest in such Collateral and all Proceeds thereof, subject to no
other Liens, securing the payment of the Secured Obligations. No filing or other
action will be necessary to perfect or protect such security interest.
3.3 As to Pledged Notes. Each Pledged Note has been duly authorized, executed,
endorsed, issued and delivered, and is the legal, valid and binding obligation
of the relevant Securities Issuer thereof, and is not in default.
3.4 As to Pledged Shares. In the case of any Pledged Share constituting such
Collateral, all of such Pledged Shares are duly authorized and validly issued,
fully paid, and non-assessable, and constitute 100% of the issued and
outstanding voting capital stock and 100% of the non-voting shares of capital
stock of each Securities Issuer thereof (or 100% of such lesser percentage as is
permitted to be hereafter acquired pursuant to the terms of the Credit
Agreement). The Pledgors have no Subsidiaries other than those set forth on
Schedule 5.08 of the Credit Agreement.
3.5 As to Pledged Membership Interests and Pledged Partnership Interests, etc.
(a) In the case of any Pledged Membership Interests and Pledged Partnership
Interests constituting a part of the Collateral, all of such Pledged Equity
Interests are duly authorized and validly issued, fully paid, and
non-assessable, and constitute all of the issued and outstanding Equity
Interests held by such Pledgor in the applicable Securities Issuer.
(b) Each LLC Agreement and Partnership Agreement to which such Pledgor is a
party, true and complete copies of which have been furnished to the
Administrative Agent, has been duly authorized, executed, and delivered by such
Pledgor, has not been amended or otherwise modified except as permitted by the
Credit Agreement, is in full force and effect, and is binding upon and
enforceable against such Pledgor in accordance with its terms. There exists no
default under any such LLC Agreement or Partnership Agreement by such Pledgor.
(c) Each such LLC Agreement and Partnership Agreement, as the case may be,
expressly provides that the Pledged Membership Interests or Pledged Partnership
Interests, as the case may be, are not “securities” governed by Article 8 of
applicable Uniform Commercial Code (or, if they are, Pledgors have delivered
certificates representing such interest).
(d) Such Pledgor’s Equity Interest in the applicable Securities Issuer is set
forth in Schedule I hereto, as supplemented from time pursuant to
Section 4.1(b), and Schedule I, as so supplemented, accurately reflects whether
such Equity Interest is in certificated form.

 

- 8 -



--------------------------------------------------------------------------------



 



(e) Such Pledgor had and has the power and legal capacity to execute and carry
out the provisions of all such LLC Agreements and Partnership Agreements, as the
case may be, to which it is a party. Such Pledgor has substantially performed
all of its obligations to date under all such LLC Agreements and Partnership
Agreements, as the case may be, and has not received notice of the failure of
any other party thereto to perform its obligations thereunder.
(f) The state of organization of each Securities Issuer is as set forth in
Schedule I hereto.
3.6 Authorization, Approval, etc. No authorization, approval, or other action
by, and no notice to or filing with, any Governmental Authority or any other
Person is required (except those which have been obtained) either:
(a) for the pledge by such Pledgor of any Collateral pursuant to this Agreement
or for the execution, delivery, and performance of this Agreement by such
Pledgor; or
(b) for the exercise by the Administrative Agent of the voting or other rights
provided for in this Agreement or the remedies in respect of the Collateral
pursuant to this Agreement, except, with respect to the Pledged Equity
Interests, as may be required in connection with a disposition of such Pledged
Equity Interests by Laws affecting the offering and sale of securities
generally.
3.7 Excluded Subsidiaries. At all times during the Term of this Agreement, all
Excluded Subsidiaries shall be direct or indirect Subsidiaries of a Subsidiary
Guarantor. All Collateral in each Excluded Subsidiary that is a Domestic
Subsidiary and that (a) directly owns at least a majority of the Equity
Interests in any Foreign Subsidiary or (b) owns any IP Rights that could
reasonably be expected to be material to the exercise by the Secured Parties of
all or any material portion of their respective rights and remedies under the
Loan Documents, including, without limitation, the Disposition of any of the
“Collateral” (as defined in the Credit Agreement), has been, or will be no later
than the date required under the Credit Agreement, pledged to the Administrative
Agent, for the benefit of the Secured Parties, in accordance herewith.
3.8 Loan Documents. Each Pledgor makes each representation and warranty made in
each of the Loan Documents by the Parent or the Borrower or any other Loan Party
with respect to such Pledgor as if such representation and warranty were
expressly set forth herein.
ARTICLE IV
COVENANTS
Each Pledgor covenants and agrees that, until the Termination Date, such Pledgor
will, unless the Administrative Agent with the consent of the Required Lenders
shall otherwise agree in writing, perform the obligations set forth in this
Section.
4.1 Protect Collateral; Further Assurances, etc. (a) No Pledgor will create or
suffer to exist any Lien on the Collateral (except a Lien in favor of the
Administrative Agent and Permitted Liens). Each Pledgor will warrant and defend
the right and title herein granted unto the Administrative Agent in and to the
Collateral (and all right, title, and interest represented by the Collateral)
against the claims and demands of all Persons whomsoever except the holders of
Permitted Liens.

 

- 9 -



--------------------------------------------------------------------------------



 



(b) Promptly following any Investment made by any Pledgor in any other Person
(other than an Excluded Subsidiary that is not a Pledged Excluded Subsidiary and
other than Minority Equity Interests) after the date hereof which is not
described in Schedule I hereto and, in any case, not later than the next date
thereafter on which the Borrower is required to deliver a Compliance Certificate
pursuant to Section 6.02(b) of the Credit Agreement, the Borrower, on behalf of
such Pledgor, shall deliver a supplement to Schedule I hereto which supplement
shall accurately describe such Investment, together with a certificate of a
Responsible Officer certifying that, as of the date thereof and after giving
effect to the supplement to such schedule delivered therewith, the
representations and warranties in Article III hereof are true and correct.
Following receipt by any Pledgor of any promissory note or certificate
evidencing any such Investment made by any Pledgor in any such Person which has
not been delivered by such Pledgor to the Administrative Agent in pledge
hereunder, such Pledgor shall deliver such promissory note or other certificate
to the Administrative Agent, indorsed and accompanied by instruments of transfer
or assignment as contemplated by Section 2.3 hereof.
(c) Each Pledgor agrees that at any time, and from time to time, at the expense
of such Pledgor, such Pledgor will promptly execute and deliver all further
instruments, and take all further action, that may be necessary, or that the
Administrative Agent may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable the
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral.
(d) Each Pledgor will not permit any Securities Issuer of any Pledged Equity
Interests pledged by such Pledgor hereunder to issue any certificated Equity
Interest unless the same.
4.2 Powers, Control, etc. (a) Each Pledgor agrees that all certificated Pledged
Equity Interests (and all other certificated Equity Interests constituting
Collateral) delivered by such Pledgor pursuant to this Agreement will be
accompanied by duly executed undated blank powers, or other equivalent
instruments of transfer reasonably acceptable to the Administrative Agent.
(b) With respect to any Pledged Equity Interests in which any Pledgor has any
right, title or interest and that constitutes an uncertificated security, such
Pledgor will cause the applicable Securities Issuer either (i) to register the
Administrative Agent as the registered owner of such Pledged Equity Interest or
(ii) to deliver a written acknowledgement and agreement to the Administrative
Agent (A) to acknowledge the security interest of the Administrative Agent in
such Pledged Equity Interest granted hereunder, (B) to confirm that such
Securities Issuer has marked the company register for such Pledged Equity
Interest or other applicable records to reflect such security interest of the
Administrative Agent, (C) to confirm to the Administrative Agent that it has not
received notice of any other Lien in such Pledged Equity Interest (and has not
agreed to accept instructions from any other Person in respect of such Pledged
Equity Interest and will not accept or execute any instructions to transfer
ownership of such Pledged Equity Interest unless consented to in writing by the
Administrative Agent) and (D) to agree with such Pledgor and the Administrative
Agent that, after the occurrence and during the continuation of an Event of
Default, such Securities Issuer will comply with instructions with respect to
such Pledged Equity Interest originated by the Administrative Agent without
further consent of such Pledgor, such acknowledgement and agreement to be in
form and substance reasonably satisfactory to the Administrative Agent.

 

- 10 -



--------------------------------------------------------------------------------



 



(c) Each Pledgor which is the Securities Issuer of any Pledged Equity Interests
in which any other Pledgor has any right, title, or interest, hereby
(i) acknowledges the security interest of the Administrative Agent in such
Pledged Equity Interests granted by such other Pledgor hereunder, (ii) confirms
that it has marked its register for such Pledged Equity Interests or other
applicable company records to reflect such security interest of the
Administrative Agent, (iii) confirms that it has not received notice of any
other Lien in such Pledged Equity Interests (and has not agreed to accept
instructions from any other person in respect of such Pledged Equity Interests
and will not accept or execute any instructions to transfer ownership of such
Pledged Equity Interest unless consented to in writing by the Administrative
Agent), (iv) agrees that it will comply with the instructions with respect to
such Pledged Equity Interests originated by the Administrative Agent without
further consent of such other Pledgor and (v) unless the Partnership Agreement
or LLC Agreement, as the case may be, of any such Pledgor already so provides on
the date such Pledgor becomes a party to this Agreement, agrees to promptly
prepare, execute and deliver to each of its partners or members, as the case may
be, any amendment or supplement to such Partnership Agreement or LLC Agreement,
as the case may be, as may be necessary to expressly provide that the Equity
Interests of such Pledgor are not “securities” governed by Article 8 of the
applicable Uniform Commercial Code (or if such Equity Interests are such
securities, Pledgor shall deliver certificates therefore) (and each Pledgor
which is a partner or member of such Pledgor shall promptly execute and deliver
such amendment).
(d) Each Pledgor will, from time to time upon the request of the Administrative
Agent, promptly deliver to the Administrative Agent such powers, instruments,
and similar documents, satisfactory in form and substance to the Administrative
Agent, with respect to the Collateral as the Administrative Agent may reasonably
request and will, from time to time upon the request of the Administrative Agent
after the occurrence of any Event of Default, promptly transfer any Pledged
Equity Interests or other Equity Interests constituting Collateral into the name
of any nominee designated by the Administrative Agent.
4.3 Continuous Pledge. Subject to Section 2.4 and 2.9, each Pledgor will, at all
times, keep pledged to the Administrative Agent pursuant hereto all Pledged
Equity Interests and all other Equity Interests constituting Collateral, all
Dividends and Distributions with respect thereto, all Pledged Notes, all
interest, principal and other proceeds received by the Administrative Agent with
respect to the Pledged Notes, and all other Collateral and other securities,
instruments, proceeds, and rights from time to time received by or distributable
to such Pledgor in respect of any Collateral.

 

- 11 -



--------------------------------------------------------------------------------



 



4.4 Voting Rights; Dividends, etc. Each Pledgor agrees:
(a) after any Event of Default shall have occurred and be continuing, promptly
upon receipt thereof by such Pledgor and without any request therefor by the
Administrative Agent, to deliver (properly indorsed where required hereby or
requested by the Administrative Agent) to the Administrative Agent all
Dividends, Distributions, interest, principal, other cash payments, and proceeds
of the Collateral, all of which shall be held by the Administrative Agent as
additional Collateral for use in accordance with Section 6.4; and
(b) after any Event of Default shall have occurred and be continuing and the
Administrative Agent has notified such Pledgor of the Administrative Agent’s
intention to exercise its voting power under this clause:
(i) the Administrative Agent may exercise (to the exclusion of such Pledgor) the
voting power and all other incidental rights of ownership with respect to any
Pledged Equity Interests or other Equity Interests constituting Collateral and
such Pledgor hereby grants the Administrative Agent an irrevocable proxy,
exercisable under such circumstances, to vote the Pledged Equity Interests and
such other Collateral; and
(ii) such Pledgor shall promptly deliver to the Administrative Agent such
additional proxies and other documents as may be necessary to allow the
Administrative Agent to exercise such voting power.
All Dividends, Distributions, interest, principal, cash payments, and proceeds
which may at any time and from time to time be held by any Pledgor but which
such Pledgor is then obligated to deliver to the Administrative Agent, shall,
until delivery to the Administrative Agent, be held by each Pledgor separate and
apart from its other property in trust for the Administrative Agent. The
Administrative Agent agrees that until an Event of Default shall have occurred
and be continuing and the Administrative Agent shall have given the notice
referred to in clause (b) above, each Pledgor shall have the exclusive voting
power with respect to any Equity Interests constituting Collateral and the
Administrative Agent shall, upon the written request of each Pledgor, promptly
deliver such proxies and other documents, if any, as shall be reasonably
requested by each Pledgor which are necessary to allow such Pledgor to exercise
voting power with respect to any such Equity Interests constituting Collateral;
provided, however, that no vote shall be cast, or consent, waiver, or
ratification given, or action taken or any action not taken by the Pledgor that
would impair any Collateral or violate any provision of the Credit Agreement or
any other Loan Document (including this Agreement).
4.5 As to LLC Agreements and Partnership Agreements. (a) Each Pledgor of a
Pledged Membership Interest and/or Pledged Partnership Interests shall at its
own expense:
(i) perform and observe all the terms and provisions of each LLC Agreement
and/or Partnership Agreement, as the case may be, to which it is a party and
each other contract and agreement included in all the Collateral to be performed
or observed by it, maintain such LLC Agreement and/or Partnership Agreement, as
the case may be, and each such other contract and agreement in full force and
effect, enforce such LLC Agreement and/or Partnership Agreement, as the case may
be, and each such other contract and agreement in accordance with its terms, and
take all such action to such end as may from time to time be reasonably be
requested by the Administrative Agent; and

 

- 12 -



--------------------------------------------------------------------------------



 



(ii) furnish to the Administrative Agent promptly upon receipt thereof copies of
all material notices, requests and other documents received by such Pledgor
under or pursuant to such LLC Agreement and/or Partnership Agreement, as the
case may be, and any other contract or agreement included in the Collateral to
which it is a party, and from time to time (A) furnish to the Administrative
Agent such information and reports regarding the Collateral as the
Administrative Agent may reasonably request, and (B) upon the reasonable request
of the Administrative Agent, make to any other party to such LLC Agreement
and/or Partnership Agreement, as the case may be, or any such other contract or
agreement such demands and requests for information and reports or for action as
such Pledgor is entitled to make thereunder.
(b) No Pledgor of a Pledged Membership Interest and/or Pledged Partnership
Interest, as the case may be, shall, except as otherwise permitted by the Credit
Agreement:
(i) cancel or terminate any LLC Agreement, Partnership Agreement or any other
contract or agreement included in the Collateral to which it is a party or
consent to or accept any cancellation or termination thereof;
(ii) amend or otherwise modify any such LLC Agreement, Partnership Agreement or
any such contract or agreement or give any consent, waiver, or approval
thereunder;
(iii) waive any default under or breach of any such LLC Agreement, Partnership
Agreement or any such other contract or agreement; or
(iv) take any other action in connection with any such LLC Agreement or any such
other contract or agreement that would impair the value of the interest or
rights of such Pledgor thereunder or that would impair the interest or rights of
the Administrative Agent.
4.6 As to Pledged Notes. Each Pledgor will not, without the prior written
consent of the Administrative Agent:
(a) enter into any agreement amending, supplementing, or waiving any provision
of any Pledged Note (including any underlying instrument pursuant to which such
Pledged Note is issued) or compromising or releasing or extending the time for
payment of any obligation of the maker thereof; or
(b) take or omit to take any action the taking or the omission of which could
result in any impairment or alteration of any obligation of the maker of any
Pledged Note or other instrument constituting Collateral.

 

- 13 -



--------------------------------------------------------------------------------



 



ARTICLE V
THE ADMINISTRATIVE AGENT
5.1 Appointment as Attorney-in-Fact. Each Pledgor hereby irrevocably constitutes
and appoints the Administrative Agent and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Pledgor and in
the name of such Pledgor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take, upon the occurrence and during the
continuation of any Event of Default, any and all appropriate action and to
execute any and all documents and instruments that may be necessary or desirable
to accomplish the purposes of this Agreement. Without limiting the generality of
the foregoing (and in addition to the powers and rights granted to the
Administrative Agent pursuant to Article V of the Security Agreement), each
Pledgor hereby gives the Administrative Agent the power and right, on behalf of
such Pledgor, without notice to or assent by such Pledgor, to do any or all of
the following upon the occurrence and during the continuation of an Event of
Default:
(a) in the name of such Pledgor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under or in respect of any Collateral
and file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due under or in respect of any
Collateral whenever payable; and
(b) (i) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (ii) ask
or demand for, collect, and receive payment of and give receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (iii) receive, collect, sign and indorse any
drafts or other instruments, documents and chattel paper in connection with any
of the Collateral; (iv) commence and prosecute any suits, actions or proceedings
at Law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (v) defend any suit, action or proceeding brought against such
Pledgor with respect to any Collateral; (vi) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Administrative Agent may deem appropriate; and
(vii) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Administrative Agent were the absolute owner thereof for all purposes, and
do, at the Administrative Agent’s option and such Pledgor’s expense, at any
time, or from time to time, all acts and things that the Administrative Agent
deems necessary to protect, preserve or realize upon the Collateral and the
Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Pledgor might do.
Each Pledgor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.
5.2 Administrative Agent May Perform. If any Pledgor fails to perform any
agreement contained herein, the Administrative Agent may itself perform, or
cause performance of, such agreement upon notice and expiration of the
applicable cure period, and the reasonable expenses of the Administrative Agent
incurred in connection therewith shall be payable by such Pledgor pursuant to
Section 6.5.

 

- 14 -



--------------------------------------------------------------------------------



 



5.3 Administrative Agent Has No Duty. (a) In addition to, and not in limitation
of, Section 2.7, the powers conferred on the Administrative Agent hereunder are
solely to protect its interest (on behalf of the Secured Parties) in the
Collateral and shall not impose any duty on it to exercise any such powers.
Neither the Administrative Agent nor any of its officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Pledgor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof (including the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral). Neither the Administrative Agent nor any of its officers,
directors, employees or agents shall be responsible to any Pledgor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.
(b) Each Pledgor assumes all responsibility and liability arising from or
relating to the use, sale or other disposition of the Collateral. The Secured
Obligations shall not be affected by any failure of the Administrative Agent to
take any steps to perfect the pledge and security interest granted hereunder or
to collect or realize upon the Collateral, nor shall loss or damage to the
Collateral release any Pledgor from any of its Secured Obligations.
ARTICLE VI
REMEDIES
6.1 Certain Remedies. If any Event of Default shall have occurred and be
continuing:
(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the UCC
and also may, without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by
applicable Law referred to below) to or upon any Pledgor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing) in one or more parcels at public or private sale, at any of
the Administrative Agent’s offices or elsewhere, for cash, on credit or for
future delivery, and upon such other terms as the Administrative Agent may deem
commercially reasonable. Each Pledgor agrees that, to the extent notice of sale
shall be required by applicable Law, at least ten (10) days’ prior notice to
such Pledgor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.
(b) The Administrative Agent may:
(i) transfer all or any part of the Collateral into the name of the
Administrative Agent or its nominee, with or without disclosing that such
Collateral is subject to the lien and security interest hereunder;

 

- 15 -



--------------------------------------------------------------------------------



 



(ii) notify the parties obligated on any of the Collateral to make payment to
the Administrative Agent of any amount due or to become due thereunder;
(iii) enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto;
(iv) endorse any checks, drafts, or other writings in each Pledgor’s name to
allow collection of the Collateral;
(v) take control of any proceeds of the Collateral;
(vi) execute (in the name, place and stead of each Pledgor) indorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral; and
(vii) enforce compliance with, and take any and all actions with respect to, a
LLC Agreement or Partnership Agreement, as the case may be, to the full extent
as though the Administrative Agent were the absolute owner of the Pledged
Membership Interests, Pledged Partnership Interests and other Collateral,
including the right to receive all distributions and other payments that are
made pursuant to such LLC Agreement or Partnership Agreement, as the case may
be.
The Administrative Agent shall give the Pledgors ten (10) days’ written notice
(which each Pledgor agrees is reasonable notice within the meaning of
Section 9-612 of the UCC) of the Administrative Agent’s intention to make any
sale of Collateral. Such notice, in the case of a public sale, shall state the
time and place for such sale and, in the case of a sale at a broker’s board or
on a securities exchange, shall state the board or exchange at which such sale
is to be made and the day on which the Collateral, or portion thereof, will
first be offered for sale at such board or exchange. Any such public sale shall
be held at such time or time within ordinary business hours and at such place or
places as the Administrative Agent may fix and state in the notice (if any) of
such sale. At any such sale, the Collateral, or portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine. The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Administrative Agent may, without notice
or publication adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchase or purchasers thereof, but the Administrative Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. At any public (or, to the extent permitted by
Law, private) sale made pursuant to this Section, the Administrative Agent (for
the Secured Parties) may bid for or purchase, free (to the extent permitted by
Law) from any right of redemption, stay, valuation or appraisal on the part of
any Pledgor (all said rights being also hereby waived and released to the extent
permitted by Law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Pledgor as a credit against the purchase price, and the
Administrative Agent (for such Secured Party) may upon compliance with the terms
of sale, hold, retain and dispose of such property without further
accountability to any Pledgor therefor.

 

- 16 -



--------------------------------------------------------------------------------



 



6.2 Securities Laws. If the Administrative Agent shall determine to exercise its
right to sell all or any of the Collateral pursuant to Section 6.1, each Pledgor
agrees that, upon request of the Administrative Agent, such Pledgor will, at its
own expense:
(a) execute and deliver, and cause each issuer of the Collateral contemplated to
be sold and the directors and officers thereof to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts and
things, as may be necessary or, in the opinion of the Administrative Agent,
advisable to register such Collateral under the provisions of the Securities Act
of 1933, as from time to time amended (the “Securities Act”), and to cause the
registration statement relating thereto to become effective and to remain
effective for such period as prospectuses are required by Law to be furnished,
and to make all amendments and supplements thereto and to the related prospectus
which, in the opinion of the Administrative Agent, are necessary or advisable,
all in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto;
(b) use its best efforts to qualify the Collateral under the state securities or
“Blue Sky” Laws and to obtain all necessary governmental approvals for the sale
of the Collateral, as requested by the Administrative Agent;
(c) cause each such issuer to make available to its security holders, as soon as
practicable, an earnings statement that will satisfy the provisions of Section
11(a) of the Securities Act; and
(d) do or cause to be done all such other acts and things as may be necessary to
make such sale of the Collateral or any part thereof valid and binding and in
compliance with applicable Law.
Each Pledgor further acknowledges the impossibility of ascertaining the amount
of damages that would be suffered by the Administrative Agent or the Secured
Parties by reason of the failure by such Pledgor to perform any of the covenants
contained in this Section 6.2 and, consequently, to the extent permitted under
applicable Law, agrees that, if such Pledgor shall fail to perform any of such
covenants, it shall pay, as liquidated damages and not as a penalty, an amount
equal to the value (as determined by the Administrative Agent) of the Collateral
on the date the Administrative Agent shall demand compliance with this
Section 6.2.

 

- 17 -



--------------------------------------------------------------------------------



 



6.3 Compliance with Restrictions. Each Pledgor agrees that in any sale of any of
the Collateral whenever an Event of Default shall have occurred and be
continuing, the Administrative Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable Law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and each
Pledgor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Administrative Agent be liable nor accountable to any Pledgor for
any discount allowed by reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.
6.4 Application of Proceeds. All cash proceeds received by the Administrative
Agent in respect of any sale of, collection from, or other realization upon, all
or any part of the Collateral shall be applied (after payment of any amounts
payable to the Administrative Agent pursuant to Section 6.2 of the Security
Agreement and Section 6.5 below) in whole or in part by the Administrative Agent
for the ratable benefit of the Secured Parties against all or any part of the
Secured Obligations in accordance with Section 8.03 of the Credit Agreement. Any
surplus of such cash or cash proceeds held by the Administrative Agent and
remaining after payment in full in cash of all the Secured Obligations and the
termination of this Agreement as provided in Section 2.9(b) hereof, shall be
paid over to the applicable Pledgor or to whomsoever may be lawfully entitled to
receive such surplus.
6.5 Indemnity and Expenses. Each Pledgor agrees to jointly and severally
indemnify the Administrative Agent (and any sub-agent thereof), each other
Secured Party, and each Related Party of any of the foregoing Person (each such
Person being called an “Indemnitee”) against, and hold each such Indemnitee
harmless from, any and all losses, claims, damages, liabilities or related,
reasonable, out-of-pocket expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee); provided, that, as long as no
Default exists Pledgors shall engage and pay for defense counsel that is
reasonably acceptable to the Secured Parties in connection with claims brought
by third parties and Secured Parties may engage separate counsel under such
circumstances at their own expense (it being understood that upon the occurrence
of an Event of Default, all counsel shall be at the cost and expense of
Pledgors), incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Borrower or other Loan Party arising out of, in connection
with, this Agreement and the other Loan Documents (including enforcement of this
Agreement and the other Loan Documents); provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities and related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Loan Party against an Indemnitee for intentional breach
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
such other Loan Party has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction. Each
Pledgor will, upon demand, pay to the Administrative Agent the amount of any and
all reasonable expenses, including its reasonable counsel fees, charges and
disbursements, and the reasonable fees and disbursements of any experts and
agents, which the Administrative Agent may incur, subject to the foregoing
limitations, in connection with the following:
(a) the administration of this Agreement and the other Loan Documents;

 

- 18 -



--------------------------------------------------------------------------------



 



(b) the custody, preservation, use or operation of, or the sale of, collection
from, or other realization upon, any of the Collateral;
(c) the exercise or enforcement of any of the rights of the Administrative Agent
hereunder or of any Secured Party; or
(d) the failure by any Pledgor to perform or observe any of the provisions
hereof.
6.6 Waivers. Each Pledgor hereby waives any right, to the extent permitted by
applicable Law, to receive prior notice of or a judicial or other hearing with
respect to any action or prejudgment remedy or proceeding by the Administrative
Agent to take possession, exercise control over or dispose of any item of
Collateral where such action is permitted under the terms of this Agreement or
any other Loan Document or by applicable Laws or the time, place or terms of
sale in connection with the exercise of the Administrative Agent’s rights
hereunder. Each Pledgor waives, to the extent permitted by applicable Laws, any
bonds, security or sureties required by the Administrative Agent with respect to
any of the Collateral. Each Pledgor also waives any damages (direct,
consequential or otherwise) occasioned by the enforcement of the Administrative
Agent’s rights under this Agreement or any other Loan Document, including, the
taking of possession of any Collateral, all to the extent that such waiver is
permitted by applicable Laws. These waivers and all other waivers provided for
in this Agreement and the other Loan Documents have been negotiated by the
parties and each Pledgor acknowledges that it has been represented by counsel of
its own choice and has consulted such counsel with respect to its rights
hereunder.
ARTICLE VII
MISCELLANEOUS PROVISIONS
7.1 Loan Document. (a) This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof.
(b) Concurrently herewith each Pledgor is executing and delivering the Security
Agreement pursuant to which such Pledgor is granting a security interest to the
Administrative Agent in certain properties and assets of such Pledgor (other
than the Collateral hereunder). Such security interests shall be governed by the
terms of the Security Agreement and not by this Agreement.
7.2 Amendments, etc.; Additional Pledgors; Successors and Assigns.
(a) No amendment to or waiver of any provision of this Agreement nor consent to
any departure by any Pledgor herefrom, shall in any event be effective unless
the same shall be in writing and signed by the Administrative Agent and, with
respect to any such amendment, by the Pledgors, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

 

- 19 -



--------------------------------------------------------------------------------



 



(b) Upon the execution and delivery by any Person of a Joinder Agreement,
(i) such Person shall be referred to as an “Additional Pledgor” and shall be and
become a Pledgor, and each reference in this Agreement to “Pledgor” shall also
mean and be a reference to such Additional Pledgor and (ii) the attachment
supplement attached to each Joinder Agreement shall be incorporated into and
become a part of and supplement Schedule I hereto, and the Administrative Agent
may attach such attachment supplements to Schedule I, and each reference to
Schedule I shall mean and be a reference to Schedule I, as supplemented pursuant
hereto.
(c) Upon delivery by the Borrower of each certificate of Responsible Officers
certifying a supplement to Schedule I pursuant to Section 4.1(b), the schedule
supplement attached to each such certificate shall be incorporated into and
become part of and supplement Schedule I hereto, and the Administrative Agent
may attach such schedule supplement to such Schedule and each reference to such
Schedule shall mean and be a reference to such Schedule, as supplemented
pursuant hereto.
(d) This Agreement shall be binding upon each Pledgor and its successors,
transferees and assigns and shall inure to the benefit of the Administrative
Agent and each other Secured Party and their respective successors, transferees
and assigns; provided, however, that no Pledgor may assign its obligations
hereunder without the prior written consent of the Administrative Agent.
7.3 Addresses for Notices. All notices and other communications provided for
hereunder shall be in writing and mailed, delivered or transmitted by telecopier
to either party hereto at the address set forth in Section 10.02 of the Credit
Agreement (with any notice to a Pledgor other than the Borrower being delivered
to such Pledgor in care of the Borrower). All such notices and other
communications shall be deemed to be given or made at the times provided in
Section 10.02 of the Credit Agreement.
7.4 Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.
7.5 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
7.6 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

- 20 -



--------------------------------------------------------------------------------



 



7.7 Governing Law, etc. (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND PERFORMED ENTIRELY WITHIN SUCH STATE, EXCEPT TO THE EXTENT THAT THE VALIDITY
OR PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN
RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK; PROVIDED, THAT THE ADMINISTRATIVE AGENT SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
(b) EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY SHALL BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS
OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c) EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 7.3. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

- 21 -



--------------------------------------------------------------------------------



 



7.8 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO TRIAL BY JURY OF ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
7.9 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES OR BY PRIOR
OR CONTEMPORANEOUS WRITTEN AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
AMONG THE PARTIES.
7.10 Amendment and Restatement.
(a) The Pledgors and the Administrative Agent on behalf of the Secured Parties
hereby agree that upon the effectiveness of this Agreement, the terms and
provisions of the Existing Pledge Agreement which in any manner govern or
evidence the obligations arising hereunder, the rights and interests of the
Secured Parties and any terms, conditions or matters related to any thereof,
shall be and hereby are amended and restated in their entirety by the terms,
conditions and provisions of this Agreement, and the terms and provisions of the
Existing Pledge Agreement, except as otherwise expressly provided herein, shall
be superseded by this Agreement.
(b) Notwithstanding this amendment and restatement of the Existing Pledge
Agreement, including anything in this Section 7.10, except as set forth in
Section 7.10(c) below, (i) all of the indebtedness, liabilities and obligations
owing by the Pledgors under the Existing Pledge Agreement shall continue as
obligations hereunder and thereunder and shall be and remain secured by this
Agreement, (ii) the Existing Pledge Interest shall continue as a security
interest hereunder, and (iii) this Agreement is given as a substitution of, and
not as a payment of the indebtedness, liabilities and obligations of the
Pledgors under the Existing Pledge Agreement and neither the execution and
delivery of this Agreement nor the consummation of any other transaction
contemplated hereunder is intended to constitute a novation of the Existing
Pledge Agreement or the Existing Security Interest created thereunder.
(c) Effective as of the Closing Date, the Administrative Agent, on behalf of the
Secured Parties, hereby terminates, releases and discharges the Existing
Security Interests in the Excluded Subsidiary Collateral.
[Signature Pages Follow]

 

- 22 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Pledgor has caused this Agreement to be duly executed
and delivered by its respective officer thereunto duly authorized as of the date
first above written.

                      INTEGRA LIFESCIENCES HOLDINGS CORPORATION, a Delaware
corporation         INTEGRA LIFESCIENCES CORPORATION, a Delaware corporation    
 
               
 
  By:                          
 
      Name:   John B. Henneman, III    
 
      Title:   Executive Vice President, Finance and    
 
          Administration & Chief Financial Officer    
 
                    ENDOSOLUTIONS, INC., a Delaware corporation         INTEGRA
LUXTEC, INC., a Massachusetts corporation         INTEGRA NEUROSCIENCES
(INTERNATIONAL), INC.,
a Delaware corporation         INTEGRA RADIONICS, INC., a Delaware corporation  
      ISOTIS ORTHOBIOLOGICS, INC., a Washington corporation         J. JAMNER
SURGICAL INSTRUMENTS, INC.,
a Delaware corporation         MILTEX, INC., a Delaware corporation    
 
               
 
  By:                          
 
      Name:   John B. Henneman, III    
 
      Title:   Vice President and Treasurer    
 
                    MINNESOTA SCIENTIFIC, INC., a Minnesota corporation    
 
               
 
  By:                          
 
      Name:   John B. Henneman, III    
 
      Title:   Vice President and Chief Financial Officer    

AMENDED AND RESTATED PLEDGE AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



                      THEKEN SPINE, LLC, an Ohio limited liability company    
 
                    By:   INTEGRA LIFESCIENCES CORPORATION, its sole member    
 
               
 
  By:                          
 
      Name:   John B. Henneman, III    
 
      Title:   Executive Vice President, Finance    
 
          and Administration & Chief Financial Officer    

AMENDED AND RESTATED PLEDGE AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND ACCEPTED:

          BANK OF AMERICA, N.A., as Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

AMENDED AND RESTATED PLEDGE AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO PLEDGE AGREEMENT
Item A. Pledged Notes

                              Original Principal   Pledgor   Securities Issuer
(Jurisdiction of Organization)   Date   Amount  
Integra LifeSciences Holdings Corporation
  Integra LifeSciences Corporation   8/10/2010   $ 600,000,000  
Integra LifeSciences Holdings Corporation
  EndoSolutions, Inc.   8/10/2010   $ 600,000,000  
Integra LifeSciences Holdings Corporation
  J. Jamner Surgical Instruments, Inc.   8/10/2010   $ 600,000,000  
Integra LifeSciences Holdings Corporation
  Integra Luxtec, Inc.   8/10/2010   $ 600,000,000  
Integra LifeSciences Holdings Corporation
  Integra NeuroSciences (International), Inc.   8/10/2010   $ 600,000,000  
Integra LifeSciences Holdings Corporation
  Integra Radionics, Inc.   8/10/2010   $ 600,000,000  
Integra LifeSciences Holdings Corporation
  IsoTis OrthoBiologics, Inc.   8/10/2010   $ 600,000,000  
Integra LifeSciences Holdings Corporation
  Miltex, Inc.   8/10/2010   $ 600,000,000  
Integra LifeSciences Holdings Corporation
  Minnesota Scientific, Inc.   8/10/2010   $ 600,000,000  
Integra LifeSciences Corporation
  Theken Spine, LLC   8/10/2010   $ 600,000,000  

Additional Pledged Notes held by each Pledgor as are listed on the attachment,
as well as intercompany loans made by each Pledgor from time to time under an
Intercompany Investment and Pooling Agreement dated as of April 15, 2010 among
Integra LifeSciences Corporation and the Pooling Participants.

 

 



--------------------------------------------------------------------------------



 



Attachment to Schedule I to Pledge Agreement
(INTEGRA LOGO) [c04568c0456802.gif]

                                      Loan   Repaid                       Ref  
Date   Date   Borrower   Lender       Amount      
H
  5.12.06       Integra LifeSciences Corporation   Integra LifeScience Holdings
  USD   $ 101,000,000.00      
I
  7.05.06       Integra LifeSciences Corporation   Integra LifeScience Holdings
  USD   $ 6,000,000.00      
L
  7.31.06       Integra LifeSciences Corporation   Integra LifeScience Holdings
  USD   $ 39,515,000.00      
P
  12.31.06       Integra LifeSciences Corporation   Integra LifeScience Holdings
  USD   $ 48,943,866.58      
W
  05.07.07       Integra LifeSciences Corporation   Integra LifeScience Holdings
  USD   $ 30,000,000.00      
X
  05.11.07       Integra LifeSciences Corporation   Integra LifeScience Holdings
  USD   $ 4,000,000.00      
AG
  12.28.07       Integra LifeSciences Corporation   Integra LifeSciences
Holdings   USD   $ 3,500,000.00      
AO
  07.28.08       Integra LifeSciences Corporation   Integra LifeSciences
Holdings   USD   $ 75,000,000.00      
BJ
  07.28.08       Integra LifeSciences Corporation   Integra LifeSciences
Holdings   USD   $ 5,000,000.00      
BV
  11.30.09       Integra LifeSciences Corporation   Integra LifeSciences
Holdings   USD   $ 15,000,000.00      
 
                             
 
                      $ 327,958,866.58     subtotal
 
                             
 
                               
B
  12.22.04       J. Jamner Surgical Instruments, Inc.   Integra LifeScience
Holdings   USD   $ 24,000,000.00      
 
                               
Q
  12.31.06       Integra Radionics   Integra LifeSciences Corporation   USD   $
4,966,897.00      
CB
  05.07.07       Integra Radionics   Integra LifeSciences Corporation   USD   $
30,000,000.00      
 
                             
 
                      $ 34,966,897.00     subtotal
 
                             
AP
  08.01.08       Theken Spine, LLC   Integra LifeSciences Corporation   USD   $
75,000,000.00      
BL
  02.10.09       Theken Spine LLC   Integra LifeSciences Corporation   USD   $
3,924,467.94      
BR
  09.11.09       Theken Spine LLC   Integra LifeSciences Corporation   USD   $
9,270,001.53      
BT
  09.11.09       Theken Spine LLC   Integra LifeSciences Corporation   USD   $
254,100.00      
AQ
  08.12.08       Theken Spine, LLC   Integra LifeSciences Corporation   USD   $
2,000,000.00      
AS
  08.12.08       Theken Spine, LLC   Integra LifeSciences Corporation   USD   $
150,000.00      
AR
  08.12.08       Theken Spine, LLC   Integra LifeSciences Corporation   USD   $
250,000.00      
 
                             
 
                      $ 90,848,569.47     subtotal
 
                             
K
  7.05.06       Integra LifeScience (Canada) Holdings Inc.   Integra
LifeSciences Corporation   USD   $ 5,761,094.61      
 
                               
O
  10.03.06       Integra NeuroSciences Holdings BV   Integra LifeSciences
Corporation   EUR   € 105,000.00      

 





--------------------------------------------------------------------------------



 



Item B. Pledged Shares

                                          Authorized           % of            
Securities Issuer (Jurisdiction of   Shares   Outstanding     Shares    
Certificate   Pledgor   Organization)   Interests   Shares     Pledged     No.  
Integra LifeSciences Holdings Corporation
  Integra LifeSciences Corporation   100 common     100       100 %     2  
Integra LifeSciences Corporation
  J. Jamner Surgical Instruments, Inc.   2,000 common     500       100 %    
124  
Integra LifeSciences Corporation
  Integra NeuroSciences (International), Inc.   3,000 common     100       100 %
    2  
Integra LifeSciences Corporation
  Integra Radionics, Inc.   1,000 common     100       100 %     1  
Integra LifeSciences Corporation
  Miltex, Inc.   1,000 common     100       100 %     3  
Miltex, Inc.
  EndoSolutions, Inc.   1,000 common     100       100 %     3  
Integra Radionics, Inc.
  Integra Luxtec, Inc.   100 common     100       100 %     1  
Integra LifeSciences Corporation
  Minnesota Scientific, Inc.   1,000,000 common     941,722       100 %     29  
Integra LifeSciences Corporation
  Integra LifeSciences (Canada) Holdings, Inc.   1,000 common     100       100
%     1  
Integra LifeSciences Corporation
  IsoTis, Inc.   1,000 common   1,000 common       100 %     1  
Integra LifeSciences Corporation
  Precise Dental Holding Corp.   2,000 common     50 -2/3       100 %     15  

 

 



--------------------------------------------------------------------------------



 



Item C. Pledged Membership Interests

                                              Membership             Securities
Issuer   No. of     Interests %             (Jurisdiction of   Membership     of
Interests     Certificated   Pledgor   Organization)   Interests     Pledged    
Certificate No.  
Integra LifeSciences Corporation
  Theken Spine, LLC (Ohio)     1       100 %     2  

Item D. Pledged Partnership Interests
None.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to
Pledge Agreement
[Date]
INTERCOMPANY
PROMISSORY NOTE
$                     
FOR VALUE RECEIVED, the undersigned,                                         ,
(the “Maker”) unconditionally promises to pay to the order of
                                        , the “Payee”) on demand, the principal
sum of                      ($                    ), or if less, the aggregate
unpaid principal amount of each intercompany loan made by the Payee to the
Maker. Terms used herein and not otherwise defined herein shall have the meaning
assigned to them in the Amended and Restated Credit Agreement, dated as of
August 10, 2010 (as amended, restated, supplemented, renewed, extended or
modified from time to time, the “Credit Agreement”), among the Payee, the
various financial institutions as are, or may from time to time become parties
thereto and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing
Line Lender.
The unpaid principal amount of this promissory note (this “Note”) from time to
time outstanding shall bear interest at a rate per annum equal to the rate
applicable at such time to Base Rate Loans pursuant to Section 2.08 of the
Credit Agreement, which the Maker represents to be a lawful and commercially
reasonable rate, and all payments of principal of and interest on this Note
shall be payable in lawful currency of the United States of America. All such
payments shall be made by the Maker to an account established by the Payee at
such financial institution as is specified by the Payee to the Maker from time
to time and shall be recorded on the grid attached hereto by the holder hereof
(including the Administrative Agent (as hereinafter defined), as pledgee). Upon
the occurrence and during the continuance of any Event of Default (as hereafter
defined), and notice thereof by the Administrative Agent to the Maker, (a) the
Maker shall make every payment due under this Note, in same day funds, to such
other account as the Administrative Agent shall direct in such notice and
(b) the Administrative Agent shall have all rights of the Payee to collect and
accelerate, and enforce all rights with respect to, the indebtedness evidenced
by this Note.
The Maker may not prepay the unpaid principal of this Note at any time after the
occurrence and during the continuance of an Event of Default.
Unless otherwise defined herein or the context otherwise requires, terms used
herein have the meanings provided in the Amended and Restated Pledge Agreement,
dated as of August 10, 2010 (as amended, supplemented, restated or otherwise
modified from time to time, the “Pledge Agreement”), from the Payee and certain
other Persons in favor of the Bank of America, N.A., as administrative agent
(the “Administrative Agent”) for the Secured Parties referred to therein.
EXHIBIT A
Intercompany Promissory Note

 

 



--------------------------------------------------------------------------------



 



This Note is one of the Pledged Notes referred to in the Pledge Agreement and
has been pledged to the Administrative Agent as security for the Secured
Obligations.
In addition to, but not in limitation of, the foregoing, the Maker further
agrees to pay all expenses, including reasonable attorneys’ fees and legal
expenses, incurred by the holder (including the Administrative Agent, as
pledgee) of this Note endeavoring to collect any amounts payable hereunder which
are not paid when due, whether by acceleration or otherwise.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK.
THE MAKER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON THIS NOTE. THE
MAKER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PAYEE TO ACCEPT THIS NOTE.

                  [NAME OF MAKER]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

EXHIBIT A
Intercompany Promissory Note

 

 



--------------------------------------------------------------------------------



 



ENDORSEMENT
FOR VALUE RECEIVED, the undersigned, as the Payee under that certain Promissory
Note dated                      (the “Note”), by [Name of Maker] (together with
its successors and permitted assigns, the “Maker”) in favor of the undersigned,
does hereby (a) sell, assign and transfer unto                     
                                                              
                    [*] (“Assignee”) all right, title and interest of the
undersigned in and to the Note and (b) irrevocably direct the Maker to pay all
amounts under the Note to the order of Assignee.

                  INTEGRA LIFESCIENCES HOLDINGS CORPORATION    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
 
  Date:     [*]
 
     
 
   

 

      1.  
* to remain blank

EXHIBIT A
Intercompany Promissory Note

 

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF SECURITY AGREEMENT
See attached
Form of Security Agreement

 

J-1



--------------------------------------------------------------------------------



 



 
AMENDED AND RESTATED
SECURITY AGREEMENT
This AMENDED AND RESTATED SECURITY AGREEMENT, dated as of August 10, 2010 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”), is made by INTEGRA LIFESCIENCES HOLDINGS
CORPORATION, a Delaware corporation (the “Borrower”), and each of the other
Persons (such capitalized term and all other capitalized terms not otherwise
defined herein to have the meanings provided for in Article I) listed on the
signature pages hereof (such other Persons, together with the Additional
Grantors (as defined in Section 7.2(b)) and the Borrower are collectively
referred to as the “Grantors” and individually as a “Grantor”), in favor of BANK
OF AMERICA, N.A., as administrative and collateral agent (in such capacity, the
“Administrative Agent”) for each of the Secured Parties (as defined in the
Credit Agreement referred to below).
W I T N E S S E T H:
WHEREAS, certain of the Grantors entered into that certain Security Agreement
dated as of December 22, 2005 (as amended, supplemented or modified from time to
time prior to the date hereof, the “Existing Security Agreement”), pursuant to
which certain of the Grantors granted to the Secured Parties a security interest
(the “Existing Security Interest”) in all right, title or interest in or to any
and all of certain assets and properties of the Debtor as more specifically set
forth therein; and
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement, dated
as of the date hereof (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the various financial institutions as are, or may from time to time
become, parties thereto and the Administrative Agent, the Secured Parties have
agreed to continue to make Credit Extensions and other financial accommodations
available to or for the benefit of the Grantors;
WHEREAS, as a condition precedent to the making of the initial Credit Extension
under the Credit Agreement, each Grantor is required to execute and deliver this
Agreement; and
WHEREAS, each Grantor has duly authorized the execution, delivery and
performance of this Agreement;

 

 



--------------------------------------------------------------------------------



 



NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make
Credit Extensions (including the initial Credit Extension) to the Borrower
pursuant to the Credit Agreement, each Grantor agrees, for the benefit of each
Secured Party, as follows:
ARTICLE I
DEFINITIONS
1.1 Definitions. The following terms (whether or not underscored) when used in
this Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):
“Account” means a right to payment of a monetary obligation, whether or not
earned by performance (and shall include invoices, contracts, rights, accounts
receivable, notes, refunds, indemnities, interest, late charges, fees,
undertakings, and all other obligations and amounts owing to any Grantor from
any Person):
(a) for property that has been or is to be sold, leased, licensed, assigned or
otherwise disposed of;
(b) for services rendered or to be rendered;
(c) for a policy of insurance issued or to be issued;
(d) for a secondary obligation incurred or to be incurred;
(e) for energy provided or to be provided;
(f) for the use or hire of a vessel under a charter or other contract;
(g) arising out of the use of a credit or charge card or information contained
on or for use with the card; or
(h) as winnings in a lottery or other game of chance operated or sponsored by a
state, governmental unit of a State, or Person licensed or authorized to operate
the game by a State or governmental unit of a State.
“Account Control Agreement” means an account control agreement in substantially
the form of Exhibit A-1 or A-2 hereto, as applicable, or otherwise in form and
substance reasonably satisfactory to the Administrative Agent, entered into
among a Grantor, the Administrative Agent and the bank or Securities
Intermediary where a Deposit Account or Securities Account, respectively, of
such Grantor is maintained, as such agreement may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time.
“Additional Grantors” is defined in Section 7.2(b).
“Administrative Agent” is defined in the preamble.
“Agreement” is defined in the preamble.

 

2



--------------------------------------------------------------------------------



 



“Authenticate” means:
(a) to sign; or
(b) to execute or otherwise adopt a symbol, or encrypt or similarly process a
record in whole or in part, with the present intent of the authenticating Person
to identify the Person and adopt or accept a record.
“Borrower” is defined in the preamble.
“Chattel Paper” means a record or records that evidence both a monetary
obligation and a security interest in specific goods, a security interest in
specific goods and software used in the goods, a security interest in specific
goods and license of software used in the goods, a lease of specific goods, or a
lease of specific goods and license of software used in the goods.
“Collateral” is defined in Section 2.1.
“Collateral Account” means, for each Grantor, a deposit account in the name of
the Administrative Agent and subject to the sole dominion and control of the
Administrative Agent.
“Collateral License” is defined in Section 4.17.
“Commercial Tort Claim” means a claim arising in tort with respect to which:
(a) the claimant is an organization; or
(b) the claimant is an individual and the claim:
(i) arose in the course of the claimant’s business or profession; and
(ii) does not include damages arising out of personal injury to or the death of
an individual.
“Commodity Account” means an account maintained by a Commodity Intermediary in
which a Commodity Contract is carried out for a Commodity Customer.
“Commodity Contract” means a commodity futures contract, an option on a
commodity futures contract, a commodity option or any other contract that, in
each case, is
(a) traded on or subject to the rules of a board of trade that has been
designated as a contract market for such a contract pursuant to the federal
commodities laws; or
(b) traded on a foreign commodity board of trade, exchange or market, and is
carried on the books of a Commodity Intermediary for a Commodity Customer.
“Commodity Customer” means a Person for whom a Commodity Intermediary carries a
Commodity Contract on its books.

 

3



--------------------------------------------------------------------------------



 



“Commodity Intermediary” means:
(a) a Person who is registered as a futures commission merchant under the
federal commodities laws; or
(b) a Person who in the ordinary course of its business provides clearance or
settlement services for a board of trade that has been designated as a contract
market pursuant to federal commodities laws.
“Computer Hardware and Software Collateral” means, to the extent assignable:
(a) all computer and other electronic data processing hardware, integrated
computer systems, central processing units, memory units, display terminals,
printers, features, computer elements, card readers, tape drives, hard and soft
disk drives, cables, electrical supply hardware, generators, power equalizers,
accessories and all peripheral devices and other related computer hardware;
(b) all software programs (including both source code, object code and all
related applications and data files), whether now owned or hereafter acquired by
each Grantor, designed for use on the computers and electronic data processing
hardware described in clause (a) above;
(c) all licenses and leases of software programs;
(d) all firmware associated therewith;
(e) all documentation (including flow charts, logic diagrams, manuals, guides
and specifications) with respect to such hardware, software and firmware
described in the preceding clauses (a) through (d); and
(f) all rights with respect to all of the foregoing, including any and all
copyrights, licenses, options, warranties, service contracts, program services,
test rights, maintenance rights, support rights, improvement rights, renewal
rights and indemnifications and any substitutions, replacements, additions,
modifications or model conversions of any of the foregoing.
“Control” means the act or condition of gaining or maintaining control of
collateral by any appropriate method under the UCC.
“Credit Agreement” is defined in the second recital.
“Deposit Account” means a demand, time, savings, passbook, or similar account
(including all bank accounts, collection accounts and concentration accounts,
together with all funds held therein and all certificates and instruments, if
any, from time to time representing or evidencing such accounts) maintained with
a bank.
“Documents” means a document of title or a receipt of the type described in
Section 7-201(2) of the UCC.
“Electronic Chattel Paper” means Chattel Paper evidenced by a record or records
consisting of information stored in an electronic medium.

 

4



--------------------------------------------------------------------------------



 



“Entitlement Holder” means a Person identified in the records of a Securities
Intermediary as the Person having a Security Entitlement against the Securities
Intermediary. If a person acquires a Security Entitlement by virtue of
Section 8-501(b)(2) or (3) of the UCC, such person is the Entitlement Holder.
“Equipment” means all machinery, equipment in all its forms, wherever located,
including all computers, furniture and furnishings, all other property similar
to the foregoing (including tools, parts, rolling stock and supplies of every
kind and description), components, parts and accessories installed thereon or
affixed thereto and all parts thereof, and all fixtures (other than those which
Borrower has no right to remove from the applicable property) and all
accessories, additions, attachments, improvements, substitutions and
replacements thereto and therefor.
“Excluded Subsidiary Collateral” means all Collateral (as defined in the
Existing Security Agreement) in which the Administrative Agent, on behalf of the
Secured Parties, was granted a security interest by a Grantor under the Existing
Security Agreement that is an Excluded Subsidiary as of the Closing Date under
the Credit Agreement.
“Existing Security Agreement” is defined in the first recital.
“Existing Security Interest” is defined in the first recital.
“Financial Asset” means:
(a) a Security;
(b) an obligation of a Person or a share, participation or other interest in a
Person or in property or an enterprise of a Person, which is, or is of a type,
dealt with in or traded on financial markets, or which is recognized in any area
in which it is issued or dealt in as a medium for investment; or
(c) any property that is held by a Securities Intermediary for another person in
a Securities Account if the Securities Intermediary has expressly agreed with
the other Person that the property is to be treated as a Financial Asset under
Article 8 of the UCC. As the context requires, the term Financial Asset shall
mean either the interest itself or the means by which a Person’s claim to it is
evidenced, including a certificated or uncertificated Security, a certificate
representing a Security or a Security Entitlement.
“General Intangible” means any personal property, including things in action,
Payment Intangibles and software, other than Accounts, Chattel Paper, Commercial
Tort Claims, Deposit Accounts, Documents, Goods, Health-Care-Insurance
Receivables, Instruments, Investment Property, Letter-of-Credit Rights, letters
of credit, money, and oil, gas, or other minerals before extraction.
“Goods” means all things that are movable when a security interest attaches,
including computer programs embedded in goods and any supporting information
provided in connection with a transaction relating to the program if (i) the
program is associated with the goods in such a manner that is customarily
considered part of the goods, or (ii) by becoming the owner of the goods, a
person acquires a right to use the program in connection with the goods.

 

5



--------------------------------------------------------------------------------



 



“Grantor” and “Grantors” are defined in the preamble.
“Health-Care-Insurance Receivable” means an interest in or claim under a policy
of insurance which is a right to payment of a monetary obligation for
health-care goods or services provided.
“Indemnitee” is defined in Section 6.2.
“Instrument” means a negotiable instrument or any other writing that evidences a
right to the payment of a monetary obligation, is not itself a security
agreement or lease, and is of a type that in ordinary course of business is
transferred by delivery with any necessary endorsement or assignment.
“Intellectual Property” means all intellectual property, including inventions,
designs, patents, copyrights, trademarks, service marks, trade names, together
with all goodwill associated with the trademarks, service marks and trade names,
trade secrets, confidential or proprietary information, customer lists,
know-how, software and databases; all embodiments or fixations thereof,
applications and registrations of any of the foregoing; and all licenses or
other rights to use any of the foregoing.
“Inventory” means Goods, other than farm products, which:
(a) are leased by a Person as lessor;
(b) are held by a Person for sale or lease or to be furnished under a contract
of service;
(c) are furnished by a Person under a contract of service; or
(d) consist of raw materials, work in process, or materials used or consumed in
a business,
and includes, without limitation, (i) finished goods, returned goods and
materials and supplies of any kind, nature or description which are or might be
used in connection with the manufacture, packing, shipping, advertising, selling
or finishing of any of the foregoing; (ii) all goods in which a Grantor has an
interest in mass or a joint or other interest or right of any kind (including
goods in which Grantor has an interest or right as consignee); (iii) all goods
which are returned to or repossessed by any Grantor; and (iv) all accessions
thereto, products thereof and documents therefor.
“Investment Property” means all Securities (whether certificated or
uncertificated), Security Entitlements, Securities Accounts, Financial Assets,
Commodity Contracts and Commodity Accounts of each Grantor; provided, however,
that Investment Property shall not include any certificated Securities
constituting Collateral (as defined in the Pledge Agreement) or any securities
issued by an Excluded Subsidiary.

 

6



--------------------------------------------------------------------------------



 



“Letter-of-Credit Right” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance, but excludes the right of a
beneficiary to demand payment or performance under a letter of credit.
“Loan Documents” is defined in the Credit Agreement.
“Material Contract” is defined in the Credit Agreement.
“Material Contract Collateral” means, with respect to each Grantor, all Material
Contracts to which such Grantor is now or may hereafter become a party and all
Accounts thereunder, including (i) all rights of such Grantor to receive moneys
due and to become due under or pursuant to the Material Contracts, (ii) all
rights of such Grantor to receive proceeds of any insurance, indemnity, warranty
or guaranty with respect to the Material Contracts, (iii) claims of such Grantor
for damages arising out of or for breach of or default under the Material
Contracts and (iv) the right of such Grantor to terminate the Material
Contracts, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Payment Intangible” means a general intangible under which the account debtor’s
principal obligation is a monetary obligation.
“Pledge Agreement” is defined in the Credit Agreement.
“Pledged Excluded Subsidiary” means a Domestic Subsidiary that is an Excluded
Subsidiary, if any, the Equity Interests and related notes, dividends and
proceeds of which have been pledged to the Administrative Agent, for the benefit
of the Secured Parties, under and in accordance with the Pledge Agreement. 
“Proceeds” means the following property:
(a) whatever is acquired upon the sale, lease, license, exchange, or other
disposition of the Collateral;
(b) whatever is collected on, or distributed on account of, the Collateral;
(c) rights arising out of the Collateral; and
(d) to the extent of the value of the Collateral and to the extent payable to
the debtor or the secured party, insurance payable by reason of the loss or
nonconformity of, defects or infringement of rights in, or damage to, the
Collateral.
“Receivables Collateral” means, collectively, Accounts, Health-Care-Insurance
Receivables, Documents, Instruments and Chattel Paper.

 

7



--------------------------------------------------------------------------------



 



“Sanctioned Entity” means (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a person resident in
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time.
“Secured Cash Management Services Agreement” is defined in the Credit Agreement.
“Secured Obligations” is defined in Section 2.2.
“Secured Party” is defined in the Credit Agreement.
“Secured Swap Contract” is defined in the Credit Agreement.
“Securities” means any obligations of an issuer or any shares, participations or
other interests in an issuer or in property or an enterprise of an issuer which
(a) are represented by a certificate representing a security in bearer or
registered form, or the transfer of which may be registered upon books
maintained for that purpose by or on behalf of the issuer;
(b) are one of a class or series or by its terms is divisible into a class or
series of shares, participations, interests or obligations; and
(c) (i) are, or are of a type, dealt with or traded on securities exchanges or
securities markets or (ii) are a medium for investment and by their terms
expressly provide that they are a security governed by Article 8 of the UCC.
“Securities Account” shall mean an account to which a Financial Asset is or may
be credited in accordance with an agreement under which the Person maintaining
the account undertakes to treat the Person for whom the account is maintained as
entitled to exercise rights that comprise the Financial Asset.
“Security Entitlements” means the rights and property interests of an
Entitlement Holder with respect to a Financial Asset.
“Security Intermediary” means:
(a) a clearing corporation; or
(b) a Person, including a bank or broker, that in the ordinary course of its
business maintains securities accounts for others and is acting in that
capacity.

 

8



--------------------------------------------------------------------------------



 



“Supporting Obligation” means a Letter-of-Credit Right or secondary obligation
that supports the payment or performance of an Account, Chattel Paper, Document,
General Intangible, Instrument or Investment Property, including, without
limitation, all security agreements, guaranties, leases and other contracts
securing or otherwise relating to any such Accounts, Chattel Paper, Documents,
General Intangible, Instruments or Investment Property, including Goods
represented by the sale or lease of delivery which gave rise to any of the
foregoing, returned or repossessed merchandise and rights of stoppage in
transit, replevin, reclamation and other rights and remedies of an unpaid
vendor, lienor or secured party.
“Swap Bank” is defined in the Credit Agreement.
“Swap Contract” is defined in the Credit Agreement.
“Tangible Chattel Paper” means Chattel Paper evidenced by a record or records
consisting of information that is inscribed on a tangible medium.
“Termination Date” means the date on which the latest of the following events
occurs:
(a) the payment in full in cash of the Secured Obligations, other than
contingent indemnification obligations;
(b) the termination or expiration of the Availability Period; and
(c) the termination or expiration of all Letters of Credit and all Secured Swap
Contracts to which a Swap Bank is a party.
“UCC” is defined in the Credit Agreement.
1.2 Credit Agreement Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Credit Agreement.
1.3 UCC Definitions. Unless otherwise defined herein or the context otherwise
requires, terms for which meanings are provided in the UCC are used in this
Agreement, including its preamble and recitals, with such meanings.
1.4 Other Interpretive Provisions. The rules of construction in Sections 1.02 to
1.06 of the Credit Agreement shall be equally applicable to this Agreement.

 

9



--------------------------------------------------------------------------------



 



ARTICLE II
SECURITY INTEREST
2.1 Grant of Security. Each Grantor hereby assigns and pledges to the
Administrative Agent for its benefit and the ratable benefit of each of the
Secured Parties, and hereby grants to the Administrative Agent for its benefit
and the ratable benefit of each of the Secured Parties a security interest in,
all of its right, title and interest in and to the following, whether now or
hereafter existing or acquired (collectively, the “Collateral”):
(a) all Equipment of such Grantor;
(b) all Inventory of such Grantor;
(c) all Receivables Collateral forms, including all Accounts, Documents,
Instruments, Health-Care-Insurance Receivables and Chattel Paper, of such
Grantor;
(d) to the extent not included under clause (c) above, all Material Contract
Collateral of such Grantor;
(e) all General Intangibles, including all Payment Intangibles, of such Grantor;
(f) all Supporting Obligations of such Grantor;
(g) all Investment Property, including all Securities Accounts, of such Grantor;
(h) all Deposit Accounts of such Grantor;
(i) all Commercial Tort Claims of such Grantor described in Part E of Schedule I
hereto (as such Schedule may be supplemented from time to time pursuant to
Section 4.14 or otherwise);
(j) all other Goods of such Grantor;
(k) all of such Grantor’s books, records, writings, data bases, information and
other property relating to, used or useful in connection with, evidencing,
embodying, incorporating or referring to, any of the foregoing in this
Section 2.1;
(l) all of such Grantor’s other property and rights of every kind and
description and interests therein, including all moneys, securities and other
property, now or hereafter held or received by, or in transit to, the
Administrative Agent or any Secured Party from or for such Grantor, whether for
safekeeping, pledge, custody, transmission, collection or otherwise; and
(m) all Proceeds of any and all of the foregoing Collateral.
Notwithstanding the foregoing, (i) no account, instrument, chattel paper or
other obligation or property of any kind due from, owed by, or belonging to, a
Sanctioned Person or Sanctioned Entity, (ii) no lease in which the lessee is a
Sanctioned Person or Sanctioned Entity, (iii) no key man life insurance policy
of which the Borrower or any Guarantor is a beneficiary, (iv) no Minority Equity
Interests or Equity Interests in any Excluded Subsidiary (other than any Pledged
Excluded Subsidiary) and (v) no Intellectual Property shall be Collateral.
2.2 Security for Secured Obligations. The Collateral of each Grantor under this
Agreement secures the prompt and complete payment, performance and observance of
all Obligations of such Grantor and the other Loan Parties under the Loan
Documents (including such Grantor’s Obligations in respect of any Secured Swap
Contract and any Secured Cash Management Services Agreement), whether for
principal, interest, costs, fees, expenses, indemnities or otherwise and whether
now or hereafter existing (all of such obligations being the “Secured
Obligations”).

 

10



--------------------------------------------------------------------------------



 



2.3 Continuing Security Interest; Transfer of Credit Extensions. This Agreement
shall create a continuing security interest in the Collateral and shall remain
in full force and effect until the Termination Date, be binding upon each
Grantor, its successors, transferees and assigns, and inure, together with the
rights and remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent and each other Secured Party. Without limiting the
generality of the foregoing, any Secured Party may assign or otherwise transfer
(in whole or in part) any Commitment or Loan held by it to any other Person, and
such other Person shall thereupon become vested with all the rights and benefits
in respect thereof granted to such Lender under any Loan Document (including
this Agreement) or otherwise, subject, however, to any contrary provisions in
such assignment or transfer, and to the provisions of Section 10.07 and
Article IX of the Credit Agreement.
2.4 Grantors Remain Liable. Anything herein to the contrary notwithstanding
(a) each Grantor shall remain liable under the contracts and agreements included
in the Collateral (including the Material Contracts) to the extent set forth
therein, and shall perform all of its duties and obligations under such
contracts and agreements to the same extent as if this Agreement had not been
executed,
(b) each Grantor will comply in all material respects with all Laws relating to
the ownership and operation of the Collateral, including all registration
requirements under applicable Laws, and shall pay when due all taxes, fees and
assessments imposed on or with respect to the Collateral, except to the extent
the same are being contested in good faith by appropriate actions or proceedings
for which adequate reserves in accordance with GAAP have been set aside by such
Grantor,
(c) the exercise by the Administrative Agent of any of its rights hereunder
shall not release any Grantor from any of its duties or obligations under any
such contracts or agreements included in the Collateral, and
(d) neither the Administrative Agent nor any other Secured Party shall have any
obligation or liability under any such contracts or agreements included in the
Collateral by reason of this Agreement, nor shall the Administrative Agent or
any other Secured Party be obligated to perform any of the obligations or duties
of any Grantor thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.
2.5 Security Interest Absolute. All rights of the Administrative Agent and the
security interests granted to the Administrative Agent hereunder, and all
obligations of each Grantor hereunder, shall be absolute and unconditional,
irrespective of any of the following conditions, occurrences or events:
(a) any lack of validity or enforceability of any Loan Document;
(b) the failure of any Secured Party to assert any claim or demand or to enforce
any right or remedy against the Borrower, any other Grantor or any other Person
under the provisions of any Loan Document or otherwise or to exercise any right
or remedy against any other guarantor of, or collateral securing, any Secured
Obligation;

 

11



--------------------------------------------------------------------------------



 



(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations or any other extension, compromise or
renewal of any Secured Obligation, including any increase in the Secured
Obligations resulting from the extension of additional credit to any Grantor or
any other obligor or otherwise;
(d) any reduction, limitation, impairment or termination of any Secured
Obligation for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Grantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Secured Obligation or otherwise;
(e) any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of any Loan Document;
(f) any addition, exchange, release, surrender or non-perfection of any
collateral (including the Collateral), or any amendment to or waiver or release
of or addition to or consent to departure from any guaranty, for any of the
Secured Obligations; or
(g) any other circumstances which might otherwise constitute a defense available
to, or a legal or equitable discharge of, Borrower, any other Grantor or
otherwise.
2.6 Waiver of Subrogation. Until the Termination Date, no Grantor shall exercise
any claim or other rights which it may now or hereafter acquire against any
other Grantor that arises from the existence, payment, performance or
enforcement of such Grantor’s Obligations under this Agreement, including any
right of subrogation, reimbursement, exoneration or indemnification, any right
to participate in any claim or remedy against any other Grantor or any
Collateral which the Administrative Agent now has or hereafter acquires, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including the right to take or receive from any other Grantor,
directly or indirectly, in cash or other property or by setoff or in any manner,
payment or security on account of such claim or other rights. If any amount
shall be paid to any Grantor in violation of the preceding sentence, such amount
shall be deemed to have been paid for the benefit of the Secured Parties, and
shall forthwith be paid to the Administrative Agent to be credited and applied
upon the Secured Obligations, whether matured or unmatured. Each Grantor
acknowledges that it will receive direct and indirect benefits for the financing
arrangements contemplated by the Loan Documents and that the agreement set forth
in this Section is knowingly made in contemplation of such benefits.

 

12



--------------------------------------------------------------------------------



 



2.7 Release; Termination.
(a) Upon any sale, transfer or other disposition of any item of Collateral,
whether direct or indirect, of any Grantor in accordance with Section 7.05 of
the Credit Agreement, the Administrative Agent will, at such Grantor’s expense
and without any representations, warranties or recourse of any kind whatsoever,
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted hereby; provided, however, that (i) at
the time of such request and such release no Event of Default shall have
occurred and be continuing and (ii) such Grantor shall have delivered to the
Administrative Agent, at least ten Business Days prior to the date of the
proposed release, a written request for release describing the item of
Collateral and the terms of the sale, lease, transfer or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a form of release for execution by the Administrative
Agent (which release shall be in form and substance satisfactory to the
Administrative Agent) and a certificate of such Grantor to the effect that the
transaction is in compliance with the Loan Documents and as to such other
matters as the Administrative Agent (or the Required Lenders through the
Administrative Agent) may reasonably request. The provisions of this
Section 2.7(a) shall apply to Dispositions of the capital stock of a Grantor
(whether direct or indirect) in compliance with Section 7.05 of the Credit
Agreement.
(b) Upon the Termination Date, the pledge, assignment and security interest
granted hereby shall terminate and all rights to the Collateral shall revert to
the applicable Grantor. Upon any such termination, the Administrative Agent
will, at the applicable Grantor’s expense and without any representations,
warranties or recourse of any kind whatsoever, execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination and deliver to such Grantor all Instruments, Tangible Chattel Paper
and negotiable documents representing or evidencing the Collateral then held by
the Administrative Agent.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each Grantor represents and warrants unto each Secured Party as set forth in
this Article.
3.1 Scheduled Information. Set forth in the Schedules to this Agreement is the
following information for each Grantor, all of which is accurate and complete as
of the Closing Date and as of each date on which such Schedules are supplemented
pursuant to Section 4.14 hereof:
(a) Location of Grantors. Item A of Schedule I hereto identifies for such
Grantor (i) the state in which it is organized, (ii) the relevant organizational
identification number (or states that one does not exist), and (iii) the
principal place of business and chief executive office of such Grantor and the
office where such Grantor keeps its records concerning the Collateral, and where
the original copies of each Material Contract and all originals of all Tangible
Chattel Paper are located.
(b) Owned Properties. Except as disclosed in Item C of Schedule I hereto (as
such Schedule may be supplemented from time to time pursuant to Section 4.14
hereof), as of the date of this Agreement, or as of the date of the most recent
such supplement, all of the Equipment and Inventory of such Grantor are located
at the places specified in Item B of Schedule I hereto (as such Schedule may be
supplemented from time to time pursuant to Section 4.14 hereof), each of which
locations is owned by a Grantor.

 

13



--------------------------------------------------------------------------------



 



(c) Leased Properties; Warehouses; etc. Except as disclosed in Item C of
Schedule I hereto (as such Schedule may be supplemented from time to time
pursuant to Section 4.14(b) hereof), as of the date of this Agreement, or as of
the date of the most recent such supplement, none of the Collateral is in the
possession of any consignee, bailee, warehouseman, agent or processor, located
on any leased property or subject to the Control of any Person, other than the
Administrative Agent, such Grantor or another Grantor.
(d) Trade Names. Except as set forth in Item D of Schedule I hereto, such
Grantor has no trade names and has not been known by any legal name different
from the one set forth on the signature page hereto.
(e) Commercial Torts Claims. Item E of Schedule I hereto (as such Schedule may
be supplemented from time to time pursuant to Section 4.14 hereof), describes
all Commercial Tort Claims owned by each Grantor as of the date hereof and as of
the date of each supplement to such Schedule delivered pursuant to Section 4.14
hereof.
(f) Government Contracts. Except as notified by such Grantor to the
Administrative Agent in writing, such Grantor is not a party to any one or more
Federal, state or local government contracts.
3.2 Negotiable Documents, Instruments, Chattel Paper and Material Contracts.
Such Grantor has delivered to the Administrative Agent possession of all
originals of all negotiable Documents, Instruments and Tangible Chattel Paper
currently owned or held by such Grantor (duly endorsed in blank, if requested by
the Administrative Agent), and true and correct copies of each Material
Contract.
3.3 Intellectual Property.  The Loan Parties, together with any Pledged Excluded
Subsidiaries, own, possess or have the right to use all IP Rights that could
reasonably be expected to be material to the exercise by the Secured Parties of
all or any material portion of their respective rights and remedies hereunder
and under the other Loan Documents, including, without limitation, the
Disposition of any of the “Collateral” (as defined in the Credit Agreement).
3.4 Loan Documents Representations. Each Grantor makes each representation and
warranty made in the Credit Agreement and the other Loan Documents by the
Borrower or any other Loan Party with respect to such Grantor as if such
representation and warranty were expressly set forth herein.

 

14



--------------------------------------------------------------------------------



 



ARTICLE IV
COVENANTS
Each Grantor covenants and agrees that, until the Termination Date, such Grantor
will, unless the Administrative Agent with the consent of the Required Lenders
shall otherwise agree in writing, perform the obligations set forth in this
Section.
4.1 As to Collateral Generally.
(a) Until such time as the Administrative Agent shall notify the Grantors of the
revocation of such power and authority after the occurrence and continuation of
any Event of Default, each Grantor (i) may in the ordinary course of its
business, at its own expense, sell, lease or furnish under its contracts of
service any of the Inventory normally held by such Grantor for such purpose, and
use and consume, in the ordinary course of its business, any raw materials, work
in process or materials normally held by such Grantor for such purpose, and sell
or otherwise dispose of any other Collateral to the extent permitted by
Section 7.05 of the Credit Agreement, (ii) will, at its own expense, to the
extent commercially reasonable or otherwise as Grantor in good faith deems
advisable, endeavor to collect, as and when due, all amounts due with respect to
any of the Collateral, including the taking of such action with respect to such
collection; and (iii) may grant, in the ordinary course of business, to any
party obligated on any of the Collateral, any rebate, refund or allowance to
which such party may be lawfully entitled in such Grantor’s reasonable
determination, and may accept, in connection therewith, the return of goods, the
sale or lease of which shall have given rise to such Collateral. The
Administrative Agent, however, may, at any time following the occurrence and
during the continuance of any Event of Default, whether before or after any
revocation of such power and authority or the maturity of any of the Secured
Obligations, notify any parties obligated on any of the Collateral to make
payment to the Administrative Agent of any amounts due or to become due
thereunder and enforce collection of any of the Collateral by suit or otherwise
and surrender, release, or exchange all or any part thereof, or compromise or
extend or renew for any period (whether or not longer than the original period)
any indebtedness thereunder or evidenced thereby. Upon request of the
Administrative Agent after the occurrence and during the continuance of any
Event of Default, each Grantor will, at its own expense, notify any parties
obligated on any of the Collateral to make payment to the Administrative Agent
of any amounts due or to become due thereunder.
(b) The Administrative Agent is authorized to endorse, in the name of each
Grantor, any item, howsoever received by the Administrative Agent, representing
any payment on or other proceeds of any of the Collateral.
4.2 Insurance. Each Grantor will maintain or cause to be maintained insurance as
provided in Section 6.07 of the Credit Agreement. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required by Section 6.07 of the Credit Agreement or to pay any premium
in whole or part relating thereto, the Administrative Agent may, without waiving
or releasing any obligation or liability of the Grantors hereunder or any Event
of Default, in its sole discretion, obtain and maintain such policies of
insurance and pay such premium and take any other actions with respect thereto
as the Administrative Agent deems advisable. All sums disbursed by the
Administrative Agent in connection with this Section including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, upon demand, by the Grantors to the Administrative Agent and shall
be additional Secured Obligations secured hereby.

 

15



--------------------------------------------------------------------------------



 



4.3 Transfers and Other Liens. No Grantor shall:
(a) sell, assign (by operation of Law or otherwise) or otherwise dispose of any
of the Collateral, except as permitted by Section 7.05 of the Credit Agreement;
or
(b) create or suffer to exist any Lien upon or with respect to any of the
Collateral, except for the security interest created by this Agreement and
except for Permitted Liens.
4.4 Inspections and Verification. The Administrative Agent shall have the
inspection rights set forth in Section 6.10 of the Credit Agreement.
4.5 As to Equipment and Inventory. Each Grantor hereby agrees that it shall
(a) keep all the Equipment and Inventory (other than Inventory sold in the
ordinary course of business) at the places therefor specified in Section 3.1(b)
or (c) unless such Grantor has given at least 10 days’ prior written notice to
the Administrative Agent of another location, whether by delivery of a
supplement to Schedule I hereto delivered pursuant to Section 4.15 hereto or
otherwise, and all action, if any, necessary to maintain in accordance with the
terms hereof the Administrative Agent’s perfected first priority security
interest therein (including any action requested pursuant to Section 4.6) shall
have been taken with respect to the Equipment and Inventory;
(b) cause the Equipment to be maintained, preserved and protected in accordance
with Section 6.06 of the Credit Agreement; and
(c) pay promptly when due all property and other taxes, assessments and
governmental charges or levies imposed upon, and all claims (including claims
for labor, materials and supplies) against, the Equipment and Inventory, except
to the extent the same are being contested in good faith by appropriate actions
or proceedings and for which adequate reserves in accordance with GAAP have been
set aside.
4.6 [Intentionally deleted.]
4.7 As to Accounts, Chattel Paper, Documents and Instruments.
(a) Each Grantor shall: (i) keep its principal place of business and chief
executive office and the office where it keeps its records concerning the
Receivables Collateral and all originals of all Tangible Chattel Paper (until
any such Tangible Chattel Paper is delivered to the Administrative Agent
pursuant to Section 4.10), located at the places therefor specified in
Section 3.1 unless the Borrower or such Grantor has given at least 30 days’
prior written notice to the Administrative Agent, and all actions, if any,
necessary to maintain the Administrative Agent’s perfected first priority
security interest shall have been taken with respect to such Collateral;
(ii) not change its name or jurisdiction of organization (whether pursuant to a
transaction permitted pursuant to Section 7.04 of the Credit Agreement or
otherwise) unless the Borrower or such Grantor has given at least 30 days’ prior
written notice to the Administrative Agent, and all actions necessary to
maintain the Administrative Agent’s perfected first priority security interest
shall have taken with respect to the Collateral of such Grantor; and (iii) hold
and preserve such records and Chattel Paper (or copies of any such Chattel Paper
so delivered to the Administrative Agent).

 

16



--------------------------------------------------------------------------------



 



(b) Upon written notice by the Administrative Agent to any Grantor, all Proceeds
of Collateral received by such Grantor shall be delivered in kind to the
Administrative Agent for deposit to the Collateral Account for such Grantor, and
such Grantor shall not commingle any such proceeds, and shall hold separate and
apart from all other property, all such Proceeds in express trust for the
benefit of the Administrative Agent until delivery thereof is made to the
Administrative Agent. The Administrative Agent will not give the notice referred
to in the preceding sentence unless there shall have occurred and be continuing
any Event of Default. No funds, other than Proceeds of Collateral of a Grantor,
will be deposited in the Collateral Account for such Grantor.
(c) The Administrative Agent shall have the right to apply any amount in the
Collateral Account to the payment of any Secured Obligations which are due and
payable or payable upon demand, or to the payment of any Secured Obligations at
any time that any Event of Default shall exist. Subject to the rights of the
Administrative Agent, the Borrower on behalf of each Grantor shall have the
right on each Business Day, with respect to and to the extent of collected funds
in the Collateral Account, to require the Administrative Agent to purchase any
cash equivalent Investment permitted under Section 7.02 of the Credit Agreement,
provided that, in the case of certificated securities, the Administrative Agent
will retain possession thereof as Collateral and, in the case of other
Investment Property, the Administrative Agent will take such actions, including
registration of such Investment Property in its name, as it shall determine is
necessary to perfect its security interest therein. The Administrative Agent may
at any time and shall promptly following any Grantor’s request therefor, so long
as no Event of Default has occurred and is continuing, transfer to such
Grantor’s general demand deposit account at the Administrative Agent or its bank
(if not the Administrative Agent) any or all of the collected funds in the
Collateral Account; provided, however, that any such transfer shall not be
deemed to be a waiver or modification of any of the Administrative Agent’s
rights under this Section. None of the Grantors will, without the Administrative
Agent’s prior written consent, grant any extension of the time of payment of any
Receivables Collateral, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any Person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises or settlements granted or made in
the ordinary course of business and consistent with its current practices and in
accordance with such prudent and standard practices used in industries that are
the same as or similar to those in which such Grantor is engaged.
4.8 As to the Material Contracts. Each Grantor shall at its expense furnish to
the Administrative Agent promptly upon receipt thereof copies of all material
notices, requests and other documents received by such Grantor under or pursuant
to the Material Contracts, and from time to time furnish to the Administrative
Agent such information and reports regarding the Material Contracts as the
Administrative Agent may reasonably request and otherwise comply with the
provisions regarding Material Contracts set forth in Section 6.13 of the Credit
Agreement.
4.9 Chattel Paper. Each Grantor will deliver to the Administrative Agent all
Tangible Chattel Paper duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
the Administrative Agent. Each Grantor will provide the Administrative Agent
with Control of all Electronic Chattel Paper, by having the Administrative Agent
identified as the assignee of the records(s) pertaining to the single
authoritative copy thereof and otherwise complying with the applicable elements
of Control set forth in the UCC. Each Grantor will also deliver to the
Administrative Agent all security agreements securing any Chattel Paper and
execute UCC financing statement amendments assigning to the Administrative Agent
any UCC financing statements filed by such Grantor in connection with such
security agreements. Each Grantor will mark conspicuously all Chattel Paper with
a legend, in form and substance satisfactory to the Administrative Agent,
indicating that such Chattel Paper is subject to the Liens created hereunder.

 

17



--------------------------------------------------------------------------------



 



4.10 Letters of Credit. Each Grantor will deliver to the Administrative Agent
all Letters of Credit in which it is the beneficiary thereof, duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to the Administrative Agent. Each Grantor will take
any and all actions necessary (or requested by the Administrative Agent), from
time to time, to cause the Administrative Agent to obtain exclusive Control of
any Letter-of-Credit Rights owned by such Grantor in a manner acceptable to the
Administrative Agent.
4.11 Commercial Tort Claims. Each Grantor shall advise the Administrative Agent
promptly upon such Grantor becoming aware, after the date hereof, that it owns
any additional Commercial Tort Claims in excess of $1,000,000. With respect to
any such Commercial Tort Claims, such Grantor will execute and deliver such
documents as the Administrative Agent deems necessary to describe, create,
perfect and protect the Administrative Agent’s first priority security interest
in such Commercial Tort Claim.
4.12 Bank Accounts; Securities Accounts. Upon the occurrence and during the
continuance of an Event of Default and upon request by the Administrative Agent,
each Grantor shall enter into an Account Control Agreement with each financial
institution with which such Grantor maintains from time to time any Deposit
Account or any Securities Account. Each Grantor hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties, a continuing security interest in all such Deposit Accounts and
Securities Accounts and all funds and Investment Property at any time paid,
deposited, credited or held in such Deposit Accounts and Securities Accounts
(whether for collection, provisionally or otherwise) or otherwise in the
possession of such financial institutions, and each such financial institution
shall act as the Administrative Agent’s agent in connection therewith.

 

18



--------------------------------------------------------------------------------



 



4.13 Further Assurances, etc.
(a) Each Grantor agrees that, from time to time at its own expense, such Grantor
will promptly execute and deliver all further documents, financing statements,
agreements and instruments, and take all such further action, which may be
required under applicable Law, or which the Administrative Agent or Required
Lenders may reasonably request, in order to perfect, preserve and protect any
security interest granted or purported to be granted hereby or to enable the
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral. Without limiting the generality of the
foregoing, each Grantor will take each of the following actions:
(i) [intentionally deleted.]
(ii) if any Account shall be evidenced by a promissory note or other instrument
or negotiable document, deliver and pledge to the Administrative Agent hereunder
such promissory note, instrument or negotiable document duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance reasonably satisfactory to the Administrative Agent;
(iii) execute and file such financing or continuation statements, or amendments
thereto, and such other instruments or notices (including any assignment of
claim form under or pursuant to the federal assignment of claims statute, 31
U.S.C. § 3726, any successor or amended version thereof or any regulation
promulgated under or pursuant to any version thereof), as may be necessary, or
as the Administrative Agent may reasonably request, in order to perfect and
preserve the security interests and other rights granted or purported to be
granted to the Administrative Agent hereby;
(iv) furnish to the Administrative Agent, from time to time at the
Administrative Agent’s request, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail;
(v) take all actions that the Administrative Agent deems necessary or advisable
to enforce collection of the Receivables Collateral;
(vi) if requested by the Administrative Agent, cause the landlord, bailee,
warehouseman or processor with Control over any Equipment or Inventory of such
Grantor to enter into a waiver agreement or to transfer any such Equipment or
Inventory to warehouses designated by the Administrative Agent;
(vii) if requested by the Administrative Agent, each Grantor which owns or
leases Equipment which is subject to a certificate of title statute that
requires notation of a lien thereon to perfect a security interest therein shall
deliver to the Administrative Agent all original certificates of title for such
Equipment, shall take all necessary steps to cause the Administrative Agent’s
security interest be perfected in accordance with such statute and deliver to
the Administrative Agent a schedule in reasonable detail describing such
Equipment, registration number, license number and all other information
required to comply with such statute; provided, however, that until the
Administrative Agent makes such a request under this clause, the parties hereto
acknowledge that the security interest of the Administrative Agent in such
Collateral has not been perfected and all the representations and warranties,
covenants and Events of Default contained herein and in the other Loan Documents
which would otherwise be violated shall be deemed modified to reflect the
foregoing and not be violated;
(viii) if requested by the Administrative Agent upon the occurrence and during
the continuance of an Event of Default, cause each bank or Securities
Intermediary with which any Grantor maintains a Deposit Account or Securities
Account to enter into an Account Control Agreement with respect thereto;

 

19



--------------------------------------------------------------------------------



 



(ix) from time to time, promptly following the Administrative Agent’s request,
execute and deliver confirmatory written instruments pledging to the
Administrative Agent the Collateral, but any such Grantor’s failure to do so
shall not affect or limit the security interest granted hereby or the
Administrative Agent’s other rights in and to the Collateral; and
(x) notify the Agent promptly of any Collateral which constitutes a claim
against the United States government or any instrumentality or agent thereof in
excess of $1,000,000, the assignment of which is restricted by federal law. Upon
the request of the Agent, Grantor shall take such steps as may be necessary to
comply with any applicable federal assignment of claims laws or other comparable
laws.
(b) With respect to the foregoing and the grant of the security interest
hereunder, each Grantor hereby authorizes the Administrative Agent to
Authenticate and to file one or more financing or continuation statements, and
amendments thereto, for the purpose of perfecting, continuing, enforcing or
protecting the security interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Administrative Agent as secured party. A carbon, photographic, telecopied or
other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by Law.
4.14 Supplements to Scheduled Information.
(a) Without limiting the generality of Section 4.14, concurrently with the
delivery by the Borrower of each Compliance Certificate pursuant to
Section 6.02(b) of the Credit Agreement, the Borrower, on behalf of each
Grantor, shall deliver to the Administrative Agent the following applicable
supplements to the Schedules hereto in such form as shall be reasonably
satisfactory to the Administrative Agent, together with a certificate of
Responsible Officers certifying that, as of the date thereof and after giving
effect to the supplements to such Schedules delivered therewith, the
representations and warranties in Article III hereof are true and correct in all
material respects:
(i) a supplement to Item B of Schedule I hereto identifying any new location
owned by a Grantor where any Equipment or Inventory of such Grantor may be
located which is not already identified on such Schedule;
(ii) a supplement to Item E of Schedule I hereto describing any new Commercial
Tort Claim owned by such Grantor which is not described on such Schedule in
excess of $5,000,000.
(b) Promptly after any written request by the Administrative Agent (which
request shall be made no more than once per fiscal quarter so long as no Event
of Default has occurred and is continuing), Borrower, on behalf of each Grantor,
shall deliver to the Administrative Agent a supplement to Item C of Schedule I
hereto identifying any new consignee, warehouseman, agent, bailee, processor,
leased property or other similar location where any Equipment or Inventory of
such Grantor is located which is not already identified on such Schedule.
4.15 Amendments or Terminations Not Authorized. Grantor acknowledges that it is
not authorized to file any financing statement or amendment or termination
statement with respect to a financing statement filed in favor of the Agent
without the prior written consent of the Agent and agrees that it will not do so
without the prior written consent of the Agent, subject to Grantor’s rights
under Section 9-5.13(c) of the UCC.

 

20



--------------------------------------------------------------------------------



 



4.16 Certain Property. No Grantor owns (a) standing timber that is to be cut and
removed under a conveyance or contract for sale, (b) animals, (c) crops grown,
growing, or to be grown, even if the crops are produced on trees, vines or
bushes, or (d) manufactured homes.
ARTICLE V
THE ADMINISTRATIVE AGENT
5.1 Appointment as Attorney-in-Fact. Each Grantor hereby irrevocably appoints
the Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take, upon the occurrence and during the continuance of any
Event of Default, any and all appropriate action and to execute any and all
documents and instruments that may be necessary or desirable to accomplish the
purposes of this Agreement. Without limiting the generality of the foregoing,
each Grantor hereby gives the Administrative Agent the power and right, on
behalf of such Grantor, without notice to or assent by such Grantor, to do any
or all of the following:
(a) (i) demand payment of its Receivables Collateral; (ii) enforce payments of
its Receivables Collateral by legal proceedings or otherwise; (iii) exercise all
of its rights and remedies with respect to proceedings brought to collect its
Receivables Collateral; (iv) sell or assign its Receivables Collateral upon such
terms, for such amount and at such times as the Administrative Agent deems
advisable; (v) settle, adjust, compromise, extend or renew any of its
Receivables Collateral; (vi) discharge and release any of its Receivables
Collateral; (vii) prepare, file and sign such Grantor’s name on any proof of
claim in bankruptcy or other similar document against any obligor of any of its
Receivables Collateral; (viii) notify the post office authorities to change the
address for delivery of such Grantor’s mail to an address designated by the
Administrative Agent, and open and dispose of all mail addressed to such
Grantor; (ix) endorse such Grantor’s name upon any Chattel Paper, document,
instrument, invoice, or similar document or agreement relating to any
Receivables Collateral or any goods pertaining thereto; and (x) endorse such
Grantor’s name upon any Chattel Paper, document, instrument, invoice, or similar
document or agreement relating to any Receivables Collateral or any goods
pertaining thereto;
(b) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;
(c) execute, in connection with any sale or other disposition provided for in
Section 6.1, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

21



--------------------------------------------------------------------------------



 



(d) (i) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (ii) ask
or demand for, collect, and receive payment of and give receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (iii) sign and indorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (iv) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (v) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (vi) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(vii) notify, or require any Grantor to notify, Account Debtors to make payment
directly to the Administrative Agent and change the post office box number or
other address to which the Account Debtors make payments; and (viii) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things that the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.
5.2 Administrative Agent May Perform. If any Grantor fails to perform any
agreement contained herein after any applicable cure period, the Administrative
Agent may itself perform, or cause performance of, such agreement, and the
reasonable expenses of the Administrative Agent incurred in connection therewith
shall be payable by such Grantor pursuant to Section 6.2.
5.3 Administrative Agent Has No Duty.
(a) In addition to, and not in limitation of, Section 2.4, the powers conferred
on the Administrative Agent hereunder are solely to protect its interest (on
behalf of the Secured Parties) in the Collateral and shall not impose any duty
or obligation on it to exercise any such powers. Neither the Administrative
Agent nor any of its officers, directors, employees or agents shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof
(including the taking of any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral). Neither the
Administrative Agent nor any of its officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.
(b) Each Grantor assumes all responsibility and liability arising from or
relating to the use, sale or other disposition of the Collateral. The Secured
Obligations shall not be affected by any failure of the Administrative Agent to
take any steps to perfect the security interest granted hereunder or to collect
or realize upon the Collateral, nor shall loss of or damage to the Collateral
release any Grantor from any of its Secured Obligations.

 

22



--------------------------------------------------------------------------------



 



ARTICLE VI
REMEDIES
6.1 Certain Remedies. If any Event of Default shall have occurred and be
continuing:
(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the UCC
and also may take the following actions:
(i) require each Grantor to, and each Grantor hereby agrees that it will, at its
expense and upon the request of the Administrative Agent forthwith, assemble all
or part of the Collateral as directed by the Administrative Agent and make it
available to the Administrative Agent at its premises or another place
designated by the Administrative Agent (whether or not the UCC applies to the
affected Collateral);
(ii) without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by referred to
below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale, at any of the Administrative
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Administrative Agent may deem commercially
reasonable. Each Grantor agrees that, to the extent notice of sale shall be
required by Law, at least ten days’ prior notice to such Grantor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. The Administrative Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Administrative Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned;
(iii) with or without legal process and with or without prior notice or demand
for performance, to take possession of the Collateral and without liability for
trespass to enter any premises where the Collateral may be located for the
purpose of taking possession of or removing the Collateral.
(b) All cash proceeds received by the Administrative Agent in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Administrative Agent, be held, to the
extent permitted under applicable Law, by the Administrative Agent as additional
collateral security for all or any part of the Secured Obligations, and/or then
or at any time thereafter shall be applied (after payment of any amounts payable
to the Administrative Agent pursuant to Section 10.04 of the Credit Agreement
and Section 6.2 below) in whole or in part by the Administrative Agent for the
ratable benefit of the Secured Parties against all or any part of the Secured
Obligations in accordance with Section 8.03 of the Credit Agreement. Any surplus
of such cash or cash proceeds held by the Administrative Agent and remaining
after payment in full of all the Secured Obligations, and the termination of all
Commitments, shall be paid over to the Grantors or to whomsoever may be lawfully
entitled to receive such surplus.

 

23



--------------------------------------------------------------------------------



 



(c) The Administrative Agent may exercise any and all rights and remedies of
each Grantor under or in connection with the Collateral, including the right to
sue upon or otherwise collect, extend the time for payment of, modify or amend
the terms of, compromise or settle for cash, credit, or otherwise upon any
terms, grant other indulgences, extensions, renewals, compositions, or releases,
and take or omit to take any other action with respect to the Collateral, any
security therefor, any agreement relating thereto, any insurance applicable
thereto, or any Person liable directly or indirectly in connection with any of
the foregoing, without discharging or otherwise affecting the liability of any
Grantor for the Obligations or under this Agreement or any other Loan Document
and the Material Contracts or otherwise in respect of the Collateral, including
any and all rights of such Grantor to demand or otherwise require payment of any
amount under, or performance of any provision of, any Collateral.
The Administrative Agent shall give the Grantors 10 days’ written notice (which
each Grantor agrees is reasonable notice within the meaning of Section 9-612 of
the UCC) of the Administrative Agent’s intention to make any sale of Collateral.
Such notice, in the case of a public sale, shall state the time and place for
such sale and, in the case of a sale at a broker’s board or on a securities
exchange, shall state the board or exchange at which such sale is to be made and
the day on which the Collateral, or portion thereof, will first be offered for
sale at such board or exchange. Any such public sale shall be held at such time
or times within ordinary business hours and at such place or places as the
Administrative Agent may fix and state in the notice (if any) of such sale. At
any such sale, the Collateral, or portion thereof, to be sold may be sold in one
lot as an entirety or in separate parcels, as the Administrative Agent may (in
its sole and absolute discretion) determine. The Administrative Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Administrative Agent may, without notice or publication adjourn
any public or private sale or cause the same to be adjourned from time to time
by announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by Law, private) sale
made pursuant to this Section, any Secured Party may bid for or purchase, free
(to the extent permitted by Law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by Law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price, and such Secured Party may upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. The Secured Obligations shall not be
affected by any failure of the Administrative Agent to take any steps to perfect
the security interest granted hereunder or to collect or realize upon the
Collateral, nor shall loss or damage to the Collateral release any Grantor from
any of its Secured Obligations.

 

24



--------------------------------------------------------------------------------



 



6.2 Indemnity and Expenses. Each Grantor agrees to jointly and severally
indemnify and hold harmless the Administrative Agent (and any sub-agent
thereof), each other Secured Party, and each Related Party of any of the
foregoing Persons (each, such Person being called an “Indemnitee”) against, and
hold each harmless from, any and all losses, claims, damages, liabilities, and
related, reasonable, out-of-pocket expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee); provided, that, as
long as no Default exists Grantors shall engage and pay for defense counsel that
is reasonably acceptable to the Secured Parties in connection with claims
brought by third parties and Secured Parties may engage separate counsel under
such circumstances at their own expense (it being understood that upon the
occurrence of an Event of Default, all counsel shall be at the cost and expense
of the Grantors), incurred by any Indemnitee or asserted against any Indemnitee
by a third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of, this Agreement and the other Loan Documents
(including enforcement of this Agreement and other Loan Documents; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities and related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by a Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Loan Party has obtained a final and
nonappealable judgment in its favor of such claim as determined by a court of
competent jurisdiction. Each Grantor will upon demand pay to the Administrative
Agent the amount of any and all reasonable expenses, including the reasonable
fees and disbursements of any experts and agents, which the Administrative Agent
may incur in connection with the following:
(a) the administration of this Agreement and the other Loan Documents;
(b) the custody, preservation, use or operation of, or the sale of, collection
from, or other realization upon, any of the Collateral;
(c) the exercise or enforcement of any of the rights of the Administrative Agent
or the Secured Parties hereunder; or
(d) the failure by any Grantor to perform or observe any of the provisions
hereof.
The agreements in this Section 6.2 shall survive the termination of the
Commitments and the repayment, satisfaction or discharge of the other
Obligations.

 

25



--------------------------------------------------------------------------------



 



6.3 Waivers. Each Grantor hereby waives any right, to the extent permitted by
applicable Law, to receive prior notice of or a judicial or other hearing with
respect to any action or prejudgment remedy or proceeding by the Administrative
Agent to take possession, exercise control over or dispose of any item of
Collateral where such action is permitted under the terms of this Agreement or
any other Loan Document or by applicable Laws or the time, place or terms of
sale in connection with the exercise of the Administrative Agent’s rights
hereunder. Each Grantor waives, to the extent permitted by applicable Laws, any
bonds, security or sureties required by the Administrative Agent with respect to
any of the Collateral. Each Grantor also waives any damages (direct,
consequential or otherwise) occasioned by the enforcement of the Administrative
Agent’s rights under this Agreement or any other Loan Document, including, the
taking of possession of any Collateral or the giving of notice to any Account
Debtor or the collection of any Receivables Collateral, all to the extent that
such waiver is permitted by applicable Laws. Each Grantor also consents that the
Administrative Agent, in connection with the enforcement of the Administrative
Agent’s rights and remedies under this Agreement, may enter upon any premises
owned by or leased to it without obligations to pay rent or for use and
occupancy, through self-help, without judicial process and without having first
obtained an order of any court. These waivers and all other waivers provided for
in this Agreement and the other Loan Documents have been negotiated by the
parties and each Grantor acknowledges that it has been represented by counsel of
its own choice and has consulted such counsel with respect to its rights
hereunder.
ARTICLE VII
MISCELLANEOUS PROVISIONS
7.1 Loan Document.
(a) This Agreement is a Loan Document executed pursuant to the Credit Agreement
and shall (unless otherwise expressly indicated herein) be construed,
administered and applied in accordance with the terms and provisions thereof.
(b) Concurrently herewith certain of the Grantors are executing and delivering
the Pledge Agreement pursuant to which such Grantor is pledging all the
certificated Investment Property and Instruments of such Grantor. Such pledges
shall be governed by the terms of the Pledge Agreement and not by this
Agreement.
7.2 Amendments, etc.; Additional Grantors; Successors and Assigns.
(a) No amendment to or waiver of any provision of this Agreement nor consent to
any departure by any Grantor herefrom, shall in any event be effective unless
the same shall be in writing and signed by the Administrative Agent and, with
respect to any such amendment, by the Grantors, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.
(b) Upon the execution and delivery by any Person of a Joinder Agreement,
(i) such Person shall be referred to as an “Additional Grantor” and shall be and
become a Grantor, and each reference in this Agreement to “Grantor” shall also
mean and be a reference to such Additional Grantor and (ii) the schedule
supplements attached to each Security Agreement shall be incorporated into and
become a part of and supplement Schedules I and II hereto, as appropriate, and
the Administrative Agent may attach such schedule supplements to such Schedules,
and each reference to such Schedules shall mean and be a reference to such
Schedules, as supplemented pursuant hereto.

 

26



--------------------------------------------------------------------------------



 



(c) Upon the delivery by the Borrower of each certificate of Responsible
Officers certifying supplements to the Schedules to this Agreement pursuant to
Section 4.14, the schedule supplements attached to each such certificate shall
be incorporated into and become a part of and supplement Schedules I and II
hereto, as appropriate, and the Administrative Agent may attach such schedule
supplements to such Schedules, and each reference to such Schedules shall mean
and be a reference to such Schedules, as supplemented pursuant hereto.
(d) This Agreement shall be binding upon each Grantor and its successors,
transferees and assigns and shall inure to the benefit of the Administrative
Agent and each other Secured Party and their respective successors, transferees
and assigns; provided, however, that no Grantor may assign its obligations
hereunder without the prior written consent of the Administrative Agent.
7.3 Addresses for Notices. All notices and other communications provided for
hereunder shall be in writing and mailed, delivered or transmitted by telecopier
to each party hereto at the address set forth in Section 10.02 of the Credit
Agreement (with any notice to a Grantor other than the Borrower being delivered
to such Grantor in care of the Borrower). All such notices and other
communications shall be deemed to be given or made at the times provided in
Section 10.02 of the Credit Agreement.
7.4 Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.
7.5 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
7.6 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
7.7 Governing Law, Etc.
(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND PERFORMED
ENTIRELY WITHIN SUCH STATE, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION
OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK; PROVIDED THAT THE ADMINISTRATIVE AGENT SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

 

27



--------------------------------------------------------------------------------



 



(b) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY SHALL BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS
OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY HERETO MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 7.3. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

28



--------------------------------------------------------------------------------



 



7.8 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
7.9 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES OR BY PRIOR
OR CONTEMPORANEOUS WRITTEN AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
AMONG THE PARTIES.
7.10 Amendment and Restatement.
(a) The Grantors and the Administrative Agent on behalf of the Secured Parties
hereby agree that upon the effectiveness of this Agreement, the terms and
provisions of the Existing Security Agreement which in any manner govern or
evidence the obligations arising hereunder, the rights and interests of the
Secured Parties and any terms, conditions or matters related to any thereof,
shall be and hereby are amended and restated in their entirety by the terms,
conditions and provisions of this Agreement, and the terms and provisions of the
Existing Security Agreement, except as otherwise expressly provided herein,
shall be superseded by this Agreement.
(b) Notwithstanding this amendment and restatement of the Existing Security
Agreement, including anything in this Section 7.10, except as set forth in
Section 7.10(c) below, (i) all of the indebtedness, liabilities and obligations
owing by the Grantors under the Existing Security Agreement shall continue as
obligations hereunder and thereunder and shall be and remain secured by this
Agreement, (ii) the Existing Security Interest shall continue as a security
interest hereunder, and (iii) this Agreement is given as a substitution of, and
not as a payment of the indebtedness, liabilities and obligations of the
Grantors under the Existing Security Agreement and neither the execution and
delivery of this Agreement nor the consummation of any other transaction
contemplated hereunder is intended to constitute a novation of the Existing
Security Agreement or the Existing Security Interest created thereunder.
(c) Effective as of the Closing Date, the Administrative Agent, on behalf of the
Secured Parties, hereby terminates, releases and discharges the Existing
Security Interests in the Excluded Subsidiary Collateral.
[Signature Paged Follow]

 

29



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

            INTEGRA LIFESCIENCES HOLDINGS
CORPORATION, a Delaware corporation
INTEGRA LIFESCIENCES CORPORATION,
a Delaware corporation
      By:           Name:   John B. Henneman, III        Title:   Executive Vice
President, Finance and
Administration & Chief Financial Officer        ENDOSOLUTIONS, INC., a Delaware
corporation
INTEGRA LUXTEC, INC., a Massachusetts corporation
INTEGRA NEUROSCIENCES (INTERNATIONAL),
INC., a Delaware corporation
INTEGRA RADIONICS, INC., a Delaware corporation
ISOTIS ORTHOBIOLOGICS, INC., a Washington corporation
J. JAMNER SURGICAL INSTRUMENTS,
INC., a Delaware corporation
MILTEX, INC., a Delaware corporation
      By:           Name:   John B. Henneman, III        Title:   Vice President
and Treasurer        MINNESOTA SCIENTIFIC, INC., a Minnesota corporation
      By:           Name:   John B. Henneman, III        Title:   Vice President
and Chief Financial Officer   

AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



            THEKEN SPINE, LLC, an Ohio limited liability company
      By:   INTEGRA LIFESCIENCES         CORPORATION, its sole member           
By:           Name:   John B. Henneman, III        Title:   Executive Vice
President, Finance and
Administration & Chief Financial Officer   

AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



              ACKNOWLEDGED AND ACCEPTED:    
 
            BANK OF AMERICA, N.A.,
as Administrative Agent    
 
           
By:
                     
 
  Name:        
 
  Title:        

AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO SECURITY AGREEMENT
Item A. State of Organization, Identification Number, Chief Executive Office

                  Identification Grantor; Chief Executive Office   State of
Organization   Number
Integra LifeSciences Holdings Corporation
  Delaware   2199700
311 Enterprise Drive
Plainsboro, NJ 08536
       
Integra LifeSciences Corporation
  Delaware   2363821
311 Enterprise Drive
Plainsboro, NJ 08536
       
J. Jamner Surgical Instruments, Inc.
  Delaware   0769265
9 Skyline Drive
Hawthorne, NY 10532
       
Integra NeuroSciences (International), Inc.
  Delaware   2902491
311 Enterprise Drive
Plainsboro, NJ 08536
       
Integra Radionics, Inc.
  Delaware   4077406
22 Terry Avenue
Burlington, MA 01803
       
Miltex, Inc.
  Delaware   4079576
589 Davies Drive
York, PA 17402
       
EndoSolutions, Inc.
  Delaware   3436217
589 Davies Drive
York, PA 17402
       
Integra Luxtec, Inc.
  Massachusetts   42741310
311 Enterprise Drive
Plainsboro, NJ 08536
       
IsoTis OrthoBiologics, Inc.
  Washington   601553620
1 Goodyear
Irvine, CA 92618
       
Theken Spine, LLC
  Ohio   LL10700
1800 Triplett Boulevard
Akron, OH 44306
       
Minnesota Scientific, Inc.
  Minnesota   1X-1191
4849 White Bear Parkway
St. Paul, MN 55110
       
Integra LifeSciences Holdings Corporation
  Delaware   2199700
311 Enterprise Drive
Plainsboro, NJ 08536
       
Integra LifeSciences Corporation
  Delaware   2363821
311 Enterprise Drive
Plainsboro, NJ 08536
       
J. Jamner Surgical Instruments, Inc.
  Delaware   0769265
9 Skyline Drive
Hawthorne, NY 10532
       
Integra NeuroSciences (International), Inc.
  Delaware   2902491
311 Enterprise Drive
Plainsboro, NJ 08536
       

 

 



--------------------------------------------------------------------------------



 



Item B. Location of Equipment & Inventory (Owned Locations)

          Grantor Mailing Address   County   State
Miltex, Inc.
  York   Pennsylvania
589 Davies Drive
York, PA 17402
       
Integra LifeSciences Corp.
  Hamilton   Ohio
4900 Charlemar Drive
Cincinnati, OH 45227
       

Item C. Leased Property; Bailees

I.  
Attached — List of consignments for Extremity Reconstruction and Neurosurgery
  II.  
Attached — List of consignments for OrthoBiologics hospital accounts
  III.  
Attached – List of consignments for OrthoBiologics distributor accounts
  IV.  
Attached – List of consignments for Surgical Instruments

 

 



--------------------------------------------------------------------------------



 



Item D. Trade Names

      Grantor   Trade Name
Integra LifeSciences Corporation
  Integra
Integra LifeSciences Corporation
  Integra LifeSciences
Integra LifeSciences Corporation
  Integra NeuroSciences
Integra LifeSciences Corporation
  Integra Neurosupplies (NSI)
Integra LifeSciences Corporation
  Integra Pain Management
J. Jamner Surgical Instruments, Inc.
  Jarit Instruments
IsoTis OrthoBiologics, Inc.
  Integra OrthoBiologics
Miltex, Inc.
  Miltex
Minnesota Scientific, Inc.
  Omni-Tract Surgical
Theken Spine, LLC
  Integra Spine

Item D. Commercial Tort Claims

              Description of   Grantor   Commercial Tort Claim  
None
       

 

 



--------------------------------------------------------------------------------



 



Item C. Leased Property; Bailees
I. Extremity Reconstruction & Neurosurgery

                  Name of       Relationship Grantor   Landlord/Bailee   Address
  to Grantor
Integra LifeSciences Corporation
  AESTHETIC SURGERY CENTER   30260 Rancho Viejo Road
San Juan Capistrano, CA 92675   Consignee
Integra LifeSciences
Corporation
  GRAMERCY PARK SURGERY, P.C.   67 Irving Place
New York, NY 10003   Consignee
Integra LifeSciences Corporation
  ADVANCED AMBULATORY S/C   2333 North Harlem Ave
Chicago, IL 60707   Consignee
Integra LifeSciences Corporation
  UCSD MEDICAL CENTER   7197 Convoy Court
San Diego, CA 92111   Consignee
Integra LifeSciences Corporation
  PALO PINTO GEN HOSPITAL   400 Southwest 25th Avenue
Mineral Wells, TX 76067   Consignee
Integra LifeSciences Corporation
  QUEENS HOSPITAL CENTER   82-70 164th Street
Jamaica, NY 11432   Consignee
Integra LifeSciences Corporation
  CABRINI MEDICAL CENTER   227 E. 19th Street
New York, NY 10003   Consignee
Integra LifeSciences Corporation
  HEALTH ALLIANCE JEWISH HOSP   4777 W Galbraith Rd
Cincinnati, OH 45236   Consignee
Integra LifeSciences Corporation
  BOULEVARD SURGICAL CENTER   46-04 31st. Ave.
Long Island City, NY 11103   Consignee
Integra LifeSciences Corporation
  MAYO CLINIC FOUNDATION   221 Fourth Avenue SW
Rochester, MN 55902   Consignee
Integra LifeSciences Corporation
  SYCAMORE SPRINGS CENTER   4715 Statesmen; Ste A Indianapolis, IN 46250  
Consignee
Integra LifeSciences Corporation
  MERCY MEDICAL CENTER   301 St. Paul Place
Baltimore, MD 21202   Consignee
Integra LifeSciences Corporation
  MUNSON MEDICAL CENTER   1105 Sixth Avenue
Traverse City, MI 49684   Consignee
Integra LifeSciences Corporation
  REGION’S HOSPITAL   640 Jackson Street Ste 180
San Diego, CA 92009   Consignee
Integra LifeSciences Corporation
  GENESYS REGIONAL MEDICAL CTR   P.O. Box 2031
Flint, MI 48503   Consignee
Integra LifeSciences Corporation
  KAISER HOSPITAL — 01-KAIS005   P.O. Box 41906
Los Angeles, CA 90041-0906   Consignee
Integra LifeSciences Corporation
  ST RITA’S MEDICAL CENTER   730 West Market Street
Lima, OH 45801   Consignee
Integra LifeSciences Corporation
  STEVENS MEMORIAL HOSPITAL   21601 76th Ave Northeast
Edmonds, WA 98206   Consignee
Integra LifeSciences Corporation
  OLIVE SURGERY CENTER   12101 Woodcrest Exec Dr.#101 St. Louis, MO 63141  
Consignee
Integra LifeSciences Corporation
  GOOD SHEPARD HOSPITAL   450 West Highway 22
Barrington, IL 60010   Consignee
Integra LifeSciences Corporation
  BELLAIRE SURGERY CENTER   5521 Bellaire Drive South
Fort Worth, TX 75109   Consignee
Integra LifeSciences Corporation
  HEALTHSOUTH OUTPATIENT S/C   450 North New Ballas Road
Saint Louis, MO 63141   Consignee

 

 



--------------------------------------------------------------------------------



 



                  Name of       Relationship Grantor   Landlord/Bailee   Address
  to Grantor
Integra LifeSciences Corporation
  COLUMBUS HOSPITAL   495 North 13th Street
Newark, NJ 07107   Consignee
Integra LifeSciences Corporation
  WALLA WALLA CLINIC   55 West Tietan
Walla Walla, WA 99362   Consignee
Integra LifeSciences Corporation
  ST. MARY’S MEDICAL CENTER   401 W. Poplar
Walla Walla, WA 99362   Consignee
Integra LifeSciences Corporation
  ST MARY’S HOSPITAL   305 S. 5th
Enid, OK 73120   Consignee
Integra LifeSciences Corporation
  MISSION AMBULATORY S/C   26730 Crown Valley Parkway
Mission Viejo, CA 92691   Consignee
Integra LifeSciences Corporation
  HACKENSACK UNIVERSITY M/C   30 Prospect Avenue
Hackensack, NJ 07601   Consignee
Integra LifeSciences Corporation
  NORTH HILLS SURGERY CENTER   3271 Wimberly Drive
Fayetteville, AR 72703   Consignee
Integra LifeSciences Corporation
  UNITED HEALTH SERVICES   25 Park Avenue
Binghamton, NY 13902   Consignee
Integra LifeSciences Corporation
  MEDICAL COLLEGE OF OHIO   365 Arlington Ave
Dowling Hall Room #50   Consignee
Integra LifeSciences Corporation
  SOUTHERN INDIANA SURGERY CTR   2800 Rex Grossman Blvd. Bloomington, IN 47403  
Consignee
Integra LifeSciences Corporation
  RHODE ISLAND ASC   ASC Dudley Street
Providence, RI 02903   Consignee
Integra LifeSciences Corporation
  MERCY HOSPITAL 01-MERC016   144 State Street
Portland, ME   Consignee
Integra LifeSciences Corporation
  MEMORIAL HOSPITAL   710 Fairbanks Street
Chicago, IL 60611   Consignee
Integra LifeSciences Corporation
  NORTHERN MICHIGAN HOSPITAL   416 Connable Ave
Petoskey, MI 49770   Consignee
Integra LifeSciences Corporation
  SPECTRUM HEALTH — BLODGETT   1840 Wealthy Street SE
Grand Rapids, MI 49506   Consignee
Integra LifeSciences Corporation
  PROVIDENCE SURGICAL CENTER   29877 Telegraph Road, Suite 200 Southfield, MI
48034   Consignee
Integra LifeSciences Corporation
  SURGERY ONE CENTER   5052 North Clinton
Fort Wayne, IN 46825-5822   Consignee
Integra LifeSciences Corporation
  MERCY GENERAL HEALTH PARTNERS   1700 Oak Ave
Muskegon, MI 49442   Consignee
Integra LifeSciences Corporation
  UPPER ARLINGTON OUTPATIENT CTR   2240 North Bank Drive
Upper Arlington, OH 43220   Consignee
Integra LifeSciences Corporation
  YAKIMA VALLEY MEMORIAL HOSP   2811 Tieton Drive
Yakima, WA 98902   Consignee
Integra LifeSciences Corporation
  POMONA VALLEY HOSPITAL   1798 N. Garey Ave
Pomona, CA 91767   Consignee
Integra LifeSciences Corporation
  ST. JOHN SURGERY CENTER   21000 12 Mile Road
St. Clair Shore, MI 48081   Consignee
Integra LifeSciences Corporation
  ST. LUCIE SURGERY CENTER   1310 S.E West Star Ave
Port St. Lucie, FL 34952   Consignee
Integra LifeSciences Corporation
  FLORIDA HOSPITAL — EAST   7727 Lake Underhill Drive
Orlando, FL 32822   Consignee

 

 



--------------------------------------------------------------------------------



 



                  Name of       Relationship Grantor   Landlord/Bailee   Address
  to Grantor
Integra LifeSciences Corporation
  JOHN A. PARODI   105 South Main Ave
Albany, NY 12208   Consignee
Integra LifeSciences Corporation
  GATEWAY SC HOSPITAL   690 N. Cofco Center Ct Suite #150 Phoenix, AZ 85008  
Consignee
Integra LifeSciences Corporation
  SCOTTSDALE HEALTHCARE OSBORN HOSPITAL   7400 East Osborn Road
Scottsdale, AZ 85251   Consignee
Integra LifeSciences Corporation
  UNIVERSITY MEDICAL CENTER   1501 N Campbell Ave
Tucson, AZ 85724   Consignee
Integra LifeSciences Corporation
  MIRIAM HOSPITAL   164 Summit Avenue
Providence, RI 02906   Consignee
Integra LifeSciences Corporation
  NORTH ADAMS HOSPITAL   71 Hospital Avenue
North Adams, MA 02147   Consignee
Integra LifeSciences Corporation
  STURDY HOSPITAL   211 Park Street
Attleboro, MA 02703   Consignee
Integra LifeSciences Corporation
  NAPERVILLE SURGICAL CENTER   1263 Ruckert Drive
Naperville, IL 60540   Consignee
Integra LifeSciences Corporation
  ASPIRUS WAUSAU HOSPITAL   333 Pine Ridge Blvd.
Wausau, WI 54401   Consignee
Integra LifeSciences Corporation
  BAYLOR UNIVERSITY HOSPITAL   3500 Gaston Avenue
5th Floor Truett Building
Dallas, TX 75246   Consignee
Integra LifeSciences Corporation
  HILLCREST BAPTIST MEDICAL CENTER   3000 Herring Avenue
Waco, TX 76708-0100   Consignee
Integra LifeSciences Corporation
  MERCEY MEDICAL CENTER   271 Carew Street
Springfield, MA 01102   Consignee
Integra LifeSciences Corporation
  VANDERBILT UNIVERSITY HOSPITAL   1126 22nd Avenue South
Nashville, TN 37232   Consignee
Integra LifeSciences Corporation
  TEXAS CHILDREN’S HOSPITAL   6621 Fannin Street
Houston, TX 77030   Consignee
Integra LifeSciences Corporation
  MISSISSIPPI BAPTIST MEDICAL CENTER (HOSPITAL)   1225 N State Street
Jackson, MS 39202   Consignee
Integra LifeSciences Corporation
  BEAUFORT COUNTY HOSPITAL   628 E. 12th Street
Washington, NC 27889   Consignee
Integra LifeSciences Corporation
  CHILDREN’S HOSPTIAL   9000 W. Wisconsin Ave Milwaukee, WI 53226   Consignee
Integra LifeSciences Corporation
  COMMUNITY HOSPITAL   W180 N 8045 Town Hall Rd
Menomoner Falls, WI 53051   Consignee
Integra LifeSciences Corporation
  DEARBORN SURGERY CENTER   18100 Oakwood Blvd
Ste 100
Dearborn, MI 48124   Consignee
Integra LifeSciences Corporation
  FROEDTERT HOSPTIAL   9200 W. Wisconsin Ave Milwaukee, WI 53226   Consignee
Integra LifeSciences Corporation
  HARRISON MEDICAL CENTER   2520 Cherry Ave
Bremerton, WA 98310   Consignee
Integra LifeSciences Corporation
  KENOSHA HOSPITAL & MEDICAL CENTER   6308 8th Ave
Kenosha, WI 53143   Consignee

 

 



--------------------------------------------------------------------------------



 



                  Name of       Relationship Grantor   Landlord/Bailee   Address
  to Grantor
Integra LifeSciences Corporation
  MARY HEALTH SYSTEM   1000 Mineral Point Ave
Jonesville, WI 53545   Consignee
Integra LifeSciences Corporation
  OAKWOOD ANNAPOLIS MEDICAL CENTER   33155 Annapolis
Wayle, MI 48184   Consignee
Integra LifeSciences Corporation
  OAKWOOD HOSPITAL   18101 Oakwood Blvd
Dearborn, MI 48124   Consignee
Integra LifeSciences Corporation
  OCONOMOWOC MEMORIAL HOSPITAL   791 Summit Ave
Oconomowoc, WI 53066   Consignee
Integra LifeSciences Corporation
  ORTHOPEDIC SURGERY CTR LLC   W238 N 1610 Busse Rd
Ste 100
Waukosha, WI 53188-1163   Consignee
Integra LifeSciences Corporation
  PHYSICIANS SURGERY CENTER   1 Plaza Drive
Toms River, NJ 08757   Consignee
Integra LifeSciences Corporation
  REGIONAL HAND CENTER   2139 E. Beechwood Ave
Fresno, CA 93720   Consignee
Integra LifeSciences Corporation
  ST CATHERINES HOSPITAL   3556 Seventh Ave
Kenosha, WI 53143   Consignee
Integra LifeSciences Corporation
  ST JOE’S AMBULATORY SURGERY   115 Fulton Street
Pontiac, MI 48341   Consignee
Integra LifeSciences Corporation
  ST JOSEPH’S HOSPITAL   One Saint Joseph Drive
Lexington, KY 40504   Consignee
Integra LifeSciences Corporation
  UNIVERSITY HOSPITAL   234 Goodman Street
Cincinnati, OH 45219   Consignee
Integra LifeSciences Corporation
  U OF M HOSPITAL   1500 E. Medical Center
Ann Arbor, MI 48109   Consignee
Integra LifeSciences Corporation
  EAST ANN ARBOR HOSPITAL   4270 Plymouth Road
Ann Arbor, MI 48109   Consignee
Integra LifeSciences Corporation
  WAUKESHA M. H. HOSPITAL   725 American Ave
Waukeska, WI 53189   Consignee
Integra LifeSciences Corporation
  WEST ALLIS HOSPITAL   8901 W. Lincoln Ave
West Allis, WI 53227   Consignee
Integra LifeSciences Corporation
  ST MARY’S MEDICAL CENTER   3801 Spring Street
Racine, WI 53405   Consignee
Integra LifeSciences Corporation
  WILLIAM BEAUMONT TROY HOSPITAL   44201 Dequinore
Troy, MI   Consignee
Integra LifeSciences Corporation
  HCA MEDICAL CENTER OF PLANO   3901 West 15th Street
Plano, TX 75075   Consignee
Integra LifeSciences Corporation
  ALHAMBRA SURGERY   1201 Alhambra Blvd. Suite 110 Sacramento, CA 95816  
Consignee
Integra LifeSciences Corporation
  UNIVERSITY OF LOUISVILLE HEALTHCARE   530 S. Jackson Street
Louisville, KY 40202   Consignee
Integra LifeSciences Corporation
  U MASS HOSPITAL   281 Lincoln Street
Worchester, MA   Consignee

 

 



--------------------------------------------------------------------------------



 



                  Name of       Relationship Grantor   Landlord/Bailee   Address
  to Grantor
Integra LifeSciences Corporation
  CONCANNOR PLASTIC SURGERY   3115 Falling Leaf Court
Columbia, MO 65201   Consignee
Integra LifeSciences Corporation
  MANCHESTER SURGERY   1040 Old Des Peres Road
Des Peres, MO 63131   Consignee
Integra LifeSciences Corporation
  COX SOUTH HOSPITAL   3801 S. National Avenue Springfield, MO 65807   Consignee
Integra LifeSciences Corporation
  CHRISTUS SPOHN SHORELINE   600 Elizabeth Street
Corpus Christi, TX 78404   Consignee
Integra LifeSciences Corporation
  WHITE RIVER HEALTH SYSTEM HOSPITAL   1710 Harrison Street
Batesville, AR 72501   Consignee
Integra LifeSciences Corporation
  NORTH CENTRAL SURGICAL   9301 N Central Expry Suite 100 Dallas, TX 75231  
Consignee
Integra LifeSciences Corporation
  UT SOUTHWESTERN ZALE ZIPSHY   5151 Harry Hines Blvd
Dallas, TX 75390   Consignee
Integra LifeSciences Corporation
  PARKLAND MEMORIAL   5201 Harry Hines Blvd
Dallas, TX 75235   Consignee
Integra LifeSciences Corporation
  LEE MEMORIAL   2776 Cleveland Avenue
Fort Myers, FL 33901   Consignee
Integra LifeSciences Corporation
  BERKSHIRE MEDICAL CENTER   725 North Street
Pittsfield, MA 01201   Consignee
Integra LifeSciences Corporation
  UT SOUTHWESTERN (OUTPATIENT SURG CENTER)   5909 Harry Hines
Dallas, TX 75390   Consignee
Integra LifeSciences Corporation
  GRANT RIVERSIDE MEDICAL CENTER   3420 Oletangy River Road
Columbus, Ohio 43202   Consignee
Integra LifeSciences Corporation
  CREEKWOOD SURGERY CENTER   211 NE 54th Street
Suite 100 Kansas City, NO 64118   Consignee
Integra LifeSciences Corporation
  KAISER ANTIOCH   4501 Sand Creek Road
Antioch, CA 94531   Consignee
Integra LifeSciences Corporation
  ORANGE PARK SURGERY CTR   2050 Professional Ctr Dr
Orange Park, FL 32073   Consignee
Integra LifeSciences Corporation
  FLEMING ISLAND SURGERY CENTER   1670 B Eagle Harbor Parkway
Orange Park, FL 32003   Consignee
Integra LifeSciences Corporation
  ARKANSAS SPECIALTY ORTHOPEDICS   6101 St Vincent Circle
Little Rock, AR 72205   Consignee
Integra LifeSciences Corporation
  FLATIRONS SURGERY CENTER   70 Health Park Drive
Louisville CO 80027   Consignee
Integra LifeSciences Corporation
  CLEAR CREEK SURGERY CTR   7809 W 38th Avenue
Wheat Ridge, CO 80033   Consignee
Integra LifeSciences Corporation
  GOLDEN RIDGE SURGERY CENTER   660 Golden Ridge Road
Golden CO 80401   Consignee
Integra LifeSciences Corporation
  EL PASO SPECIALTY HOSPITAL   1755 Curie Drive
Ste A
El Paso, TX 79902   Consignee

 

 



--------------------------------------------------------------------------------



 



                  Name of       Relationship Grantor   Landlord/Bailee   Address
  to Grantor
Integra LifeSciences Corporation
  ST MARY’S HOSPITAL   450 Stanyan Street
San Francisco, CA 91447   Consignee
Integra LifeSciences Corporation
  RESURGENS SURG CENTER   5671 Peachtree Dunwoody Road #800
Atlanta, GA 30342   Consignee
Integra LifeSciences Corporation
  WINCHESTER MEDICAL CENTER   1840 Amherst Street
Winchester, VA 22601   Consignee
Integra LifeSciences Corporation
  MCG, HEALTH   1120 15th Street
Augusta, GA 30912   Consignee
Integra LifeSciences Corporation
  WOODLANDS SURGERY CENTER   2325 N Casaloma Drive
Appleton, WI 54912   Consignee
Integra LifeSciences Corporation
  BROWARD GENERAL   1000 S Andrews Ave
Fort Lauderdale, FL 33316   Consignee
Integra LifeSciences Corporation
  BETH ISRAEL DEACONESS MED CENTER   330 Brookline Avenue
Boston, MA 02215   Consignee
Integra LifeSciences Corporation
  PLEASANTON SURGERY CTR   1393 Santa Rita Road #F
Pleasanton, CA 94566   Consignee
Integra LifeSciences Corporation
  WEBSTER SURGERY CENTER   3300 Webster Street
Oakland, CA 94609   Consignee
Integra LifeSciences Corporation
  SUTTER ROSEVILLE MED   4 Medical Plaza Drive
Roseville, CA 95661   Consignee
Integra LifeSciences Corporation
  RENO ORTHOPAEDIC   350 West 6th Street
Reno, NV 89503   Consignee
Integra LifeSciences Corporation
  KAISER WALNUT CREEK   1425South Main Street
Walnut Creek, CA 94598   Consignee
Integra LifeSciences Corporation
  U C DAVIS   4845 2ND Avenue
Sacramento, CA 95817   Consignee
Integra LifeSciences Corporation
  KAISER FOUNDATION HOSPITAL   2025 Morse Avenue
Sacramento, CA 95825   Consignee
Integra LifeSciences Corporation
  QUEEN OF THE VALLEY MED CTR   1000 Trancas Street
Napa, CA 94558   Consignee
Integra LifeSciences Corporation
  METHODIST HOSP OF SACRAMENTO   7500 Hospital Drive
Sacramento, CA 95823   Consignee
Integra LifeSciences Corporation
  LAS PALMES MEDICAL CNTR   1801 W Oregon Street
El Paso, TX 79902   Consignee
Integra LifeSciences Corporation
  KAISER ROSEVILLE   1600 Eureka Road
Roseville, CA 95661   Consignee
Integra LifeSciences Corporation
  NORTHSIDE CHEROKEE   201 Hospital Road
Canton, GA 30114   Consignee
Integra LifeSciences Corporation
  UTAH SURGICAL CENTER   3715 W 4100 South
West Valley, UT 84120   Consignee
Integra LifeSciences Corporation
  REGIONAL MED CNTR BAYONET POINT   14000 Fivay Road
Hudson, FL 34667   Consignee
Integra LifeSciences Corporation
  HEALTHSOUTH HARTFORD SURG CENTER   100 Retreat Avenue
Hartford, CT 06106   Consignee
Integra LifeSciences Corporation
  HENDRICK MED CENTER   1900 Pine Street
Abilene, TX 79601   Consignee

 

 



--------------------------------------------------------------------------------



 



                  Name of       Relationship Grantor   Landlord/Bailee   Address
  to Grantor
Integra LifeSciences Corporation
  PUTNAM HOSPITAL   670 Stoneleigh Avenue
Carmel, NY 10512   Consignee
Integra LifeSciences Corporation
  INOVA FAIR OAKS HOSPITAL   3600 Joseph Siewick Drive
Fairfax, VA 22033   Consignee
Integra LifeSciences Corporation
  U OF IOWA   200 Hawkins Drive
Iowa City, IA 52242   Consignee
Integra LifeSciences Corporation
  UTAH VALLEY REGIONAL MEDICAL CENTER   1034 N 500 West
Provo, Utah 84604   Consignee
Integra LifeSciences Corporation
  SACRED HEART/PEACE OREGON   3333Riverbend Drive
Springfield, OR 97477   Consignee
Integra LifeSciences Corporation
  HAND & UPPER EXTREMITY SURGERY CENTER   993 D Johnson Ferry Road
Suite 200
Atlanta, GA 30342   Consignee
Integra LifeSciences Corporation
  ST MARY’S HOSPITAL   200 Jefferson Avenue S.E.
Grand Rapids, MI 49503   Consignee
Integra LifeSciences Corporation
  LAPEER COUNTY SURGERY   1546 Callis Road
Lapeer, MI 48446   Consignee
Integra LifeSciences Corporation
  WALKER SURGICAL CENTER   3300 Walker View Drive
Walker, MI 49544   Consignee
Integra LifeSciences Corporation
  TIMBERLAKE SURGERY HOSPITAL   1485 N Outer Forty Road
Suite 200
Chesterfield, MO 63017   Consignee
Integra LifeSciences Corporation
  RESTON HOSPITAL CENTER   1850 Town Center Pkwy
Reston, VA 20190   Consignee
Integra LifeSciences Corporation
  VANDERBILT HOSPITAL   1161 21st Avenue South
Nashville, TN 37203   Consignee
Integra LifeSciences Corporation
  KAISER INTERSTATE   3500 N Interstate Avenue
Portland, OR 97227   Consignee
Integra LifeSciences Corporation
  SETON MEDICAL
CENTER – AUSTIN   1201 E 35th Street
Austin, TX 78705   Consignee
Integra LifeSciences Corporation
  ORTHOPEDIC ASSOC SURG CENTER   1111 Cromwell Avenue
Rocky Hill, CT 06067   Consignee
Integra LifeSciences Corporation
  PRINCE WILLIAM SURGERY CENTER   8644Sudley Road
Suite 201
Manassas, VA 20110   Consignee
Integra LifeSciences Corporation
  VIRGINIA HOSITAL   1701 N George Mason Dr
Arlington, VA 22205   Consignee
Integra LifeSciences Corporation
  HOSPITAL FOR SPECIAL SURGERY   540 E 71st Street
New York, NY 10027   Consignee
Integra LifeSciences Corporation
  UNIVERSITY HOSPITAL   2026 Gravier Street
New Orleans, LA 70112   Consignee
Integra LifeSciences Corporation
  BEEBE MEDICAL CENTER   424 Savannah Road
Lewis, DE 19958   Consignee
Integra LifeSciences Corporation
  STONEGATE SURGERY CENTER   2501 W Wm Cannon Dr Austin, TX 78745   Consignee
Integra LifeSciences Corporation
  NW GEORGIA ORTHOPAEDIC SURG   2550 Windy Hill Road
Suite 218
Marietta, GA 30067   Consignee

 

 



--------------------------------------------------------------------------------



 



                  Name of       Relationship Grantor   Landlord/Bailee   Address
  to Grantor
Integra LifeSciences Corporation
  SURGERY CENTER OF KANSAS CITY   1800 E Meyer Blvd
Kansas City, MO 64132   Consignee
Integra LifeSciences Corporation
  SHREWSBURY SURG CENTER   655 Shrewsbury Avenue
Shrewsbury, NJ 07702   Consignee
Integra LifeSciences Corporation
  HEALTHSOUTH SURGICAL HOSPITAL   100 SE 59th Street
OKC, OK 78129   Consignee
Integra LifeSciences Corporation
  PLASTIC SURGERY CENTER   2650 Flowood Drive
Flowood, MS 39232   Consignee
Integra LifeSciences Corporation
  WASHINGTON HOSPITAL   110 Irving Street, NW
Washington, DC 20010   Consignee
Integra LifeSciences Corporation
  DAY SURGERY CENTER   3316 Colorado Blvd
Denton, TX 76201   Consignee
Integra LifeSciences Corporation
  HARRIS METHODIST S0UTH LAKE   1545 East South Lake
South Lake, TX 76092   Consignee
Integra LifeSciences Corporation
  BAYLOR SURGICARE AT OAKMONT   7200 Oakmont Blvd
Fort Worth, TX 76132   Consignee
Integra LifeSciences Corporation
  ROSWELL SURGERY CENTER   1285 Hembree Road
Suite 200-C
Roswell, GA 30076   Consignee
Integra LifeSciences Corporation
  COMMUNITY HOSP OUTPATIENT SURGERY   St. Anthony North
6205 N Santa Fee #100
OKC, OK 73118   Consignee
Integra LifeSciences Corporation
  PROLIANCE SURG CENTER   510 NE 8th Avenue
Ste 100
Isoquah, WA 98029   Consignee
Integra LifeSciences Corporation
  SUMMIT SURGICAL   1630 E Herndon 100
Fresno, CA 93720   Consignee
Integra LifeSciences Corporation
  HAMOT SURGERY CENTER   200 State Street
Erie, PA 16507   Consignee
Integra LifeSciences Corporation
  ALTA VIEW   9660 S 1300 E
Sandy, UT 84094   Consignee
Integra LifeSciences Corporation
  SURGERY CENTER OF OVERLAND PARK REGIONAL   10601 Quivira Road
Overland Park, KS 66215   Consignee
Integra LifeSciences Corporation
  COLUMBUS DOCTORS HOSPITAL   616 19th Street
Columbus, GA 31901   Consignee
Integra LifeSciences Corporation
  SPRINGFIELD SURGICAL SPECIALIST   3045 S National, Ste 101
Springfield, MO 65804   Consignee
Integra LifeSciences Corporation
  CENTER FOR ORTHOPEDIC SURGERY   6815 Noble Avenue
Van Nvys, CA 91405   Consignee
Integra LifeSciences Corporation
  SCOTT & WHITE MEMORIAL HOSP   5701 Airport Road
Temple Bell, TX 76502   Consignee
Integra LifeSciences Corporation
  SURGICAL SPECIALTY CARE   8080 Bluebonnet Blvd
Baton Rouge , LA 70072   Consignee

 

 



--------------------------------------------------------------------------------



 



                  Name of       Relationship Grantor   Landlord/Bailee   Address
  to Grantor
Integra LifeSciences Corporation
  HARRIS METHODIST FTW (TEXAS HEALTH)   1301 Pennsylvania
Ft. Worth, TX 76104   Consignee
Integra LifeSciences Corporation
  SURGI CTR OF JOHNSON COUNTY   8800 Ballentine Street
Overland Park, KS 66214   Consignee
Integra LifeSciences Corporation
  FLORIDA HOSPITAL WATERMAN   1000 Waterman Way
Tavares Lake, FL 32778   Consignee
Integra LifeSciences Corporation
  MT. OGDEN SURGICAL CNTR   4364 Washington Blvd
Ogden, UT 84403   Consignee
Integra LifeSciences Corporation
  BRACKENRIDGE HOSPITAL   601E 15th Street
Austin, TX   Consignee
Integra LifeSciences Corporation
  MARY SHIELDS HOSPITAL   3515 Howell Street
Dallas, TX 75204   Consignee
Integra LifeSciences Corporation
  HOLY SPIRIT HOSPITAL   503 n 21st Street
Camp Hill, PA 17011   Consignee
Integra LifeSciences Corporation
  HAHNEMANN HOSPITAL   Broad & Vine Streets
Philadelphia, PA 19102   Consignee
Integra LifeSciences Corporation
  CROSSGATES RIVER OAKS HOSPITAL   350 Crossgates Blvd
Brandon, MS 39042   Consignee
Integra LifeSciences Corporation
  LINDSAY HOUSE SURGERY CENTER   10 Hagen Drive
Rochester, NY 14625   Consignee
Integra LifeSciences Corporation
  GRADY HOSPITAL   80 Jesse Hill Drive, SE
Atlanta, GA 30303   Consignee
Integra LifeSciences Corporation
  UNION MEMORIAL   201 E University Parkway
Baltimore, MD 21228   Consignee
Integra LifeSciences Corporation
  LEGACY HEALTH STYSTEM   2801 N Gantenbein Ave
Portland, OR 97227   Consignee
Integra LifeSciences Corporation
  HILL COUNTRY SURG CENTER   801 E Whitestone
Cedar Pane, TZ 78613   Consignee
Integra LifeSciences Corporation
  ST LUKES / LEE SUMMIT   120 NW St Lukes Blvd
Lee Summit, MO 64086   Consignee
Integra LifeSciences Corporation
  VA HOSPITAL   Dept Veterans Affairs
5000 West National Ave
Bldg 5
Milwaukee, WII 53295   Consignee
Integra LifeSciences Corporation
  LSU MEDICAL CENTER   2021 Perdido Street
New Orleans, LA 70112   Consignee
Integra LifeSciences Corporation
  SELF REGIONAL HEALTHCARE   1325 Spring Street
Greenwood, SC 29646   Consignee
Integra LifeSciences Corporation
  UPPER CHESAPEAKE MEDICAL CNTR   500 Upper Chesapeake Dr
Bel Air, MD 21014   Consignee
Integra LifeSciences Corporation
  INOVA FAIRFAX HOSPITAL   3300 Gallows Road
Falls Church, VA 22033   Consignee
Integra LifeSciences Corporation
  CASCADE SURGERY CENTER   2200 NE Neff Road
Suite #100
Bend, OR 97701   Consignee
Integra LifeSciences Corporation
  NEW HANOVER/CAPE FEAR HOSPITAL   5301 Wrightsville Ave
Wilmington, NC 28403   Consignee

 

 



--------------------------------------------------------------------------------



 



                  Name of       Relationship Grantor   Landlord/Bailee   Address
  to Grantor
Integra LifeSciences Corporation
  SOUTHERN CA CENTER FOR ORTHOPEDIC SURGERY   6815 Noble Avenue
Van Nuys, CA 91405   Consignee
Integra LifeSciences Corporation
  HEARTLAND REGIONAL MEDICAL CENTER   5325 Faron Street
St. Joseph MO 64506   Consignee
Integra LifeSciences Corporation
  SINAI HOSPITAL OF BALTIMORE   2401 W Belvedere Ave
Baltimore, MD 21215   Consignee
Integra LifeSciences Corporation
  ST VINCENT SURGERY CENTER OF TERRE HAUTE   227 E McAllistar Drive
Terre Haute, IN   Consignee
Integra LifeSciences Corporation
  COOPER HEALTH SYSTEM   1 Cooper Plaza
Camden, NJ 08103   Consignee
Integra LifeSciences Corporation
  CHRISTIANA CARE HEALTH SERVICES   4755 Ogletown-Stanton Road
Newark, DE 19718   Consignee
Integra LifeSciences Corporation
  INSTITUTE OF OUTPATIENT SURGERY   402 Keen Street
Suite 200
Columbia, MO 65201   Consignee
Integra LifeSciences Corporation
  CROSSGATE RIVER OAKS   350 Crossgates Blvd
Brandon, MS 39042   Consignee
Integra LifeSciences Corporation
  ST LUKES HOSPITAL   PO Box 343930
Milwaukee, WI   Consignee
Integra LifeSciences Corporation
  SOUTH AUSTIN SURGERY CENTER   4207 James Casey Street
Austin, TX 78745   Consignee
Integra LifeSciences Corporation
  ST LUKES HOSPTIAL OF KANSAS CITY   4401Wornall Road
Kansas City, MO 64111   Consignee
Integra LifeSciences Corporation
  CHRISTIAN NE HOSPITAL   1113 Dunn Road
St. Louis, MO 63136   Consignee
Integra LifeSciences Corporation
  LATTIMORE SURGERY CENTER   125 Lattimore Road
Rochester, NY 14620   Consignee
Integra LifeSciences Corporation
  PROVIDENCE ST JOSEPHS HOSPITAL   501 S Buena Vista
Burbank, CA 91505   Consignee
Integra LifeSciences Corporation
  MEMORIAL REGIONAL HOSPITAL   3501 Johnson Street
Hollywood, FL 33021   Consignee
Integra LifeSciences Corporation
  HAMOT HOSPITAL   201 State Street
Erie, PA 16550   Consignee
Integra LifeSciences Corporation
  SCRIPPS MEMORIAL HOSPITAL   9888 Genessee Avenue
La Jolla, CA 92037   Consignee
Integra LifeSciences Corporation
  OKLAHOMA CENTER FOR ORTHOPAEDICS AND MULTI-SPECIALIST   8100 S Walker
Bldg C
Oklahoma City, OK 73102   Consignee
Integra LifeSciences Corporation
  SURGERY CENTER OF OKLAHOMA   9500 N Broadway Ext
Oklahoma City, OK 73102   Consignee

 

 



--------------------------------------------------------------------------------



 



                  Name of       Relationship Grantor   Landlord/Bailee   Address
  to Grantor
Integra LifeSciences Corporation
  BUTLER COUNTY MEMORIAL CNTR   3125 Hamilton Mason Road
Hamilton, OH 45011   Consignee
Integra LifeSciences Corporation
  PASADENA ADVANCED SURG CENTER   1044 S Fair Oaks Avenue
Suite 110
Pasadena, CA 91105   Consignee
Integra LifeSciences Corporation
  PARK PLACE HOSPITAL   901 Wilson Street
Lafayette, LA 70503   Consignee
Integra LifeSciences Corporation
  OUR LADY OF THE LAKE   5300 Hennessey Blvd
Baton Rouge, LA 70808   Consignee
Integra LifeSciences Corporation
  RIVERVIEW MEDICAL CENTER   1 Riverview Plaza
Red Bank, NJ   Consignee
Integra LifeSciences Corporation
  LAWRENCE SURGERY CENTER   1112 W. 6th street Lawrence,
Kansas 66047   Consignee
Integra LifeSciences Corporation
  CAPE COD HOSPITAL   27 Park Street, Hyannis, MA 02601   Consignee
Integra LifeSciences Corporation
  MCKENZIE – WILLIAMETTE HOSPITAL   1460 G Street, Springfield, OR 97477  
Consignee
Integra LifeSciences Corporation
  TAMPA GENERAL HOSPITAL   Tampa Gen. Circle Tampa, FL, 33606   Consignee
Integra LifeSciences Corporation
  JACKSON-MADISON CITY GENERAL HOSPITAL   620 Skyline Dr. Jackson, TN 38301  
Consignee
Integra LifeSciences Corporation
  SURGERY CENTER AT TRI-CITY ORTHOPEDIC CLINIC   985 S. Goethals
Richland, WA 99352   Consignee
Integra LifeSciences Corporation
  ALLEGHENY GENERAL HOSPITAL   320 E. North Ave.
Pittsburg, PA 15212   Consignee
Integra LifeSciences Corporation
  FAIRFIELD SURGERY   75 KINGS HWY CUTOFF 3RD FL. Fairfield, CT 06824  
Consignee
Integra LifeSciences Corporation
  VALLEY BAPTIST MC   1040 WEST JEFFERSON ST. Brownsville, TX 78520   Consignee
Integra LifeSciences Corporation
  JOHN PETER SMITH HOSPITAL   1500 Main St.
Ft. Worth, TX 76104   Consignee
Integra LifeSciences Corporation
  UNIVERSITY OF CHICAGO   8201 S.Cass Ave.
Darien, IL 60561   Consignee
Integra LifeSciences Corporation
  FLAGSTAFF MEDICAL CENTER   1200 N. Beaver St.
Flagstaff, AZ 56001   Consignee
Integra LifeSciences Corporation
  HUNTINGTOM MEMORIAL HOSPITAL   100 W. California Blvd. Pasadena, CA 91109  
Consignee
Integra LifeSciences Corporation
  BETH ISRAEL   Beth Israel Medical Center, New York, NY 10003   Consignee
Integra LifeSciences Corporation
  FLORIDA HOSPTIAL EAST   7727 Lake Underhill Rd.
Orlando, FL 32822   Consignee

 

 



--------------------------------------------------------------------------------



 



                  Name of       Relationship Grantor   Landlord/Bailee   Address
  to Grantor
Integra LifeSciences Corporation
  ST. LUKE’S HOSPITAL   915 East First St. Duluth, MN 55805   Consignee
Integra LifeSciences Corporation
  SCOTTSDALE OSBORN HOSPITAL   7400 E. Osborn Rd. Scottsdale, AZ 85251  
Consignee
Integra LifeSciences Corporation
  SCOTTSDALE THOMPSON PEAK HOSPITAL   7400 E. Thompson Peak Parkway. Scottsdale,
AZ 85255   Consignee
Integra LifeSciences Corporation
  EVANS SURGERY CENTER   635 Ronald Reagan Dr. Augusta, GA 30809   Consignee
Integra LifeSciences Corporation
  WISE REGIONAL MEDICAL CENTER   2000 S. Hwy 51 DECATUR, TX 76234   Consignee
Integra LifeSciences Corporation
  DENTON REGIONAL MEDICAL CENTER   3535 South I-35 E Denton, TX 76210  
Consignee
Integra LifeSciences Corporation
  LIBERTY HOSPITAL   2525 Glenn Hendren Dr. Liberty, MO 64068   Consignee
Integra LifeSciences Corporation
  SURGERY CENTER OF ROME, GA   16 John Maddox Drive
Rome, GA 30165   Consignee
Integra LifeSciences Corporation
  WESTFALL SURGERY CENTER   1065 Senator Keating Blvd. Rochester, NY 14626  
Consignee
Integra LifeSciences Corporation
  OCHSNER BAPTIST MEDICAL CENTER   2700 Napoleon Ave. New Orleans, LA 70115  
Consignee
Integra LifeSciences Corporation
  ORTHO HOSP OF WISCONSIN   575 W. Riverwoods Parkway Glendale, WI 53212  
Consignee
Integra LifeSciences Corporation
  CENTER FOR SPECIAL SURGERY   21 Spurs Ln Ste 100, San Antonio, TX 78240  
Consignee
Integra LifeSciences Corporation
  KADLEC HOSPITAL   888 Swift blvd Richland, WA 99352   Consignee
Integra LifeSciences Corporation
  SURGERY CENTER OF ARLINGTON   2400 Matlock Rd. Arlington, TX 76015   Consignee
Integra LifeSciences Corporation
  CLEAR FORK SURGERY CENTER   800 5th Ave Ste 200 Fort Worth, TX 76104  
Consignee
Integra LifeSciences Corporation
  PG HOSPITAL CENTER   3001 Hospital Dr. Cheverly, MD 20785   Consignee
Integra LifeSciences Corporation
  GROUP HEALTH   11511 NE 10th St. Bellevue, WA 98004   Consignee
Integra LifeSciences Corporation
  THE READING HOSITAL AND MEDICAL CENTER   6th Avenue and Spruce St. West
Reading, PA 19611   Consignee
Integra LifeSciences Corporation
  MERCY MEDICAL CENTER   301 St. Paul St. Baltimore, MD 21202   Consignee
Integra LifeSciences Corporation
  PRATT REGIONAL MEDICAL CENTER   200 Commodore St. Pratt, KS 67124   Consignee
Integra LifeSciences Corporation
  PAOLI   255 W. Lancaster Ave. Paoli, PA 19301   Consignee

 

 



--------------------------------------------------------------------------------



 



                  Name of       Relationship Grantor   Landlord/Bailee   Address
  to Grantor
Integra LifeSciences Corporation
  CROUSE IRVING MEMORIAL HOSPITAL   736 Irving Ave. Syracuse, NY 13210  
Consignee
Integra LifeSciences Corporation
  PARRISH MEDICAL CENTER   951 North Washington Ave. Titusville, FL 32796  
Consignee
Integra LifeSciences Corporation
  CHILDRENS MEDICAL CENTER OF DA   1 Childrens Plaza, Dayton, OH 45405  
Consignee
Integra LifeSciences Corporation
  ST. JOSEPH’S HOSPITAL   201 North Mayfair Rd Wauwatosa, WI 53226   Consignee
Integra LifeSciences Corporation
  MEDICAL CENTER OF CENTROL GEORGIA   777 Hemlock St. Macon, GA 31201  
Consignee
Integra LifeSciences Corporation
  LSU SHREVEPORT MEDICAL CENTER   1501 Kinkgs Highway Shreveport, LA 71103  
Consignee
Integra LifeSciences Corporation
  CHARLESTON SURGERY CENTER   2690 Lake Park Drive N Charleston, SC 29406  
Consignee
Integra LifeSciences Corporation
  TRIDENT SURGERY CENTER   9313 Medical Plaza Dr. Charleston, SC 29406  
Consignee
Integra LifeSciences Corporation
  CITRUS MEMORIAL   502 W. Highland Blvd.
Inverness, FL 34452   Consignee
Integra LifeSciences Corporation
  SEVEN RIVERS   6201 N. Suncoast Blvd. Crystal River, FL 34428   Consignee
Integra LifeSciences Corporation
  ATHENS ORTHOPEDIC CLINIC   1765 Old west broad st. bldg # 1 – ste 300 Athens ,
GA 30606   Consignee
Integra LifeSciences Corporation
  SPECIALTY SURGERY CENTER   7200 Cathedral Rock, Las Vegas, NV 89128  
Consignee
Integra LifeSciences Corporation
  ATHENS REGIONAL MEDICALCENTER   1199 Prince Ave., Athens, GA 30606   Consignee
Integra LifeSciences Corporation
  YELLOWSTONE SURGERY CENTER   1144 N 28th St., Billings, MT 59101   Consignee
Integra LifeSciences Corporation
  GEISINGER HEALTH SYSTEM   100 N. Academy Avenue Danville, PA 17822   Consignee
Integra LifeSciences Corporation
  PROVIDENCE HOSPITAL   2435 Forest Drive,
Columbia, SC 29204   Consignee
Integra LifeSciences Corporation
  PACIFIC RIM   3009 Squalicum Parkway
Bellingham, WA 98225   Consignee
Integra LifeSciences Corporation
  NORTHSIDE HOSPITAL   1000 Johnson Ferry Road NE, Atlanta, GA 30342   Consignee
Integra LifeSciences Corporation
  THE ORTHOPEDIC CENTER AT SPRINGHILL   3610 Springhill Memorial Drive
Mobile, AL 36608   Consignee
Integra LifeSciences Corporation
  OSF HEALTHCARE   530 N.E. Glen Oak Avenue Peoria, IL 61637   Consignee
Integra LifeSciences Corporation
  VILLAGE SURICENTER   5473 Village Common Drive
Erie, PA 16506   Consignee

 

 



--------------------------------------------------------------------------------



 



                  Name of       Relationship Grantor   Landlord/Bailee   Address
  to Grantor
Integra LifeSciences Corporation
  BAYFRONT MEDICAL CENTER   701 6th Street South, Street Petersburg, FL 33701  
Consignee
Integra LifeSciences Corporation
  ST JOSEPH HEALTH CENTER   300 First Capitol Drive St. Charles, MO, 63301  
Consignee
Integra LifeSciences Corporation
  EMORY-ADVENTIST   3949 S. Cobb Drive
Smyrna, GA 30080   Consignee
Integra LifeSciences Corporation
  ST. JOSEPH HOSPITAL   100 Medical Plaza, Lake Saint Louis, MO, 63367-1366  
Consignee
Integra LifeSciences Corporation
  ST. VINCENT MERCY   2213 Cherry Street
Toledo, OH, 43608   Consignee
Integra LifeSciences Corporation
  ST. LUKE’S MEDICAL CENTER   920 East 1st Street
Duluth, MN 55805   Consignee
Integra LifeSciences Corporation
  DETAR HOSPITAL   506 E. San Antonio Street Victoria, TX 77902   Consignee
Integra LifeSciences Corporation
  RIVERVIEW HOSPITAL   410 Dewwy Street
Wisconsin Rapids, WI 54494   Consignee
Integra LifeSciences Corporation
  PROVIDENCE ST. VINCENT   9205 SW Barnes Road
Portland, OR 97225   Consignee
Integra LifeSciences Corporation
  ST LUKE’S EPISCOPAL   6720 Bertner Avenue
Houston, TX 77225   Consignee
Integra LifeSciences Corporation
  ALBERT EINSTEIN   5501 Old York Road Philadelphia, PA 19141   Consignee
Integra LifeSciences Corporation
  ST. MICHAELS CENTER FOR SPECIAL SURGERY   1605 Airport Freeway
Bedford, TX 76021   Consignee
Integra LifeSciences Corporation
  BAYLOR ALL SAINTS   1400 Eighth Avenue
Fort Worth, TX 76104   Consignee
Integra LifeSciences Corporation
  ST. LUKES HOSPITAL   1111 Amsterdam Avenue
NY, NY 10025   Consignee
Integra LifeSciences Corporation
  BAYLOR MEDICAL CENTER OF GARLAND   2300 Marie Curie Blvd.
Garland, TX 75042   Consignee
Integra LifeSciences Corporation
  MINNESOTA VALLEY SURGERY CENTER   1000 140th St. W. ste102, Burnsville, MN
55337   Consignee
Integra LifeSciences Corporation
  OWATONNA HOSPITAL   2250 NW 26th Street
Owatonna, MN 55060   Consignee
Integra LifeSciences Corporation
  GEORGETOWN UNIVERSITY HOSPITAL   3800 Reservoir Road, NW Washington, DC 20007
  Consignee
Integra LifeSciences Corporation
  MARY GREELEY MEDICAL CENTER   1111 Duff Avenue
Ames, IA 50010   Consignee
Integra LifeSciences Corporation
  CAPE FEAR VALLEY REGIONAL MEDICAL CENTER   1638 Owens Drive
Fayetteville, NC 28304   Consignee

 

 



--------------------------------------------------------------------------------



 



                  Name of       Relationship Grantor   Landlord/Bailee   Address
  to Grantor
Integra LifeSciences Corporation
  WYOMING MEDICAL CENTER   1233 E. 2nd Street Casper, WY 82601   Consignee
Integra LifeSciences Corporation
  ST.MARY MERCY HOSPITAL   36475 5 Mile Road Livonia, MI 48154   Consignee
Integra LifeSciences Corporation
  FLORIDA HOSPITAL   2135 Sprint Blvd, Apopka, FL 32703   Consignee
Integra LifeSciences Corporation
  OHIO STATE UNIVERSITY   410 W. 10th Avenue Columbus, OH 43210   Consignee
Integra LifeSciences Corporation
  REGIONAL MEDICAL CENTER   3000 St. Mathews Road, Orangeburg. SC, 29118  
Consignee
Integra LifeSciences Corporation
  UNIVERSITY OF KANSAS HOSPITAL AUTHORITY   3901 Rainbow Boulevard, Kansas
City, KS 64160   Consignee
Integra LifeSciences Corporation
  WEST PORTLAND SURGERY CENTER D/B/A CORNELL SURGERY CENTER   16985 NW Cornell
Road, Beaverton, Oregon 97006   Consignee
Integra LifeSciences Corporation
  ORTHOPEDIC CENTER OF MONTANA   1401 25th Street South, Great Falls, MT 59405  
Consignee
Integra LifeSciences Corporation
  OUTPATIENT SURGICAL SPECIALTIES   11704 West Center Road, Suite
110, Omaha, NE 68144   Consignee
Integra LifeSciences Corporation
  HACKENSACK UNIVERSITY MEDICAL CENTER   30 Prospect Avenue, Hackensack, NJ
07601   Consignee
Integra LifeSciences Corporation
  CY FAIR SURGERY CENTER   11250 Fallbrook Drive, Houston, TX 77065   Consignee
Integra LifeSciences Corporation
  PRINCE WILLIAM HOSPITAL   8700 Sudley Road, Manassas, VA 20110   Consignee
Integra LifeSciences Corporation
  SPECTRUM HEALTH – BUTTERWORTH   100 Michigan Street, Grand Rapids, MI 49503  
Consignee
Integra LifeSciences Corporation
  SPECTRUM HEALTH – SOUTH PAVILLION   80 68th Street, Grand Rapids, MI 49548  
Consignee
Integra LifeSciences Corporation
  SPECTRUM HEALTH – LAKE DRIVE SURG CTR   4069 Lake Drive, Grand Rapids, MI
49546   Consignee
Integra LifeSciences Corporation
  SPECTRUM HEALTH – BLODGETT   1840 Wealthy Street, Grand Rapids, MI 49506  
Consignee
Integra LifeSciences Corporation
  SURGERY CENTER OF CINCINNATI   4415 Aicholte Road, Cincinnati, OH 45245  
Consignee
Integra LifeSciences Corporation
  MIDTOWN SURGERY CENTER   255 South Pauline, Memphis, TN 38104   Consignee
Integra LifeSciences Corporation
  FRIST SURGICAL WOODLANDS   111 Vision Park Boulevard, Suite
200 Shenandoah, TX 77384-3006   Consignee

 

 



--------------------------------------------------------------------------------



 



                  Name of       Relationship Grantor   Landlord/Bailee   Address
  to Grantor
Integra LifeSciences Corporation
  BENEFIS HEALTH SYSTEMS   1101 26th Street South, Great Falls, MT 59405  
Consignee
Integra LifeSciences Corporation
  METROPOLITAN SURGICAL INSTITUTE   540 Bordentown Avenue, Box B5, South Amboy,
NJ 08879   Consignee
Integra LifeSciences Corporation
  ST. MICHAEL’S CENTER FOR SPECIAL SURGERY   3107 Oak Creek Drive, Austin, TX
78727   Consignee
Integra LifeSciences Corporation
  CHARLESTON AREA MEDICAL CENTER   501 Morris Street, Charleston, WV 25301  
Consignee
Integra LifeSciences Corporation
  BUTLER MEMORIAL   911 East Brady Street, Butler, PA
16001   Consignee
Integra LifeSciences Corporation
  ORTHOPEDIC SURGERY CENTER   33 Sewall Street, Portland, ME 04102   Consignee
Integra LifeSciences Corporation
  OCHSNER HOSPITAL   1514 Jefferson Highway, New Orleans, LA 70121   Consignee
Integra LifeSciences Corporation
  DOCTOR’S HOSPITAL   5100 West Broad Street, Columbus, OH 43228   Consignee
Integra LifeSciences Corporation
  RHODE ISLAND HOSPITAL   593 Eddy Street/2 Dudley Street, Providence, RI 02903
  Consignee
Integra LifeSciences Corporation
  ORLANDO CENTER FOR OUTPATIENT SURGERY   1405 South Orange Avenue, Orlando, FL
32806   Consignee
Integra LifeSciences Corporation
  NW ORTHOPEDIC SPECIALTIES   601 West 5th Avenue, Ste. 500, Spokane, WA 99204  
Consignee
Integra LifeSciences Corporation
  WELLSTAR HEALTH SYSTEM   805 Sandy Plains Road, Marietta, Georgia 30066  
Consignee
Integra LifeSciences Corporation
  GLASTONBURY SURGERY CENTER   195 Eastern Boulevard, Glastonbury, CT 06033  
Consignee
Integra LifeSciences Corporation
  ROCKY MOUNTAIN SURGERY CENTER   1450 Ellis Street, Bozeman, MT 59715  
Consignee
Integra LifeSciences Corporation
  TUOMEY HEALTHCARE   129 North Washington Street, Sumter, SC 29150   Consignee
Integra LifeSciences Corporation
  WAUWATOSA SURGERY CENTER   10900 West Potter Road, Wauwatosa, WI 53226  
Consignee
Integra LifeSciences Corporation
  ORTHOPEDIC SURGER CENTER   111 Sunnyview Lane, Kalispell, MT 59901   Consignee
Integra LifeSciences Corporation
  UNIVERSITY OF TOLEDO MEDICAL CENTER   3000 Arlington Avenue, Toledo, OH 43614
  Consignee
Integra LifeSciences Corporation
  SURGICAL AND DIAGNOSTICS CENTER   729 Bedford Euless Road, Hurst, TX 76053  
Consignee
Integra LifeSciences Corporation
  LAKEVIEW SURGERY CENTER   1750 60th Street, West Desmoines, IA 50266  
Consignee
Integra LifeSciences Corporation
  WAYNE MEMORIAL   2700 Wayne Memorial Drive, Goldsboro, NC 27534   Consignee
Integra LifeSciences Corporation
  ST VINCENT HEALTHCARE   1233 N 30th Street, Billings, MT 59101   Consignee
Integra LifeSciences Corporation
  CAMPBELL SURGERY CENTER   1410 Brierbrook Road, Germantown, TN 38138  
Consignee

 

 



--------------------------------------------------------------------------------



 



Item C. Leased Property; Bailees
II. List of consignments for OrthoBiologics hospital accounts

                  Consignee   Hospital   Contact Name   City   State
ILS Corp
  Abington Memorial Hospital   Karen Homer   Abington   PA
ILS Corp
  Advanced Surgery Care   Laurie Nichols   St. Louis   MO
ILS Corp
  Affinity Medical Center   M. Meredith   Massillon   OH
ILS Corp
  Altoona Regional Health System   Justin Kobuck   Altoona   PA
ILS Corp
  Ambulatory Surgery Center of Spartanburg   Mike Pankey   Spartanburg   SC
ILS Corp
  Aultman Hospital   Chris Moore   Canton   OH
ILS Corp
  Aurora Surgery Center   Dan Ortega   Aurora   CO
ILS Corp
  Banner Boswell       Sun City   AZ
ILS Corp
  Baptist Medical Center   William Cline   Nashville   TN
ILS Corp
  Bayfront Hospital   Rene Dittmer   St.Petersburg   FL
ILS Corp
  Baylor University       Dallas   TX
ILS Corp
  Bay Regional   James Bourden   Bay City   MI
ILS Corp
  Bayonet Point   Christy Falke   Hudson   FL
ILS Corp
  Big Creek Surgery Center   Cindy Ross   Middleburg Heights   OH
ILS Corp
  Biloxi Reg Medical Center   Rick Suiter   Biloxi   MS
ILS Corp
  Bon Secours Venice Hospital   Suzanne Roads   Venice   FL
ILS Corp
  Boulder Community Hospital   Mary Gardner   Boulder   CO
ILS Corp
  Brandon Hospital   Michelle Clark   Brandon   FL
ILS Corp
  Buckhead AGBulatory Surg Ctr   Lil Ghrist   Atlanta   GA
ILS Corp
  California Medical Center   Brian Taylor   Los Angeles   CA
ILS Corp
  Carson Tahoe Reg Med Ctr   Margo Lowe   Carson   NV
ILS Corp
  Casa Colina   James S   Pomona   CA
ILS Corp
  Centennial Medical Center   Vivian Conner   Nashville   TN
ILS Corp
  Center for Spinal Surg (AKA Baptist North Towers       Nashville   TN
ILS Corp
  Central Utah Surgical Center            
ILS Corp
  Centrum Surgery Center   Linda TGBlegel   Greenwood Vllg.   CO
ILS Corp
  Chapman Medical Center   Guy Young   Orange   CA

 

 



--------------------------------------------------------------------------------



 



                  Consignee   Hospital   Contact Name   City   State
ILS Corp
  ChaRLotte Regional Med Ctr   Ruth Brenner   Punta Gorda   FL
ILS Corp
  Chelsea Community Hosp   Heidi Klinski   Chelsea   FL
ILS Corp
  Childrens Hospital Boston   Romina Almario   Boston   MA
ILS Corp
  Childrens Hospital Waltham   Herman Edey   Waltham   MA
ILS Corp
  Christiana Hospital   Tanya Bourne   Newark   DE
ILS Corp
  Citrus Memorial Hospital   Trip Mundy   Inverness   FL
ILS Corp
  Clara Maass Medical Center   Maulin Patel   Belleville   NJ
ILS Corp
  Clark Memorial Hospital   Linda Caldwell   Jeffersonville   IN
ILS Corp
  Cleveland Clinic / Beachwood   Cheryl Smith   Beachwood   OH
ILS Corp
  Cleveland Clinic Lorain Amb   Rita Bilancini   Independence   OH
ILS Corp
  Coast Surgery Center   Dickson Lopez   San Diego   CA
ILS Corp
  Community Gen Hosp (Pinnacle)   Otar Sarishvilli   Harrisburg   PA
ILS Corp
  Community Health Partners (CHP)   Cathy Verbier   Lorain   OH
ILS Corp
  Covenant Med Ctr Lakeside       Lubbock   TX
ILS Corp
  Crestwood Medical Center   Nancy   Huntsville   AL
ILS Corp
  Dartmouth Mary HitGBcock   Omar Zook   Lebanon   NH
ILS Corp
  Dauterive Hospital   Neal Manuel   New Iberia   LA
ILS Corp
  Davis Hospital   Steve Kimber   Layton   UT
ILS Corp
  DCH Regional Medical Center   Jean TMelser   Tuscaloosa   AL
ILS Corp
  Dekalb Medical Center   Joseph Jackson   Decatur   GA
ILS Corp
  Denver Health   Denise Rosnick   Denver   CO
ILS Corp
  Des Peres Hospial   Michael Kendrick   St. Louis   MO
ILS Corp
  Des Peres Square Surgery Ctr   Eileen Evans   St. Louis   MO
ILS Corp
  Desert Orthopedic Surgery Ctr   Leanne Gallegos   Rancho Mirage   CA
ILS Corp
  Desert Regional Med. Ctr.   Steve Spencer   Palm Springs   CA
ILS Corp
  DeTar Hospital   Glenda Doebbler   Victoria   TX
ILS Corp
  Doctors Community Hospital   Van Jennings   Lanham   MD
ILS Corp
  Doctors Hospital of San Pablo   Barbara Pastori   San Pablo   CA
ILS Corp
  Doctors Hospital of Sarasota   Nancy Jones   Sarasota   FL
ILS Corp
  Doctors Hosptial of Tattnall   Dan Tanner   Reidsville   GA
ILS Corp
  Doctors-Modesto   Sami Nair   Modesto   CA

 

 



--------------------------------------------------------------------------------



 



                  Consignee   Hospital   Contact Name   City   State
ILS Corp
  Dreyer AGBulatory Surg Ctr   Cathy Woodworth   Aurora   IL
ILS Corp
  Dry Creek Surgery   Doug   Englewood   CO
ILS Corp
  East GA Reg Med Ctr   Linda Williams   Statesboro   GA
ILS Corp
  Eden Hospital   Hazel Fugett   Castro Valley   CA
ILS Corp
  Edmond Reg Med Ctr   Beverly McLemore   Edmond   OK
ILS Corp
  Edward White Hospital   Judith Mitchell   St. Petersburg   FL
ILS Corp
  Eisenhower Medical Center   Carole Hagenow   RanGB Mirage   CA
ILS Corp
  Emanuel Medical Center   Joe OsteCJ SEund   TuCJ SEock   CA
ILS Corp
  Emerson Hospital            
ILS Corp
  Fellowship Spine Surgery   Deb Schlesinger   Mt. Laurel   NJ
ILS Corp
  Florida Hospital Waterman   Jennifer Wetz   Eustis   FL
ILS Corp
  Forsyth Memorial Hospital   Gerry Reid   Winstom Salem   NC
ILS Corp
  Fountain Valley Regional   Tito   Fountain Valley   CA
ILS Corp
  Franklin Square Hospital   Kenneth W.   Baltimore   MD
ILS Corp
  Fremont Area Med Ctr   Becky   Fremont   NE
ILS Corp
  French Hospital Medical Center   Jim Paulsen   San Luis Obisp   CA
ILS Corp
  Fulton County   Cindy Wanless   Wauseon   OH
ILS Corp
  Garden City   Annette Krupa   Garden City   MI
ILS Corp
  Good Samaritan Hospital   Bob Hanson   Downers Grove   IL
ILS Corp
  Good Samaritan Medical Center   James Watson   West Palm Beach   FL
ILS Corp
  Great Plains Regional MC   Lance Arterburn   North Platte   NE
ILS Corp
  Greater Baton Rouge   Kim Doucet   Baton Rouge   LA
ILS Corp
  Gulf Coast Outpatient   Elanna Edge   Biloxi   MS
ILS Corp
  Gulf South SC   Jane Wallace   Gulport   MS
ILS Corp
  Hackensack Medical Center   Chris Bush   Hackensack   NJ
ILS Corp
  Hamot Medical Center   Robert Klein   Erie   PA
ILS Corp
  Harrisburg Hospital   Otar Sarishvili   Harrisburg   PA
ILS Corp
  Harton Regional Medical Center   Todd Emory   Tullahoma   TN
ILS Corp
  Harrisburg Endoscopy & Surgery Center       Harrisburg   PA
ILS Corp
  Health Central   Marsha Bommer   Ocoee   FL
ILS Corp
  Health Center Northwest   Trina Stivers   Kalispell   MT

 

 



--------------------------------------------------------------------------------



 



                  Consignee   Hospital   Contact Name   City   State
ILS Corp
  Health South Surg of Jax   Wendy   Jackson   MS
ILS Corp
  HealthPark Hospital   Chris Henson   Hot Springs   AR
ILS Corp
  HealthSouth AlhaGBra SurgCtr   GBrist LoGBoy   Sacramento   CA
ILS Corp
  Healthsouth ChaRLotte   Sue Simpson   ChaCJ SEotte   NC
ILS Corp
  HealthSouth Surgery Center   John C.   Lexington   KY
ILS Corp
  Heartland Regional Medical Center   Linda Whitsell   St. Joseph   MO
ILS Corp
  Hemet Valley Medical Center   Lisa Dew   Hemet   CA
ILS Corp
  Henry Ford Macomb   Joseph Bertrum   Township   MI
ILS Corp
  Hiawatha Community Hospital   Ronna Boltz   Hiawatha   KS
ILS Corp
  Holmes Regional   Brenda Rivera   Melbourne   FL
ILS Corp
  Holy Family   Lisa Sherman   Manitowoc   WI
ILS Corp
  Holy Name Hospital   Nick Fava   Teaneck   NJ
ILS Corp
  Holy Redeemer   Suzanne Merryman   Meadowbrook   PA
ILS Corp
  Holy Spirit   Jim Fisher   Camp Hill   PA
ILS Corp
  Ingham Regional Medical Center   Linda Vincent   Lansing   MI
ILS Corp
  Inland Valley RMC   Jim Wooton   Wildomar   CA
ILS Corp
  John Muir Hospital   Richard Johnson   Walnut Creek   CA
ILS Corp
  Kaiser — Morse   Mary Shovelton   Sacramento   CA
ILS Corp
  Kaiser Bellflower   Linda Kawaguchi   Bellflower   CA
ILS Corp
  Kaiser — Downey   Kathy Ferguson   Downey   CA
ILS Corp
  Kaiser Hospital-Harbor City   Yeon Kim   Harbor City   CA
ILS Corp
  Kaiser-Sand Canyon   Harry or Delores   Irvine   CA
ILS Corp
  Kalispell Regional Med Ctr   Jayne Wangerin   Kalispell   MT
ILS Corp
  Kershaw County Medical Center   Debra Kreis   Camden   SC
ILS Corp
  KP Select — Vallejo   Josephine Wasco   Vallejo   CA
ILS Corp
  Kuakini Medical Center   Elaine Moreno   Honolulu   HI
ILS Corp
  Lahey Clinic       BuCJ SEington   MA
ILS Corp
  Lake CuGBeRLand Regional   Amy Garrison   Somerset   KY
ILS Corp
  Lakeland Regional Med Center   Jeffrey ReTGBke   Lakeland   FL
ILS Corp
  Lakeside Hospital   Paige Gerdes   Metairie   LA
ILS Corp
  Leesburg Regional Medical Center   Tom Banks   Leesburg   FL

 

 



--------------------------------------------------------------------------------



 



                  Consignee   Hospital   Contact Name   City   State
ILS Corp
  Lexington MC   Robert G   West Columbia   SC
ILS Corp
  Little Company of Mary   Carol Glover   Torrance   CA
ILS Corp
  Littleton Regional Hospital   Anne McLachlin   Littleton   NH
ILS Corp
  Lodi Memorial Hosp   William Wesley   Lodi   CA
ILS Corp
  Los Alamitos Medical Center   Tony Umazon   Los Alamitos   CA
ILS Corp
  Los Alamitos Surgery Center   Kevin Duong   Los Alamitos   CA
ILS Corp
  Lovelace   Deanna Monroe   Albuquerque   NM
ILS Corp
  Lowry Surgery Center   Authea Lovato   Denver   CO
ILS Corp
  Lutheran Hospital   Kris Waller   Wheat Ridge   CO
ILS Corp
  Lutheran Hospital   Donna Harris   Cleveland   OH
ILS Corp
  MacNeal Hospital   Kathy Lorenc   Berwyn   IL
ILS Corp
  Marshall Hospital   Whitney Ross   Placerville   CA
ILS Corp
  Mason Ridge Surgery Center   Shelia Zuranski   St. Louis   MO
ILS Corp
  Mass Gen/Northshore   Ivonne Ehrlich   Danvers   MA
ILS Corp
  McBride Clinic   Ryan Kohs   Oklahoma City   OK
ILS Corp
  McHenry Surgery Center   Coleen DeLeon   Modesto   CA
ILS Corp
  McLaren Regional Medical Center   David Bueby   Flint   MI
ILS Corp
  Meadows Regional Medical Center   John Ross   Vidalia   GA
ILS Corp
  MedCenter One Health   Dawn Bauer   Bismark   ND
ILS Corp
  Memorial Hosp — Medford   Kate Metz   Medford   WI
ILS Corp
  Memorial Hosp-Carbondale   Shawn Davis x65889   Carbondale   IL
ILS Corp
  Memorial Hospital Ormond Beach   Gary Carter   Ormond Beach   FL
ILS Corp
  Menifee Valley Medical Ctr       Sun City   CA
ILS Corp
  Methodist AGBulatory   Mary Lou Montoya   San Antonio   TX
ILS Corp
  Metropolitan Surgery Center   Sue Rowan/MaryAnne   Hackensack   NJ
ILS Corp
  MetroWest Medical Center   Paul A   Natick   MA
ILS Corp
  Mid Rivers Surgery Center   Julie Subbert   St. Peters   MO
ILS Corp
  Middle Tennessee Med Ctr   Angie Reagan   Murfreesboro   TN
ILS Corp
  Midlands Orthopaedics Surg Cntr   Cheryl Leaphart   Columbia   SC
ILS Corp
  Midwest Regional Hospital   Doug Ferman   Midwest City   OK
ILS Corp
  Milford Rr Med Ctr   Gary F   Milford   MA

 

 



--------------------------------------------------------------------------------



 



                  Consignee   Hospital   Contact Name   City   State
ILS Corp
  MIS   Lynette   Lafayette   CO
ILS Corp
  Mission Hospital       Mission   TX
ILS Corp
  Mission Valley Surgery Ctr   Vicki Wiesner   San Diego   CA
ILS Corp
  Mississippi Surgery Center   Angel Davis   Jackson   MS
ILS Corp
  Missouri Baptist Hospital   Pete Peters   St. Louis   MO
ILS Corp
  Monmouth Med Ctr   Dawn Singleton   Long Branch   NJ
ILS Corp
  Morton Plant Mease Health   Melissa Monreal   Clearwater   FL
ILS Corp
  Moses Cone Hospital   Kenneth Boggs   Greensboro   NC
ILS Corp
  Munster Same Day Surgery Center       Munster   IN
ILS Corp
  Naples Community Hospital (NCH)   David Mobley   Naples   FL
ILS Corp
  Nashville Surgery Center   Paula Bennett   Nashville   TN
ILS Corp
  Nathan Littaeur Hospital   Nancy Travis   Gloversville   NY
ILS Corp
  Neuro Med Ctr Hosp   Patti Clement   Baton Rouge   LA
ILS Corp
  New Iberia Surgery Center   Michael Bertrand   New Iberia   LA
ILS Corp
  New Milford Hospital   Barbara Webb   New Milford   CT
ILS Corp
  New Port Richey Hospital   Glenn R.   New Port Richey   FL
ILS Corp
  Norman Regional Hospital   Greg Watt   Norman   OK
ILS Corp
  Northeast Alabama Regional   Cecelia Martin   Annisto   AL
ILS Corp
  Northport Medical Center   Ron Algiere   Northport   AL
ILS Corp
  Northshore Univ. Hosp. Plainview   Gaye Sardalis   Plainview   NY
ILS Corp
  Northside Hospital   Judy Esserwein   Atlanta   GA
ILS Corp
  Novato Comm Hospital   Devin Russell   Novato   CA
ILS Corp
  Oakleaf Hospital   Denise Freid   Eau Claire   WI
ILS Corp
  Oakwood Annapolis Hospital   Bev Handelman   Wayne   MI
ILS Corp
  Oakwood Hospital   Pamela Stevens   Dearborn   MI
ILS Corp
  Oakwood Southshore   Cindy Masserant   Trenton   MI
ILS Corp
  Ocean Medical Center   Denise Irizarray   Brick   NJ
ILS Corp
  Ocean Springs Hospital   Cherie Borgstede   Ocean Sprngs   MS
ILS Corp
  Okla Ctr for Ortho & Multi Spec   Jeff Bibb   Okla City   OK
ILS Corp
  Olive Surgery Ctr   Judy Hunter   St. Louis   MO
ILS Corp
  Orlando Regional Med Ctr   Dario Vasquez   OCJ SEando   FL

 

 



--------------------------------------------------------------------------------



 



                  Consignee   Hospital   Contact Name   City   State
ILS Corp
  Oro Valley Hospital   Tim Lorenzen   Tucson   AZ
ILS Corp
  Orthopedic Center at Springhill   James Robson   Mobile   AL
ILS Corp
  Orthopedic Surgical Ctr NC   Jennifer Graham   Greensboro   NC
ILS Corp
  Osceola Regional Hospital   Martha Bennett   Kissimmee   FL
ILS Corp
  OveRLand Park Reg. Med. Ctr.   Jane Gillespie   OveCJ SEand Park   KS
ILS Corp
  Pacific Rim   Margie Hildre   Bellingham   WA
ILS Corp
  Palm Bay Community Hospital   Crystal Wilson   Palm Bay   FL
ILS Corp
  Palm Beach Garden Med Ctr       Palm Beach Gard   FL
ILS Corp
  Palmetto Baptist Medical Center       ColuGBia   SC
ILS Corp
  Palms West   Pete Richter   Loxahatchee   FL
ILS Corp
  Palmyra Medical Center       Albany   GA
ILS Corp
  Panama City Surgery Center   Dacon BuGBanan   Panama City   FL
ILS Corp
  Park Plaza       Houston   TX
ILS Corp
  Parkway Medical Center   Gary Moody   Decatur   AL
ILS Corp
  Petaluma Valley Hospital   Arkadi   Petaluma   CA
ILS Corp
  Placentia Linda Hospital   Joyce Titus   Placentia   CA
ILS Corp
  Plaza Surgery Center   KimbeCJ SEy Brooker   Jacksonville   FL
ILS Corp
  Porter Memorial Hosp   Susan Greene   Denver   CO
ILS Corp
  Presbyterian Hosp of Dallas   Mary Josephine Jiminez   Dallas   TX
ILS Corp
  Progress West Hlthcare Ctr   Lisa Wenndel   O’Fallon   MO
ILS Corp
  Providence Hospital   GBeryl Thompson   Mobile   AL
ILS Corp
  Pueblo SC   Kelly Schmidt   Pueblo   CO
ILS Corp
  Queen of the Valley   Sandy Kelly   West Covina   CA
ILS Corp
  Quincy Hospital   James Martell   Quincy   MA
ILS Corp
  Reading Hospital   Jan Graham   Wyomissing   PA
ILS Corp
  Regional MC — Bayonet Point   GBristina Katamay   Hudson   FL
ILS Corp
  Regional Medical Center   Sheri Moody   Orangeburg   SC
ILS Corp
  Riverside Community Hospital   Anita Cox   Riverside   CA
ILS Corp
  Riverside Methodist Hospital   Nancy Skaggs   Columbus   OH
ILS Corp
  Riverview Hospital   Carole Haferman   Wisconsin Rapids   WI

 

 



--------------------------------------------------------------------------------



 



                  Consignee   Hospital   Contact Name   City   State
ILS Corp
  Robinson Memorial Hospital   Richard B.   Ravenna   OH
ILS Corp
  Rockford Orthopedic Surg Ctr   Amy Folk   Rockford   IL
ILS Corp
  Rockside Road Surgery Center   Lydia Arnost   Independence   OH
ILS Corp
  Rose Medical Center       Denver   CO
ILS Corp
  Rush Copley Medical Center       Aurora   IL
ILS Corp
  Sacred Heart Hospital   James Hull   Pensacola   FL
ILS Corp
  San Juan Reg Med Ctr   Sue Gil   Farmington   NM
ILS Corp
  Sarasota Memorial   Melody Redden   Sarasota   FL
ILS Corp
  Sarasota Physicians Surg Ctr   Kelly Johnson   Sarasota   FL
ILS Corp
  Self Regional Healthcare   Peggy Patrick   Greenwood   SC
ILS Corp
  Shannon Medical Center   Carolyn Tegeler   San Angelo   TX
ILS Corp
  Sherman Oaks Hospital   Jonathan Harris   Sherman Oaks   CA
ILS Corp
  Sid Peterson   Lillian B   Kerrville   TX
ILS Corp
  Seven Rivers Hospital   Linda Perrin   Crystal River   FL
ILS Corp
  Short Hills Surgery Center   Diana White   Millburn   NJ
ILS Corp
  Shriners Hosp for Children   Julie Winnington   Sacramento   CA
ILS Corp
  Sierra Surgical Hospital   Donna Dickton   Carson City   NV
ILS Corp
  Sierra View Hospital   Debbie Cornell   Porterville   CA
ILS Corp
  Singing River   Wendy Lomax   Pascagoula   MS
ILS Corp
  Skokie Hospital (formeRLy 21524)   Kathyrn Wagner   Skokie   IL
ILS Corp
  Skyridge Surgery Center   Kamy Leeret   Lonetree   CO
ILS Corp
  So Central Regional KS Med Center   Patricia Davis   Arkansas City   KS
ILS Corp
  Sonoma Valley   Ellen Shannahern   Sonoma   CA
ILS Corp
  South Florida Baptist   Kelli Holcomb   Plant City   FL
ILS Corp
  South Jersey Regional   BeveCJ SEy ChaCJ SEes   Vineland   NJ
ILS Corp
  South Lake Hospital   Sherri Reynolds   Clermont   FL
ILS Corp
  South Miami Hospital   Curt Thompson   Miami   FL
ILS Corp
  Southern Hills   Myrat   Las Vegas   NV
ILS Corp
  Southwest Texas Methodist   Hope Menchaca   San Antonio   TX
ILS Corp
  Southwestern Vermont Medical Center   Ruth Metcalfe   Bennington   VT

 

 



--------------------------------------------------------------------------------



 



                  Consignee   Hospital   Contact Name   City   State
ILS Corp
  Sparrow Health Systems   George Brown   Lansign   MI
ILS Corp
  Sparta Community Hospital   Rhonda P   Sparta   IL
ILS Corp
  Spine Hospital of Texas   Max Gomez   San Antonio   TX
ILS Corp
  Spring View Hospital   K. McKinney   Lebanon   KY
ILS Corp
  St. Agnes Medical Center   Larry   Fresno   CA
ILS Corp
  St. Catherine Hospital   Jeanne Burkhart   Garden City   KS
ILS Corp
  St. Clares Hlth Svcs-Denville   Debra A. O’Brien   Denville   NJ
ILS Corp
  St. Clares Hlth Svcs-Dover   Debra A. O’Brien   Dover   NJ
ILS Corp
  St. Dominic Health Services   Alan   Jackson   MS
ILS Corp
  St. Elizabeth Medical Ctr Boston   Michael Casey   Brighton   MA
ILS Corp
  St. Elizabeth Hospital   Barbara Noufer   Youngstown   OH
ILS Corp
  St. Francis Hospital   Carrie   Beech Grove   IN
ILS Corp
  St. Joseph Center for Outpatient Surg   Renee Bottorff   St. Joseph   MO
ILS Corp
  St. Joseph Hospital   Cheryl Cashwell   Tampa   FL
ILS Corp
  St. Joeseph Hospital WI   Jon Willi   Chippewa Falls   WI
ILS Corp
  St. Joseph Medical Center   Lynn King   Polson   MT
ILS Corp
  St. Joseph Mercy   Glenda or Henry M.   Hot Springs   AR
ILS Corp
  St. Louis Spine Surgery Center   Tisha Hoofman   Creve Coeur   MO
ILS Corp
  St. Luke’s Hospital       Phoenix   AZ
ILS Corp
  St. Mary Mercy   Todd Fahr   Grand Rapids   MI
ILS Corp
  St. Marys Hospital Decatur   Lisa Garner-Smith   Decatur   IL
ILS Corp
  St. Marys Health System Inc.   Gregory B. Little   Knoxville   TN
ILS Corp
  St. Marys Healthcare Systems   Cindy Hopkins   Athens   GA
ILS Corp
  St. Mary’s Hospital   Robert Wilkins   Rogers   AR
ILS Corp
  St. Mary’s Medical Center   Vincent Page   Long Beach   CA
ILS Corp
  St. Mary’s Medical Center   Albert Duran   Apple Valley   CA
ILS Corp
  St. Petersburg General Hosp   Robert Conroy   St. Petersburg   FL
ILS Corp
  St. Rose Hospital   Carmen Laver   Hayward   CA
ILS Corp
  St. Thomas Hospital   Rhonda Ross   Nashville   TN
ILS Corp
  St. Thomas Surgicare   Kathy Massey   Nashville   TN
ILS Corp
  St. Vincent Charity Hospital   Fran Varga   Cleveland   OH

 

 



--------------------------------------------------------------------------------



 



                  Consignee   Hospital   Contact Name   City   State
ILS Corp
  St. Vincent East   Theresa Tundal   Birmingham   AL
ILS Corp
  St. Vincent Medical Center   Michelle Mallett   Toledo   OH
ILS Corp
  St. Vincent’s Medical Center   Jacque Turner   Jacksonville   FL
ILS Corp
  St. Vincent’s Medical Center   Laura Marguy   Bridgeport   CT
ILS Corp
  Summit Surgery & Recovery   Tracey Peterson   Flagstaff   AZ
ILS Corp
  Sun Coast Hospital   Orvie   Largo   FL
ILS Corp
  Sunrise Hosp   Lana Arad   Las Vegas   NV
ILS Corp
  SUNY Health Science Center   Tressa Krenzert   Syracuse   NY
ILS Corp
  Surgery Center Central Florida   Robin Barnes   Sebring   FL
ILS Corp
  Surgery Center of the Pacific   Rudy Grimaldo   Santa Monica   CA
ILS Corp
  Surgical Center at Cedar Knolls   David Christel   Cedar Knolls   NJ
ILS Corp
  Surgery Center of Middle TN   Rachel Hall   Columbia   TN
ILS Corp
  Surgical Hospital of Oklahoma   Wes Burks   Oklahoma City   OK
ILS Corp
  Surgical Specialty Hosp of AZ   Michael Cox   Phoenix   AZ
ILS Corp
  Sutter General Hospital   Robin Just   Sacramento   CA
ILS Corp
  Sycamore Hospital   Cherie Leggett   Miamisburg   OH
ILS Corp
  Tahlequah City Hospital   Brenda Evens   Tahlequah   Ok
ILS Corp
  Tampa General Hospital   Millie Good   Tampa   FL
ILS Corp
  Tanner Medical Center   Brenda   Carrollton   GA
ILS Corp
  Tech Regional Med Ctr   Tammy Clements   Morgan City   LA
ILS Corp
  Terrebonne General Med Ctr   Katina   Houma   LA
ILS Corp
  The Brooklyn Hospital   F. Medrano   Brooklyn   FL
ILS Corp
  Thomas Memorial   Kim Conner   ChaCJ SEeston   WV
ILS Corp
  Three Gables Surgery Center   Mark Kinnon   Proctorville   OH
ILS Corp
  Torrance Surgery Center   Aldo Beltran   Torrance   CA
ILS Corp
  Total Surgery Center   Peggy Kiefer   Naples   FL
ILS Corp
  Trophy Club Med Ctr   Paula Losasso   Trophy Club   TX
ILS Corp
  Tulane Medical Center   Sue Walker   New OCJ SEeans   LA
ILS Corp
  Tucson Surgery Center       Tucson   AZ
ILS Corp
  UC Davis   Patrick Lastowski   Sacramento   CA
ILS Corp
  UK HealthCare-Good Sam (frmly Samaritan Hosp 20193)   Anne Wilson   Leington  
KY

 

 



--------------------------------------------------------------------------------



 



                  Consignee   Hospital   Contact Name   City   State
ILS Corp
  University Hospital   David Feryanitz   Denver   CO
ILS Corp
  University Medical Center       Lebanon   TN
ILS Corp
  University of CA San Diego       San Diego   CA
ILS Corp
  University of Kentucky   Paul Reister   Lexington   KY
ILS Corp
  UPMC Northwest MC       Seneca   PA
ILS Corp
  Upstate Medical University   Nick Nicotra   Syracuse   NY
ILS Corp
  Upstate Orthopedics   John Keller   East Syracuse   NY
ILS Corp
  USA Medical Center   Lisa Mestas   Mobile   AL
ILS Corp
  VA Bay Pine Med Center   Wanda Clark   Bay Pine   FL
ILS Corp
  VA Hospital of ColuGBia   LV Ingram   ColuGBia   SC
ILS Corp
  Valley Care Med Center   Joseph Macias   Pleasanton   CA
ILS Corp
  Vanderbilt Ortho Surg Ctr   Faye Dodson   Nashville   TN
ILS Corp
  Via Christi RMC-St Francis Campus   Jerry Ellis   Wichita   KS
ILS Corp
  Waterfront Surgery Center, LLC   Daniel   Homestead   PA
ILS Corp
  Weirton Medical Center   Sherri Williams   Weirton   WV
ILS Corp
  Wesley Medical Center   James Shows   Hattiesburg   MS
ILS Corp
  Wesley Medical Center   Dallas Shaffer   WitGBita   KS
ILS Corp
  West Florida Regional Med Ctr   Elaine Gimlin   Pensacola   FL
ILS Corp
  Westmoreland Reg   Jessie Hickson   Greensburg   PA
ILS Corp
  Williamsport Hospital   Howard Simpson   Williamsport   PA
ILS Corp
  Woodwinds   Tricia Weisz   Woodbury   MN
ILS Corp
  York Hospital   Mary Armstrong   York   PA

 

 



--------------------------------------------------------------------------------



 



Item C. Leased Property; Bailees
III. List of consignments for OrthoBiologics distributor accounts

              DESCRIPTION   CITY   STATE    
3D Spinal Solutions, LLC
  Pittsford   NY    
Advanced Medical
  St. Louis   MO    
Alliance Medical, L.L.C.
  Latrobe   PA    
Atchley Ortho, L.L.C.
  Durango   CO    
Bluegrass Spine Assoc - OH
  Austin   TX    
Bluegrass Spine Assoc. - KY
  Tampa   FL    
Brooks Medical, LLC - A2061
  Pompano   FL    
Brooks Medical, LLC - A2071
  Ann Arbor   MI    
CCM Partners, L.L.C.
  San Diego   CA    
CCM Partners, LLC - Evansville
  West Columbia   SC    
CCM Partners, LLC - Ft. Wayne
  Prairieville   LA    
CCM Partners, LLC - Indianapol
  West Columbia   SC    
CCM Partners, LLC - MI
  Austin   TX    
CCM Partners, LLC - OH
  San Francisco   CA    
CK Orthopaedics, Inc.
  Rockledge   FL    
Core Medical, LLC - OH
  St. Louis   MO    
Del TX LLC
  Fishers   IN    
Del TX-MS, LLC
  Austin   TX    
Dryan Medical, LLC
  St. Louis   MO    
DTM Medical Inc
  Fishers   IN    
Encore South East & Assoc. LLC
  Fishers   IN    
Ethical Medical, L.L.C.
  Fishers   IN    
F & F Ventures, Inc.
  North Caldwell   NJ    
GAP Medical, LLC
  Bourbonnais   IL    
Genesis Associates
  St. Louis   MO    
I.M. Hipp, Inc.
  Maple Grove   MN    
MAB Surgical, LLC
  Atlanta   GA    
MacLean Surgical, Inc.
  Bourbonnais   IL    

 

 



--------------------------------------------------------------------------------



 



              DESCRIPTION   CITY   STATE    
Mark Starring and Assoc., Inc
  Omaha   NE    
MedCOR Professionals, Inc.
  Birmingham   AL    
Medical Excellence SW, Inc-AZ
  Westerville   OH    
Medlink Inc.
  Boise   ID    
MedTrex Inc
  North Caldwell   NJ    
Medtrex Surg and Orthobiologic
  Scottsdale   AZ    
Mitts Medical, Inc. A2044
  Fishers   IN    
Mitts Medical, Inc. A2047
  Birmingham   AL    
Moore Medical Solutions, LLC
  Prospect   KY    
Operating Room Specialty, LLC
  Prospect   KY    
Ortho Endeavors, Inc.
  Annapolis   MD    
OSS - Central Texas
  La Verne   CA    
OSS - Dallas Fort Worth
  Dakota Dunes   SD    
OSS - Houston
  Madison   MS    
P.A.N.D.A Global Med Supply
  Durango   CO    
Peak Medical
  Fayetteville   NY    
Precision Orthopedics
  Salem   NH    
Quest Orthopedics, LLC
  Beaverton   OR    
Quest Orthopedics, LLC-PA
  Huntsville   UT    
RAM Surgical Solutions, Inc.
  Greenville   DE    
Red Mountain Surgical
  Honolulu   HI    
Red Mountain Surgical - CO
  North Attleboro   MA    
Rehab Specialists, Inc.
  Las Vegas   NV    
RM Strategy, L.L.C.
  Los Angeles   CA    
Rose & Associates, Inc.
  Pickett   WI    
Seacoast Surgical
  Nashville   TN    
Spectra Surgical Supply, Inc
  Phoenix   AZ    
Summit Surgical, Inc.
  Little Rock   AR    
Summit Surgical, Inc.
  Bryant   AR    
Summit Surgical, Inc.
  Lakewood   CO    
Surgical Solutions
  Lakewood   CO    
Ten30, Inc.
  Lakewood   CO    

 

 



--------------------------------------------------------------------------------



 



              DESCRIPTION   CITY   STATE    
TKO Surgical, Inc.
  El Paso   TX    
TriMedix, Inc.
  Tuscon   AZ    
Trinity Medical, Inc.
  Tucson   AZ    
Trinity Orthopedic & Spine
  Muskego   WI    
Undefeated, LLC
  Fishers   IN  
Valley Surgical
  Prairieville   LA    
West Coast Spine & Ortho
  Little Rock   AR    
Whitman & Associates — KS
  Metairie   LA    
Whitman & Associates A1022
  Virginia Beach   VA    
Whitman & Associates A2036
  South Burlington   VT    
Whitman & Associates A2037
  East Petersburg   PA    
Wild Country Surgical, Inc.
  Scottsdale   AZ    
Y2K Spine, LLC
  Scarborough   ME    
Zimmer Cook Associates Inc
  Valley Village   CA    
Zimmer InterMed
  Shreveport   LA    

 

 



--------------------------------------------------------------------------------



 



Item C. Leased Property; Bailees
IV. List of consignments for Surgical Instruments

                                      Postal Description   Address1   City  
State   Code
OHIO STATE UNIVERSITY HOSPITAL & MEDICAL CENTER
  452 W PENN ST   COLUMBUS   OH     43210  
98152 Porter Medical Sales
  86 OLIVER ST   ROCHESTER   NY     14607  
HOSPITAL-Ransom Memorial Hospital
  1301 S MAIN ST   OTTAWA   KS     66067-3537  
LSU MEDICAL CENTER/SHREVEPORT
  1541 KINGS HWY   SHREVEPORT   LA     71130  
Springfield Hospital
  190 W SPROUL RD   SPRINGFIELD   PA     19064  
NAPLES COMMUNITY HOSPITAL
  350 7TH ST N   NAPLES   FL     34102-5754  
HOSPITAL-St. Lukes South Hospital
  12300 METCALF AVE   OVERLAND PARK   KS     66213  
MEDICAL COLLEGE OF PENNSYLVANIA
  3300 HENRY AVE   PHILADELPHIA   PA     19129  
CULLMAN REGIONAL MEDICAL CENTER
  1912 ALABAMA HWY 157   CULLMAN   AL     35058  
PARK RIDGE HOSPITAL
  1555 LONG POND RD   ROCHESTER   NY     14626  
VALLEY PRESBYTERIAN
  15107 VANOWEN ST   VAN NUYS   CA     91405  
KAISER PERM FNDN HOSP&MED CTR
  4867 SUNSET BLVD   LOS ANGELES   CA     90027  
BAPTIST MEDICAL SYSTEM
  9601 I630 EXIT 7   LITTLE ROCK   AR     72205-7202  
COX HEALTH SYSTEMS
  3801 S NATIONAL AVE   SPRINGFIELD   MO     65807  
NORTH CENTRAL BRONX HOSP
  3424 KOSSUTH AVE   BRONX   NY     10467  
ST VINCENT INFIRMARY MED
  2 ST VINCENT CIR   LITTLE ROCK   AR     72205  
BROOKWOOD MEDICAL CENTER
  2010 BROOKWOOD MEDICAL CENTER DR   HOMEWOOD   AL     35209  
FRESNO COMMUNITY HOSPITAL
  2130 E ILLINOIS AVE   FRESNO   CA     93701  
OAKWOOD MEDICAL CENTER
  18101 OAKWOOD BLVD   DEARBORN   MI     48124  
UNIVERSITY OF IOWA
  200 HAWKINS DR   IOWA CITY   IA     52242-1007  
St. Bernards Regional Medical Center
  225 E JACKSON AVE   JONESBORO   AR     72401  
POH MEDICAL CENTER
  50 N PERRY ST   PONTIAC   MI     48342  
TAYLOR HOSPITAL
  175 E CHESTER PIKE   RIDLEY PARK   PA     19078  
JACOBI MEDICAL CENTER
  1400 PELHAM PKWY S   BRONX   NY     10461  
HOSPITAL — HAHNEMANN HOSPITAL
  1400 RACE ST   PHILADELPHIA   PA     19102  

 

 



--------------------------------------------------------------------------------



 



                                      Postal Description   Address1   City  
State   Code
ST CLAIR HOSPITAL
  1000 BOWER HILL RD   PITTSBURGH   PA     15243  
MEDICAL CENTER EAST
  50 MEDICAL PARK E DR   BIRMINGHAM   AL     35235  
EAST ALABAMA MEDICAL CENTER
  2000 PEPPERELL PKWY   OPELIKA   AL     36801  
ST LUKES HOSPITAL
  512 S 11TH ST   BOISE   ID     83702  
SOUTHERN NH REG MEDICAL CENTER
  8 PROSPECT ST   NASHUA   NH     03060  
ATLANTIC CITY MEDICAL CENTER
  JIM LEEDS RD   POMONA   NJ     08240  
Kennedy Memorial Hospital Cherry Hill
  2201 CHAPEL AVE W   CHERRY HILL   NJ     08002  
KENNEDY MEMORIAL HOSPITAL-STRATFORD DIVISION
  18 E LAUREL RD STRATFORD DIVISION   STRATFORD   NJ     08084  
HOSPITAL-Kennedy Hospital-Washington Division
  435 HURFFVILLE CROSSKEYS RD WASHINGTON DIV   TURNERSVILLE   NJ     08012  
UNDERWOOD HOSPITAL
  509 N BROAD ST   WOODBURY   NJ     08096-7359  
Crozer Chester Hospital
  1 MED CTR BLVD   UPLAND   PA     19013  
PHOENIXVILLE HOSPITAL
  140 NUTT RD   PHOENIXVILLE   PA     19460  
HOSPITAL — ACCT # 80036 UNION MEMORIAL HOSP
  201 E UNIVERSITY PKWY   BALTIMORE   MD     21218  
LENOIR MEMORIAL HOSPITAL
  100 AIRPORT RD   KINSTON   NC     28501  
PHOEBE PUTNEY MEMORIAL HOSP
  1008 N MONROE ST   ALBANY   GA     31701-1904  
EGLESTON CHILDRENS HEALTHCARE — acct# 80193
  1405 CLIFTON RD NE   ATLANTA   GA     30322  
Floyd Medical Center
  304 TURNER MCCALL BLVD   ROME   GA     30165  
74436-ROCKDALE HOSPITAL
  1412 MILSTEAD AVE SE   CONYERS   GA     30012  
HOSPITAL-Lakeland Regional Medical Center
  1324 LAKELAND HILLS BLVD   LAKELAND   FL     33805  
ST MARY’S MEDICAL CENTER
  800 S WASHINGTON AVE   SAGINAW   MI     48601  
Suburban Medical
  4001 DUTCHMANS LN   LOUISVILLE   KY     40207  
Baptist Memorial Health Care
  6019 WALNUT GROVE RD   MEMPHIS   TN     38120  
METHODIST HEALTHCARE — MEMPHIS
  7691 POPLAR AVE   GERMANTOWN   TN     38138  
FORREST COUNTY GENERAL HOSPITAL
  6051 US HWY 49   HATTIESBURG   MS     39401  
HOSPITAL — Ocean Springs Hospital
  3109 BIENVILLE BLVD   OCEAN SPRINGS   MS     39564  
HOSPITAL-N. Central Methodist Ambulatory Surg Ctr
  19010 STONE OAK PKWY   SAN ANTONIO   TX     78258  
HOSPITAL FOR SPECIAL SURGERY
  535 E 70TH ST   NEW YORK   NY     10021-4823  
HOSPITAL — New England Baptist Hospital
  125 PARKER HILL AVE   BOSTON   MA     02120  
HOSPITAL — Virginia Regional MC
  901 9TH ST N   VIRGINIA   MN     55792  
ST FRANCIS HOSPITAL
  2122 MANCHESTER EXPY   COLUMBUS   GA     31904  
PROVIDENCE HOSPITAL
  6801 AIRPORT BLVD   MOBILE   AL     36608  
GRADY MEMORIAL HOSPITAL
  80 BUTLER ST SE   ATLANTA   GA     30336  
Lakewood Ranch Medical Center
  8330 LAKEWOOD RANCH BLVD   BRADENTON   FL     34202  
HOSPITAL — KAISER FOUNDATION HOSP
  2295 VINEYARD AVE   ONTARIO   CA     91761  
HOSPITAL-University of Miami
  1400 NW 12TH AVE   MIAMI   FL     33136  
UNIVERSITY OF COLORADO HOSPITAL
  4200 E 9TH AVE   DENVER   CO     80262  

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
to
Security Agreement
FORM OF ACCOUNT CONTROL AGREEMENT
ACCOUNT CONTROL AGREEMENT
(Securities Accounts and Deposit Accounts)
This ACCOUNT CONTROL AGREEMENT, dated as of  _____ __,  _____  (this
“Agreement”), among INTEGRA LIFESCIENCES HOLDINGS CORPORATION, a Delaware
corporation (the “Borrower”), the affiliates of the Borrower identified as
“Grantors” on the signature page of this Agreement (the Borrower and such
affiliates are each referred to herein, individually, as a “Grantor” and,
collectively, as the “Grantors”), BANK OF AMERICA, N.A., as administrative agent
and collateral agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Security Agreement referred to below), and
[NAME OF SECURITIES INTERMEDIARY] (the “Securities Intermediary”).
W I T N E S S E T H:
WHEREAS, pursuant to an Amended and Restated Security Agreement dated as of
August 10, 2010 (as such agreement may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
among the Grantors and the Administrative Agent and in order to obtain the
benefits referred to therein, each Grantor has granted to the Administrative
Agent a security interest in, among other things, each Account (as defined
below) of such Grantor, all funds deposited to such Account, all financial
assets (as defined in the Uniform Commercial Code as from time to time in effect
in the State of New York) maintained in such Account, all proceeds thereof and
distributions in connection therewith (collectively, the “Collateral”);
WHEREAS, each Grantor has agreed with the Administrative Agent to maintain
subject to the provisions of the Security Agreement each demand, time, savings,
passbook or similar account of such Grantor maintained with the Securities
Intermediary (each a “Deposit Account”) and each securities account of such
Grantor maintained with the Securities Intermediary (each a “Securities
Account”; each Deposit Account and each Securities Account is referred to
herein, individually, as an “Account” and, collectively, as the “Accounts”),
each of which is described opposite the name of such Grantor on Schedule 1
hereto; and
WHEREAS, each Grantor, the Administrative Agent and the Securities Intermediary
are entering into this Agreement to provide that the Administrative Agent shall
have the right to exercise exclusive control over the Accounts and all amounts
and financial assets maintained therein as herein provided at any time after the
occurrence and during the continuance of an Event of Default (as defined in the
Security Agreement);
Form of Account Control Agreement
(Securities Accounts and Deposit Accounts)

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, each Grantor, the Administrative Agent and the
Securities Intermediary agree as follows:
1. The following terms (whether or not underscored) when used in this Agreement,
including its preamble and recitals shall have the following meanings (such
definitions to be equally applicable to the singular and plural forms thereof):
“Account Agreement” means, with respect to each Account of a Grantor, the
agreement in respect of such Account between such Grantor and the Securities
Intermediary, as such agreement may be amended, supplemented or otherwise
modified from time to time pursuant to the terms thereof and, except as provided
in Section 11 hereof, with the prior written consent of the Administrative
Agent.
“Activation Period” means the period commencing within a reasonable period of
time not to exceed two Business Days after the Securities Intermediary’s receipt
of the Notice and ending on the date the Notice is withdrawn or rescinded by a
further written notice delivered by the Administrative Agent to the Securities
Intermediary.
“Business Day” means each Monday through Friday, excluding any holiday on which
the Securities Intermediary is customarily closed for business.
“Collateral Account” means an account controlled by the Administrative Agent as
designated to the Securities Intermediary in the Notice or other written notice
delivered to the Securities Intermediary by the Administrative Agent.
“Damages” is defined in Section 6(a).
“Grantors’ Agent” means the Borrower acting in its capacity as agent for itself
and the other Grantors for purposes of administering this Agreement. Any notices
delivered to the Grantors’ Agent hereunder shall be deemed to have been
delivered to each Grantor.
“Notice” means written notice from Administrative Agent to the Securities
Intermediary in the form of Attachment I hereto. The Administrative Agent shall
also deliver a copy of each Notice to the Grantors’ Agent as and when delivered
to the Securities Intermediary.
“Order” means any writ, levy, order or other similar judicial or regulatory
order or process.
“Retained Balance” means, on any date, the aggregate of the available cash
balances in all the Accounts on such date which is less than $5,000.
2. The Securities Intermediary is hereby authorized as follows:
(a) (i) Prior to the Activation Period the Securities Intermediary may follow
the Securities Intermediary’s usual procedures as may be more particularly
provided in the applicable Account Agreement in the event any Account or any
check, draft or other order for payment of money or financial asset maintained
therein should be or become the subject of any Order.
Form of Account Control Agreement
(Securities Accounts and Deposit Accounts)

 

- 2 -



--------------------------------------------------------------------------------



 



(b) Prior to the Activation Period, the Securities Intermediary may permit each
Grantor (i) to sell financial assets in any Account of such Grantor and invest
the proceeds of such sales, as well as other funds in such Account in other
financial assets, in each case as otherwise permitted pursuant to the applicable
Account Agreement; provided, however, that until so sold or invested all such
financial assets, proceeds thereof or other funds shall be maintained in such
Account subject to the terms of this Agreement (and all property held by the
Securities Intermediary for the account of a Grantor is, and will continue to
be, credited to an Account of such Grantor until transferred as permitted by
this Agreement); and (ii) to otherwise operate and transact business through any
Account of such Grantor in its normal fashion, including making withdrawals from
any such Account in accordance with the applicable Account Agreement. (Each
Grantor confirms to the Administrative Agent that it will also operate each
Account in accordance with any investment restrictions contained in the other
Loan Documents (as defined in the Security Agreement)).
(c) During the Activation Period, the Securities Intermediary shall (i) transfer
by wire transfer to the Collateral Account pursuant to the Administrative
Agent’s instructions any collected and available cash credit balances in each
Account each Business Day to the extent that the aggregate of the available cash
credit balances in all the Accounts on such Business Day exceeds the Retained
Balance and (ii) manage each Account and all financial assets and other items
therein as the Administrative Agent may direct in writing from time to time
(including using the Securities Intermediary’s best efforts to place or
negotiate orders to sell securities in such Account and to transfer the proceeds
of any such sale which are in excess of the Retained Balance to the Collateral
Account). Funds are not available if, in the reasonable determination of
Securities Intermediary, they are subject to an Order preventing their
withdrawal. The Administrative Agent will give the Securities Intermediary
sufficient advance written notice of any change in the instructions for
Securities Intermediary to act upon such changes.
(d) During the Activation Period, (i) no Grantor shall have any right (and the
Securities Intermediary will not permit any Grantor) to trade or in any manner
withdraw or transfer any or all financial assets or credit balances in any
Account and (ii) the Securities Intermediary shall not accept or honor any
instructions from or on behalf of any Grantor in respect of any Account or any
other Collateral.
(e) Each Grantor hereby irrevocably authorizes and instructs the Securities
Intermediary to perform and comply with the terms of this Agreement.
(f) The Administrative Agent acknowledges and agrees that the Securities
Intermediary has the right to charge each Account from time to time, as set
forth in Section 4(a) of this Agreement, and that Administrative Agent has no
right to the sums so withdrawn by the Securities Intermediary. During the
Activation Period, the Administrative Agent and the Grantors agree that the
Securities Intermediary has the right to apply the Retained Balance to pay the
accrued and unpaid obligations of the Grantors pursuant to Sections 4(a), 4(b),
7(a), and 8 of this Agreement.
Form of Account Control Agreement
(Securities Accounts and Deposit Accounts)

 

- 3 -



--------------------------------------------------------------------------------



 



3. The Securities Intermediary hereby represents and warrants, acknowledges and
agrees, as follows:
(a) at all times during the Activation Period without further instructions from
any Grantor it will comply with (i) all entitlement orders originated by the
Administrative Agent in respect of the Accounts and all financial assets
maintained therein, and (ii) all instructions originated by the Administrative
Agent directing disposition of any funds maintained in any Account, in each
case, which are delivered in accordance with Section 2(c) of this Agreement;
(b) at all times it will treat all cash, amounts, balances and other property
maintained in any Account as a financial asset under Article 8 of the Uniform
Commercial Code;
(c) it is the securities intermediary with respect to any property credited from
time to time to each Account;
(d) at all times the location of the Bank and the location of each Account under
this Agreement (and each Account Agreement) for all purposes of the Uniform
Commercial Code shall be the State of New York;
(e) (i) it has been notified of the Administrative Agent’s security interest in
the Accounts and the other Collateral granted by the Grantors under the Security
Agreement;
(ii) it has recorded such security interest on its books and records;
(iii) as of the date hereof it has received no notice of any other security
interest or any Order in respect of any Account or any other Collateral (except
for the interest of the Securities Intermediary contemplated by this Agreement);
and
(iv) it will advise the Administrative Agent in writing promptly following its
receipt of notice of any such other security interest or Order;
(f) it will not advance margin or other credit against any Account or any other
Collateral or hypothecate any financial assets or other items carried in any
Account;
(g) it will not agree with any person or entity (other than a Grantor or the
Administrative Agent) that it will comply (and it shall not comply) with any
withdrawal, transfer, payment, or redemption instruction, or any other
entitlement order or other order, from such other person or entity concerning
any Account or any financial asset or other items therein; and
(h) it will not offset against any Account, except as permitted under
Section 4(a) of this Agreement.
Form of Account Control Agreement
(Securities Accounts and Deposit Accounts)

 

- 4 -



--------------------------------------------------------------------------------



 



4. (a) The Securities Intermediary may charge each Account of any Grantor for
all returned checks of such Grantor, all service charges, and other fees and
charges associated with such Account as provided in the applicable Account
Agreement and all other amounts due to the Securities Intermediary from any
Grantor under Sections 4(b), 7(a) and 8 of this Agreement.
(b) If the balances in any Account of any Grantor are not sufficient to
compensate the Securities Intermediary for any fees or charges due to the
Securities Intermediary under the applicable Account Agreement in respect of
such Account or any other amounts due to the Securities Intermediary pursuant to
Sections 7(a) and 8 of this Agreement, each Grantor jointly and severally agrees
to pay Securities Intermediary on demand the amount due Securities Intermediary.
A Grantor will have breached this Agreement if such Grantor has not paid the
Securities Intermediary, within 30 days after any such demand, the amount due
Securities Intermediary.
(c) If the Grantors have breached their obligations to the Securities
Intermediary pursuant to Section 4(b) of this Agreement at any time during the
Activation Period, then the Administrative Agent shall pay the Securities
Intermediary (i) the amount of any unpaid fees or other charges in respect to
any Account under the applicable Account Agreement incurred during the
Activation Period and (ii) if any amount in respect any returned check, draft or
other order for payment shall have been transferred by the Securities
Intermediary to the Administrative Agent during the Activation Period pursuant
to Section 2(c) of this Agreement, the amount in respect of any such returned
item so received by the Administrative Agent. The Administrative Agent will have
breached this Agreement if the Administrative Agent has not paid any such amount
to the Securities Intermediary within 30 days after any such demand.
5. Termination of this Agreement shall be as follows:
(a) (i) The Securities Intermediary may terminate this Agreement upon 30 days’
prior written notice to the Administrative Agent and the Grantors’ Agent.
(ii) The Administrative Agent may terminate this Agreement upon 30 days’ prior
written notice to the Grantors’ Agent and the Securities Intermediary.
(iii) The Grantors may not terminate this Agreement except with the prior
written consent of the Administrative Agent and upon 30 days’ prior written
notice to the Securities Intermediary.
(b) Notwithstanding subsection 5(a), the Securities Intermediary may terminate
this Agreement upon 10 Business Days’ prior written notice to the Grantors’
Agent and the Administrative Agent if: (i) any Grantor or the Administrative
Agent breaches any of the terms of this Agreement; (ii) any Grantor breaches any
other agreement with the Securities Intermediary or any agreement involving the
borrowing of money or extension of credit; (iii) any Grantor liquidates,
dissolves, merges with or into or consolidates with another entity or sells,
leases or disposes of a substantial portion of its business or assets; (iv) any
Grantor terminates its business, fails generally or admits in writing its
inability to pay its debts as they become due; any bankruptcy, reorganization,
arrangement, insolvency, dissolution or similar proceeding is instituted with
respect to such Grantor; any Grantor makes any assignment for the benefit of
creditors or enters into any composition with creditors or takes any action in
furtherance of any of the foregoing; or (v) any material adverse change occurs
in any Grantor’s financial condition, results of operations or ability to
perform its obligations under this Agreement. Grantors’ Agent shall promptly
give written notice to Securities Intermediary of the occurrence of any of the
foregoing events.
Form of Account Control Agreement
(Securities Accounts and Deposit Accounts)

 

- 5 -



--------------------------------------------------------------------------------



 



(c) Upon any termination of this Agreement, the Securities Intermediary shall
close each Account and transfer all funds, financial assets and other items in
the Accounts (i) if during the Activation Period, to the Collateral Account
designated in writing by the Administrative Agent to the Securities Intermediary
pursuant to Section 2(c) (or otherwise) and (ii) at all other times, as directed
by the Grantors’ Agent in writing with a copy to the Administrative Agent.
6. (a) The Securities Intermediary will not be liable to any Grantor or the
Administrative Agent for any expense, claim, loss, damage or cost (“Damages”)
arising out of or relating to its performance under this Agreement other than
those Damages which result directly from its acts or omissions constituting
negligence.
(b) In no event will the Securities Intermediary be liable for any special,
indirect, exemplary or consequential damages, including but not limited to lost
profits.
(c) The Securities Intermediary will be excused from failing to act or delay in
acting, and no such failure or delay shall constitute a breach of this Agreement
or otherwise give rise to any liability of the Securities Intermediary, if
(i) such failure or delay is caused by circumstances beyond Securities
Intermediary’s reasonable control, including but not limited to legal
constraint, emergency conditions, action or inaction of governmental, civil or
military authority, fire, strike, lockout or other labor dispute, war, riot,
theft, flood, earthquake or other natural disaster, breakdown of public or
private or common carrier communications or transmission facilities, equipment
failure, or act, negligence or default of any Grantor or Administrative Agent or
(ii) such failure or delay resulted from Securities Intermediary’s reasonable
belief that the action would have violated any guideline, rule or regulation of
any governmental authority.
(d) The Securities Intermediary shall not be held responsible for (i) any
decline in the market value of the Collateral or the failure to notify any
Grantor or the Administrative Agent thereof or (ii) the failure to take any
action with respect to the Collateral, except as expressly provided in this
Agreement.
(e) Except with respect to obligations and duties expressly provided in this
Agreement, this Agreement shall not impose or create any obligations or duties
upon the Securities Intermediary that are greater than or in addition to those
provided in the Account Agreements.
(f) The Securities Intermediary may act upon any instrument or other writing
believed by it in good faith to be genuine and to have been signed or presented
by a person purporting to be an authorized officer of a Grantor or the
Administrative Agent, as the case may be.
Form of Account Control Agreement
(Securities Accounts and Deposit Accounts)

 

- 6 -



--------------------------------------------------------------------------------



 



(g) If in doubt as to its duties and responsibilities hereunder, the Securities
Intermediary may consult with counsel of its choice and shall be protected in
any action taken or omitted to be taken in connection with the advice or opinion
of such counsel.
7. (a) Each Grantor shall jointly and severally indemnify Securities
Intermediary against, and hold it harmless from, any and all liabilities,
claims, costs, expenses and damages of any nature (including but not limited to
reasonable attorneys’ fees and expenses incurred in enforcing this Agreement) in
any way arising out of or relating to disputes or legal actions concerning this
Agreement. This section does not apply to any cost or damage attributable to the
gross negligence or intentional misconduct of Securities Intermediary. Grantors’
obligations under this section shall survive termination of this Agreement.
(b) To the extent the Grantors shall fail to fully indemnify the Securities
Intermediary pursuant to Section 7(a) of this Agreement, the Administrative
Agent shall indemnify the Securities Intermediary against, and hold it harmless
from, any and all liabilities, claims, costs, expenses and damages of any nature
(including but not limited to reasonable attorneys’ fees and expenses incurred
in enforcing this Section 7(b)) in any way arising out of or relating to the
Securities Intermediary complying with instructions or requests of the
Administrative Agent during the Activation Period. This section does not apply
to any cost or damage attributable to the gross negligence or intentional
misconduct of Securities Intermediary. The Administrative Agent’s obligations
under this section shall survive termination of this Agreement.
8. Each Grantor agrees to pay to the Securities Intermediary, upon receipt of
Securities Intermediary’s invoice, all reasonable costs, expenses and reasonable
attorneys’ fees and expenses incurred by Securities Intermediary in connection
with the enforcement of this Agreement and any instrument or agreement required
hereunder, including but not limited to any such reasonable costs, expenses and
fees arising out of the resolution of any conflict, dispute, motion regarding
entitlement to rights or rights of action, or other action to enforce Securities
Intermediary’s rights hereunder in a case arising under Title 11, United States
Code. Each Grantor agrees to pay Securities Intermediary, upon receipt of
Securities Intermediary’s invoice, all costs, expenses and reasonable attorneys’
fees and expenses incurred by Securities Intermediary in the preparation and
administration of this Agreement (including any amendments hereto or instruments
or agreements required hereunder).
9. Each Grantor represents and warrants that: (a) this Agreement constitutes its
duly authorized, legal, valid, binding and enforceable obligation subject to
bankruptcy laws and equitable principles; (b) the performance of its obligations
under this Agreement and the consummation of the transactions contemplated
hereunder will not (i) constitute or result in a breach of its certificate or
articles of incorporation, by-laws or partnership agreement, as applicable, or
the provisions of any material contract to which it is a party or by which it is
bound or (ii) result in the violation of any law, regulation, judgment, decree
or governmental order applicable to it; (c) all approvals and authorizations
required to permit the execution, delivery, performance and consummation of this
Agreement and the transactions contemplated hereunder have been obtained; and
(d) it has not assigned or granted a security interest in any Account or any
other Collateral, except to Administrative Agent and the Securities Intermediary
as contemplated by this Agreement and the applicable Account Agreement.
Form of Account Control Agreement
(Securities Accounts and Deposit Accounts)

 

- 7 -



--------------------------------------------------------------------------------



 



10. In addition to the original statements, which will be provided to Grantors’
Agent on behalf of the applicable Grantor, Securities Intermediary will provide
Administrative Agent with a duplicate statement and such other account
information reasonably requested by Administrative Agent relative to any Account
and the financial assets and credit balances therein. Each Grantor authorizes
Securities Intermediary to provide any account information requested by
Administrative Agent.
11. This Agreement may be amended only by a writing signed by each Grantor,
Administrative Agent and Securities Intermediary; except that prior to the
Activation Period Securities Intermediary’s charges pursuant to each Account
Agreement are subject to change by Securities Intermediary upon 30 days’ prior
written notice to Grantors’ Agent, with a copy to the Administrative Agent.
12. This Agreement may be executed in counterparts; all such counterparts shall
constitute but one and the same agreement.
13. Any written notice or other written communication to be given to each party
under this Agreement shall be addressed to the person at the address set forth
on the signature page of this Agreement or to such other person or address as a
party may specify in writing. Except as otherwise expressly provided herein, any
such notice shall be effective upon receipt.
14. This Agreement controls in the event of any conflict between this Agreement
and any other document or written or oral statement. This Agreement supersedes
all prior understandings, writings, proposals, representations and
communications, oral or written, of any party relating to the subject matter
hereof.
15. No Grantor or the Administrative Agent may assign any of its rights under
this Agreement without the prior written consent of Securities Intermediary.
16. Nothing contained in the Agreement shall create any agency, fiduciary, joint
venture or partnership relationship between any Grantor, Administrative Agent
and Securities Intermediary.
17. This Agreement shall be interpreted in accordance with New York law.
[Signatures follow.]
Form of Account Control Agreement
(Securities Accounts and Deposit Accounts)

 

- 8 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the day and year first above written.

                  INTEGRA LIFESCIENCES HOLDINGS
CORPORATION
(“Grantor”)       Address for notices to any Grantor:
c/o Integra LifeSciences Holdings Corporation    
 
         
 
   
By:
         
 
Attention:    
 
               
 
  Name:       Telephone:    
 
  Title:       Facsimile:    
 
                [NAME OF OTHER GRANTOR]
(“Grantor”)            
 
               
By:
               
 
               
 
  Name:            
 
  Title:            
 
                BANK OF AMERICA, N.A.,       Address for notices to
Administrative Agent:     as Administrative Agent             (“Administrative
Agent”)            
 
               
 
               
 
               
By:
          Attention:    
 
               
 
  Name:       Telephone:    
 
  Title:       Facsimile:    
 
                [NAME OF SECURITIES INTERMEDIARY]       Address for notices to
Securities Intermediary:     (“Securities Intermediary”)            
 
               
 
               
By:
               
 
               
 
  Name:
Title:       Attention
Telephone:    
 
          Facsimile:    

Signature Page
Account Control Agreement
(Securities Accounts and Deposit Accounts)

 

 



--------------------------------------------------------------------------------



 



ATTACHMENT I
Account Control Agreement
[Letterhead of Bank of America, N.A.]
as Administrative Agent]

         
To:
  [Name of Securities Intermediary]    
 
       
 
 
 
Attention:    

Re: Integra LifeSciences Holdings Corporation
Ladies and Gentlemen:
Reference is made to the Account Control Agreement dated as of _____ ___, _____
(the “Agreement”), among Integra LifeSciences Holdings Corporation and certain
of its subsidiaries, the undersigned and you regarding the accounts (the
“Accounts”) described in Schedule 1 hereto. In accordance with Section 2 of the
Agreement, we hereby give you notice of our exercise of control of each Account
and we hereby instruct you to transfer all collected and available credit
balances maintained therein which are in excess of the Retained Balance (as
defined in the Agreement) to the following account:

         
 
  Name:   Bank of America, N.A.
 
  Location:    
 
  ABA No.:                                           
 
  Account No:                                           
 
  Reference:   Bank of America, N.A.,
 
      as Administrative Agent/
 
      Integra LifeSciences Holdings Corporation
 
      Collateral Account

or otherwise in accordance with Administrative Agent’s instructions.

                  Very truly yours,    
 
                BANK OF AMERICA, N.A.,
as Administrative Agent    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to
ACCOUNT CONTROL AGREEMENT

                  Securities Intermediary             Name and Address          
  for Account (if different         Grantor   from notice address)   Account
Name   Account Number
 
           

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
to
Security Agreement
FORM OF ACCOUNT CONTROL AGREEMENT
ACCOUNT CONTROL AGREEMENT
(Deposit Accounts Only)
This ACCOUNT CONTROL AGREEMENT, dated as of _____ ___, _____ (this “Agreement”),
among INTEGRA LIFESCIENCES HOLDINGS CORPORATION, a Delaware corporation (the
“Borrower”), the affiliates of the Borrower identified as “Grantors” on the
signature page of this Agreement (the Borrower and such affiliates are each
referred to herein, individually, as a “Grantor” and, collectively, as the
“Grantors”), BANK OF AMERICA, N.A., as administrative agent and collateral agent
(in such capacity, the “Administrative Agent”) for the Secured Parties (as
defined in the Security Agreement referred to below), and [NAME OF BANK] (the
“Bank”).
W I T N E S S E T H:
WHEREAS, pursuant to an Amended and Restated Security Agreement dated as of
August 10, 2010 (as such agreement may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
among the Grantors and the Administrative Agent and in order to obtain the
benefits referred to therein, each Grantor has granted to the Administrative
Agent a security interest in, among other things, each Account (as defined
below) of such Grantor, all funds deposited to such Account, all financial
assets (as defined in the Uniform Commercial Code as from time to time in effect
in the State of New York) maintained in such Account, all proceeds thereof and
distributions in connection therewith (collectively, the “Collateral”);
WHEREAS, each Grantor has agreed with the Administrative Agent to maintain
subject to the provisions of the Security Agreement each demand, time, savings,
passbook or similar account of such Grantor maintained with the Bank (each a
“Deposit Account”; each Deposit Account is referred to herein, individually, as
an “Account” and, collectively, as the “Accounts”), each of which is described
opposite the name of such Grantor on Schedule 1 hereto; and
WHEREAS, each Grantor, the Administrative Agent and the Bank are entering into
this Agreement to provide that the Administrative Agent shall have the right to
exercise exclusive control over the Accounts and all amounts and financial
assets maintained therein as herein provided at any time after the occurrence
and during the continuance of an Event of Default (as defined in the Security
Agreement);
Form of Account Control Agreement
(Deposit Accounts Only)

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, each Grantor, the Administrative Agent and the
Bank agree as follows:
1. The following terms (whether or not underscored) when used in this Agreement,
including its preamble and recitals shall have the following meanings (such
definitions to be equally applicable to the singular and plural forms thereof):
“Account Agreement” means, with respect to each Account of a Grantor, the
agreement in respect of such Account between such Grantor and the Bank, as such
agreement may be amended, supplemented or otherwise modified from time to time
pursuant to the terms thereof and, except as provided in Section 11 hereof, with
the prior written consent of the Administrative Agent.
“Activation Period” means the period commencing within a reasonable period of
time not to exceed two Business Days after the Bank’s receipt of the Notice and
ending on the date the Notice is withdrawn or rescinded by a further written
notice delivered by the Administrative Agent to the Bank.
“Business Day” means each Monday through Friday, excluding any holiday on which
the Bank is customarily closed for business.
“Collateral Account” means an account controlled by the Administrative Agent as
designated to the Bank in the Notice or other written notice delivered to the
Bank by the Administrative Agent.
“Damages” is defined in Section 6(a).
“Grantors’ Agent” means the Borrower acting in its capacity as agent for itself
and the other Grantors for purposes of administering this Agreement. Any notices
delivered to the Grantors’ Agent hereunder shall be deemed to have been
delivered to each Grantor.
“Notice” means written notice from Administrative Agent to the Bank in the form
of Attachment I hereto. The Administrative Agent shall also deliver a copy of
each Notice to the Grantors’ Agent as and when delivered to the Bank.
“Order” means any writ, levy, order or other similar judicial or regulatory
order or process.
“Retained Balance” means, on any date, the aggregate of the available cash
balances in all the Accounts on such date which is less than $5,000.
2. The Bank is hereby authorized as follows:
(a) Prior to the Activation Period, the Bank may follow the Bank’s usual
procedures as may be more particularly provided in the applicable Account
Agreement in the event any Account or any check, draft or other order for
payment of money maintained therein should be or become the subject of an Order.
(b) Prior to the Activation Period, the Bank may permit each Grantor to operate
and transact business through any Account of such Grantor in its normal fashion,
including making withdrawals from any such Account in accordance with the
applicable Account Agreement.
Form of Account Control Agreement
(Deposit Accounts Only)

 

- 2 -



--------------------------------------------------------------------------------



 



(c) During the Activation Period, the Bank shall (i) transfer by wire transfer
to the Collateral Account pursuant to the Administrative Agent’s instructions
any collected and available cash credit balances in each Account each Business
Day to the extent that the aggregate of the available cash credit balances in
all the Accounts on such Business Day exceeds the Retained Balance and
(ii) manage each Account as the Administrative Agent may direct in writing from
time to time. Funds are not available if, in the reasonable determination of
Bank, they are subject to an Order preventing their withdrawal. The
Administrative Agent will give the Bank sufficient advance written notice of any
change in the instructions for Bank to act upon such changes.
(d) During the Activation Period, the Bank shall not accept or honor any
instructions from or on behalf of any Grantor in respect of any Account or any
other Collateral.
(e) Each Grantor hereby irrevocably authorizes and instructs the Bank to perform
and comply with the terms of this Agreement.
(f) The Administrative Agent acknowledges and agrees that the Bank has the right
to charge each Account from time to time, as set forth in Section 4(a) of this
Agreement, and that Administrative Agent has no right to the sums so withdrawn
by the Bank. During the Activation Period, the Administrative Agent and the
Grantors agree that the Bank has the right to apply the Retained Balance to pay
the accrued and unpaid obligations of the Grantors pursuant to Sections 4(a),
4(b), 7(a), and 8 of this Agreement.
3. The Bank hereby represents and warrants, acknowledges and agrees, as follows:
(a) at all times during the Activation Period without further instructions from
any Grantor it will comply with all instructions originated by the
Administrative Agent directing disposition of any funds maintained in any
Account, in each case, which are delivered in accordance with Section 2(c) of
this Agreement;
(b) at all times the location of the Bank and the location of each Account under
this Agreement (and each Account Agreement) for all purposes of the Uniform
Commercial Code shall be the State of New York;
(c) (i) it has been notified of the Administrative Agent’s security interest in
the Accounts and the other Collateral granted by the Grantors under the Security
Agreement;
(ii) it has recorded such security interest on its books and records;
Form of Account Control Agreement
(Deposit Accounts Only)

 

- 3 -



--------------------------------------------------------------------------------



 



(iii) as of the date hereof it has received no notice of any other security
interest or any Order in respect of any Account or any other Collateral (except
for the interest of the Bank contemplated by this Agreement); and
(iv) it will advise the Administrative Agent in writing promptly following its
receipt of notice of any such other security interest or Order;
(d) it will not advance any credit against any Account or any Collateral in any
Account;
(e) it will not agree with any person or entity (other than a Grantor or the
Administrative Agent) that it will comply (and it shall not comply) with any
withdrawal, transfer, payment, or redemption instruction or other order, from
such other person or entity concerning any Account; and
(f) it will not offset against any Account, except as permitted under
Section 4(a) of this Agreement.
4. (a) The Bank may charge each Account of any Grantor for all returned checks
of such Grantor, all service charges, and other fees and charges associated with
such Account as provided in the applicable Account Agreement and all other
amounts due to the Bank from any Grantor under Sections 4(b), 7(a) and 8 of this
Agreement.
(b) If the balances in any Account of any Grantor are not sufficient to
compensate the Bank for any fees or charges due to the Bank under the applicable
Account Agreement in respect of such Account or any other amounts due to the
Bank pursuant to Sections 7(a) and 8 of this Agreement, each Grantor jointly and
severally agrees to pay Bank on demand the amount due Bank. A Grantor will have
breached this Agreement if such Grantor has not paid the Bank, within 30 days
after any such demand, the amount due Bank.
(c) If the Grantors have breached their obligations to the Bank pursuant to
Section 4(b) of this Agreement at any time during the Activation Period, then
the Administrative Agent shall pay the Bank (i) the amount of any unpaid fees or
other charges in respect to any Account under the applicable Account Agreement
incurred during the Activation Period and (ii) if any amount in respect any
returned check, draft or other order for payment shall have been transferred by
the Bank to the Administrative Agent during the Activation Period pursuant to
Section 2(c) of this Agreement, the amount in respect of any such returned item
so received by the Administrative Agent. The Administrative Agent will have
breached this Agreement if the Administrative Agent has not paid any such amount
to the Bank within 30 days after any such demand.
5. Termination of this Agreement shall be as follows:
(a) (i) The Bank may terminate this Agreement upon 30 days’ prior written notice
to the Administrative Agent and the Grantors’ Agent.
Form of Account Control Agreement
(Deposit Accounts Only)

 

- 4 -



--------------------------------------------------------------------------------



 



(ii) The Administrative Agent may terminate this Agreement upon 30 days’ prior
written notice to the Grantors’ Agent and the Bank.
(iii) The Grantors may not terminate this Agreement except with the prior
written consent of the Administrative Agent and upon 30 days’ prior written
notice to the Bank.
(b) Notwithstanding subsection 5(a), the Bank may terminate this Agreement upon
10 Business Days’ prior written notice to the Grantors’ Agent and the
Administrative Agent if: (i) any Grantor or the Administrative Agent breaches
any of the terms of this Agreement; (ii) any Grantor breaches any other
agreement with the Bank or any agreement involving the borrowing of money or
extension of credit; (iii) any Grantor liquidates, dissolves, merges with or
into or consolidates with another entity or sells, leases or disposes of a
substantial portion of its business or assets; (iv) any Grantor terminates its
business, fails generally or admits in writing its inability to pay its debts as
they become due; any bankruptcy, reorganization, arrangement, insolvency,
dissolution or similar proceeding is instituted with respect to such Grantor;
any Grantor makes any assignment for the benefit of creditors or enters into any
composition with creditors or takes any action in furtherance of any of the
foregoing; or (v) any material adverse change occurs in any Grantor’s financial
condition, results of operations or ability to perform its obligations under
this Agreement. Grantors’ Agent shall promptly give written notice to Bank of
the occurrence of any of the foregoing events.
(c) Upon any termination of this Agreement, the Bank shall close each Account
and transfer all funds in the Accounts (i) if during the Activation Period, to
the Collateral Account designated in writing by the Administrative Agent to the
Bank pursuant to Section 2(c) (or otherwise) and (ii) at all other times, as
directed by the Grantors’ Agent in writing with a copy to the Administrative
Agent.
6. (a) The Bank will not be liable to any Grantor or the Administrative Agent
for any expense, claim, loss, damage or cost (“Damages”) arising out of or
relating to its performance under this Agreement other than those Damages which
result directly from its acts or omissions constituting negligence.
(b) In no event will the Bank be liable for any special, indirect, exemplary or
consequential damages, including but not limited to lost profits.
(c) The Bank will be excused from failing to act or delay in acting, and no such
failure or delay shall constitute a breach of this Agreement or otherwise give
rise to any liability of the Bank, if (i) such failure or delay is caused by
circumstances beyond Bank’s reasonable control, including but not limited to
legal constraint, emergency conditions, action or inaction of governmental,
civil or military authority, fire, strike, lockout or other labor dispute, war,
riot, theft, flood, earthquake or other natural disaster, breakdown of public or
private or common carrier communications or transmission facilities, equipment
failure, or act, negligence or default of any Grantor or Administrative Agent or
(ii) such failure or delay resulted from Bank’s reasonable belief that the
action would have violated any guideline, rule or regulation of any governmental
authority.
Form of Account Control Agreement
(Deposit Accounts Only)

 

- 5 -



--------------------------------------------------------------------------------



 



(d) Except with respect to obligations and duties expressly provided in this
Agreement, this Agreement shall not impose or create any obligations or duties
upon the Bank that are greater than or in addition to those provided in the
Account Agreements.
(e) The Bank may act upon any instrument or other writing believed by it in good
faith to be genuine and to have been signed or presented by a person purporting
to be an authorized officer of a Grantor or the Administrative Agent, as the
case may be.
(f) If in doubt as to its duties and responsibilities hereunder, the Bank may
consult with counsel of its choice and shall be protected in any action taken or
omitted to be taken in connection with the advice or opinion of such counsel.
7. (a) Each Grantor shall jointly and severally indemnify Bank against, and hold
it harmless from, any and all liabilities, claims, costs, expenses and damages
of any nature (including but not limited to reasonable attorneys’ fees and
expenses incurred in enforcing this Agreement) in any way arising out of or
relating to disputes or legal actions concerning this Agreement. This section
does not apply to any cost or damage attributable to the gross negligence or
intentional misconduct of Bank. Grantors’ obligations under this section shall
survive termination of this Agreement.
(b) To the extent the Grantors shall fail to fully indemnify the Bank pursuant
to Section 7(a) of this Agreement, the Administrative Agent shall indemnify the
Bank against, and hold it harmless from, any and all liabilities, claims, costs,
expenses and damages of any nature (including but not limited to reasonable
attorneys’ fees and expenses incurred in enforcing this Section 7(b)) in any way
arising out of or relating to the Bank complying with instructions or requests
of the Administrative Agent during the Activation Period. This section does not
apply to any cost or damage attributable to the gross negligence or intentional
misconduct of Bank. The Administrative Agent’s obligations under this section
shall survive termination of this Agreement.
8. Each Grantor agrees to pay to the Bank, upon receipt of Bank’s invoice, all
reasonable costs, expenses and reasonable attorneys’ fees and expenses incurred
by Bank in connection with the enforcement of this Agreement and any instrument
or agreement required hereunder, including but not limited to any such
reasonable costs, expenses and fees arising out of the resolution of any
conflict, dispute, motion regarding entitlement to rights or rights of action,
or other action to enforce Bank’s rights hereunder in a case arising under Title
11, United States Code. Each Grantor agrees to pay Bank, upon receipt of Bank’s
invoice, all costs, expenses and reasonable attorneys’ fees incurred by Bank in
the preparation and administration of this Agreement (including any amendments
hereto or instruments or agreements required hereunder).
9. Each Grantor represents and warrants that: (a) this Agreement constitutes its
duly authorized, legal, valid, binding and enforceable obligation, subject to
bankruptcy laws and equitable principles; (b) the performance of its obligations
under this Agreement and the consummation of the transactions contemplated
hereunder will not (i) constitute or result in a breach of its certificate or
articles of incorporation, by-laws or partnership agreement, as applicable, or
the provisions of any material contract to which it is a party or by which it is
bound or (ii) result in the violation of any law, regulation, judgment, decree
or governmental order applicable to it; (c) all approvals and authorizations
required to permit the execution, delivery, performance and consummation of this
Agreement and the transactions contemplated hereunder have been obtained; and
(d) it has not assigned or granted a security interest in any Account or any
other Collateral, except to Administrative Agent and the Bank as contemplated by
this Agreement and the applicable Account Agreement.
Form of Account Control Agreement
(Deposit Accounts Only)

 

- 6 -



--------------------------------------------------------------------------------



 



10. In addition to the original statements, which will be provided to Grantors’
Agent on behalf of the applicable Grantor, Bank will provide Administrative
Agent with a duplicate statement and such other account information reasonably
requested by Administrative Agent relative to any Account and credit balances
therein. Each Grantor authorizes Bank to provide any account information
requested by Administrative Agent.
11. This Agreement may be amended only by a writing signed by each Grantor,
Administrative Agent and Bank; except that prior to the Activation Period Bank’s
charges pursuant to each Account Agreement are subject to change by Bank upon
30 days’ prior written notice to Grantors’ Agent, with a copy to the
Administrative Agent.
12. This Agreement may be executed in counterparts; all such counterparts shall
constitute but one and the same agreement.
13. Any written notice or other written communication to be given to each party
under this Agreement shall be addressed to the person at the address set forth
on the signature page of this Agreement or to such other person or address as a
party may specify in writing. Except as otherwise expressly provided herein, any
such notice shall be effective upon receipt.
14. This Agreement controls in the event of any conflict between this Agreement
and any other document or written or oral statement. This Agreement supersedes
all prior understandings, writings, proposals, representations and
communications, oral or written, of any party relating to the subject matter
hereof.
15. No Grantor or the Administrative Agent may assign any of its rights under
this Agreement without the prior written consent of Bank.
16. Nothing contained in the Agreement shall create any agency, fiduciary, joint
venture or partnership relationship between any Grantor, Administrative Agent
and Bank.
17. This Agreement shall be interpreted in accordance with New York law.
[Signatures follow.]
Form of Account Control Agreement
(Deposit Accounts Only)

 

- 7 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the day and year first above written.

                  INTEGRA LIFESCIENCES HOLDINGS
CORPORATION
(“Grantor”)       Address for notices to any Grantor:
c/o Integra LifeSciences Holdings Corporation    
 
               
By:
               
 
 
 
Name:      
 
Attention:    
 
  Title:       Telephone:    
 
          Facsimile:    
 
                [NAME OF OTHER GRANTOR]
(“Grantor”)            
 
               
By:
               
 
 
 
Name:            
 
  Title:            
 
                BANK OF AMERICA, N.A.,
as Administrative Agent
(“Administrative Agent”)       Address for notices to Administrative Agent:    
 
         
 
   
By:
         
 
Attention:    
 
 
 
Name:       Telephone:    
 
  Title:       Facsimile:    
 
                [NAME OF BANK]
(“Bank”)       Address for notices to Bank:    
 
         
 
   
By:
         
 
Attention    
 
 
 
Name:       Telephone:    
 
  Title:       Facsimile:    

Signature Page
Form of Account Control Agreement
(Deposit Accounts Only)

 

 



--------------------------------------------------------------------------------



 



ATTACHMENT I
Account Control Agreement
[Letterhead of Bank of America, N.A.]
as Administrative Agent]

     
To:
  [Name of Bank]
 
                                          
 
  Attention:

Re:     Integra LifeSciences Holdings Corporation
Ladies and Gentlemen:
Reference is made to the Account Control Agreement dated as of _____ ___, _____
(the “Agreement”), among Integra LifeSciences Holdings Corporation and certain
of its subsidiaries, the undersigned and you regarding the accounts (the
“Accounts”) described in Schedule 1 hereto. In accordance with Section 2 of the
Agreement, we hereby give you notice of our exercise of control of each Account
and we hereby instruct you to transfer all collected and available credit
balances maintained therein in excess of the Retained Balance (as defined in the
Agreement) to the following account:

         
 
  Name:   Bank of America, N.A.
 
  Location:    
 
  ABA No.:                                           
 
  Account No:                                           
 
  Reference:   Bank of America, N.A.,
 
      as Administrative Agent/
Integra LifeSciences Holdings Corporation Collateral Account

or otherwise in accordance with Administrative Agent’s instructions.

            Very truly yours,

BANK OF AMERICA, N.A.,
as Administrative Agent
      By:           Name:           Title:        

Signature Page
Account Control Agreement
(Deposit Accounts Only)

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to
ACCOUNT CONTROL AGREEMENT

                  Bank Name and Address             for Account (if different  
      Grantor   from notice address)   Account Name   Account Number
 
           

 

 



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF
PERMITTED ACQUISITION CERTIFICATE

     
To:
  Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 10, 2010 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among INTEGRA LIFESCIENCES
HOLDINGS CORPORATION, a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto (the “Lenders”) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
The undersigned Responsible Officer hereby certifies, solely in his/her capacity
as an officer of the Borrower, as of the date hereof that he/she is authorized
to execute and deliver this Certificate to the Administrative Agent on the
behalf of the Borrower, and that:
1. The Acquisition (as described on Schedule 1 hereto) is a Permitted
Acquisition.
2. The aggregate consideration (including cash and non-cash consideration (other
than non-cash consideration in the form of Qualified Equity Interests issued by
the Borrower in accordance with Section 7.02(l) but including the maximum amount
of any earn-out or similar deferred payment that will or could become due as a
result of such Acquisition)) for such Acquisition (or a series of related
Acquisitions) is less than or equal to $250,000,000.
[Include the following paragraphs for Acquisitions in excess $50,000,000.]
3. After giving effect to the Acquisition on a Pro Forma Basis, the Borrower and
its Consolidated Subsidiaries are in compliance with Section 7.17.
4. The calculations and analysis of Borrower’s and its Consolidated
Subsidiaries’ compliance, on a Pro Forma Basis, with Section 7.17 set forth on
Schedule 2 attached hereto, other than with respect to any Permitted Cost
Savings, are true and accurate in all material respects on and as of the date of
this Certificate. Any Permitted Cost Savings reflected on Schedule 2 are
reasonably expected to be realized within twelve (12) months after the
Acquisition.
5. The Permitted Cost Savings included in the calculations and analysis set
forth on Schedule 2 attached hereto either (a) have been determined by the
Company to be permitted to be included as pro forma adjustments under
Regulation S-K or Regulation S-X or (b) are otherwise permitted under clause (b)
of the definition of “Permitted Cost Savings” found in the Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT K
6. The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document are
true and correct in all material respects on and as of the date of hereof,
except that (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, (ii) the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement are deemed to
refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01 of the Credit Agreement and (iii) such
representations and warranties are subject to any additional items that will be
disclosed on updated Schedules delivered on the next scheduled delivery date.
7. The Person to be acquired in the Acquisition, the location and type of
operations and key management are described on Schedule 3 attached hereto except
to the extent such information has been previously provided to the
Administrative Agent.
[SIGNATURE PAGE FOLLOWS]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT K
IN WITNESS WHEREOF, the undersigned Responsible Officer has executed this
Certificate solely in his/her capacity as an officer of the Borrower as of
_____, _____.

         
 
  INTEGRA LIFESCIENCES HOLDINGS CORPORATION, a Delaware corporation    
 
       
 
 
 
Name:    
 
  [Responsible Officer]    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT K
Schedule 1
Description of Acquisition
[describe relevant Acquisition]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT K
Schedule 2
Calculations and Analysis
[attach pro forma covenant calculation, Permitted Cost Savings and compliance
with
tests under definition of Permitted Acquisition]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT K
Schedule 3
Additional Description
[describe Person to be acquired, location and type of operations and key
management, if
not previously provided]

 

 